Case 1:17-cv-00800-CFC Document 53-4 Filed 05/18/21 Page 1 of 62 PageID #: 2923




                            EXHIBIT D
Case 1:17-cv-00800-CFC Document 53-4 Filed 05/18/21 Page 2 of 62 PageID #: 2924
                                                                                Illlll llllllll Ill lllll lllll lllll lllll lllll 111111111111111111111111111111111
                                                                                                              US009116908B2


 c12)    United States Patent                                                             (IO)   Patent No.:                   US 9,116,908 B2
         Fallon                                                                           (45)   Date of Patent:                       *Aug. 25, 2015

 (54)    SYSTEM AND METHODS FOR                                                      (56)                       References Cited
         ACCELERATED DATA STORAGE AND
         RETRIEVAL                                                                                      U.S. PATENT DOCUMENTS

                                                                                            3,394,352 A          7/1968 Wernikoff et al.
 (71)    Applicant: Realtime Data LLC, Armonk, NY (US)                                      3,490,690 A          111970 Apple et al.

 (72)    Inventor:     James J. Fallon, Armonk, NY (US)                                                             (Continued)

 (73)    Assignee: Realtime Data LLC, Armonk, NY (US)                                               FOREIGN PATENT DOCUMENTS

                                                                                     DE                  4127518              2/1992
 ( *)    Notice:       Subject to any disclaimer, the term ofthis                    EP                  0 164677            12/1985
                       patent is extended or adjusted under 35
                       U.S.C. 154(b) by 0 days.                                                                     (Continued)

                       This patent is subject to a terminal dis-                                          OTHER PUBLICATIONS
                       claimer.
                                                                                     Realtime's Response in Opposition to the Defendants' Joint Objec-
 (21)    Appl. No.: 14/303,276                                                       tions to Report and Recommendation of Magistrate Regarding
                                                                                     Motion for Partial Summary Judgment of Invalidity for Indefinite-
 (22)    Filed:        Jun.12,2014                                                   ness, in Rea/time Data, LLC d/b/s/IXO v. Packeteer, Inc. et al., Civil
                                                                                     Action No. 6:08-cv-00144-LED; U.S. District Court for the Eastern
 (65)                      Prior Publication Data                                    District of Texas, dated Jul. 27, 2009, 15 pages.
                                                                                                                    (Continued)
         US 2015/0012507 Al                Jan. 8, 2015

                   Related U.S. Application Data                                    Primary Examiner - Philip B Tran
 (63)    Continuation of application No. 11/553,419, filed on                       (74) Attorney, Agent, or Firm - Sterne, Kessler, Goldstein
         Oct. 26, 2006, now Pat. No. 8,756,332, which is a                          & Fox P.L.L.C.
         continuation of application No. 10/628,795, filed on
         Jul. 28, 2003, now Pat. No. 7,130,913, which is a                           (57)                          ABSTRACT
         continuation of application No. 09/266,394, filed on                        Systems and methods for providing accelerated data storage
         Mar. 11, 1999, now Pat. No. 6,601,104.                                      and retrieval utilizing lossless data compression and decom-
                                                                                     pression. A data storage accelerator includes one or a plurality
 (51)    Int. Cl.                                                                    of high speed data compression encoders that are configured
         G06F 15116                  (2006.01)                                       to compress data. The compressed data is subsequently stored
         G06F 17130                  (2006.01)                                       in a target memory or other storage device whose input data
                               (Continued)                                           storage bandwidth is lower than the original input data stream
                                                                                     bandwidth. Similarly, a data retrieval accelerator includes one
 (52)    U.S. Cl.                                                                    or a plurality of high speed data decompression decoders that
         CPC .... G06F 17130153 (2013.01); G06F 17130371                             are configured to decompress data at a rate equivalent to or
                         (2013.01); H04L 69104 (2013.01);                            faster than the input data stream from the target memory or
                        (Continued)                                                  storage device. The decompressed data is then output at rate
                                                                                     data that is greater than the output rate from the target
 ( 58)   Field of Classification Search                                              memory or data storage device.
         USPC .................................................. 709/231, 247
         See application file for complete search history.                                             30 Claims, 20 Drawing Sheets


                                                                                A
Case 1:17-cv-00800-CFC Document 53-4 Filed 05/18/21 Page 3 of 62 PageID #: 2925


                                                        US 9,116,908 B2
                                                             Page 2


 (51)    Int. Cl.                                                     5,091,782   A    2/1992   Krause et al.
         H04N9/804                (2006.01)                           5,097,261   A    3/1992   Langdon, Jr. et al.
                                                                      5,103,306   A    4/1992   Weiman et al.
         H04L29/06                (2006.01)                           5,109,226   A    4/1992   MacLean, Jr. et al.
         H04N 191176              (2014.01)                           5,109,433   A    4/1992   Notenboom
         H04N 19115               (2014.01)                           5,109,451   A    4/1992   Aono et al.
         H04N 191115              (2014.01)                           5,113,522   A    5/1992   Dinwiddie, Jr. et al.
                                                                      5,115,309   A    5/1992   Hang
         H04N 191152              (2014.01)
                                                                      5,121,342   A    6/1992   Szymborski
         H04N 51781               (2006.01)                           5,126,739   A    6/1992   Whiting et al.
         H04N 5184                (2006.01)                           5,128,963   A    7/1992   Akagiri
         H04N 5185                (2006.01)                           5,132,992   A    7/1992   Yurt et al.
         H04N 51907               (2006.01)                           5,146,221   A    9/1992   Whiting et al.
                                                                      5,150,430   A    9/1992   Chu
         H04N9/82                 (2006.01)                           5,155,484   A   10/1992   Chambers, IV
 (52)    U.S. Cl.                                                     5,159,336   A   10/1992   Rabin et al.
         CPC .......... H04N 918042 (2013.01); H04N 191115            5,167,034   A   1111992   MacLean, Jr. et al.
                       (2014.01); H04N 19115 (2014.01); H04N          5,175,543   A   12/1992   Lantz
                                                                      5,179,651   A    111993   Taaffe et al.
                   191152 (2014.01); H04N 191176 (2014.01);           5,187,793   A    2/1993   Keith et al.
               H04N 51781 (2013.01); H04N 51843 (2013.01);            5,191,431   A    3/1993   Hasegawa et al.
                H04N 5185 (2013.01); H04N 51907 (2013.01);            5,204,756   A    4/1993   Chevion et al.
                                       H04N 918227 (2013.01)          5,209,220   A    5/1993   Hiyama et al.
                                                                      5,212,742   A    5/1993   Normile et al.
 (56)                   References Cited                              5,226,176   A    7/1993   Westaway et al.
                                                                      5,227,893   A    7/1993   Ett
                                                                      5,231,492   A    7/1993   Dangi et al.
                    U.S. PATENT DOCUMENTS                             5,237,460   A    8/1993   Miller et al.
                                                                      5,237,675   A    8/1993   Hannon, Jr.
        4,021,782   A    5/1977   Hoerning                            5,243,341   A    9/1993   Seroussi et al.
        4,032,893   A    6/1977   Moran                               5,243,348   A    9/1993   Jackson
        4,054,951   A   10/1977   Jackson et al.                      5,247,638   A    9/1993   O'Brien et al.
        4,127,518   A   1111978   Coy et al.                          5,247,646   A    9/1993   Osterlund et al.
        4,302,775   A   1111981   Widergren et al.                    5,249,053   A    9/1993   Jain
        4,325,085   A    4/1982   Gooch                               5,263,168   A   1111993   Toms et al.
        4,360,840   A   1111982   Wolfrun et al.                      5,267,333   A   1111993   Aono
        4,386,416   A    5/1983   Giltner et al.                      5,270,832   A   12/1993   Balkanski et al.
        4,394,774   A    7/1983   Widergren et al.                    5,280,600   A    111994   Van Maren et al.
        4,464,650   A    8/1984   Eastman                             5,287,420   A    2/1994   Barrett
        4,494,108   A    111985   Langdon, Jr. et al.                 5,289,580   A    2/1994   Latif et al.
        4,499,499   A    2/1985   Brickman et al.                     5,293,379   A    3/1994   Carr
        4,574,351   A    3/1986   Dang et al.                         5,293,576   A    3/1994   Mihm, Jr. et al.
        4,593,324   A    6/1986   Ohkubo et al.                       5,307,497   A    4/1994   Feigenbaum et al.
        4,626,829   A   12/1986   Hauck                               5,309,555   A    5/1994   Akins et al.
        4,646,061   A    2/1987   Bledsoe                             5,319,682   A    6/1994   Clark
        4,682,150   A    7/1987   Mathes et al.                       5,331,425   A    7/1994   Ozaki et al.
        4,701,745   A   10/1987   Waterworth                          5,341,440   A    8/1994   Earl et al.
        4,729,020   A    3/1988   Schaphorst et al.                   5,347,600   A    9/1994   Barnsley et al.
        4,730,348   A    3/1988   MacCrisken                          5,353,132   A   10/1994   Katsurna
        4,745,559   A    5/1988   Willis et al.                       5,354,315   A   10/1994   Armstrong
        4,748,638   A    5/1988   Friedman et al.                     5,355,498   A   10/1994   Provino et al.
        4,750,135   A    6/1988   Boilen                              5,357,614   A   10/1994   Pattisam et al.
        4,754,351   A    6/1988   Wright                              5,367,629   A   1111994   Chu et al.
        4,804,959   A    2/1989   Makansi et al.                      5,373,290   A   12/1994   Lempe! et al.
        4,813,040   A    3/1989   Futato                              5,374,916   A   12/1994   Chu
        4,814,746   A    3/1989   Miller et al.                       5,379,036   A    111995   Storer
        4,862,167   A    8/1989   Copeland, III                       5,379,757   A    111995   Hiyama et al.
        4,866,601   A    9/1989   DuLac et al.                        5,381,145   A    111995   Allen et al.
        4,870,415   A    9/1989   Van Maren et al.                    5,389,922   A    2/1995   Seroussi et al.
        4,872,009   A   10/1989   Tsukiyama et al.                    5,394,534   A    2/1995   Kulakowski et al.
        4,876,541   A   10/1989   Storer                              5,396,228   A    3/1995   Garahi
        4,888,812   A   12/1989   Dinan et al.                        5,400,401   A    3/1995   Wasilewski et al.
        4,890,282   A   12/1989   Lambert et al.                      5,403,639   A    4/1995   Belsan et al.
        4,897,717   A    111990   Hamilton et al.                     5,406,278   A    4/1995   Graybill et al.
        4,906,991   A    3/1990   Fiala et al.                        5,406,279   A    4/1995   Anderson et al.
        4,906,995   A    3/1990   Swanson                             5,410,671   A    4/1995   Elgamal et al.
        4,929,946   A    5/1990   O'Brien et al.                      5,412,384   A    5/1995   Chang et al.
        4,953,324   A    9/1990   Herrmann                            5,414,850   A    5/1995   Whiting
        4,956,808   A    9/1990   Aakre et al.                        5,420,639   A    5/1995   Perkins
        4,965,675   A   10/1990   Hori et al.                         5,434,983   A    7/1995   Yaso et al.
        4,988,998   A    111991   O'Brien
                                                                      5,437,020   A    7/1995   Wells et al.
        5,003,307   A    3/1991   Whiting et al.
                                                                      5,452,287   A    9/1995   Dicecco et al.
        5,016,009   A    5/1991   Whiting et al.
        5,027,376   A    6/1991   Friedman et al.                     5,454,079   A    9/1995   Roper et al.
        5,028,922   A    7/1991   Huang                               5,454,107   A    9/1995   Lehman et al.
        5,045,848   A    9/1991   Fascenda                            5,455,576   A   10/1995   Clark, II et al.
        5,045,852   A    9/1991   Mitchell et al.                     5,455,578   A   10/1995   Bhandari
        5,046,027   A    9/1991   Taaffe et al.                       5,455,680   A   10/1995   Shin
        5,049,881   A    9/1991   Gibson et al.                       5,461,679   A   10/1995   Normile et al.
        5,079,630   A    111992   Golin                               5,463,390   A   10/1995   Whiting et al.
Case 1:17-cv-00800-CFC Document 53-4 Filed 05/18/21 Page 4 of 62 PageID #: 2926


                                                     US 9,116,908 B2
                                                          Page 3


 (56)                   References Cited                           5,671,389   A    9/1997   Saliba
                                                                   5,671,413   A    9/1997   Shipman et al.
                    U.S. PATENT DOCUMENTS                          5,673,370   A    9/1997   Laney
                                                                   5,675,333   A   10/1997   Boursier et al.
        5,467,087   A   1111995   Chu                              5,675,789   A   10/1997   Ishii et al.
        5,471,206   A   1111995   Allen et al.                     5,686,916   A   1111997   Bakhmutsky
        5,475,388   A   12/1995   Gormish et al.                   5,692,159   A   1111997   Shand
        5,479,587   A   12/1995   Campbell et al.                  5,694,619   A   12/1997   Konno
        5,479,633   A   12/1995   Wells et al.                     5,696,927   A   12/1997   MacDonald et al.
        5,483,470   A    111996   Alur et al.                      5,703,793   A   12/1997   Wise et al.
        5,486,826   A    111996   Remillard                        5,708,511   A    111998   Gandhi et al.
        5,488,364   A    111996   Cole                             5,715,477   A    2/1998   Kikinis
        5,488,365   A    111996   Seroussi et al.                  5,717,393   A    2/1998   Nakano et al.
        5,495,244   A    2/1996   Jeong et al.                     5,717,394   A    2/1998   Schwartz et al.
        5,504,842   A    4/1996   Gentile                          5,719,862   A    2/1998   Lee et al.
        5,506,844   A    4/1996   Rao                              5,721,958   A    2/1998   Kikinis
        5,506,872   A    4/1996   Mohler                           5,724,475   A    3/1998   Kirsten
        5,506,944   A    4/1996   Gentile                          5,729,228   A    3/1998   Franaszek et al.
        5,521,940   A    5/1996   Lane et al.                      5,740,395   A    4/1998   Wells et al.
        5,528,628   A    6/1996   Park et al.                      5,742,773   A    4/1998   Blomfield-Brown et al.
        5,530,845   A    6/1996   Hiatt et al.                     5,748,122   A    5/1998   Shinagawa et al.
        5,533,051   A    7/1996   James                            5,748,904   A    5/1998   Huang et al.
        5,535,311   A    7/1996   Zimmerman                        5,757,852   A    5/1998   Jericevic et al.
        5,535,356   A    7/1996   Kim et al.                       5,764,774   A    6/1998   Liu
        5,535,369   A    7/1996   Wells et al.                     5,765,027   A    6/1998   Wang eta!.
        5,537,658   A    7/1996   Bakke et al.                     5,767,898   A    6/1998   Urano et al.
        5,539,865   A    7/1996   Gentile                          5,768,445   A    6/1998   Troeller et al.
        5,542,031   A    7/1996   Douglass et al.                  5,768,525   A    6/1998   Kralowetz et al.
        5,544,290   A    8/1996   Gentile                          5,771,340   A    6/1998   N akazato et al.
        5,546,395   A    8/1996   Sharma et al.                    5,774,715   A    6/1998   Madanyetal.
        5,546,475   A    8/1996   Bolle et al.                     5,778,411   A    7/1998   DeMoss et al.
        5,553,160   A    9/1996   Dawson                           5,781,767   A    7/1998   Inoue et al.
        5,557,551   A    9/1996   Craft                            5,784,572   A    7/1998   Rostoker et al.
        5,557,668   A    9/1996   Brady                            5,784,631   A    7/1998   Wise
        5,557,749   A    9/1996   Norris                           5,787,487   A    7/1998   Hashimoto et al.
        5,561,421   A   10/1996   Smith et al.                     5,794,229   A    8/1998   French et al.
        5,561,824   A   10/1996   Carreiro et al.                  5,796,864   A    8/1998   Callahan
        5,563,961   A   10/1996   Rynderman et al.                 5,799,110   A    8/1998   Israelsen et al.
        5,574,952   A   1111996   Brady et al.                     5,805,834   A    9/1998   McKinley et al.
        5,574,953   A   1111996   Rust et al.                      5,805,932   A    9/1998   Kawashima et al.
        5,576,953   A   1111996   Hugentobler                      5,807,036   A    9/1998   Lostlen
        5,577,248   A   1111996   Chambers, IV                     5,808,660   A    9/1998   Sekine et al.
        5,581,715   A   12/1996   Verinsky et al.                  5,809,176   A    9/1998   Yajima
        5,583,500   A   12/1996   Allen et al.                     5,809,299   A    9/1998   Cloutier et al.
        5,586,264   A   12/1996   Belknap et al.                   5,809,337   A    9/1998   Hannah et al.
        5,586,285   A   12/1996   Hasbun et al.                    5,812,195   A    9/1998   Zhang
        5,590,306   A   12/1996   Watanabe et al.                  5,812,789   A    9/1998   Diaz et al.
        5,596,674   A    111997   Bhandari et al.                  5,812,883   A    9/1998   Rao
        5,598,388   A    111997   Van Maren et al.                 5,818,368   A   10/1998   Langley
        5,604,824   A    2/1997   Chui et al.                      5,818,369   A   10/1998   Withers
        5,606,706   A    2/1997   Takamoto et al.                  5,818,530   A   10/1998   Canfield et al.
        5,610,657   A    3/1997   Zhang                            5,819,215   A   10/1998   Dobson et al.
        5,611,024   A    3/1997   Campbell et al.                  5,822,781   A   10/1998   Wells et al.
        5,612,788   A    3/1997   Stone                            5,825,424   A   10/1998   Canfield et al.
        5,613,069   A    3/1997   Walker                           5,825,830   A   10/1998   Kopf
        5,615,017   A    3/1997   Choi                             5,832,037   A   1111998   Park
        5,615,287   A    3/1997   Fu et al.                        5,832,126   A   1111998   Tanaka
        5,619,995   A    4/1997   Lobodzinski                      5,832,443   A   1111998   Kolesnik et al.
        5,621,820   A    4/1997   Rynderman et al.                 5,835,788   A   1111998   Blumer et al.
        5,623,623   A    4/1997   Kim et al.                       5,836,003   A   1111998   Sadeh
        5,623,701   A    4/1997   Bakke et al.                     5,838,821   A   1111998   Matsubara et al.
        5,627,534   A    5/1997   Craft                            5,838,927   A   1111998   Gillon
        5,627,995   A    5/1997   Miller et al.                    5,838,996   A   1111998   deCarmo
        5,629,732   A    5/1997   Moskowitz et al.                 5,839,100   A   1111998   Wegener
        5,630,092   A    5/1997   Carreiro et al.                  5,841,979   A   1111998   Schulhof et al.
        5,635,632   A    6/1997   Fay et al.                       5,847,762   A   12/1998   Canfield et al.
        5,635,932   A    6/1997   Shinagawa et al.                 5,850,565   A   12/1998   Wightman
        5,638,498   A    6/1997   Tyler et al.                     5,856,797   A    111999   Kawauchi
        5,640,158   A    6/1997   Okayama et al.                   5,861,824   A    111999   Ryu et al.
        5,642,506   A    6/1997   Lee                              5,861,920   A    111999   Mead et al.
        5,649,032   A    7/1997   Burt et al.                      5,864,342   A    111999   Kajiya et al.
        5,652,795   A    7/1997   Dillon et al.                    5,864,678   A    111999   Riddle
        5,652,857   A    7/1997   Shimoi et al.                    5,867,167   A    2/1999   Deering
        5,652,917   A    7/1997   Maupin eta!.                     5,867,602   A    2/1999   Zandi et al.
        5,654,703   A    8/1997   Clark, II                        5,870,036   A    2/1999   Franaszek et al.
        5,655,138   A    8/1997   Kikinis                          5,870,087   A    2/1999   Chau
        5,666,560   A    9/1997   Moertl et al.                    5,872,530   A    2/1999   Domyo eta!.
        5,668,737   A    9/1997   Iler                             5,874,907   A    2/1999   Craft
        5,671,355   A    9/1997   Collins                          5,881,104   A    3/1999   Akahane
Case 1:17-cv-00800-CFC Document 53-4 Filed 05/18/21 Page 5 of 62 PageID #: 2927


                                                         US 9,116,908 B2
                                                              Page 4


 (56)                   References Cited                               6,115,384   A    912000 Parzych
                                                                       6,128,412   A    10/2000   Satoh
                    U.S. PATENT DOCUMENTS                              6,134,631   A    10/2000   Jennings, III
                                                                       6,141,053   A    10/2000   Saukkonen
        5,883,975   A    3/1999   Narita et al.                        6,145,020   A    11/2000   Barnett
        5,884,269   A    3/1999   Cellier et al.                       6,145,069   A    11/2000   Dye
        5,886,655   A    3/1999   Rust                                 6,169,241   Bl    112001   Shimizu
        5,887,165   A    3/1999   Martel et al.                        6,170,007   Bl    112001   Venkatraman et al.
        5,889,961   A    3/1999   Dobbek                               6,170,047   Bl    112001   Dye
        5,892,847   A    4/1999   Johnson                              6,170,049   Bl    112001   So
        5,901,278   A    5/1999   Kurihara et al.                      6,172,936   Bl    112001   Kitazaki
        5,907,801   A    5/1999   Albert et al.                        6,173,381   Bl    112001   Dye
        5,909,557   A    6/1999   Betker et al.                        6,175,650   Bl    112001   Sindhu et al.
        5,909,559   A    6/1999   So                                   6,175,856   Bl    112001   Riddle
        5,915,079   A    6/1999   Vondran, Jr. et al.                  6,182,125   Bl    112001   Borella et al.
        5,917,438   A    6/1999   Ando                                 6,185,625   Bl    2/2001   Tso et al.
        5,918,068   A    6/1999   Shafe                                6,185,659   Bl    2/2001   Milillo et al.
        5,918,225   A    6/1999   White et al.                         6,192,082   Bl    2/2001   Moriarty et al.
        5,920,326   A    7/1999   Rentschler et al.                    6,192,155   Bl    2/2001   Fan
        5,923,860   A    7/1999   Olarig                               6,195,024   Bl    2/2001   Fallon
        5,930,358   A    7/1999   Rao                                  6,195,125   Bl    2/2001   U dagawa et al.
        5,936,616   A    8/1999   Torborg, Jr. et al.                  6,195,391   Bl    2/2001   Hancock et al.
        5,938,737   A    8/1999   Srnallcomb et al.                    6,195,465   Bl    2/2001   Zandi et al.
        5,943,692   A    8/1999   Marberg                              6,198,842   Bl    3/2001   Yeo
        5,945,933   A    8/1999   Kalkstein                            6,198,850   Bl    3/2001   Banton
        5,949,355   A    9/1999   Panaoussis                           6,208,273   Bl    3/2001   Dye et al.
        5,949,968   A    9/1999   Gentile                              6,215,904   Bl    4/2001   Lavallee
        5,951,623   A    9/1999   Reynar et al.                        6,216,157   Bl    4/2001   Vishwanath et al.
        5,955,976   A    9/1999   Heath                                6,219,754   Bl    4/2001   Belt et al.
        5,956,490   A    9/1999   Buchholz et al.                      6,222,886   Bl    4/2001   Yogeshwar
        5,960,465   A    9/1999   Adams                                6,225,922   Bl    5/2001   Norton
        5,964,842   A   10/1999   Packard                              6,226,667   Bl    5/2001   Matthews et al.
        5,968,149   A   10/1999   Jaquette et al.                      6,226,740   Bl    5/2001   Iga
        5,969,927   A   10/1999   Schirmer et al.                      6,230,223   Bl    5/2001   Olarig
        5,973,630   A   10/1999   Heath                                6,237,054   Bl    5/2001   Freitag, Jr.
        5,974,235   A   10/1999   Nunallyet al.                        6,243,829   Bl    6/2001   Chan
        5,974,387   A   10/1999   Kageyama                             6,253,264   Bl    6/2001   Sebastian
        5,974,471   A   10/1999   Belt                                 6,257,693   Bl    7/2001   Miller et al.
        5,978,483   A   1111999   Thompson, Jr. et al.                 6,272,178   Bl    8/2001   Nieweglowski et al.
        5,982,360   A   1111999   Wu eta!.                             6,272,627   Bl    8/2001   Mann
        5,982,723   A   1111999   Kamatani                             6,272,628   Bl    8/2001   Aguilar et al.
        5,982,937   A   1111999   Ac cad                               6,282,641   Bl    8/2001   Christensen
        5,987,022   A   1111999   Geiger et al.                        6,285,458   Bl    9/2001   Yada
        5,987,432   A   1111999   Zusman et al.                        6,298,408   Bl   10/2001   Park
        5,987,590   A   1111999   Wing So                              6,308,311   Bl   10/2001   Carmichael et al.
        5,990,884   A   1111999   Douma et al.                         6,309,424   Bl   10/2001   Fallon
        5,991,515   A   1111999   Fall et al.                          6,310,563   Bl   10/2001   Har et al.
        5,996,033   A   1111999   Chiu-Hao                             6,317,714   Bl   1112001   Del Castillo et al.
        6,000,009   A   12/1999   Brady                                6,317,818   Bl   1112001   Zwiegincew et al.
        6,002,411   A   12/1999   Dye                                  6,330,622   Bl   12/2001   Schaefer
        6,003,115   A   12/1999   Spear et al.                         6,333,745   Bl   12/2001   Shimomura et al.
        6,008,743   A   12/1999   Jaquette                             6,336,153   Bl    112002   Izumida et al.
        6,009,491   A   12/1999   Roppel et al.                        6,345,307   Bl   212002    Booth
        6,011,901   A    112000   Kirsten                              6,356,589   Bl   3/2002    Gehler et al.
        6,014,694   A    112000   Aharoni et al.                       6,356,937   Bl   3/2002    Montville et al.
        6,021,433   A    212000   Payne                                6,374,353   Bl   412002    Settsu et al.
        6,023,755   A    212000   Casselman                            6,388,584   Bl   512002    Dorward et al.
        6,026,217   A    212000   Adiletta                             6,392,567   B2   512002    Satoh
        6,028,725   A    212000   Blumenau                             6,404,931   Bl   612002    Chen et al.
        6,031,939   A    212000   Gil bert et al.                      6,421,387   Bl   712002    Rhee
        6,032,148   A    212000   Wilkes                               6,434,168   Bl    8/2002   Kari
        6,032,197   A    212000   Birdwell et al.                      6,434,695   Bl    8/2002   Esfahani et al.
        6,038,346   A    3/2000   Ratnakar                             6,442,659   Bl    8/2002   Blumenau
        6,057,790   A    512000   Igata et al.                         6,449,658   Bl   912002    Lafe et al.
        6,058,459   A    512000   Owen eta!.                           6,449,682   Bl   912002    Toorians
        6,061,398   A    512000   Satoh et al.                         6,452,602   Bl   912002    Morein
        6,061,473   A    512000   Chen et al.                          6,452,933   Bl   912002    Duffield et al.
        6,070,179   A    512000   Craft                                6,459,429   Bl   10/2002   Deering
        6,073,232   A    612000   Kroeker et al.                       6,463,509   Bl   10/2002   Teoman eta!.
        6,075,470   A    612000   Little et al.                        6,487,640   Bl   1112002   Lipasti
        6,078,958   A    612000   Echeita et al.                       6,489,902   B2   12/2002   Heath
        6,091,777   A    712000   Guetz et al.                         6,505,239   Bl    112003   Kobata
        6,092,123   A    712000   Steffan et al.                       6,513,113   Bl    112003   Kobayashi
        6,094,634   A    712000   Yahagi et al.                        6,523,102   Bl   212003    Dye et al.
        6,097,520   A    8/2000   Kadnier                              6,526,174   Bl   212003    Graffagnino
        6,097,845   A    8/2000   Ng eta!.                             6,529,633   Bl   3/2003    Easwar et al.
        6,098,114   A    8/2000   McDonald et al.                      6,532,121   Bl   3/2003    Rust et al.
        6,104,389   A    8/2000   Ando                                 6,539,438   Bl   3/2003    Ledzi us et al.
        6,105,130   A    8/2000   Wu eta!.                             6,539,456   B2   3/2003    Stewart
Case 1:17-cv-00800-CFC Document 53-4 Filed 05/18/21 Page 6 of 62 PageID #: 2928


                                                        US 9,116,908 B2
                                                              Page 5


 (56)                    References Cited                                  7,415,530    B2      8/2008 Fallon
                                                                           7,417,568    B2      8/2008 Fallon et al.
                    U.S. PATENT DOCUMENTS                                  7,548,657    B2      612009 Deaven
                                                                           7,552,069    B2      612009 Kepecs
        6,542,644   Bl    4/2003   Sat oh                                  7,565,441    B2      712009 Romanik et al.
        6,577,254   B2    6/2003   Rasmussen                               7,711,938    B2      5/2010 Wise et al.
        6,590,609   Bl    7/2003   Kitade et al.                           7,714,747    B2      5/2010 Fallon
        6,597,812   Bl    7/2003   Fallon et al.                           7,777,651    B2      8/2010 Fallon et al.
        6,601,104   Bl    7/2003   Fallon                                  8,004,431    B2      8/2011 Reznik
        6,604,040   B2    8/2003   Kawasaki et al.                         8,054,879    B2     1112011 Fallon et al.
        6,604,158   Bl    8/2003   Fallon                                  8,073,047    B2     12/2011 Fallon et al.
        6,606,040   B2    8/2003   Abdat                                   8,090,936    B2      112012 Fallon et al.
        6,606,413   Bl    8/2003   Zeineh                                  8, 112,619   B2      2/2012 Fallon et al.
        6,609,223   Bl    8/2003   Wolfgang                                8,275,897    B2      9/2012 Fallon
        6,618,728   Bl    9/2003   Rail                                    8,502,707    B2      8/2013 Fallon
        6,624,761   B2    9/2003   Fallon                                  8,504,710    B2      8/2013 Fallon
        6,633,244   B2   10/2003   Avery                                   8,553,759    B2     10/2013 Fallon et al.
        6,633,968   B2   10/2003   Zwiegincew et al.                       8,643,513    B2      212014 Fallon
        6,650,261   B2   1112003   Nelson et al.                           8,692,695    B2      412014 Fallon et al.
        6,661,839   Bl   12/2003   Ishida et al.                           8,717,203    B2      512014 Fallon
        6,661,845   Bl   12/2003   Herath                                  8,717,204    B2      512014 Fallon et al.
        6,704,840   B2    3/2004   N alawadi et al.                        8,719,438    B2      512014 Fallon
        6,708,220   Bl    3/2004   Olin                                    8,723,701    B2      512014 Fallon et al.
        6,711,709   Bl    3/2004   York                                    8,742,958    B2      612014 Fallon et al.
        6,717,534   B2    412004   Yokose                                  8,756,332    B2 *    612014 Fallon ........................... 709/231
        6,723,225   B2    412004   Scheps                                  8,867,610    B2     10/2014 Fallon et al.
        6,731,814   B2    512004   Zeck et al.                             8,880,862    B2     1112014 Fallon et al.
        6,735,195   Bl    512004   Mehta                                   8,929,442    B2      112015 Fallon et al.
        6,745,282   B2    6/2004   Okada et al.                            8,933,825    B2      112015 Fallon
        6,748,457   B2    6/2004   Fallon et al.                           8,934,535    B2      112015 Fallon et al.
        6,756,922   B2    6/2004   Ossia                                   9,054,728    B2      612015 Fallon
        6,768,749   Bl    7/2004   Osler et al.                        200110019630     Al      9/2001 Johnson
        6,792,151   Bl    912004   Barnes et al.                       200110031092     Al     10/2001 Zeck et al.
        6,810,434   B2   10/2004   Muthujumaraswathy et al.            200110032128     Al     10/2001 Kepecs
        6,813,689   B2   1112004   Baxter, III                         200110047473     Al     1112001 Fallon
        6,819,271   B2   1112004   Geiger et al.                       200110052038     Al     12/2001 Fallon et al.
        6,822,589   Bl   1112004   Dye et al.                          200110054131     Al     12/2001 Alvarez, II et al.
        6,856,651   B2    212005   Singh                               2002/0037035     Al      3/2002 Singh
        6,862,278   Bl    3/2005   Chang et al.                        2002/0069354     Al      612002 Fallon et al.
        6,879,266   Bl    412005   Dye et al.                          2002/0078241     Al      612002 Vidal et al.
        6,885,316   B2    412005   Mehring                             2002/0080871     Al      612002 Fallon et al.
        6,885,319   B2    412005   Geiger et al.                       2002/0097172     Al      712002 Fallon
        6,888,893   B2    512005   Li et al.                           2002/0101367     Al      8/2002 Geiger et al.
        6,909,383   B2    6/2005   Shokrollahi et al.                  200210104891     Al      8/2002 Otto
        6,909,745   Bl    6/2005   Puri et al.                         2002/0126755     Al      912002 Li et al.
        6,938,073   Bl    8/2005   Mendhekar et al.                    2002/0169950     Al     1112002 Esfahani et al.
        6,944,740   B2    912005   Abali et al.                        2002/0191692     Al     12/2002 Fallon et al.
        6,952,409   B2   10/2005   Jolitz                              2003/0030575     Al      212003 Frachtenberg et al.
        6,959,110   Bl   10/2005   Dan skin et al.                     2003/0034905     Al      212003 Anton et al.
        6,959,359   Bl   10/2005   Suzuki et al.                       2003/0058873     Al      3/2003 Geiger et al.
        6,963,608   Bl   1112005   Wu                                  2003/0084238     Al      5/2003 Okada et al.
        6,990,247   B2    112006   Schwartz                            2003/0090397     Al      5/2003 Rasmussen
        6,993,597   B2    112006   Nakagawa et al.                     2003/0142874     Al      7/2003 Schwartz
        7,007,099   Bl    212006   Donati et al.                       2003/0191876     Al     10/2003 Fallon
        7,024,460   B2    412006   Koop mas                            2004/0042506     Al      3/2004 Fallon et al.
        7,050,639   Bl    512006   Barnes et al.                       2004/0056783     Al      3/2004 Fallon
        7,054,493   B2    512006   Schwartz                            2004/0073710     Al      412004 Fallon
        7,069,342   Bl    612006   Biederman                           2004/0073746     Al      412004 Fallon
        7,089,391   B2    8/2006   Geiger et al.                       200610015650     Al      112006 Fallon
        7,102,544   Bl    912006   Liu                                 2006/0181441     Al      8/2006 Fallon
        7,127,518   B2   10/2006   Vange et al.                        2006/0181442     Al      8/2006 Fallon
        7,129,860   B2   10/2006   Alvarez, II                         200610184687     Al      8/2006 Fallon
        7,130,913   B2   10/2006   Fallon                              2006/0190644     Al      8/2006 Fallon
        7,161,506   B2    112007   Fallon                              2006/0195601     Al      8/2006 Fallon
        7,181,608   B2    212007   Fallon et al.                       2007/0043939     Al      212007 Fallon et al.
        7,190,284   Bl    3/2007   Dye et al.                          2007/0050514     Al      3/2007 Fallon
        7,245,636   Bl    7/2007   Hans et al.                         2007/0050515     Al      3/2007 Fallon
        7,319,667   Bl    112008   Biederman                           2007/0067483     Al      3/2007 Fallon
        7,321,937   B2    112008   Fallon                              2007/0083746     Al      4/2007 Fallon et al.
        RE40,092    E     2/2008   Kang                                2007/0096954     Al      5/2007 Boldt et al.
        7,327,287   B2    2/2008   Martinian et al.                    2007/0109154     Al      5/2007 Fallon
        7,330,912   Bl    2/2008   Fox et al.                          2007/0109155     Al      5/2007 Fallon
        7,352,300   B2    4/2008   Fallon                              2007/0109156     Al      5/2007 Fallon
        7,358,867   B2    4/2008   Fallon                              2007/0174209     Al      7/2007 Fallon
        7,376,772   B2    5/2008   Fallon                              2008/0232457     Al      9/2008 Fallon et al.
        7,378,992   B2    5/2008   Fallon                              2009/0125698     Al      512009 Dye
        7,386,046   B2    6/2008   Fallon et al.                       2009/0154545     Al      612009 Fallon et al.
        7,395,345   B2    7/2008   Fallon                              2009/0287839     Al     1112009 Fallon et al.
        7,400,274   B2    7/2008   Fallon et al.                       2010/0011012     Al      1/2010 Rawson
Case 1:17-cv-00800-CFC Document 53-4 Filed 05/18/21 Page 7 of 62 PageID #: 2929


                                                            US 9,116,908 B2
                                                                     Page 6


 (56)                    References Cited                                 6: 10-cv-246-LED-JDL, United States District Court for the Eastern
                                                                          District of Texas Tyler Division, Oct. 19, 2010, 4 pages.
                  U.S. PATENT DOCUMENTS                                   Asserted Claims Chart for U.S. Pat. No. 7,161,506, Rea/time Data,
                                                                          LLC DIE/A !XO v. CME Group Inc., et al., 6:09-cv-327-LED-JDL,
  2010/0316114    Al     12/2010    Fallonetal.                           United States District Court for the Eastern District of Texas Tyler
  2010/0318684    Al     12/2010    Fallon
                                                                          Division, Oct. 19, 2010, 5 pages.
  2010/0332700    Al     12/2010    Fallon
  201110037626    Al      212011    Fallon                                Asserted Claims Chart for U.S. Pat. No. 7,400,274, Rea/time Data,
  201110199243    Al      8/2011    Fallon et al.                         LLC DIE/A !XO v. CME Group Inc., et al. , 6:09-cv-327-LED-JDL,
  201110208833    Al      8/2011    Fallon                                6: 10-cv-246-LED-JDL, United States District Court for the Eastern
  201110231642    Al      912011    Fallon et al.                         District of Texas Tyler Division, Oct. 19, 2010, 6 pages.
  201110235697    Al      912011    Fallon et al.                         Asserted Claims Chart for U.S. Pat. No. 7,417,568, Rea/time Data,
  201110285559    Al     1112011    Fallon                                LLC DIE/A !XO v. CME Group Inc., et al. , 6:09-cv-327-LED-JDL,
  2012/0194362    Al      8/2012    Fallon et al.
  2012/0239921    Al      912012    Fallon                                6: 10-cv-246-LED-JDL, United States District Court for the Eastern
  2014/0022098    Al      112014    Fallon                                Distric of Texas Tyler Division, Oct. 19, 2010, 13 pages.
  2014/0022099    Al      112014    Fallon et al.                         Asserted Claims Chart for U.S. Pat. No. 7,714,747, Rea/time Data,
  2014/0022100    Al      112014    Fallon et al.                         LLC DIE/A !XO v. CME Group Inc., et al. , 6:09-cv-327-LED-JDL,
  2014/0023135    Al      112014    Fallon et al.                         6: 10-cv-246-LED-JDL, United States District Court for the Eastern
  2014/0028480    Al      112014    Fallon et al.                         District of Texas Tyler Division, Oct. 19, 2010, 19 pages.
  2014/0105270    Al      412014    Fallon et al.
                                                                          Barton, Rich, S&P Comstock Network Character Set Definition,
  2014/0105271    Al      412014    Fallon et al.
  2015/0009051    Al      112015    Fallon                                19.2 KB Network, Version 1.7.0, Feb. 10, 1995, 29 pages.
  2015/0113182    Al      412015    Fallon                                Beech, W. A., et al., "AX.25 Link Access Protocol for Amateur Packet
                                                                          Radio," Version 2.2, Revision: Jul. 1998, 143 pages.
              FOREIGN PATENT DOCUMENTS                                    Bormann, Carsten, "Providing Integrated Services over Low-bitrate
                                                                          Links," Network Working Group Request for Comments: 2689, Cat-
 EP               0 185098            6/1986                              egory: Informational, Sep. 1999, 14 pages.
 EP                0283798            9/1988                              Comstock Services Pamphlet, McGraw-Hill Financial Services
 EP                0405572            111991                              Company, purportedly published by Jul. 19, 1995, 6 pages.
 EP                0493130            7/1992                              Cormack, Gordon V., "Data Compression on a Database System",
 EP                0587437            3/1994
 EP                0595406            5/1994                              Communications of the ACM, vol. 28, No. 12, Dec. 1985, pp. 1336-
 EP                0718751            6/1996                              1342.
 EP              0 928 070    A2      7/1999                              Danskin, John Moffatt, "Compressing the X Graphics Protocol: A
 GB                2162025            111986                              Dissertation Presented to the Facult of Princeton University in Can-
 JP             04-241681             8/1992                              didacy forthe Degree of Doctor of Philosophy," Jan. 1995, 147 pages.
 JP                6051989            2/1994                              "Data Networks and Open System Communications," Information
 JP                9188009            7/1997
                                                                          Technology-Abstract Syntax Notation One (ASN. 1) Specification
 JP              11149376             6/1999
 WO           WO 9414273              6/1994                              of Basic Notation, International Telecommunication Union, ITU-T
 WO           WO 9429852             12/1994                              Telecommunication Standardization Sector ofITU X.680, Jul. 1994.
 WO           WO 9502873              111995                              Defendants' Invalidity Contentions, Rea/time Data, LLC DIE/A !XO
 WO           WO 95/29437     Al     1111995                              v. CME Group Inc., et al. , 6:09-cv-327-LED-JDL, 6:10-cv-246-
 WO           WO 9748212             12/1997                              LED-JDL, United States District Court for the Eastern District of
 WO            W09839699      A2      9/1998                              Texas Tyler Division, Oct. 19, 2010, 19 pages.
 WO           WO 9908186              2/1999                              Degermark, Mikael, "IP Header Compression", Network Working
 WO            W00036574      Al      612000                              Group Request for Comments: 2507, Category: Standards Track,
 WO          WO 011057642             8/2001
                                                                          Feb. 1999, 47 pages.
 WO          WO 011057659             8/2001
 WO           WO 01163772             8/2001                              Developer's Guide, Version 1.0.2, S&P Comstock, Feb. 15, 1994,
 WO           WO 02/39591             512002                              186 pages.
                                                                          Domanski, Dr. Bernie, "All the news you can eat, Department: Dr.
                    OTHER PUBLICATIONS                                    Bernie's Digestions and Digressions", Demand Technology's
                                                                          Capacity Management Review, vol. 25, No. 7, Jul. 1997, pp. 24,
 Reply to Realtime's Response to Blue Coat Defendants' Objections         18-22.
 to Report and Recommendation of United States Magistrate Judge           Effros, Michelle and Philip A. Chou, "Weighted Universal Transform
 Regarding Motion for Partial Summary Judgment of Invalidity for          Coding: Universal Image Compression with the Karhunen-Loeve
 Indefiniteness Entered Jun. 23, 2009, in Rea/time Data, LLC d/b/a/       Transform", IEEE, 1995, pp. 61-64.
 !XO v. Packeteer, Inc. et al., Civil Action No. 6:08-cv-00144-LED;       Engan, Mathias, "IP Header Compression over PPP", Network
 U.S. District Court forthe Eastern District of Texas, Jul. 31, 2009, 3   Working Group Request for Comments: 2509, Category: 2509, Feb.
 pgs.                                                                     1999, 10 pages.
 Realtime Data's Sur-Reply in Opposition to the Defendants' Joint         Exhibit A, Invalidity Claim Charts Al-A45 for U.S. Pat. No.
 Objections to Report and Recommendation of Magistrate Regarding          6,624,761, Rea/time Data, LLC DIE/A !XO v. CME Group Inc., et
 Motion for Partial Summary Judgment of Invalidity for Indefinite-        al. , 6:09-cv-327-LED-JDL, 6:10-cv-246-LED-JDL, United States
 ness, in Rea/time Data, LLC d/b/a/IXO v. Packeteer, Inc. et al., Civil   District Court for the Eastern District of Texas Tyler Division, Oct.
 Action No. 6:08-cv-OO 144-LED; U.S. District Court for the Eastern       19, 2010, 616 pages.
 District of Texas, dated Aug. 3, 2009, 3 pages.                          Exhibit B, Invalidity Claim Charts Bl-B45 for U.S. Pat. No.
 "A-T Financial Offers Manipulation, Redistribution of Ticker III",       7,161,506, Rea/time Data, LLC DIE/A !XO v. CME Group Inc., et
 Inside Market Data, vol. 4 No. 14, Sep. 5, 1989, 1 page.                 al. , 6:09-cv-327-LED-JDL, 6:10-cv-246-LED-JDL, United States
 "Add-on Options for the XpressFiles", Intelligent Compression            District Court for the Eastern District of Texas Tyler Division, Oct.
 Technologies,          http:/!web.archive.org/web/19980518053418/        19, 2010, 1513 pages.
 ictcompress.corn/options_X.htrnl, 1998, 2 pages.                         Exhibit C, Invalidity Claim Charts Cl-C7, C9-C31, C33-C45 for
 Andrews et al., "A Mean-Removed Variation of Weighted Universal          U.S. Pat. No. 7,400,274, Rea/time Data, LLC DIE/A !XO v. CME
 Vector Quantization for Image Coding", IEEE, 1993, pp. 302-309.          Group Inc., et al. , 6:09-cv-327-LED-JDL, 6:10-cv-246-LED-JDL,
 Asserted Claims Chart for U.S. Pat. No. 6,624,761, Rea/time Data,        United States District Court for the Eastern District of Texas Tyler
 LLC DIE/A !XO v. CME Group Inc., et al. , 6:09-cv-327-LED-JDL,           Division, Oct. 19, 2010, 1528 pages.
Case 1:17-cv-00800-CFC Document 53-4 Filed 05/18/21 Page 8 of 62 PageID #: 2930


                                                           US 9,116,908 B2
                                                                    Page 7


 (56)                    References Cited                                Rand, Dave, "The PPP Compression Control Protocol (CCP)", Net-
                                                                         work Working Group Request for Comments: 1962, Category: Stan-
                    OTHER PUBLICATIONS                                   dards Track, Jun. 1996, 9 pages.
                                                                         Rogers, Amy, "Bandwidth Bargain IT hot on products that squeeze
 Exhibit D, Invalidity Claim Charts Dl-D7, D9-D45 for U.S. Pat. No.      more out of the pipe", No. 673, Jul. 21, 1997, pp. 1and65.
 7,417,568, Rea/time Data, LLC DIE/A !XO v. CME Group Inc., et           Roth, Mark A. and Scott J. Van Horn, "Database Compression",
 al. , 6:09-cv-327-LED-JDL, 6:10-cv-246-LED-JDL, United States           SIGMOD Record, vol. 22, No. 3, Sep. 1993, pp. 31-39.
 District Court for the Eastern District of Texas Tyler Division, Oct.   Schmerken, Ivy, "Time Running Out for Old Technologies", Wall
 19, 2010, 2458 pages.                                                   Street Computer Review, Apr. 1990, pp. 14-16, 23-24, 28, 56.
 Exhibit E, Invalidity Claim Charts El-E7, E9, Ell, El3-El5, El 7-       "Scrolling News", Inside Market Data, Feb. 27, 1995, 2 pages.
 E30, E32-E45 for U.S. Pat. No. 7,714,747, Rea/time Data, LLC            Simpson, W., "PPP in HDLC-like Framing", Network Working
 DIE/A !XO v. CME Group Inc., et al. , 6:09-cv-327-LED-JDL, 6: 10-       Group Request for Comments: 1662, STD 51, Obsoletes 1549, Cat-
 cv-246-LED-JDL, United States District Court for the Eastern Dis-       egory: Standards Track, Jul. 1994, 26 pages.
 trict of Texas Tyler Division, Oct. 19, 2010, 3312 pages.               Suciu, Dan, Data Management on the Web, AT&T Labs, Apr. 4, 2000,
 Greene, Tim, "Squeeze your 'Net links", NetworkWorld, vol. 14, No.      52 slides.
 28, Jul. 14, 1997, pp. 1and56.                                          Suciu, Dan, "Data Management on the Web: Abstract," University of
 Heick, Christopher J., "Encapsulated Ticker: Ver 1.0," Jul. 14, 1993,   Washington Computer Science & Engineering, Apr. 4, 2000, 1 page.
 22 pages.                                                               "Telekurs Buys S&P Trading Systems and Its Ticker III Feed", Inside
 "High-performance schema-specific compression for XML data for-         Market Data, vol. 4, No. 11, Jul. 10, 1989, 1 page.
 mats," XML-Xpress: Product Overview, Intelligent Compression            "Telekurs May Debut 128 KPS Ticker by Year's End", Inside Market
 Technologies, http://web.archive.org/web/200208 l 8002535/www.          Data, Jul. 18, 1994, 2 pages.
 ictcompress.corn/products_xmlxpress, 2001, 2 pages.                     "Telekurs Now Carries All Dow Jones' News on 56-Kbps Ticker,"
 NPL33 Hsu, William H. and Amy E. Zwarico, "Automatic Synthesis          Inside Market Data, Dec. 20, 1993, 2 pages.
 of Compression Techniques for Heterogeneous Files," Software-           "Telekurs Sells No. American Division in Mgmt. Buyout", Inside
 Practice and Experience, vol. 25 (10), Oct. 1995, pp. 1097-1116.        Market Data, Oct. 23, 1995, 2 pages.
 "ICT's XML-Xpress", Intelligent Compression Technologies, Dec.          "Telekurs to Launch New Int'! Feed/Internet Server", Wall Street &
 2000, 6 pages.                                                          Technology, vol. 15, No. 1, Jan. 1997, p. 14.
 "Information processing systems-Data communication-High-
                                                                         "The Technology Behind XpressFiles", Intelligent Compression
 level data link control procedures-Frame structure", UNI ISO 3309,
                                                                         Technologies,          http://web.archive.org/web/ 19980 5180 53634/
 1984, 11 pages.
                                                                         ictcompress.corn/technical_X.htrnl, 1998, 1 page.
 Installing and Administering PPP, Edition 1, Hewlett-Packard Com-
                                                                         TID Information: Revisions to TID Program Since the Dawn of
 pany, 1997, 169 pages.
 "Introducing XpressFiles", Intelligent Compression Technologies,        Time!!! Version 1.0, 23 pages; TID Codes 1, 1 page; TID Codes 2, 1
 http://web.archive.org/web/ 19980 51805331 O/ictcompress.corn/          page, purportedly by Jul. 19, 1995.
 expressfiles.htrnl, 1998, 1 page.                                       Type World: The First and Only Newspaper for Electronic Publish-
 "Ion's RemoteScript speeds transmission", Seybold Report on Pub-        ing, vol. 16 No. 9, Jun. 17, 1992, 3 pages.
 lishing Systems, vol. 22 No. 5, Nov. 9, 1992, pp. 21-23.                "XpressFiles White Paper", Intelligent Compression Technologies,
 Jacobson, V., "Compressing TCP/IP Headers for Low-Speed Serial          1999-2001, 3 pages.
 Links," Feb. 1990, 45 pages.                                            U.S. Appl. No. 60/309,218, filed Jul. 31, 2001.
 Kulkosky, Victor, "Upping the Ante", Wall Street & Technology, vol.     Telekurs Manual, Jan. 11, 1993, 184 pages.
 11No.5, Oct. 1993, pp. 8-11.                                            Danskin, et al., "Fast Higher Bandwidth X," Dartmouth College,
 Liefke, Hartmut and Dan Suciu, "An Extensible Compressor for            Hanover, NH, 1995, 8 pages.
 XML Data," SIGMOD Record, vol. 29, No. 1, Mar. 2000, pp. 57-62.         Hoffman, Roy, "Data Compression in Digital Systems," Digital Mul-
 Liefke, Hartmut and Dan Suciu, "XMill: an Efficient Compressor for      timedia Standards Series, Chapman & Hall, 1997, 426 pages.
 XML Data," 2000, pp. 153-164.                                           Defandants' Invalidity Contentions, Rea/time Data, LLC DIE/A !XO
 Liefke, Harmut and Dan Suciu, Xmill: an Efficient Compressor for        v. Morgan Stanley, et al., Morgan Stanley, et al., 6:09-cv-326-LED-
 XML Data, Oct. 18, 1999, 25 pages.
                                                                         JDL, 6: 10-cv-248-LED-JDL, 6: 10-cv-426-LED-JDL, Rea/time
 McGregor, Glenn, "The PPP Internet Protocol Control Protocol
                                                                         Data, LLC DIE/A !XO v. CME Group Inc., et al., 6:09-cv-327-LED-
 (IPCP)", Network Working Group Request for Comments: 1332,
                                                                         JDL, 6: 10-cv-246-LDE-JDL, 6: 10-cv-424-LED-JDL, Rea/time
 Obsoletes: RFC 1172, May 1992, 14 pages.
 Obviousness Chart for U.S. Pat. No. 6,624,761, Rea/time Data, LLC
                                                                         Data, LLC DIEIAIXOv. Thomson Reuters Corp., eta!., 6:09-cv-333-
 DIE/A !XO v. CME Group Inc., et al. , 6:09-cv-327-LED-JDL, 6: 10-       LED-JDL, 6:10-cv-247-LED-JDL, 6:10-cv-435-LED-JDL, United
 cv-246-LED-JDL, United States District Court for the Eastern Dis-       States District Court for the Eastern District of Texas Tyler Division,
 trict of Texas Tyler Division, Oct. 19, 2010, 19 pages.                 Feb. 4, 2011, 34 pages.
 Obviousness Chart for U.S. Pat. No. 7,161,506, Rea/time Data, LLC       Appendix A, Obviousness Chart for U.S. Pat. No. 7,777,651, not
 DIE/A !XO v. CME Group Inc., et al. , 6:09-cv-327-LED-JDL, 6: 10-       dated, Rea/time Data, LLC DIE/A !XO v. Morgan Stanley, et al.,
 cv-246-LED-JDL, United States District Court for the Eastert Dis-       6:09-cv-326-LED-JDL, 6: 10-cv-248-LED-JDL, 6: 10-cv-426-LED-
 trict of Texas Tyler Division, Oct. 19, 2010, 49 pages.                 JDL, Rea/time Data, LLC DIE/A !XO v. CME Group. Inc., et al.,
 Obviousness Chart for U.S. Pat. No. 7,400,274, Rea/time Data, LLC       6:09-cv-327-LED-JDL, 6: 10-cv-246-LED-JDL, 6: 10-cv-424-LED-
 DIE/A !XO v. CME Group Inc., et al. , 6:09-cv-327-LED-JDL, 6: 10-       JDL, Rea/time Data, LLC DIE/A !XO v. Thomson Reuters Corp., et
 cv-246-LED-JDL, United States District Court for the Eastern Dis-       al., 6:09-cv-333-LED-JDL, 6:10-cv-247-LED-JDL, 6:10-cv-425-
 trict of Texas Tyler Division, Oct. 19, 2010, 41 pages.                 LED-JDL, United States District Court for the Eastern District of
 Obviousness Chart for U.S. Pat. No. 7,417,568, Rea/time Data, LLC       Texas Tyler Division, Feb. 4, 2011, 466 pages.
 DIE/A !XO v. CME Group Inc., et al. , 6:09-cv-327-LED-JDL, 6: 10-       Appendix B, § 112 Invalidity Arguments for U.S. Pat. No. 7,777,651,
 cv-246-LED-JDL, United States District Court for the Eastern Dis-       Rea/time Data, LLC DIE/A !XO v. Morgan Stanley, et al., 6:09-cv-
 trict of Texas Tyler Division, Oct. 19, 2010, 75 pages.                 3 26-LED-JDL, 6: 1O-cv-248-LED-JDL, 6: 1O-cv-426-LED-JDL,
 Obviousness Chart for U.S. Pat. No. 7,714,747, Rea/time Data, LLC       Rea/time Data, LLC DIE/A !XO v. CME Group. Inc., et al., 6:09-cv-
 DIE/A !XO v. CME Group Inc., et al. , 6:09-cv-327-LED-JDL, 6: 10-       327-LED-JDL, 6:10-cv-246-LED-JDL, 6:10-cv-424-LED-JDL,
 cv-246-LED-JDL, United States District Court for the Eastern Dis-       Rea/time Data, LLC DIE/A !XO v. Thomson Reuters Corp., et al.,
 trict of Texas Tyler Division, Oct. 19, 2010, 97 pages.                 6:09-cv-333-LED-JDL, 6: 10-cv-247-LED-JDL, 6: 10-cv-425-LED-
 Open Financial Exchange Specification 2.0, Intuit Inc., Microsoft       JDL, United States District Court for the Eastern District of Texas
 Corp., Apr. 28, 2000, 537 pages.                                        Tyler Division, Feb. 4, 2011, 75 pages.
Case 1:17-cv-00800-CFC Document 53-4 Filed 05/18/21 Page 9 of 62 PageID #: 2931


                                                              US 9,116,908 B2
                                                                       Page 8


 (56)                     References Cited                                  Exhibit 8, Prior Art Chart for U.S. Pat. No. 7,777,651, 396 pages,
                                                                            Rea/time Data, LLC DIE/A !XO v. Morgan Stanley, et al., 6:09-cv-
                     OTHER PUBLICATIONS                                     3 26-LED-JDL, 6: 1O-cv-248-LED-JDL, 6: 1O-cv-426-LED-JDL,
                                                                            Rea/time Data, LLC DIE/A !XO v. CME Group Inc., et al., 6:09-cv-
 Exhibit 1, Prior Art Chart for U.S. Pat. No. 7, 777 ,651, Rea/time Data,   327-LED-JDL, 6:10-cv-246-LED-JDL, 6:10-cv-424-LED-JDL,
 LLC DIE/A !XO v. Morgan Stanley, et al., 6:09-cv-326-LED-JDL,              Rea/time Data, LLC DIE/A !XO v. Thomson Reuters Corp., et al.,
 6: 10-cv-248-LED-JDL, 6: 10-cv-426-LED-JDL, Rea/time Data,                 6:09-cv-333-LED-JDL, 6: 10-cv-247-LED-JDL, 6: 10-cv-425-LED-
 LLC DIE/A !XO v. CME Group. Inc., et al., 6:09-cv-327-LED-JDL,             JDL, United States District Court for the Eastern District of Texas
 6: 10-cv-246-LED-JDL, 6: 10-cv-424-LED-JDL, Rea/time Data,                 Tyler Division, Feb. 4, 2011, citing C. Bormann et al., "Robust
 LLC DIE/A !XO v. Thomson Reuters Corp., et al., 6:09-cv-333-LED-           Header Compression (ROHC)," Network Working Group Internet-
 JDL, 6: 10-cv-247-LED-JDL, 6:10-cv-425-LED-JDL, United States              Draft Sep. 18, 2000.
 District Court forthe Eastern District of Texas Tyler Division, Feb. 4,    Exhibit 9, Prior Art Chart for U.S. Pat. No. 7,777,651, 253 pages,
 2011, 161 pages, citing Aakre et al., U.S. Pat. No. 4,956,808.             Rea/time Data, LLC DIE/A !XO v. Morgan Stanley, et al., 6:09-cv-
 Exhibit 2, Prior Art Chart for U.S. Pat. No. 7,777,651 Rea/time Data,      3 26-LED-JDL, 6: 1O-cv-248-LED-JDL, 6: 1O-cv-426-LED-JDL,
 LLC DIE/A !XO v. Morgan Stanley, et al., 6:09-cv-326-LED-JDL,              Rea/time Data, LLC DIE/A !XO v. CME Group Inc., et al., 6:09-cv-
 6: 10-cv-248-LED-JDL, 6: 10-cv-426-LED-JDL, Rea/time Data,                 327-LED-JDL, 6:10-cv-246-LED-JDL, 6:10-cv-424-LED-JDL,
 LLC DIE/A !XO v. CME Group. Inc., et al., 6:09-cv-327-LED-JDL,             Rea/time Data, LLC DIE/A !XO v. Thomson Reuters Corp., et al.,
 6: 10-cv-246-LED-JDL, 6: 10-cv-424-LED-JDL, Rea/time Data,                 6:09-cv-333-LED-JDL, 6: 10-cv-247-LED-JDL, 6: 10-cv-425-LED-
 LLC DIE/A !XO v. Thomson Reuters Corp., et al., 6:09-cv-333-LED-           JDL, United States District Court for the Eastern District of Texas
 JDL, 6: 10-cv-247-LED-JDL, 6:10-cv-425-LED-JDL, United States              Tyler Division, Feb. 4, 2011, citing Carr, U.S. Pat. No. 5,293,379.
 District Court forthe Eastern District of Texas Tyler Division, Feb. 4,    Exhibit 10, Prior Art Chart for U.S. Pat. No. 7,777,651, 205 pages,
 2011, 206 pages, citing Albert et al., U.S. Pat. No. 5,907,801.            Rea/time Data, LLC DIE/A !XO v. Morgan Stanley, et al., 6:09-cv-
 Exhibit 3, Prior Art Chart for U.S. Pat. No. 7, 777 ,651, Rea/time Data,   3 26-LED-JDL, 6: 1O-cv-248-LED-JDL, 6: 1O-cv-426-LED-JDL,
 LLC DIE/A !XO v. Morgan Stanley, et al., 6:09-cv-326-LED-JDL,              Rea/time Data, LLC DIE/A !XO v. CME Group Inc., et al., 6:09-cv-
 6: 10-cv-248-LED-JDL, 6: 10-cv-426-LED-JDL, Rea/time Data,                 327-LED-JDL, 6:10-cv-246-LED-JDL, 6:10-cv-424-LED-JDL,
 LLC DIE/A !XO v. CME Group Inc., et al., 6:09-cv-327-LED-JDL,              Rea/time Data, LLC DIE/A !XO v. Thomson Reuters Corp., et al.,
 6: 10-cv-246-LED-JDL, 6: 10-cv-424-LED-JDL, Rea/time Data,                 6:09-cv-333-LED-JDL, 6: 10-cv-247-LED-JDL, 6: 10-cv-425-LED-
 LLC DIE/A !XO v. Thomson Reuters Corp., et al., 6:09-cv-333-LED-           JDL, United States District Court for the Eastern District of Texas
 JDL, 6: 10-cv-247-LED-JDL, 6:10-cv-425-LED-JDL, United States              Tyler Division, Feb. 4, 2011, citing Cellier et al., U.S. Pat. No.
 District Court forthe Eastern District of Texas Tyler Division, Feb. 4,    5,884,269.
 2011, 95 pages, citing B. Andrews, P. Chou, M. Effrros and R. Gray         Exhibit 11, Prior Art Chart for U.S. Pat. No. 7,777,651, 181 pages,
 "A Mean-Removed Variation of Weighted Universal Vector Quanti-             Rea/time Data, LLC DIE/A !XO v. Morgan Stanley, et al., 6:09-cv-
 zation for Image Coding," IEEE 0-8186-3392-1/93, 302-309 (1993).           3 26-LED-JDL, 6: 1O-cv-248-LED-JDL, 6: 1O-cv-426-LED-JDL,
 Exhibit 4, Prior Art Chart for U.S. Pat. No. 7,777,651, 144 pages,         Rea/time Data, LLC DIE/A !XO v. CME Group Inc., et al., 6:09-cv-
 Rea/time Data, LLC DIE/A !XO v. Morgan Stanley, et al., 6:09-cv-           327-LED-JDL, 6:10-cv-246-LED-JDL, 6:10-cv-424-LED-JDL,
 326-LED-JDL, 6:10-cv-248-LED-JDL, 6:10-cv-426-LED-JDL,                     Rea/time Data, LLC DIE/A !XO v. Thomson Reuters Corp., et al.,
 Rea/time Data, LLC DIE/A !XO v. CME Group Inc., et al., 6:09-cv-           6:09-cv-333-LED-JDL, 6: 10-cv-247-LED-JDL, 6: 10-cv-425-LED-
 327-LED-JDL, 6:10-cv-246-LED-JDL, 6:10-cv-424-LED-JDL,                     JDL, United States District Court for the Eastern District of Texas
 Rea/time Data, LLC DIE/A !XO v. Thomson Reuters Corp., et al.,             Tyler Division, Feb. 4, 2011, citing Chu, U.S. Pat. Nos. 5,374,916 &
 6:09-cv-333-LED-JDL, 6: 1O-cv-247-LED-JDL, 6: 10-cv-425-LED-               5,467,087.
 JDL, United States District Court for the Eastern District of Texas        Exhibit 12, Prior Art Chart for U.S. Pat. No. 7,777,651, 175 pages,
 Tyler Division, Feb. 4, 2011, citing Barnes et al., U.S. Pat. No.          Rea/time Data, LLC DIE/A !XO v. Morgan Stanley, et al., 6:09-cv-
 6,792,151.                                                                 3 26-LED-JDL, 6: 1O-cv-248-LED-JDL, 6: 1O-cv-426-LED-JDL,
 Exhibit 5, Prior Art Chart for U.S. Pat. No. 7,777,651, 216 pages,         Rea/time Data, LLC DIE/A !XO v. CME Group Inc., et al., 6:09-cv-
 Rea/time Data, LLC DIE/A !XO v. Morgan Stanley, et al., 6:09-cv-           327-LED-JDL, 6:10-cv-246-LED-JDL, 6:10-cv-424-LED-JDL,
 326-LED-JDL, 6:10-cv-248-LED-JDL, 6:10-cv-426-LED-JDL,                     Rea/time Data, LLC DIE/A !XO v. Thomson Reuters Corp., et al.,
 Rea/time Data, LLC DIE/A !XO v. CME Group Inc., et al., 6:09-cv-           6:09-cv-333-LED-JDL, 6: 10-cv-247-LED-JDL, 6: 10-cv-425-LED-
 327-LED-JDL, 6:10-cv-246-LED-JDL, 6:10-cv-424-LED-JDL,                     JDL, United States District Court for the Eastern District of Texas
 Rea/time Data, LLC DIE/A !XO v. Thomson Reuters Corp., et al.,             Tyler Division, Feb. 4, 2011, citing Cisco IOS Data Compression
 6:09-cv-333-LED-JDL, 6: 1O-cv-247-LED-JDL, 6: 10-cv-425-LED-               White Paper (Cisco Systems Inc., 1997).
 JDL, United States District Court for the Eastern District of Texas        Exhibit 13, Prior Art Chart for U.S. Pat. No. 7,777,651, 590 pages,
 Tyler Division, Feb. 4, 2011, citing Birdwell et al., U.S. Pat. No.        Rea/time Data, LLC DIE/A !XO v. Morgan Stanley, et al., 6:09-cv-
 6,032,197.                                                                 3 26-LED-JDL, 6: 1O-cv-248-LED-JDL, 6: 1O-cv-426-LED-JDL,
 Exhibit 6, Prior Art Chart for U.S. Pat. No. 7,777,651, 257 pages,         Rea/time Data, LLC DIE/A !XO v. CME Group Inc., et al., 6:09-cv-
 Rea/time Data, LLC DIE/A !XO v. Morgan Stanley, et al., 6:09-cv-           327-LED-JDL, 6:10-cv-246-LED-JDL, 6:10-cv-424-LED-JDL,
 326-LED-JDL, 6:10-cv-248-LED-JDL, 6:10-cv-426-LED-JDL,                     Rea/time Data, LLC DIE/A !XO v. Thomson Reuters Corp., et al.,
 Rea/time Data, LLC DIE/A !XO v. CME Group Inc., et al., 6:09-cv-           6:09-cv-333-LED-JDL, 6: 10-cv-247-LED-JDL, 6: 10-cv-425-LED-
 327-LED-JDL, 6:10-cv-246-LED-JDL, 6:10-cv-424-LED-JDL,                     JDL, United States District Court for the Eastern District of Texas
 Rea/time Data, LLC DIE/A !XO v. Thomson Reuters Corp., et al.,             Tyler Division, Feb. 4, 2011, citing Comstock-S&P Comstock
 6:09-cv-333-LED-JDL, 6: 1O-cv-247-LED-JDL, 6: 10-cv-425-LED-               Developers Guides (McGraw-Hill, 1994); Rich Barton, "S&P
 JDL, United States District Court for the Eastern District of Texas        Comstock Network Character Set Definition" (Feb. 10, 1995).
 Tyler Division, Feb. 4, 2011, citing Bledsoe, U.S. Pat. No. 4,646,061.     Exhibit 14, Prior Art Chart for U.S. Pat. No. 7,777,651, 186 pages,
 Exhibit 7, Prior Art Chart for U.S. Pat. No. 7,777,651, 169 pages,         Rea/time Data, LLC DIE/A !XO v. Morgan Stanley, et al., 6:09-cv-
 Rea/time Data, LLC DIE/A !XO v. Morgan Stanley, et al., 6:09-cv-           3 26-LED-JDL, 6: 1O-cv-248-LED-JDL, 6: 1O-cv-426-LED-JDL,
 326-LED-JDL, 6:10-cv-248-LED-JDL, 6:10-cv-426-LED-JDL,                     Rea/time Data, LLC DIE/A !XO v. CME Group Inc., et al., 6:09-cv-
 Rea/time Data, LLC DIE/A !XO v. CME Group Inc., et al., 6:09-cv-           327-LED-JDL, 6:10-cv-246-LED-JDL, 6:10-cv-424-LED-JDL,
 327-LED-JDL, 6:10-cv-246-LED-JDL, 6:10-cv-424-LED-JDL,                     Rea/time Data, LLC DIE/A !XO v. Thomson Reuters Corp., et al.,
 Rea/time Data, LLC DIE/A !XO v. Thomson Reuters Corp., et al.,             6:09-cv-333-LED-JDL, 6: 10-cv-247-LED-JDL, 6: 10-cv-425-LED-
 6:09-cv-333-LED-JDL, 6: 1O-cv-247-LED-JDL, 6: 10-cv-425-LED-               JDL, United States District Court for the Eastern District of Texas
 JDL, United States District Court for the Eastern District of Texas        Tyler Division, Feb. 4, 2011, citing D.J. Craft. "A fast hardware data
 Tyler Division, Feb. 4, 2011, citing Brickman et al., U.S. Pat. No.        compression algorithm and some algorithmic extensions," IBM J.
 4,499,499.                                                                 Res. Deve.op. vol. 42, No. 6 (Nov. 1998).
Case 1:17-cv-00800-CFC Document 53-4 Filed 05/18/21 Page 10 of 62 PageID #: 2932


                                                              US 9,116,908 B2
                                                                        Page 9


  (56)                    References Cited                                   Exhibit 22, Prior Art Chart for U.S. Pat. No. 7,777,651, 218 pages,
                                                                             Rea/time Data, LLC DIE/A !XO v. Morgan Stanley, et al., 6:09-cv-
                     OTHER PUBLICATIONS                                      3 26-LED-JDL, 6: 1O-cv-248-LED-JDL, 6: 1O-cv-426-LED-JDL,
                                                                             Rea/time Data, LLC DIE/A !XO v. CME Group Inc., et al., 6:09-cv-
  Exhibit 15, Prior Art Chart for U.S. Pat. No. 7,777,651, 142 pages,        327-LED-JDL, 6:10-cv-246-LED-JDL, 6:10-cv-424-LED-JDL,
  Rea/time Data, LLC DIE/A !XO v. Morgan Stanley, et al., 6:09-cv-           Rea/time Data, LLC DIE/A !XO v. Thomson Reuters Corp., et al.,
  326-LED-JDL, 6:10-cv-248-LED-JDL, 6:10-cv-426-LED-JDL,                     6:09-cv-333-LED-JDL, 6: 10-cv-247-LED-JDL, 6: 10-cv-425-LED-
  Rea/time Data, LLC DIE/A !XO v. CME Group Inc., et al., 6:09-cv-           JDL, United States District Court for the Eastern District of Texas
  327-LED-JDL, 6:10-cv-246-LED-JDL, 6:10-cv-424-LED-JDL,                     Tyler Division, Feb. 4, 2011, citing Frachtenberg et al., U.S. Patent
  Rea/time Data, LLC DIE/A !XO v. Thomson Reuters Corp., et al.,
                                                                             Pub. 2003/0030575.
  6:09-cv-333-LED-JDL, 6: 1O-cv-247-LED-JDL, 6: 10-cv-425-LED-
  JDL, United States District Court for the Eastern District of Texas        Exhibit 23, Prior Art Chart for U.S. Pat. No. 7,777,651, 247 pages,
  Tyler Division, Feb. 4, 2011, citing Dering, U.S. Patent No.               Rea/time Data, LLC DIE/A !XO v. Morgan Stanley, et al., 6:09-cv-
  6,459,429.                                                                 3 26-LED-JDL, 6: 1O-cv-248-LED-JDL, 6: 1O-cv-426-LED-JDL,
  Exhibit 16, Prior Art Chart for U.S. Pat. No. 7,777,651, 248 pages,        Rea/time Data, LLC DIE/A !XO v. CME Group Inc., et al., 6:09-cv-
  Rea/time Data, LLC DIE/A !XO v. Morgan Stanley, et al., 6:09-cv-           327-LED-JDL, 6:10-cv-246-LED-JDL, 6:10-cv-424-LED-JDL,
  326-LED-JDL, 6:10-cv-248-LED-JDL, 6:10-cv-426-LED-JDL,                     Rea/time Data, LLC DIE/A !XO v. Thomson Reuters Corp., et al.,
  Rea/time Data, LLC DIE/A !XO v. CME Group Inc., et al., 6:09-cv-           6:09-cv-333-LED-JDL, 6: 10-cv-247-LED-JDL, 6: 10-cv-425-LED-
  327-LED-JDL, 6:10-cv-246-LED-JDL, 6:10-cv-424-LED-JDL,                     JDL, United States District Court for the Eastern District of Texas
  Rea/time Data, LLC DIE/A !XO v. Thomson Reuters Corp., et al.,             Tyler Division, Feb. 4, 2011, citing Franaszek et al., U.S. Pat. No.
  6:09-cv-333-LED-JDL, 6: 1O-cv-247-LED-JDL, 6: 10-cv-425-LED-               5,870,036.
  JDL, United States District Court for the Eastern District of Texas        Exhibit 24, Prior Art Chart for U.S. Pat. No. 7,777,651, 327 pages,
  Tyler Division, Feb.4, 2011, citing Dye et al., U.S. Pat. No. 7,190,284    Rea/time Data, LLC DIE/A !XO v. Morgan Stanley, et al., 6:09-cv-
  and International Publication No. WO 00/45516.                             3 26-LED-JDL, 6: 1O-cv-248-LED-JDL, 6: 1O-cv-426-LED-JDL,
  Exhibit 17, Prior Art Chart for U.S. Pat. No. 7,777,651, 269 pages,        Rea/time Data, LLC DIE/A !XO v. CME Group Inc., et al., 6:09-cv-
  Rea/time Data, LLC DIE/A !XO v. Morgan Stanley, et al., 6:09-cv-
                                                                             327-LED-JDL, 6:10-cv-246-LED-JDL, 6:10-cv-424-LED-JDL,
  326-LED-JDL, 6:10-cv-248-LED-JDL, 6:10-cv-426-LED-JDL,
                                                                             Rea/time Data, LLC DIE/A !XO v. Thomson Reuters Corp., et al.,
  Rea/time Data, LLC DIE/A !XO v. CME Group Inc., et al., 6:09-cv-
  327-LED-JDL, 6:10-cv-246-LED-JDL, 6:10-cv-424-LED-JDL,                     6:09-cv-333-LED-JDL, 6: 10-cv-247-LED-JDL, 6: 10-cv-425-LED-
  Rea/time Data, LLC DIE/A !XO v. Thomson Reuters Corp., et al.,             JDL, United States District Court for the Eastern District of Texas
  6:09-cv-333-LED-JDL, 6: 1O-cv-247-LED-JDL, 6: 10-cv-425-LED-               Tyler Division, Feb. 4, 2011, citing French et al., U.S. Pat. No.
  JDL, United States District Court for the Eastern District of Texas        5,794,229.
  Tyler Division, Feb. 4, 2011, citing Earl et al., U.S. Pat. No.            Exhibit 25, Prior Art Chart for U.S. Pat. No. 7,777,651, 225 pages,
  5,341,440.                                                                 Exhibit 24, Prior Art Chart for U.S. Pat. No. 7,777,651, 327 pages,
  Exhibit 18, Prior Art Chart for U.S. Pat. No. 7,777,651, 132 pages,        Rea/time Data, LLC DIE/A !XO v. Morgan Stanley, et al., 6:09-cv-
  Rea/time Data, LLC DIE/A !XO v. Morgan Stanley, et al., 6:09-cv-           3 26-LED-JDL, 6: 1O-cv-248-LED-JDL, 6: 1O-cv-426-LED-JDL,
  326-LED-JDL, 6:10-cv-248-LED-JDL, 6:10-cv-426-LED-JDL,                     Rea/time Data, LLC DIE/A !XO v. CME Group Inc., et al., 6:09-cv-
  Rea/time Data, LLC DIE/A !XO v. CME Group Inc., et al., 6:09-cv-           327-LED-JDL, 6:10-cv-246-LED-JDL, 6:10-cv-424-LED-JDL,
  327-LED-JDL, 6:10-cv-246-LED-JDL, 6:10-cv-424-LED-JDL,                     Rea/time Data, LLC DIE/A !XO v. Thomson Reuters Corp., et al.,
  Rea/time Data, LLC DIE/A !XO v. Thomson Reuters Corp., et al.,             6:09-cv-333-LED-JDL, 6: 10-cv-247-LED-JDL, 6: 10-cv-425-LED-
  6:09-cv-333-LED-JDL, 6: 1O-cv-247-LED-JDL, 6: 10-cv-425-LED-               JDL, United States District Court for the Eastern District of Texas
  JDL, United States District Court for the Eastern District of Texas        Tyler Division, Feb. 4, 2011, citing Geiger et al., U.S. Pat. No.
  Tyler Division, Feb. 4, 2011, citing Eastman et al., U.S. Pat. No.
                                                                             5,987,022.
  4,464,650.
  Exhibit 19, Prior Art Chart for U.S. Pat. No. 7,777,651, 125 pages,        Exhibit 26, Prior Art Chart for U.S. Pat. No. 7,777,651, 219 pages,
  Rea/time Data, LLC DIE/A !XO v. Morgan Stanley, et al., 6:09-cv-           Rea/time Data, LLC DIE/A !XO v. Morgan Stanley, et al., 6:09-cv-
  326-LED-JDL, 6:10-cv-248-LED-JDL, 6:10-cv-426-LED-JDL,                     3 26-LED-JDL, 6: 1O-cv-248-LED-JDL, 6: 1O-cv-426-LED-JDL,
  Rea/time Data, LLC DIE/A !XO v. CME Group Inc., et al., 6:09-cv-           Rea/time Data, LLC DIE/A !XO v. CME Group Inc., et al., 6:09-cv-
  327-LED-JDL, 6:10-cv-246-LED-JDL, 6:10-cv-424-LED-JDL,                     327-LED-JDL, 6:10-cv-246-LED-JDL, 6:10-cv-424-LED-JDL,
  Rea/time Data, LLC DIE/A !XO v. Thomson Reuters Corp., et al.,             Rea/time Data, LLC DIE/A !XO v. Thomson Reuters Corp., et al.,
  6:09-cv-333-LED-JDL, 6: 1O-cv-247-LED-JDL, 6: 10-cv-425-LED-               6:09-cv-333-LED-JDL, 6: 10-cv-247-LED-JDL, 6: 10-cv-425-LED-
  JDL, United States District Court for the Eastern District of Texas        JDL, United States District Court for the Eastern District of Texas
  Tyler Division, Feb. 4, 2011, citing Elgamal et al., U.S. Pat. No.         Tyler Division, Feb. 4, 2011, citing Gentile, U.S. Pat. No. 5,504,842.
  5,410,671.                                                                 Exhibit 27, Prior Art Chart for U.S. Pat. No. 7,777,651, 247 pages,
  Exhibit 20, Prior Art Chart for U.S. Pat. No. 7,777,651, 122 pages,        Rea/time Data, LLC DIE/A !XO v. Morgan Stanley, et al., 6:09-cv-
  Rea/time Data, LLC DIE/A !XO v. Morgan Stanley, et al., 6:09-cv-           3 26-LED-JDL, 6: 1O-cv-248-LED-JDL, 6: 1O-cv-426-LED-JDL,
  326-LED-JDL, 6:10-cv-248-LED-JDL, 6:10-cv-426-LED-JDL,
                                                                             Rea/time Data, LLC DIE/A !XO v. CME Group Inc., et al., 6:09-cv-
  Rea/time Data, LLC DIE/A !XO v. CME Group Inc., et al., 6:09-cv-
                                                                             327-LED-JDL, 6:10-cv-246-LED-JDL, 6:10-cv-424-LED-JDL,
  327-LED-JDL, 6:10-cv-246-LED-JDL, 6:10-cv-424-LED-JDL,
                                                                             Rea/time Data, LLC DIE/A !XO v. Thomson Reuters Corp., et al.,
  Rea/time Data, LLC DIE/A !XO v. Thomson Reuters Corp., et al.,
                                                                             6:09-cv-333-LED-JDL, 6: 10-cv-247-LED-JDL, 6: 10-cv-425-LED-
  6:09-cv-333-LED-JDL, 6: 1O-cv-247-LED-JDL, 6: 10-cv-425-LED-
  JDL, United States District Court for the Eastern District of Texas        JDL, United States District Court for the Eastern District of Texas
  Tyler Division, Feb. 4, 2011, citing Enari et al., EP 0493103.             Tyler Division, Feb. 4, 2011, 167 pages, citing Giltner et al., U.S. Pat.
  Exhibit 21, Prior Art Chart for U.S. Pat. No. 7,777,651, 379 pages,        No. 4,386,416.
  Rea/time Data, LLC DIE/A !XO v. Morgan Stanley, et al., 6:09-cv-           Exhibit 28, Prior Art Chart for U.S. Pat. No. 7,777,651, 156 pages,
  326-LED-JDL, 6:10-cv-248-LED-JDL, 6:10-cv-426-LED-JDL,                     Rea/time Data, LLC DIE/A !XO v. Morgan Stanley, et al., 6:09-cv-
  Rea/time Data, LLC DIE/A !XO v. CME Group Inc., et al., 6:09-cv-           3 26-LED-JDL, 6: 1O-cv-248-LED-JDL, 6: 1O-cv-426-LED-JDL,
  327-LED-JDL, 6:10-cv-246-LED-JDL, 6:10-cv-424-LED-JDL,                     Rea/time Data, LLC DIE/A !XO v. CME Group Inc., et al., 6:09-cv-
  Rea/time Data, LLC DIE/A !XO v. Thomson Reuters Corp., et al.,             327-LED-JDL, 6:10-cv-246-LED-JDL, 6:10-cv-424-LED-JDL,
  6:09-cv-333-LED-JDL, 6: 1O-cv-247-LED-JDL, 6: 10-cv-425-LED-               Rea/time Data, LLC DIE/A !XO v. Thomson Reuters Corp., et al.,
  JDL, United States District Court for the Eastern District of Texas        6:09-cv-333-LED-JDL, 6: 10-cv-247-LED-JDL, 6: 10-cv-425-LED-
  Tyler Division, Feb. 4, 2011, citing Fascenda, U.S. Pat. No.               JDL, United States District Court for the Eastern District of Texas
  5,045,848.                                                                 Tyler Division, Feb. 4, 2011, citing Gooch, U.S. Pat. No. 4,325,085.
Case 1:17-cv-00800-CFC Document 53-4 Filed 05/18/21 Page 11 of 62 PageID #: 2933


                                                           US 9,116,908 B2
                                                                    Page 10


  (56)                   References Cited                                JDL, United States District Court for the Eastern District of Texas
                                                                         Tyler Division, Feb. 4, 2011, citing Iseda et al., E.P. 0405572 A2.
                    OTHER PUBLICATIONS                                   Exhibit 36, Prior Art Chart for U.S. Pat. No. 7,777,651, 205 pages,
                                                                         Rea/time Data, LLC DIE/A !XO v. Morgan Stanley, et al., 6:09-cv-
  Exhibit 29, Prior Art Chart for U.S. Pat. No. 7,777,651, 132 pages,    3 26-LED-JDL, 6: 1O-cv-248-LED-JDL, 6: 1O-cv-426-LED-JDL,
  Rea/time Data, LLC DIE/A !XO v. Morgan Stanley, et al., 6:09-cv-       Rea/time Data, LLC DIE/A !XO v. CME Group Inc., et al., 6:09-cv-
  326-LED-JDL, 6:10-cv-248-LED-JDL, 6:10-cv-426-LED-JDL,                 327-LED-JDL, 6:10-cv-246-LED-JDL, 6:10-cv-424-LED-JDL,
  Rea/time Data, LLC DIE/A !XO v. CME Group Inc., et al., 6:09-cv-       Rea/time Data, LLC DIE/A !XO v. Thomson Reuters Corp., et al.,
  327-LED-JDL, 6:10-cv-246-LED-JDL, 6:10-cv-424-LED-JDL,                 6:09-cv-333-LED-JDL, 6: 10-cv-247-LED-JDL, 6: 10-cv-425-LED-
  Rea/time Data, LLC DIE/A !XO v. Thomson Reuters Corp., et al.,         JDL, United States District Court for the Eastern District of Texas
  6:09-cv-333-LED-JDL, 6: 1O-cv-247-LED-JDL, 6: 10-cv-425-LED-           Tyler Division, Feb. 4, 2011, citing J. Danskin. "Compressing the X
  JDL, United States District Court for the Eastern District of Texas    Graphics Protocol," Princeton University (Jan. 1995).
  Tyler Division, Feb. 4, 2011, citing Hauck, U.S. Pat. No. 4,626,829.   Exhibit 37, Prior Art Chart for U.S. Pat. No. 7,777,651, 159 pages,
  Exhibit 30, Prior Art Chart for U.S. Pat. No. 7,777,651, 161 pages,    Rea/time Data, LLC DIE/A !XO v. Morgan Stanley, et al., 6:09-cv-
  Rea/time Data, LLC DIE/A !XO v. Morgan Stanley, et al., 6:09-cv-       3 26-LED-JDL, 6: 1O-cv-248-LED-JDL, 6: 1O-cv-426-LED-JDL,
  326-LED-JDL, 6:10-cv-248-LED-JDL, 6:10-cv-426-LED-JDL,                 Rea/time Data, LLC DIE/A !XO v. CME Group Inc., et al., 6:09-cv-
  Rea/time Data, LLC DIE/A !XO v. CME Group Inc., et al., 6:09-cv-       327-LED-JDL, 6:10-cv-246-LED-JDL, 6:10-cv-424-LED-JDL,
  327-LED-JDL, 6:10-cv-246-LED-JDL, 6:10-cv-424-LED-JDL,                 Rea/time Data, LLC DIE/A !XO v. Thomson Reuters Corp., et al.,
  Rea/time Data, LLC DIE/A !XO v. Thomson Reuters Corp., et al.,         6:09-cv-333-LED-JDL, 6: 10-cv-247-LED-JDL, 6: 10-cv-425-LED-
  6:09-cv-333-LED-JDL, 6: 1O-cv-247-LED-JDL, 6: 10-cv-425-LED-           JDL, United States District Court for the Eastern District of Texas
  JDL, United States District Court for the Eastern District of Texas    Tyler Division, Feb. 4, 2011, citing Kalkstein, U.S. Pat. No.
  Tyler Division, Feb. 4, 2011, citing Heath, U.S. Pat. No. 5,955,976.   5,945,933.
  Exhibit 31, Prior Art Chart for U.S. Pat. No. 7,777,651, 359 pages,    Exhibit 38, Prior Art Chart for U.S. Pat. No. 7,777,651, 402 pages,
  Rea/time Data, LLC DIE/A !XO v. Morgan Stanley, et al., 6:09-cv-       Rea/time Data, LLC DIE/A !XO v. Morgan Stanley, et al., 6:09-cv-
  326-LED-JDL, 6:10-cv-248-LED-JDL, 6:10-cv-426-LED-JDL,                 3 26-LED-JDL, 6: 1O-cv-248-LED-JDL, 6: 1O-cv-426-LED-JDL,
  Rea/time Data, LLC DIE/A !XO v. CME Group Inc., et al., 6:09-cv-       Rea/time Data, LLC DIE/A !XO v. CME Group Inc., et al., 6:09-cv-
  327-LED-JDL, 6:10-cv-246-LED-JDL, 6:10-cv-424-LED-JDL,                 327-LED-JDL, 6:10-cv-246-LED-JDL, 6:10-cv-424-LED-JDL,
  Rea/time Data, LLC DIE/A !XO v. Thomson Reuters Corp., et al.,         Rea/time Data, LLC DIE/A !XO v. Thomson Reuters Corp., et al.,
  6:09-cv-333-LED-JDL, 6: 1O-cv-247-LED-JDL, 6: 10-cv-425-LED-           6:09-cv-333-LED-JDL, 6: 10-cv-247-LED-JDL, 6: 10-cv-425-LED-
  JDL, United States District Court for the Eastern District of Texas    JDL, United States District Court for the Eastern District of Texas
  Tyler Division, Feb. 4, 2011, citing Hewlett-Packard Company           Tyler Division, Feb. 4, 2011, citing Kari, U.S. Pat. No. 6,434,168;
  "Installing and Adminstering PPP," B2355-90137, HP 9000 Net-           International Publication No. W097/48212 Al.
  working, E0948 (1st Ed. 1997).                                         Exhibit 39, Prior Art Chart for U.S. Pat. No. 7,777,651, 209 pages,
  Exhibit 32, Prior Art Chart for U.S. Pat. No. 7,777,651, 229 pages,
                                                                         Rea/time Data, LLC DIE/A !XO v. Morgan Stanley, et al., 6:09-cv-
  Rea/time Data, LLC DIE/A !XO v. Morgan Stanley, et al., 6:09-cv-
                                                                         3 26-LED-JDL, 6: 1O-cv-248-LED-JDL, 6: 1O-cv-426-LED-JDL,
  326-LED-JDL, 6:10-cv-248-LED-JDL, 6:10-cv-426-LED-JDL,
  Rea/time Data, LLC DIE/A !XO v. CME Group Inc., et al., 6:09-cv-       Rea/time Data, LLC DIE/A !XO v. CME Group Inc., et al., 6:09-cv-
  327-LED-JDL, 6:10-cv-246-LED-JDL, 6:10-cv-424-LED-JDL,                 327-LED-JDL, 6:10-cv-246-LED-JDL, 6:10-cv-424-LED-JDL,
  Rea/time Data, LLC DIE/A !XO v. Thomson Reuters Corp., et al.,         Rea/time Data, LLC DIE/A !XO v. Thomson Reuters Corp., et al.,
  6:09-cv-333-LED-JDL, 6: 1O-cv-247-LED-JDL, 6: 10-cv-425-LED-           6:09-cv-333-LED-JDL, 6: 10-cv-247-LED-JDL, 6: 10-cv-425-LED-
  JDL, United States District Court for the Eastern District of Texas    JDL, United States District Court for the Eastern District of Texas
  Tyler Division, Feb. 4, 2011, citing Hsu & Zwarico, Automatic Syn-     Tyler Division, Feb. 4, 2011, citing Kooprnas et al., U.S. Pat. No.
  thesis of Compression Techniques for Heterogeneous Files, Soft-        7,024,460.
  ware-Practice & Experience, vol. 25(10), pp. 1097-1116.                Exhibit 40, Prior Art Chart for U.S. Pat. No. 7,777,651, 214 pages,
  Exhibit 33, Prior Art Chart for U.S. Pat. No. 7,777,651, 206 pages,    Rea/time Data, LLC DIE/A !XO v. Morgan Stanley, et al., 6:09-cv-
  Rea/time Data, LLC DIE/A !XO v. Morgan Stanley, et al., 6:09-cv-       3 26-LED-JDL, 6: 1O-cv-248-LED-JDL, 6: 1O-cv-426-LED-JDL,
  326-LED-JDL, 6:10-cv-248-LED-JDL, 6:10-cv-426-LED-JDL,                 Rea/time Data, LLC DIE/A !XO v. CME Group Inc., et al., 6:09-cv-
  Rea/time Data, LLC DIE/A !XO v. CME Group Inc., et al., 6:09-cv-       327-LED-JDL, 6:10-cv-246-LED-JDL, 6:10-cv-424-LED-JDL,
  327-LED-JDL, 6:10-cv-246-LED-JDL, 6:10-cv-424-LED-JDL,                 Rea/time Data, LLC DIE/A !XO v. Thomson Reuters Corp., et al.,
  Rea/time Data, LLC DIE/A !XO v. Thomson Reuters Corp., et al.,         6:09-cv-333-LED-JDL, 6: 10-cv-247-LED-JDL, 6: 10-cv-425-LED-
  6:09-cv-333-LED-JDL, 6: 1O-cv-247-LED-JDL, 6: 10-cv-425-LED-           JDL, United States District Court for the Eastern District of Texas
  JDL, United States District Court for the Eastern District of Texas    Tyler Division, Feb. 4, 2011, citing Kopf, U.S. Pat. No. 5,825,830.
  Tyler Division, Feb. 4, 2011, citing ICT XML-Xpress White Paper        Exhibit 41, Prior Art Chart for U.S. Pat. No. 7,777,651, 281 pages,
  (Intelligent Compression Technologies Inc., 2000) & website.           Rea/time Data, LLC DIE/A !XO v. Morgan Stanley, et al., 6:09-cv-
  Exhibit 34, Prior Art Chart for U.S. Pat. No. 7,777,651, 138 pages,    3 26-LED-JDL, 6: 1O-cv-248-LED-JDL, 6: 1O-cv-426-LED-JDL,
  Rea/time Data, LLC DIE/A !XO v. Morgan Stanley, et al., 6:09-cv-       Rea/time Data, LLC DIE/A !XO v. CME Group Inc., et al., 6:09-cv-
  326-LED-JDL, 6:10-cv-248-LED-JDL, 6:10-cv-426-LED-JDL,                 327-LED-JDL, 6:10-cv-246-LED-JDL, 6:10-cv-424-LED-JDL,
  Rea/time Data, LLC DIE/A !XO v. CME Group Inc., et al., 6:09-cv-       Rea/time Data, LLC DIE/A !XO v. Thomson Reuters Corp., et al.,
  327-LED-JDL, 6:10-cv-246-LED-JDL, 6:10-cv-424-LED-JDL,                 6:09-cv-333-LED-JDL, 6: 10-cv-247-LED-JDL, 6: 10-cv-425-LED-
  Rea/time Data, LLC DIE/A !XO v. Thomson Reuters Corp., et al.,         JDL, United States District Court for the Eastern District of Texas
  6:09-cv-333-LED-JDL, 6: 1O-cv-247-LED-JDL, 6: 10-cv-425-LED-           Tyler Division, Feb. 4, 2011, citing Kopf, U.S. Pat. No. 5,825,830.
  JDL, United States District Court for the Eastern District of Texas    Exhibit 42, Prior Art Chart for U.S. Pat. No. 7,777,651, 340 pages,
  Tyler Division, Feb. 4, 2011, citing ICT XpressFiles White Paper       Rea/time Data, LLC DIE/A !XO v. Morgan Stanley, et al., 6:09-cv-
  (Intelligent Compression Technologies Inc., 1999) & website.           3 26-LED-JDL, 6: 1O-cv-248-LED-JDL, 6: 1O-cv-426-LED-JDL,
  Exhibit 35, Prior Art Chart for U.S. Pat. No. 7,777,651, 128 pages,    Rea/time Data, LLC DIE/A !XO v. CME Group Inc., et al., 6:09-cv-
  Rea/time Data, LLC DIE/A !XO v. Morgan Stanley, et al., 6:09-cv-       327-LED-JDL, 6:10-cv-246-LED-JDL, 6:10-cv-424-LED-JDL,
  326-LED-JDL, 6:10-cv-248-LED-JDL, 6:10-cv-426-LED-JDL,                 Rea/time Data, LLC DIE/A !XO v. Thomson Reuters Corp., et al.,
  Rea/time Data, LLC DIE/A !XO v. CME Group Inc., et al., 6:09-cv-       6:09-cv-333-LED-JDL, 6: 10-cv-247-LED-JDL, 6: 10-cv-425-LED-
  327-LED-JDL, 6:10-cv-246-LED-JDL, 6:10-cv-424-LED-JDL,                 JDL, United States District Court for the Eastern District of Texas
  Rea/time Data, LLC DIE/A !XO v. Thomson Reuters Corp., et al.,         Tyler Division, Feb. 4, 2011, citing Lane et al., U.S. Pat. No.
  6:09-cv-333-LED-JDL, 6: 1O-cv-247-LED-JDL, 6: 10-cv-425-LED-           5,521,940.
Case 1:17-cv-00800-CFC Document 53-4 Filed 05/18/21 Page 12 of 62 PageID #: 2934


                                                              US 9,116,908 B2
                                                                       Page 11


  (56)                    References Cited                                  JDL, United States District Court for the Eastern District of Texas
                                                                            Tyler Division, Feb. 4, 2011, citing Miller et al., U.S. Pat. No.
                     OTHER PUBLICATIONS                                     4,814,746.
                                                                            Exhibit 50, Prior Art Chart for U.S. Pat. No. 7,777,651, 172 pages,
  Exhibit 43, Prior Art Chart for U.S. Pat. No. 7,777,651, 164 pages,       Rea/time Data, LLC DIE/A !XO v. Morgan Stanley, et al., 6:09-cv-
  Rea/time Data, LLC DIE/A !XO v. Morgan Stanley, et al., 6:09-cv-          3 26-LED-JDL, 6: 1O-cv-248-LED-JDL, 6: 1O-cv-426-LED-JDL,
  326-LED-JDL, 6:10-cv-248-LED-JDL, 6:10-cv-426-LED-JDL,                    Rea/time Data, LLC DIE/A !XO v. CME Group Inc., et al., 6:09-cv-
  Rea/time Data, LLC DIE/A !XO v. CME Group Inc., et al., 6:09-cv-          327-LED-JDL, 6:10-cv-246-LED-JDL, 6:10-cv-424-LED-JDL,
  327-LED-JDL, 6:10-cv-246-LED-JDL, 6:10-cv-424-LED-JDL,                    Rea/time Data, LLC DIE/A !XO v. Thomson Reuters Corp., et al.,
  Rea/time Data, LLC DIE/A !XO v. Thomson Reuters Corp., et al.,            6:09-cv-333-LED-JDL, 6: 10-cv-247-LED-JDL, 6: 10-cv-425-LED-
  6:09-cv-333-LED-JDL, 6: 1O-cv-247-LED-JDL, 6: 10-cv-425-LED-              JDL, United States District Court for the Eastern District of Texas
  JDL, United States District Court for the Eastern District of Texas       Tyler Division, Feb. 4, 2011, citing O'Brien et al., U.S. Pat. No.
  Tyler Division, Feb. 4, 2011, citing Langdon, Jr. et al., U.S. Pat. No.   4,929,946.
  4,494,108.                                                                Exhibit 51, Prior Art Chart for U.S. Pat. No. 7,777,651, 30 pages,
  Exhibit44, PriorArtChartforU.S. Pat. No. 7,777,651, 211 pages,            Rea/time Data, LLC DIE/A !XO v. Morgan Stanley, et al., 6:09-cv-
                                                                            3 26-LED-JDL, 6: 1O-cv-248-LED-JDL, 6: 1O-cv-426-LED-JDL,
  Rea/time Data, LLC DIE/A !XO v. Morgan Stanley, et al., 6:09-cv-
                                                                            Rea/time Data, LLC DIE/A !XO v. CME Group Inc., et al., 6:09-cv-
  326-LED-JDL, 6:10-cv-248-LED-JDL, 6:10-cv-426-LED-JDL,
                                                                            327-LED-JDL, 6:10-cv-246-LED-JDL, 6:10-cv-424-LED-JDL,
  Rea/time Data, LLC DIE/A !XO v. CME Group Inc., et al., 6:09-cv-          Rea/time Data, LLC DIE/A !XO v. Thomson Reuters Corp., et al.,
  327-LED-JDL, 6:10-cv-246-LED-JDL, 6:10-cv-424-LED-JDL,                    6:09-cv-333-LED-JDL, 6: 10-cv-247-LED-JDL, 6: 10-cv-425-LED-
  Rea/time Data, LLC DIE/A !XO v. Thomson Reuters Corp., et al.,            JDL, United States District Court for the Eastern District of Texas
  6:09-cv-333-LED-JDL, 6: 1O-cv-247-LED-JDL, 6: 10-cv-425-LED-              Tyler Division, Feb. 4, 2011, citing Osler et al., U.S. Pat. No.
  JDL, United States District Court for the Eastern District of Texas       6,768,749.
  Tyler Division, Feb.4, 2011, citing Lavallee, U.S. Pat. No. 6,215,904.    Exhibit 50, Prior Art Chart for U.S. Pat. No. 7,777,651, 103 pages,
  Exhibit 45, Prior Art Chart for U.S. Pat. No. 7,777,651, 103 pages,       Rea/time Data, LLC DIE/A !XO v. Morgan Stanley, et al., 6:09-cv-
  Rea/time Data, LLC DIE/A !XO v. Morgan Stanley, et al., 6:09-cv-          3 26-LED-JDL, 6: 1O-cv-248-LED-JDL, 6: 1O-cv-426-LED-JDL,
  326-LED-JDL, 6:10-cv-248-LED-JDL, 6:10-cv-426-LED-JDL,                    Rea/time Data, LLC DIE/A !XO v. CME Group Inc., et al., 6:09-cv-
  Rea/time Data, LLC DIE/A !XO v. CME Group Inc., et al., 6:09-cv-          327-LED-JDL, 6:10-cv-246-LED-JDL, 6:10-cv-424-LED-JDL,
  327-LED-JDL, 6:10-cv-246-LED-JDL, 6:10-cv-424-LED-JDL,                    Rea/time Data, LLC DIE/A !XO v. Thomson Reuters Corp., et al.,
  Rea/time Data, LLC DIE/A !XO v. Thomson Reuters Corp., et al.,            6:09-cv-333-LED-JDL, 6: 10-cv-247-LED-JDL, 6: 10-cv-425-LED-
  6:09-cv-333-LED-JDL, 6: 1O-cv-247-LED-JDL, 6: 10-cv-425-LED-              JDL, United States District Court for the Eastern District of Texas
  JDL, United States District Court for the Eastern District of Texas       Tyler Division, Feb. 4, 2011, citing P. G. Howard, F. Kossenti, S.
  Tyler Division, Feb. 4, 2011, citing M. Effros, P. Chou & R.M. Gray.      Forchanuner, and W. J. Rucklidge [1998]. "The Emerging JBIG2
  "Variable Dimension Weighted Universal Vector Quantization and            Standard", IEEE Transactions on Circuits and Systems for Video
  Noiseless Coding," IEEE 1068-0314/94 (1994).                              Technology 8:7, 838-848.
  Exhibit 46, Prior Art Chart for U.S. Pat. No. 7,777,651, 414 pages,       Exhibit 53, Prior Art Chart for U.S. Pat. No. 7,777,651, 218 pages,
  Rea/time Data, LLC DIE/A !XO v. Morgan Stanley, et al., 6:09-cv-          Rea/time Data, LLC DIE/A !XO v. Morgan Stanley, et al., 6:09-cv-
  326-LED-JDL, 6:10-cv-248-LED-JDL, 6:10-cv-426-LED-JDL,                    3 26-LED-JDL, 6: 1O-cv-248-LED-JDL, 6: 1O-cv-426-LED-JDL,
  Rea/time Data, LLC DIE/A !XO v. CME Group Inc., et al., 6:09-cv-          Rea/time Data, LLC DIE/A !XO v. CME Group Inc., et al., 6:09-cv-
  327-LED-JDL, 6:10-cv-246-LED-JDL, 6:10-cv-424-LED-JDL,                    327-LED-JDL, 6:10-cv-246-LED-JDL, 6:10-cv-424-LED-JDL,
  Rea/time Data, LLC DIE/A !XO v. Thomson Reuters Corp., et al.,            Rea/time Data, LLC DIE/A !XO v. Thomson Reuters Corp., et al.,
  6:09-cv-333-LED-JDL, 6: 1O-cv-247-LED-JDL, 6: 10-cv-425-LED-              6:09-cv-333-LED-JDL, 6: 10-cv-247-LED-JDL, 6: 10-cv-425-LED-
  JDL, United States District Court for the Eastern District of Texas       JDL, United States District Court for the Eastern District of Texas
  Tyler Division, Feb. 4, 2011, citing MacCrisken, U.S. Pat. No.            Tyler Division, Feb. 4, 2011, citing Panaoussis, U.S. Pat. No.
  4,730,348.                                                                5,949,355.
  Exhibit 47, Prior Art Chart for U.S. Pat. No. 7,777,651, 319 pages,       Exhibit 54, Prior Art Chart for U.S. Pat. No. 7,777,651, 335 pages,
  Rea/time Data, LLC DIE/A !XO v. Morgan Stanley, et al., 6:09-cv-          Rea/time Data, LLC DIE/A !XO v. Morgan Stanley, et al., 6:09-cv-
  326-LED-JDL, 6:10-cv-248-LED-JDL, 6:10-cv-426-LED-JDL,                    3 26-LED-JDL, 6: 1O-cv-248-LED-JDL, 6: 1O-cv-426-LED-JDL,
  Rea/time Data, LLC DIE/A !XO v. CME Group Inc., et al., 6:09-cv-          Rea/time Data, LLC DIE/A !XO v. CME Group Inc., et al., 6:09-cv-
  327-LED-JDL, 6:10-cv-246-LED-JDL, 6:10-cv-424-LED-JDL,                    327-LED-JDL, 6:10-cv-246-LED-JDL, 6:10-cv-424-LED-JDL,
  Rea/time Data, LLC DIE/A !XO v. Thomson Reuters Corp., et al.,            Rea/time Data, LLC DIE/A !XO v. Thomson Reuters Corp., et al.,
  6:09-cv-333-LED-JDL, 6: 1O-cv-247-LED-JDL, 6: 10-cv-425-LED-              6:09-cv-333-LED-JDL, 6: 10-cv-247-LED-JDL, 6: 10-cv-425-LED-
  JDL, United States District Court for the Eastern District of Texas       JDL, United States District Court for the Eastern District of Texas
  Tyler Division, Feb. 4, 2011, citing Madany et al., U.S. Pat. No.         Tyler Division, Feb. 4, 2011, citing Payne et al, U.S. Pat. No.
  5,774,715.                                                                6,021,433.
  Exhibit 48, Prior Art Chart for U.S. Pat. No. 7,777,651, 228 pages,       Exhibit 55, Prior Art Chart for U.S. Pat. No. 7,777,651, 273 pages,
  Rea/time Data, LLC DIE/A !XO v. Morgan Stanley, et al., 6:09-cv-          Rea/time Data, LLC DIE/A !XO v. Morgan Stanley, et al., 6:09-cv-
  326-LED-JDL, 6:10-cv-248-LED-JDL, 6:10-cv-426-LED-JDL,                    3 26-LED-JDL, 6: 1O-cv-248-LED-JDL, 6: 1O-cv-426-LED-JDL,
  Rea/time Data, LLC DIE/A !XO v. CME Group Inc., et al., 6:09-cv-          Rea/time Data, LLC DIE/A !XO v. CME Group Inc., et al., 6:09-cv-
  327-LED-JDL, 6:10-cv-246-LED-JDL, 6:10-cv-424-LED-JDL,                    327-LED-JDL, 6:10-cv-246-LED-JDL, 6:10-cv-424-LED-JDL,
  Rea/time Data, LLC DIE/A !XO v. Thomson Reuters Corp., et al.,            Rea/time Data, LLC DIE/A !XO v. Thomson Reuters Corp., et al.,
  6:09-cv-333-LED-JDL, 6: 1O-cv-247-LED-JDL, 6: 10-cv-425-LED-              6:09-cv-333-LED-JDL, 6: 10-cv-247-LED-JDL, 6: 10-cv-425-LED-
  JDL, United States District Court for the Eastern District of Texas       JDL, United States District Court for the Eastern District of Texas
  Tyler Division, Feb. 4, 2011, citing Mark A. Roth and Scott J. Van        Tyler Division, Feb. 4, 2011, citing Reynar et al, U.S. Pat. No.
  Horn, "Database Compression" SIGMOD Record, vol. 22, No. 3                5,951,623.
  (1993)                                                                    Exhibit 56, Prior Art Chart for U.S. Pat. No. 7,777,651, 399 pages,
  Exhibit 49, Prior Art Chart for U.S. Pat. No. 7,777,651, 235 pages,       Rea/time Data, LLC DIE/A !XO v. Morgan Stanley, et al., 6:09-cv-
  Rea/time Data, LLC DIE/A !XO v. Morgan Stanley, et al., 6:09-cv-          3 26-LED-JDL, 6: 1O-cv-248-LED-JDL, 6: 1O-cv-426-LED-JDL,
  326-LED-JDL, 6:10-cv-248-LED-JDL, 6:10-cv-426-LED-JDL,                    Rea/time Data, LLC DIE/A !XO v. CME Group Inc., et al., 6:09-cv-
  Rea/time Data, LLC DIE/A !XO v. CME Group Inc., et al., 6:09-cv-          327-LED-JDL, 6:10-cv-246-LED-JDL, 6:10-cv-424-LED-JDL,
  327-LED-JDL, 6:10-cv-246-LED-JDL, 6:10-cv-424-LED-JDL,                    Rea/time Data, LLC DIE/A !XO v. Thomson Reuters Corp., et al.,
  Rea/time Data, LLC DIE/A !XO v. Thomson Reuters Corp., et al.,            6:09-cv-333-LED-JDL, 6: 10-cv-247-LED-JDL, 6: 10-cv-425-LED-
  6:09-cv-333-LED-JDL, 6: 1O-cv-247-LED-JDL, 6: 10-cv-425-LED-              JDL, United States District Court for the Eastern District of Texas
Case 1:17-cv-00800-CFC Document 53-4 Filed 05/18/21 Page 13 of 62 PageID #: 2935


                                                            US 9,116,908 B2
                                                                     Page 12


  (56)                    References Cited                                JDL, United States District Court for the Eastern District of Texas
                                                                          Tyler Division, Feb. 4, 2011, citing Seroussi et al., U.S. Pat. No.
                     OTHER PUBLICATIONS                                   5,389,922.
                                                                          Exhibit 63, Prior Art Chart for U.S. Pat. No. 7,777,651, 102 pages,
  Tyler Division, Feb. 4, 2011, citing RFC 1144: V. Jacobson, "Com-       Rea/time Data, LLC DIE/A !XO v. Morgan Stanley, et al., 6:09-cv-
  pressing TCP/IP Headers for Low-Speed Serial Links," Network            3 26-LED-JDL, 6: 1O-cv-248-LED-JDL, 6: 1O-cv-426-LED-JDL,
  Working Group, Request for Comments: 1144 (Feb. 1990).                  Rea/time Data, LLC DIE/A !XO v. CME Group Inc., et al., 6:09-cv-
  Exhibit 57, Prior Art Chart for U.S. Pat. No. 7,777,651, 103 pages,     327-LED-JDL, 6:10-cv-246-LED-JDL, 6:10-cv-424-LED-JDL,
  Rea/time Data, LLC DIE/A !XO v. Morgan Stanley, et al., 6:09-cv-        Rea/time Data, LLC DIE/A !XO v. Thomson Reuters Corp., et al.,
  326-LED-JDL, 6:10-cv-248-LED-JDL, 6:10-cv-426-LED-JDL,                  6:09-cv-333-LED-JDL, 6: 10-cv-247-LED-JDL, 6: 10-cv-425-LED-
  Rea/time Data, LLC DIE/A !XO v. CME Group Inc., et al., 6:09-cv-        JDL, United States District Court for the Eastern District of Texas
  327-LED-JDL, 6:10-cv-246-LED-JDL, 6:10-cv-424-LED-JDL,                  Tyler Division, Feb. 4, 2011, citing Shin, U.S. Pat. No. 5,455,680.
  Rea/time Data, LLC DIE/A !XO v. Thomson Reuters Corp., et al.,          Exhibit 64, Prior Art Chart for U.S. Pat. No. 7,777,651, 126 pages,
  6:09-cv-333-LED-JDL, 6: 1O-cv-247-LED-JDL, 6: 10-cv-425-LED-            Rea/time Data, LLC DIE/A !XO v. Morgan Stanley, et al., 6:09-cv-
  JDL, United States District Court for the Eastern District of Texas     3 26-LED-JDL, 6: 1O-cv-248-LED-JDL, 6: 1O-cv-426-LED-JDL,
  Tyler Division, Feb. 4, 2011, citing RFC 1661: Point-to-Point Work-     Rea/time Data, LLC DIE/A !XO v. CME Group Inc., et al., 6:09-cv-
  ing Group, "The Point-toPoint Protocol," RFC 1661 (William              327-LED-JDL, 6:10-cv-246-LED-JDL, 6:10-cv-424-LED-JDL,
  Simpson ed., Internet Engineering Task Force 1994); RFC 1662:           Rea/time Data, LLC DIE/A !XO v. Thomson Reuters Corp., et al.,
  Point-to-Point Protocol Working Group, "PPP in HDLC-like Fram-          6:09-cv-333-LED-JDL, 6: 10-cv-247-LED-JDL, 6: 10-cv-425-LED-
  ing," RFC 1662 (William Simpson ed., Internet Engineering Task          JDL, United States District Court for the Eastern District of Texas
  Force 1994); RFC 1662: Dave Rand, "The PPP compression Control          Tyler Division, Feb. 4, 2011, citing Taaffe et al., U.S. Pat. No.
  Protocol (CCP)," RFC 1962 (Internet Engineering Task Force 1996);       5,179,651.
  RFC 1332: Glenn McGregor, "The PPP Internet Protocol Control            Exhibit 65, Prior Art Chart for U.S. Pat. No. 7,777,651, 313 pages,
  Protocol (IPCP)," RFC 1332 (Internet Engineering Task Force 1992);      Rea/time Data, LLC DIE/A !XO v. Morgan Stanley, et al., 6:09-cv-
  RFC 2509: Mathias Engan et al., "IP Header Compression over IP,"        3 26-LED-JDL, 6: 1O-cv-248-LED-JDL, 6: 1O-cv-426-LED-JDL,
  RFC 2509 (Internet Society 1999).                                       Rea/time Data, LLC DIE/A !XO v. CME Group Inc., et al., 6:09-cv-
  Exhibit 58, Prior Art Chart for U.S. Pat. No. 7,777,651, 218 pages,     327-LED-JDL, 6:10-cv-246-LED-JDL, 6:10-cv-424-LED-JDL,
  Rea/time Data, LLC DIE/A !XO v. Morgan Stanley, et al., 6:09-cv-        Rea/time Data, LLC DIE/A !XO v. Thomson Reuters Corp., et al.,
  326-LED-JDL, 6:10-cv-248-LED-JDL, 6:10-cv-426-LED-JDL,                  6:09-cv-333-LED-JDL, 6: 10-cv-247-LED-JDL, 6: 10-cv-425-LED-
  Rea/time Data, LLC DIE/A !XO v. CME Group Inc., et al., 6:09-cv-        JDL, United States District Court for the Eastern District of Texas
  327-LED-JDL, 6:10-cv-246-LED-JDL, 6:10-cv-424-LED-JDL,                  Tyler Division, Feb. 4, 2011, citing Telekurs Ticker-"Telekurs
  Rea/time Data, LLC DIE/A !XO v. Thomson Reuters Corp., et al.,          Ticker Service: Programmer's Reference," Telekurs (North
  6:09-cv-333-LED-JDL, 6: 1O-cv-247-LED-JDL, 6: 10-cv-425-LED-            America), Inc. (Jan. 11, 1993); C. Heick. "Encapsulated Ticker: Ver.
  JDL, United States District Court for the Eastern District of Texas     1.0," Telekurs NA, 1-22 (Jul. 14, 1993); A-T Financial Offers
  Tyler Division, Feb. 4, 2011, citing RFC 2507: Mikael Degermark et      Manipulation, Redistribution of Ticker III, Micro Ticker Report, v 4,
  al., "IP Header Compression," RFC 2507 (Internet Society 1999).         n 14 (Sep. 5, 1989); V. Kulkosky, "Upping the Ante" Wall Street &
  Exhibit 59, Prior Art Chart for U.S. Pat. No. 7,777,651, 335 pages,     Technology, vl 1 n5 pp. 8-11 (Oct. 1993); "Telekurs to Launch New
  Rea/time Data, LLC DIE/A !XO v. Morgan Stanley, et al., 6:09-cv-        Int's Feed/Internet Server," Wall Street & Technology, vl5 nl pp. 14
  326-LED-JDL, 6:10-cv-248-LED-JDL, 6:10-cv-426-LED-JDL,                  (Jan. 1997); I. Schmerken, "Time running out for old technologies",
  Rea/time Data, LLC DIE/A !XO v. CME Group Inc., et al., 6:09-cv-        Wall Street Computer Review, v47 n7 p. 14(7) (Apr. 1990); Scrolling
  327-LED-JDL, 6:10-cv-246-LED-JDL, 6:10-cv-424-LED-JDL,                  News, Inside Market Data, v 10, n 11(Feb.27, 1995); Telekurs Buys
  Rea/time Data, LLC DIE/A !XO v. Thomson Reuters Corp., et al.,          S&P Trading Systems and Its Debut 128 KPS Ticker by Year's End,
  6:09-cv-333-LED-JDL, 6: 1O-cv-247-LED-JDL, 6: 10-cv-425-LED-            Inside Market Data, v 9, n 21 (Jul. 18, 1994); Telekurs Now Carries
  JDL, United States District Court for the Eastern District of Texas     All Dow Jones' News on 56-KBPS Ticker, Inside Market Data, v9,
  Tyler Division, Feb. 4, 2011, citing Roper et al., U.S. Pat. No.        N7 (Dec. 20, 1993); Telekurs Sells No. American Division in Mgmt.
  5,454,079.                                                              Buyout, Inside Market Data, vl 1, n.3 (Oct. 23, 1995).
  Exhibit 60, Prior Art Chart for U.S. Pat. No. 7,777,651, 273 pages,     Exhibit 66, Prior Art Chart for U.S. Pat. No. 7,777,651, 265 pages,
  Rea/time Data, LLC DIE/A !XO v. Morgan Stanley, et al., 6:09-cv-        Rea/time Data, LLC DIE/A !XO v. Morgan Stanley, et al., 6:09-cv-
  326-LED-JDL, 6:10-cv-248-LED-JDL, 6:10-cv-426-LED-JDL,                  3 26-LED-JDL, 6: 1O-cv-248-LED-JDL, 6: 1O-cv-426-LED-JDL,
  Rea/time Data, LLC DIE/A !XO v. CME Group Inc., et al., 6:09-cv-        Rea/time Data, LLC DIE/A !XO v. CME Group Inc., et al., 6:09-cv-
  327-LED-JDL, 6:10-cv-246-LED-JDL, 6:10-cv-424-LED-JDL,                  327-LED-JDL, 6:10-cv-246-LED-JDL, 6:10-cv-424-LED-JDL,
  Rea/time Data, LLC DIE/A !XO v. Thomson Reuters Corp., et al.,          Rea/time Data, LLC DIE/A !XO v. Thomson Reuters Corp., et al.,
  6:09-cv-333-LED-JDL, 6: 1O-cv-247-LED-JDL, 6: 10-cv-425-LED-            6:09-cv-333-LED-JDL, 6: 10-cv-247-LED-JDL, 6: 10-cv-425-LED-
  JDL, United States District Court for the Eastern District of Texas     JDL, United States District Court for the Eastern District of Texas
  Tyler Division, Feb. 4, 2011, citing Sebastian, U.S. Pat. No.           Tyler Division, Feb. 4, 2011, citing Tyler et al., U.S. Pat. No.
  6,253,264 and International Publication No. W0/1998/039699.             5,638,498.
  Exhibit 61, Prior Art Chart for U.S. Pat. No. 7,777,651, 399 pages,     Exhibit 67, Prior Art Chart for U.S. Pat. No. 7,777,651, 386 pages,
  Rea/time Data, LLC DIE/A !XO v. Morgan Stanley, et al., 6:09-cv-        Rea/time Data, LLC DIE/A !XO v. Morgan Stanley, et al., 6:09-cv-
  326-LED-JDL, 6:10-cv-248-LED-JDL, 6:10-cv-426-LED-JDL,                  3 26-LED-JDL, 6: 1O-cv-248-LED-JDL, 6: 1O-cv-426-LED-JDL,
  Rea/time Data, LLC DIE/A !XO v. CME Group Inc., et al., 6:09-cv-        Rea/time Data, LLC DIE/A !XO v. CME Group Inc., et al., 6:09-cv-
  327-LED-JDL, 6:10-cv-246-LED-JDL, 6:10-cv-424-LED-JDL,                  327-LED-JDL, 6:10-cv-246-LED-JDL, 6:10-cv-424-LED-JDL,
  Rea/time Data, LLC DIE/A !XO v. Thomson Reuters Corp., et al.,          Rea/time Data, LLC DIE/A !XO v. Thomson Reuters Corp., et al.,
  6:09-cv-333-LED-JDL, 6: 1O-cv-247-LED-JDL, 6: 10-cv-425-LED-            6:09-cv-333-LED-JDL, 6: 10-cv-247-LED-JDL, 6: 10-cv-425-LED-
  JDL, United States District Court for the Eastern District of Texas     JDL, United States District Court for the Eastern District of Texas
  Tyler Division, Feb. 4, 2011, citing Seroussi et al., U.S. Patent No.   Tyler Division, Feb. 4, 2011, citing UNI International Standard ISO
  5,243,341.                                                              3309-1984 (E) [1984]. "Information Processing Systems-Data
  Exhibit 62, Prior Art Chart for U.S. Pat. No. 7,777,651, 322 pages,     Communication-High-level Data Link Control Procedures-
  Rea/time Data, LLC DIE/A !XO v. Morgan Stanley, et al., 6:09-cv-        Frame Structure," 1-6 (1984).
  326-LED-JDL, 6:10-cv-248-LED-JDL, 6:10-cv-426-LED-JDL,                  Exhibit 68, Prior Art Chart for U.S. Pat. No. 7,777,651, 236 pages,
  Rea/time Data, LLC DIE/A !XO v. CME Group Inc., et al., 6:09-cv-        Rea/time Data, LLC DIE/A !XO v. Morgan Stanley, et al., 6:09-cv-
  327-LED-JDL, 6:10-cv-246-LED-JDL, 6:10-cv-424-LED-JDL,                  3 26-LED-JDL, 6: 1O-cv-248-LED-JDL, 6: 1O-cv-426-LED-JDL,
  Rea/time Data, LLC DIE/A !XO v. Thomson Reuters Corp., et al.,          Rea/time Data, LLC DIE/A !XO v. CME Group Inc., et al., 6:09-cv-
  6:09-cv-333-LED-JDL, 6: 1O-cv-247-LED-JDL, 6: 10-cv-425-LED-            327-LED-JDL, 6:10-cv-246-LED-JDL, 6:10-cv-424-LED-JDL,
Case 1:17-cv-00800-CFC Document 53-4 Filed 05/18/21 Page 14 of 62 PageID #: 2936


                                                           US 9,116,908 B2
                                                                    Page 13


  (56)                   References Cited                                Appendix B: U.S. Pat. No. 7,161,506 (The "506 Patent"), from
                                                                         Defendant Bloomberg L.P.'s Invalidity Contentions Pursuant to
                    OTHER PUBLICATIONS                                   Patent Local Rule 3-3, Rea/time Data, LLC d/b/a !XO v. Thomson
                                                                         Reuters Corp., eta!., 6:2009-cv-00333 LED-JDL, 6:2010-cv-00247
  Rea/time Data, LLC DIE/A !XO v. Thomson Reuters Corp., et al.,         LED-JDL, 6:2010-cv-00425 LED-JDL, Oct. 29, 2010, 63 pages.
  6:09-cv-333-LED-JDL, 6: 1O-cv-247-LED-JDL, 6: 10-cv-425-LED-           Appendix C: U.S. Pat. No. 7,400,274 (The 274 Patent), from Defen-
  JDL, United States District Court for the Eastern District of Texas    dant Bloomberg L.P.' s Invalidity Contentions Pursuant to Patent
  Tyler Division, Feb. 4, 2011, citing Unwired Planet, EP 0928070 A2.    Local Rule 3-3, Rea/time Data, LLC d/b/a !XO v. Thomson Reuters
  Exhibit 69, Prior Art Chart for U.S. Pat. No. 7,777,651, 80 pages,     Corp., et al., 6:2009-cv-00333 LED-JDL, 6:2010-cv-00247 LED-
  Rea/time Data, LLC DIE/A !XO v. Morgan Stanley, et al., 6:09-cv-       JDL, 6:2010-cv-00425 LED-JDL, Oct. 29, 2010, 95 pages.
  326-LED-JDL, 6:10-cv-248-LED-JDL, 6:10-cv-426-LED-JDL,                 Appendix D: U.S. Pat. No. 7,417,568 (The 568 Patent) from Defen-
  Rea/time Data, LLC DIE/A !XO v. CME Group Inc., et al., 6:09-cv-       dant Bloomberg L.P.' s Invalidity Contentions Pursuant to Patent
  327-LED-JDL, 6:10-cv-246-LED-JDL, 6:10-cv-424-LED-JDL,                 Local Rule 3-3, Rea/time Data, LLC d/b/a !XO vs. Thomson Reuters
  Rea/time Data, LLC DIE/A !XO v. Thomson Reuters Corp., et al.,         Corp., et al., 6:2009-cv-00333 LED-JDL, 6:2010-cv-00247 LED-
  6:09-cv-333-LED-JDL, 6: 1O-cv-247-LED-JDL, 6: 10-cv-425-LED-           JDL, 6:2010-cv-00425 LED-JDL, Oct. 29, 2010, 147 pages.
  JDL, United States District Court for the Eastern District of Texas    Appendix E: U.S. Pat. No. 7,714,747 (The "747 Patent"), from
  Tyler Division, Feb. 4, 2011, citing Vange et al., U.S. Pat. No.       Defendant Bloomberg L.P.'s Invalidity Contentions Pursuant to
  7,127,518.                                                             Patent Local Rule 3-3, Rea/time Data, LLC d/b/a !XO vs. Thomson
  Exhibit 70, Prior Art Chart for U.S. Pat. No. 7,777,651, 197 pages,    Reuters Corp., eta!., 6:2009-cv-00333 LED-JDL, 6:2010-cv-00247
  Rea/time Data, LLC DIE/A !XO v. Morgan Stanley, et al., 6:09-cv-       LED-JDL, 6:2010-cv-00425 LED-JDL, Oct. 29, 2010, 137 pages.
  326-LED-JDL, 6:10-cv-248-LED-JDL, 6:10-cv-426-LED-JDL,                 Appendix F: Comparison of FAST to the Prior Art, from Defendant
  Rea/time Data, LLC DIE/A !XO v. CME Group Inc., et al., 6:09-cv-       Bloomberg L.P.'s Invalidity Contentions Pursuant to Patent Local
  327-LED-JDL, 6:10-cv-246-LED-JDL, 6:10-cv-424-LED-JDL,                 Rule 3-3, Rea/time Data, LLC d/b/a !XO vs. Thomson Reuters Corp.,
  Rea/time Data, LLC DIE/A !XO v. Thomson Reuters Corp., et al.,         et al, 6:2009-cv-00333 LED-JDL, 6:2010-cv-00247 LED-JDL, 6:
  6:09-cv-333-LED-JDL, 6: 1O-cv-247-LED-JDL, 6: 10-cv-425-LED-           2010-cv-00425 LED-JDL, Oct. 29, 2010, 7 pages.
  JDL, United States District Court for the Eastern District of Texas    Defendant Eloomberg L.P.'s Invalidity Contentions Pursuant to
  Tyler Division, Feb. 4, 2011, citing Wernikoff et al., U.S. Pat. No.   Patent Local Rule 3-3 Regarding U.S. Pat. No. 7,777,651, Rea/time
  3,394,352.                                                             Data, LLC d/b/a !XO vs. Thomson Reuters Corp., et al., 6:2009-cv-
  Exhibit 71, Prior Art Chart for U.S. Pat. No. 7,777,651, 253 pages,    00333 LED-JDL, 6:2010cv-00247 LED-JDL, 6:2010-cv-00425
  Exhibit 70, Prior Art Chart for U.S. Pat. No. 7,777,651, 197 pages,    LED-JDL, Feb. 4, 2011, 21 pages.
  Rea/time Data, LLC DIE/A !XO v. Morgan Stanley, et al., 6:09-cv-       Appendix G: U.S. Pat. No. 7,777,651 (The 651 Patent), Defendant
  326-LED-JDL, 6:10-cv-248-LED-JDL, 6:10-cv-426-LED-JDL,                 Bloomberg L.P.'s Invalidity Contentions Pursuant to Patent Local
  Rea/time Data, LLC DIE/A !XO v. CME Group Inc., et al., 6:09-cv-       Rule 3-3 Regarding U.S. Pat. No. 7,777,651, Rea/time Data, LLC
  327-LED-JDL, 6:10-cv-246-LED-JDL, 6:10-cv-424-LED-JDL,                 d/b/a !XO v. Thomson Reuters Corp., et al., 6:2009-cv-00333 LED-
  Rea/time Data, LLC DIE/A !XO v. Thomson Reuters Corp., et al.,         JDL, 6:2010-cv-00247 LED-JDL, 6:2010-cv-00425 LED-JDL. Feb.
  6:09-cv-333-LED-JDL, 6: 1O-cv-247-LED-JDL, 6: 10-cv-425-LED-           4, 2011, 480 pages.
  JDL, United States District Court for the Eastern District of Texas    Rice, Robert F., "Some Practical Universal Noiseless Coding Tech-
  Tyler Division, Feb. 4, 2011, citing Willis et al., U.S. Pat. No.      niques", Jet Propulsion Laboratory, Pasadena, California, JPL Pub-
  4,745,559; Boilen, U.S. Pat. No. 4,750,135.                            lication 79-22, Mar. 15, 1979; 140 pgs.
  Exhibit 72, Prior Art Chart for U.S. Pat. No. 7,777,651, 277 pages,    Anderson, J., et al. "Codec squeezes color teleconferencing tluough
  Exhibit 71, Prior Art Chart for U.S. Pat. No. 7,777,651, 253 pages.    digital telephone lines," Electronics 1984, pp. 13-15.
  Exhibit 70, Prior Art Chart for U.S. Pat. No. 7,777,651, 197 pages,    Venbrux, Jack, "A VLSI Chip Set for High-Speed Lossless Data
  Rea/time Data, LLC DIE/A !XO v. Morgan Stanley, et al., 6:09-cv-       Compression", IEEE Trans. on Circuits and Systems for Video Tech-
  326-LED-JDL, 6:10-cv-248-LED-JDL, 6:10-cv-426-LED-JDL,                 nology, vol. 2, No. 4, Dec. 1992, pp. 381-391.
  Rea/time Data, LLC DIE/A !XO v. CME Group Inc., et al., 6:09-cv-       "Fast Dos Soft Boot", IBM Technical Disclosure Bulletin, Feb. 1994,
  327-LED-JDL, 6:10-cv-246-LED-JDL, 6:10-cv-424-LED-JDL,                 vol. 37, Issue No. 2B, pp. 185-186.
  Rea/time Data, LLC DIE/A !XO v. Thomson Reuters Corp., et al.,         "Operating System Platform Abstraction Method", IBM Technical
  6:09-cv-333-LED-JDL, 6: 1O-cv-247-LED-JDL, 6: 10-cv-425-LED-           Disclosure Bulletin, Feb. 1995, vol. 38, Issue No. 2, pp. 343-344.
  JDL, United States District Court for the Eastern District of Texas    Murashita, K. et al., "High-Speed Statistical Compression using Self-
  Tyler Division, Feb. 4, 2011, citing XMill-Harmut Liefke & Dan         Organized Rules and Predetermined Code Tables", IEEE, 1996 Data
  Suciu, "XMill: an Efficient Compressor for XML Data," University       Compression Conference.
  of Pennsylvania, Philadelphia, Pennsylvania, MS-CIS-99-26 (Oct.        Coene, W., et al. "A Fast Route for Application of Rate-distortion
  18, 1999); Harmut Liefke & Dan Suciu, "XMill: an Efficient Com-        Optimal Quantization in an MPEG Video Encoder" Proceedings of
  pressor for XML Data," Proceeding of SIGMOD, 2000; Harmut              the International Conference on Image Processing, US., New York,
  Liefke & Dan Suciu, "An Extensible Compressor for XML Data,"           IEEE, Sep. 16, 1996, pp. 825-828.
  SIGMOD Record, vol. 29, No. 1 (Mar. 2000); Dan Suciu, "Data            Rice, Robert, "Losless Coding Standards for Space Data Systems",
  Management on the Web," Presentation at University of Washington       IEEE 1058-6393197. Nov. 3-6, 1996, pp. 577-585.
  College of Computer Science & Engineering, Seattle, WA (Apr. 4,        Millman, Howard, "Image and video compression", Computerworld,
  2000).                                                                 vol. 33, Issue No. 3, Jan. 18, 1999, pp. 78.
  Bormann et al., "Robust Header Compression (ROHC)," Network            "IBM boosts your memory", Geek.com [online], Jun. 26, 2000
  Working Group Internet-Draft, Sep. 18, 2000, 111 pages.                [retrieved on Jul. 6, 2007, www.geek.com/ibm-boosts-your-
  Effros, M., P.A. Chou and R.M. Gray, "Variable Dimension Weighted      memory/, 7 pages.
  Universal Vector Quantization and Noiseless Coding," IEEE 1068-        "IBM Research Breakthrough Doubles Computer Memory Capac-
  0314/94, 1994, pp. 2-11.                                               ity", IBM Press Release [online], Jun. 26, 2000 [retrieved on Jul. 6,
  Defendant Bloomberg L.P.'s Invalidity Contentions Pursuant to          20071, www-03.ibm.corn/press/us/en/pressrelease/1653 .wss, 3
  Patent Local Rule 3-3, Rea/time Data, LLC d/b/a !XO v. Thomson         pages.
  Reuters Corp., et al., 6:2009-cv-00333 LED-JDL, 6:2010-cv-00247        "ServerWorks to Deliver IBM's Memory expansion Technology in
  LED-JDL, 6:2010-cv-00425 LED-JDL, Oct. 29, 2010, 17 pages.             Next-Generation Core Logic for Servers", ServerWorks Press
  Appendix A: U.S. Pat. No. 6,624,761 (The "761 Patent"), from           Release [online], Jun. 27, 2000 [retrieved on Jul. 14, 20001, http://
  Defendant Bloomberg L.P.'s Invalidity Contentions Pursuant to          www.serverworks.com/news/press/000627 .html, 1 page.
  Patent Local Rule 3-3, Rea/time Data, LLC d/b/a !XO v. Thomson         Abali, B., et al., "Memory Expansion Technology (MXT) Software
  Reuters Corp., et al., 6:2009-cv-00333 LED-JDL, 6:2010-cv-00247        support and performance", IBM Journal of Research and Develop-
  LED-JDL, 6:2010-cv-00425 LED-JDL, Oct. 29, 2010, 37 pages.             ment, vol. 45, Issue No. 2, Mar. 2001, pp. 287-301.
Case 1:17-cv-00800-CFC Document 53-4 Filed 05/18/21 Page 15 of 62 PageID #: 2937


                                                            US 9,116,908 B2
                                                                     Page 14


  (56)                    References Cited                                Daniels, et al.; "Citrix WinFrame 1.6 Beta"; May 1, 1996; license.
                                                                          icopyright.net/user/downloadLicense.act?lic~3. 7009-9123;
                     OTHER PUBLICATIONS                                   accessed Dec. 2, 2008, 4 pgs.
                                                                          Held et al.; "Data Compression"; Third Edition; John Wiley & Sons
  Franaszek, P. A et al., "Algorithms and data structures for com-        Ltd.; 1991, 150pgs.
  pressed-memory machines", IBM Journal of Research and Develop-          Data Compression Applicaitons and Innovations Workshop: Pro-
  ment, vol. 45, Issue No. 2, Mar. 2001, pp. 245-258.                     ceedings of a Workshop held in Conjunction with the IEEE Data
  Franaszek, P. A et al., "On internal organization in compressed ran-    Compression Conference; Snowbird, Utah; Mar. 31, 1995, 64 pgs.
  dom-access memories", IBM Journal of Research and Development,          Britton, et al.; "Discovery Desktop Conferencing with NetMeeting
  vol. 45, Issue No. 2, Mar. 2001, pp. 259-270.                           2.0"; IDG Books Worldwide, inc.; 1997, 244 pgs.
  Smith, T.B., et al., "Memory Expansion Technology (MXT) Com-            Sattler, Michael; "Internet TV with CU-SeeMe"; Sams.Net Publish-
  petitive impact", IBM Journal of Research and Development, vol. 45,     ing; 1995; First Edition, 80 pgs.
  Issue No. 2, Mar. 2001, pp. 303-309.                                    IBM Microelectronics Comdex Fall '93 Booth Location, 1 pg.
  Tremaine, R. B., et al., "IBM Memory Expansion Technology               Disz, et al.; "Performance Model of the Argonne Voyager Multimedia
  (MXT)", IBM Journal of Research and Development, vol. 45, Issue         Server"; IEEE; 1997; pp. 316-327.
  No. 2, Mar. 2001, pp. 271-285.                                          "Downloading and Installing NetMeeting"; www.w4mq.
  Yeh, Pen-Shu, "The CCSDS Losless Data Compression Recommen-             comlhelplh3.htrn; accessed on Dec. 2, 2008; 6 pgs.
  dation for Space Applications", Chapter 16, Lossless Compression        Fox, et al.; "Adapting to Network and Client Variability via On-
  Handbook, Elsevier Science (USA), 2003, pp. 311-326.                    Demand Dynamic Distillation"; ASPLOS VII; Oct. 1996; pp. 160-
  Expand N etwords Accelerator 4000 Series User's Guide, 1999, 101        170.
  pgs.                                                                    Fox, et al.; "Adapting to Network and Client Variation Using
  Tridgell, Andrew; "Efficient Algorithms for Sorting and Synchroni-      Infrastructural Proxies: Lessons and Perspectives"; IEEE Personal
  zation"; A thesis submitted for the degree of Doctor of Philosophy at   Communications, Aug. 1998; pp. 10-19.
  The Australian National University; Feb. 1999; pp. iii-106.             Han, et al.; "Cu-SeeMe VR Immersive Desktop Teleconferencing";
  Jung, et al.; "Performance optimization of wireless local area net-     Department of Computer Science; Cornell University; To appear in
  works through VLSI data compression"; Wireless Networks, vol. 4,        ACM Multimedia 1996, 9 pgs.
  1998; pp. 27-39.                                                        Howard, et al.; "Parallel Lossless Image Compression Using Huff-
  Baker, K. et al., "Lossless Data Compression for Short Duration 3D      man and Arithmetic Coding"; 1992; pp. 1-9.
  Frames in Positron Emission Tomography," 0-7803-1487, May 1994,         Howard, Paul G.; "Text Image Compression Using Soft Pattern
  pp. 1831-1834.                                                          Matching"; The Computer Journal; vol. 40, No. 213; 1997; pp. 146-
  Maier, Mark W.; "Algorithm Evaluation for the Synchronous Data          156.
  Compression Standard"; University of Alabama: 1995, pp. 1-10.           Howard, et al.; "The Emerging JBIG2 Standard"; IEEE Transactions
                                                                          on Circuits and Systems for Video Technology, vol. 8, No. 7, Nov.
  Bassiouni, et al.; "A Scheme for Data Compression in Supercomput-
                                                                          1998; pp. 838-848.
  ers"; IEEE; 1988; pp. 272-278.
                                                                          Craft, D. J.; "A fast hardware data compression algorithm and some
  Welch, Terry A.; "A Technique for High-Performance Data Compres-
                                                                          algorithmic extensions"; Journal of Research and Development; vol.
  sion"; IEEE; Jun. 1984; pp. 8-19.                                       42, No. 6, Nov. 1998; pp. 733-745.
  ALDC: Adaptive Lossless Data Compression; IBM 1994, 2 pgs.              "Direct Access Storage Device Compression and Decompression
  ALDC-Macro: Adaptive Lossless Data Compresssion; IBM Corpo-             Data Flow"; IBM Technical Disclosure Bulletin; vol. 38, No. 11;
  ration; 1994, 2 pgs.                                                    Nov. 1995; pp. 291-295.
  ALDC1-20S: Adaptive Lossless Data Compression; IBM Corpora-             ICA Timeline, Sep. 24, 2007, 3 pgs.
  tion; 1994, 2 pgs.                                                      Converse, et al.; "Low Bandwidth X Extension"; Protocol Version
  ALDC1-40S: Adaptive Lossless Data Compression; IBM Corpora-             1 .O; X Consortium; Dec. 21, 1996, 55 pgs.
  tion; 1994, 2 pgs.                                                      Magstar and IBM 3590 High Performance Tape Subsystem Techni-
  ALDC1-5S: Adaptive Lossless Data Compression; IBM Corpora-              cal Guide; Nov. 1996; IBM International Technical Support Organi-
  tion; 1994, 2 pgs.                                                      zation, 288 pgs.
  Craft, David J.; "Data Compression Choice No Easy Call"; Computer       MetaFrame Administration Student Workbook; Jun. 1998; Citrix
  Technology Review; vol. XIV, No. l; Jan. 1994, 2 pgs.                   Professional Courseware; Citrix Systems, Inc, 113 pgs.
  Costlow, Terry; "Sony designs faster, denser tape drive"; Electronic    NCD Wincenter 3.1 : Bringing Windows to Every Desktop, 1998; 2
  Engineering Times; May 20, 1996, pp. 86-87.                             pgs.
  Wilson, Ron; "IBM ups compression ante"; Electronic Engineering         Overview NetMeeting 2.1; Microsoft TechNet; technet.microsoft.
  Times; Aug. 16, 1993; pp. 1-94.                                         comlen-usllibrarylcc767141 (printer).aspx; accessed Dec. 2, 2008; 7
  "IBM Announces New Feature for 3480 Subsystem"; Tucson Today;           pgs.
  vol. 12, No. 337, Jul. 25, 1989, 1 pg.                                  NetMeeting 2.1 Resource Kit; MicrosoftTechNet; technet.microsoft.
  Syngress Media, Inc.; "CCA Citrix Certified Administrator for           comlen-usllibrarylcc767142(printer).aspx; accessed on Dec. 2,
  MetaFrame 1.8 Study Guide"; 2000, 568 pgs.                              2008, 34 pgs.
  International Telecommunication Union; "Data Compresssion Pro-          Conferencing Standards: NetMeeting 2.1 Resource Kit: Microsoft
  cedures for Data Circuit Terminating Equipment (DCE) Using Error        TechNet;        technet.microsoft.com/--us/library/ cc7 67 l 50(printer).
  Correction Procedures"; Geneva, 1990, 29 pgs.                           aspx; accessed Dec. 2, 2008, 14 pgs.
  Cheng, et al.; "A fast, highly reliable data compression chip and       Summers, Bob; "Official Microsoft NetMeeting Book," Microsoft
  algorithm for storage systems"; IBM J. Res. Develop.; vol. 40, No. 6,   Press, 1998, 374 pgs.
  Nov. 1996; pp. 603-613.                                                 Zebrose, Katherine L.; "Integrating Hardware Accelerators into
  Cisco Systems; "Cisco IOS Data Compression"; 1997; pp. 1-10.            Internetworking Switches"; Telco Systems, 1995, 10 pages.
  Craft, D. J.; "A fast hardware data compression algorithm and some      Simpson, et al.; "A Multiple Processor Approach to Data Compres-
  algorithmic extensions"; IBM J. Res. Develop.; vol. 42; No. 6; Nov.     sion"; ACM; 1998; pp. 641-649, 9 pgs.
  6, 1998; pp. 733-746.                                                   "IBM Technology Products Introduces New Family of High-Perfor-
  Rustici, Robert; "Enhanced CU-SeeMe" 199 5, Zero in Technologies,       mance Data Compression Products"; IBM; Aug. 16, 1993, 6 pgs.
  Inc., 308 pgs.                                                          ReadMe; PowerQuest Drive Image Pro; Version 3.00; 1994-1999;
  White Pine Software; "CU-SeeMe Pro: Quick Start Guide"; Version         PowerQuest Corporation; p. 1-6.
  4.0 for Windows; 1999, 86 pgs.                                          Schulzrinne, et al., "RTP Profile for Audion and Video Conferences
  "CU-SeeMe Reflector"; www.geektimes.com/michael/CU-SeeMe/               with Minimal Control," Jan. 1996, www.ietf.org/rfc/rfc1890.txt,
  faqs/reflectors.htrnl; accessed on Dec. 2, 2008, 5 pgs.                 accessed on Dec. 3, 2008; 17 pgs.
Case 1:17-cv-00800-CFC Document 53-4 Filed 05/18/21 Page 16 of 62 PageID #: 2938


                                                            US 9,116,908 B2
                                                                     Page 15


  (56)                    References Cited                                Lettieri, et al., "Data Compression in the V 42.bis Modems," 1992, pp.
                                                                          398-403.
                     OTHER PUBLICATIONS                                   High Performance x2N.34+N.42bis 56K BPS Plug & Play External
                                                                          Voice/FAX/Data Modem User's Manual, 1997, 27 pgs.
  Zhu, C., "RTP Payload Format for H.263 Video Streams," Standard         H.323 Protocols Suite, www.protocols.com/pbook-h323.htrn, 26
  Track, Sep. 1997, pp. 1-12.                                             pages (referenced in Expert Report of Dr. James A. Storer on Inval-
  Simpson, W., "The Point-To-Point Protocol (PPP)," Standards Track,      idity filed on behalf of some of the defendants, filed in Rea/time Data,
  Jul. 1994, pp. i-52.                                                    LLC d/b/a !XO v. Packeteer, Inc. et al., Civil Action No. 6:08-cv-
  Reynolds, et al., "Assigned Numbers," Standards Track, Oct. 1994,       00144-LED, U.S. District Court for the Eastern DistrictofTexas, Jun.
  pp. 1-230.                                                              10, 2009, and indicated as being last accessed in 2008, see e.g.,
  Deutsch, et al., "ZLIB Compressed Data Format Specification ver-        Exhibit E, p. 12).
  sion 3.3," Informational, May 1996, pp. 1-10.                           LBX X Consortium Algorithms; rzdocs.uni-hohenheim.de/aix--4.
  Deutsch, P., "DEFLATE Compressed Data Format Specification ver-         33/ext-doc/usr/share/man/info/en-US/a-doc-lib./.x." l; 1 X I lR 6
  sion 1.3," Informational, May 1996, pap. 1-15.                          Technical Specifications, Dec. 1996, 3 pgs.
  Rand, D., "The PPP Compression Control Protocol (CCP)," Stan-           Basics of Images; www.geom.uiuc.edu/events/courses/1996/cmwh/
  dards Track, Jun. 1996, pp. 1-9.                                        Stills/basics.html, 1996, 5 pgs.
  Schneider, et al., "Ppp LZS-DCP Compression Protocol (LZS-              Parties' Joint Claim Construction and Prehearing Statement Pursuant
  DCP)," Informational, Aug. 1996, pp. 1-18.                              to P.R. 4-3, filed in Rea/time Data, LLC d/b/a/IXO v. Packeteer, Inc.
  Friend, et al., "PPP Stac LZS Compression Protocol," Informational,     et al., Civil Action No. 6:08-cv-00144-LED; U.S. District Court for
  Aug. 1996; pp. 1-20.                                                    the Eastern District of Texas, Feb. 18, 2009, 168 pages.
  Schneider, et al., "PPP for Data Compression in Data Circuit-Termi-     Declaration of Professor James A. Storer, Ph.D., relating to U.S. Pat.
  nating Equipment (DCE)," Informational, Aug. 1996, pp. 1-10.            No. 6,604,158, Mar. 18, 2009, 10 pgs.
  Atkins, et al., "PGP Message Exchange Formats," Informational,          Declaration of Professor James A. Storer, Ph.D., relating to U.S. Pat.
  Aug. 1996, pp. 1-21.                                                    No. 6,601,104, Mar. 18, 2009, 8 pgs.
  Castineyra, et al., "The Nimrod Routing Architecture," Informa-         Declaration of Professor James A. Storer, Ph.D., relating to U.S. Pat.
  tional, Aug. 1996, pp. 1-27.                                            No. 7,321,937, May 4, 2009, 15 pgs.
  Freed, et al., "Multipurpose Internet Mail Extensions (MIME) Part       Declaration of Professor James A. Storer, Ph.D., relating to U.S. Pat.
  Four: Registration Procedures," Best Current Practice, Nov. 1996, pp.   No. 6,624,761, May 4, 2009, 6 pgs.
  1-21.                                                                   Declaration of Professor James A. Storer, Ph.D., relating to U.S. Pat.
  Shacham, et al., "IP Payload Compression Protocol (IPComp),"Stan-       No. 7,378,992, May 20, 2009, 6 pgs.
  dards Track, Dec. 1998, pp. 1-10.                                       Declaration of Professor James A. Storer, Ph.D., relating to U.S. Pat.
  Sidewinder 50 Product Manual, Seagate Technology, Inc., 1997, 189       No. 7,161,506, May 26, 2009, 5 pgs.
  pgs.                                                                    "Video Coding for Low Bit Rate Communicaiton", International
  IBM RAMAC Virtual Array, IBM, Jul. 1997, 490 pgs.                       Telecommunication Union (ITU), Recommendation H.263, §3.4
  Bruni, et al., "DB2 for OS/390 and Data Compression" IBM Corpo-         (Mar. 1996) ("ITU H.263"), 52 pgs.
  ration, Nov. 1998, 172 pgs.                                             Order Adopting Report and Recommendaiton of United States Mag-
  Smith, Mark, "Thin Client/Server Computing Works,"                      istrate Judge, Rea/time Data, LLC DIE/A Ixo v. Packeteer, Inc., et al.,
  WindowsITPro, Nov. 1, 1998, pp. 1-13, license.icopyright.net/user/      District Court forthe Eastern District of Texas, No. 6:08cvl44, Aug.
  downloadLicense.act?lic~3.7009-8355, accessed Dec. 2, 2008.             24, 2009, 2 pgs.
  International Telecommunication Compression Union, "Information         Second Amended Answer filed on behalf of Citrix Systems, Inc,
  technology-Digital Compression and Coding of Continuous-Tone            (includes allegations of inequitable conduct on at least pp. 24-43)
  Still Images-Requirements and Guidelines," 1993, 186 pgs.               filed in Rea/time Data, LLC d/b/a/IXO v. Packeteer, Inc. et al., Civil
  International Telecommunications Union, "Information technol-           Action No. 6:08-cv-00144-LED; U.S. District Court for the Eastern
  ogy-Lossless and near-lossless compression of continuous-tone           District of Texas, Feb. 10, 2009, 45 pgs.
  still images-Baseline," 1999, 75 pgs.                                   Expert Report of James B. Gambrell on Inequitable Conduct filed on
  Davis, Andrew W., "The Video Answering Machine: Intel Pro share's       behalf of some of the defendants [Includes Appendices-Exhibits
  Next Step," Advanced Imaging, vol. 12, No. 3, Mar. 1997, pp. 28, 30.    A-I] filed in Rea/time Data, LLC d/b/a/IXO v. Packeteer, Inc. et al.,
  Abbott, IIII, Walter D., "A Simple, Low Overhead Data Compression       Civil Action No. 6:08-cv-00144-LED; U.S. District Court for the
  Algorithm for Converting Lossy Compression Processes to                 Eastern District of Texas, Jun. 10, 2009, 199 pgs.
  Lossless," Naval Postgraduate School Thesis; Dec. 1993, 93 pgs.         Expert Report of Dr. James A. Storer on Invalidity filed on behalf of
  Thomborson. Clark, "V.42bis and Other Ziv-Lemoel Variants,"             some of the defendants [Includes Appendices-Exhibits A-K
  IEEE, 1991, p. 460.                                                     (Exhibit A has been redacted pursuant to a protective order)] filed in
  Thomborson, Clark, "The V.42bis Standard for Data-Compressing           Rea/time Data, LLC d/b/a !XO v. Packeteer, Inc. et al., Civil Action
  Modems," IEEE, Oct. 1992, pp. 41-53.                                    No. 6:08-cv-OO 144-LED; U.S. District Court for the Eastern District
  Sun, Andrew, "Using and Managing PPP," O'Reilly & Associates,           of Texas, Jun. 10, 2009, 1090 pgs.
  Inc., 1999, 89 pgs.                                                     Supplemental Expert Report of Dr. James A. Storer on Invalidity filed
  "What is the V42bis Standard?," www.faqs.org/faqs/compression-          on behalf of some of the defendants [Includes Appendices-Exhibits
  faq/partl/section-10.htrnl, accessed on Dec. 2, 2008, 2 pgs.            1-8] filed in Rea/time Data, LLC d/b/a/IXO v. Packeteer, Inc. et al.,
  "The WSDC Download Guide: Drive Image Professional for DOS,             Civil Action No. 6:08-cv-00144-LED; U.S. District Court for the
  OS/2, and Windows," wsdcdsO 1 .watson.ibm.com/WSDC.nsf/                 Eastern District of Texas, Jun. 19, 2009, 301 pgs.
  Guides/Download/ Applications-Drivelmage.htrn, Accessed Nov.            Deposition of Dr. James A. Storer conducted on behalf of the plain-
  22, 1999, 4 pgs.                                                        tiffs filed in Rea/time Data, LLC d/b/a/IXO v. Packeteer, Inc. et al.,
  "The WSDC Download Guide: Drive Image Professional,"                    Civil Action No. 6:08-cv-00144-LED; U.S. District Court for the
  wsdcdsO 1. watson.ibm.corn/wsdc .nsf/Guides/Download/Applica-           Eastern District of Texas, Feb. 27, 2009, 242 pgs.
  tions-Drivelmage.htm, accessed on May 3, 2001, 5 pgs.                   Deposition of Brian Von Herzen conducted on behalf of the plaintiffs
  APPNOTE-TXT from pkware.txt, Version 6.3.2, PKWARE Inc.,                filed in Rea/time Data, LLC d/n/a/IXO v. Packeteer, Inc. et al., Civil
  1989, 52 pgs.                                                           Action No. 6:08-cv-00144-LED; U.S. District Court for the Eastern
  CU-SeeMe readme.txt, Dec. 2, 1995, 9 pgs.                               District of Texas, Feb. 26, 2009, 241 pgs.
  CU-seeme txt from indstate.txt, readme.txt for CU-SeeMe version         Second Amended Complaint filed on behalf of the Plaintiff in
  0.90bl, Mar. 23, 1997, 5 pgs.                                           Rea/time Data, LLC d/b/a/IXO v. Packeteer, Inc. et al., Civil Action
  Cuseeme txt 19960221 .txt cuseeme.txt, Feb. 21, 1996, 9 pgs.            No. 6:08-cv-OO 144-LED; U.S. District Court for the Eastern District
  Citrix Technology Guide, 1997, 413 pgs.                                 of Texas, Feb. 10, 2009, 28 pgs.
Case 1:17-cv-00800-CFC Document 53-4 Filed 05/18/21 Page 17 of 62 PageID #: 2939


                                                              US 9,116,908 B2
                                                                        Page 16


  (56)                     References Cited                                  Motion for Partial Sununary Judgment for Invalidity of some of the
                                                                             Patents in the Suit for Indefiniteness, including the '104 patent, filed
                      OTHER PUBLICATIONS                                     on behalf of the defendants in Rea/time Data, LLC d/b/a/IXO v.
                                                                             Packeteer, Inc. et al., Civil Action No. 6:08-cv-00144-LED; U.S.
  Answers to the Second Amended Complaint and Counterclaims filed            District Court for the Eastern District of Texas, Mar. 16, 2009, 22 pgs.
  by Citrix Systems, Inc, in Rea/time Data, LLC d/b/a/IXO v.                 Declaration of Michele E. Moreland in support Motion for Partial
  Packeteer, Inc. et al., Civil Action No. 6:08-cv-00144-LED; U.S.           Summary Judgment for Invalidity of some of the Patents in Suit for
  District Court forthe Eastern District of Texas, Feb. 17, 2009, 46 pgs.    Indefiniteness, including the '104 patent, filed on behalf of the defen-
  Answers to the Second Amended Complaint and Counterclaims filed            dants in Rea/time Data, LLC d/b/a/IXO v. Packeteer, Inc. et al., Civil
  by F5 Networks, Inc, in Rea/time Data, LLC d/b/a/IXO v. Packeteer,         Action No. 6:08-cv-00144-LE, Mar. 16, 2009, 168 pgs.
  Inc. et al., Civil Action No. 6:08-cv-OO 144-LED; U.S. District Court      Declaration of James A. Storer in support Motion for Partial Sum-
  for the Eastern District of Texas, Feb. 17, 2009, 17 pgs.                  mary Judgment for Invalidity of some of the Patents in Suit for
  Answers to the Second Amended Complaint and Counterclaims filed            Indefiniteness, including the '104 patent, filed on behalf of the defen-
  by Averitt Express, Inc, in Rea/time Data, LLC d/b/a/IXO v.                dants in Rea/time Data, LLC d/b/a/IXO v. Packeteer, Inc. et al., Civil
  Packeteer, Inc. et al., Civil Action No. 6:08-cv-00144-LED; U.S.           Action No. 6:08-cv-00144-LE, Mar. 16, 2009, 27 pgs.
  District Court forthe Eastern District of Texas, Feb. 17, 2009, 17 pgs.    Joint Defendants Reply regarding Motion for Partial Summary Judg-
  Answers to the Second Amended Complaint and Counterclaims filed            ment for Invalidity of some of the Patents in Suit for Indefiniteness,
  by DHL Express, Inc, in Rea/time Data, LLC d/b/a/IXO v. Packeteer,         including the '104 patent, filed on behalf of the defendants in
  Inc. et al., Civil Action No. 6:08-cv-OO 144-LED; U.S. District Court      Rea/time Data, LLC d/b/a/IXO v. Packeteer, Inc. et al., Civil Action
  for the Eastern District of Texas, Feb. 17, 2009, 37 pgs.                  No. 6:08-cv-00144-LE, Apr. 2, 2009, 20 pgs.
  Answers to the Second Amended Complaint and Counterclaims filed            Responsive Briefs in Support of Claim Construction filed by Blue
  by Expand Networks, Inc, Interstate Battery System of America, Inc.,       Coats Systems, Inc., Packeteer, Inc., 7-Eleven, Inc., ABM Industries,
  and O'Reilly Automotive, Inc. in Rea/time Data, LLC d/b/a/IXO v.           Inc., ABM Janitorial Services-South Cental, Inc. and Build-A-Bear
  Packeteer, Inc. et al., Civil Action No. 6:08-cv-00144-LED; U.S.           Workshop, Inc. in Rea/time Data, LLC d/b/a/IXO v. Packeteer, Inc. et
  District Court forthe Eastern District of Texas, Feb. 17, 2009, 21 pgs.    al., Civil Action No. 6:08-cv-OO144-LED; U.S. District Court for the
  Answers to the Second Amended Complaint and Counterclaims filed            Eastern District of Texas, Mar. 19, 2009, 451 pgs.
  by Blue Coat Systems, Inc., Packeteer, Inc., 7-Eleven, Inc., ABM           Responsive Briefs in Support of Claim Construction filed by F5
  Industries, Inc., ABM Janitorial Services-South Central, Inc., and
                                                                             Networks, Inc. and Averitt Express, Inc. in Rea/time Data, LLC
  Build-A-Bear Workshop, Inc. in Rea/time Data, LLC d/b/a/IXO v.
                                                                             d/b/a/IXO v. Packeteer, Inc. et al., Civil Action No. 6:08-cv-00144-
  Packeteer, Inc. et al., Civil Action No. 6:08-cv-00144-LED; U.S.
                                                                             LED; U.S. District Court for the Eastern District of Texas, Mar. 19,
  District Court for the Eastern District of Texas, Feb. 18, 2009, 84 pgs.
                                                                             2009, 20 pgs.
  Plaintiff's Response to the Answers to the Second Amended Com-
  plaint and Counterclaims filed by Citrix Systems, Inc, in Rea/time         Responsive Briefs in Support of Claim Construction filed by Citrix
  Data, LLC d/b/a/IXO v. Packeteer, Inc. et al., Civil Action No. 6:08-      Systems, Inc., Expand Networks, Inc., DHL Express (USA), Inc.,
  cv-OO 144-LED; U.S. District Court for the Eastern District of Texas,      Interstate Battery System of America, Inc., and O'Reilly Automotive
  Mar. 4, 2009, 24 pgs.                                                      Inc. in Rea/time Data, LLC d/b/a/IXO v. Packeteer, Inc. et al., Civil
  Plaintiff's Responses to the Answers to the Second Amended Com-            Action No. 6:08-cv-00144-LED; U.S. District Court for the Eastern
  plaint and Counterclaims filed by F5 Networks, Inc, in Rea/time            District of Texas, Mar. 19, 2009, 377 pgs.
  Data, LLC d/b/a/IXO v. Packeteer, Inc. et al., Civil Action No. 6:08-      Declaration of Dr. James A. Storer filed in Support of the Brief in
  cv-OO 144-LED; U.S. District Court for the Eastern District of Texas,      Support of Claim Construction filed on behalf ofF5 Networks, Inc. in
  Mar. 4, 2009, 5 pgs.                                                       Rea/time Data, LLC d/b/a/IXO v. Packeteer, Inc. et al., Civil Action
  Plaintiff's Responses to the Answers to the Second Amended Com-            No. 6:08-cv-OO 144-LED; U.S. District Court for the Eastern District
  plaint and Counterclaims filed by Averitt Express, Inc, in Rea/time        of Texas, Mar. 19, 2009, 778 pgs.
  Data, LLC d/b/a/IXO v. Packeteer, Inc. et al., Civil Action No. 6:08-      Defendant Citrix Systems, Inc.'s Motion to Exclude Dr. Brian Von
  cv-OO 144-LED; U.S. District Court for the Eastern District of Texas,      Herzen's Opinions Regarding Claim Construction filed in Rea/time
  Mar. 4, 2009, 5 pgs.                                                       Data, LLC d/b/a/IXO v. Packeteer, Inc. et al., Civil Action No. 6:08-
  Plaintiff's Responses to the Answers to the Second Amended Com-            cv-OO 144-LED; U.S. District Court for the Eastern District of Texas,
  plaint and Counterclaims filed by DHL Express, Inc, in Rea/time            Mar. 20, 2009, 244 pgs.
  Data, LLC d/b/a/IXO v. Packeteer, Inc. et al., Civil Action No. 6:08-      Plaintiff's Opposition to Defendant Citrix Systems, Inc.'s Motion to
  cv-OO 144-LED; U.S. District Court for the Eastern District of Texas,      Exclude Dr. Brian Von Herzen's Opinions Regarding Claim Con-
  Mar. 4, 2009, 17 pgs.                                                      struction filed in Rea/time Data, LLC d/b/a/IXO v. Packeteer, Inc. et
  Plaintiff's Responses to the Answers to the Second Amended Com-            al., Civil Action No. 6:08-cv-OO144-LED; U.S. District Court for the
  plaint and Counterclaims filed by Expand Networks, Inc, Interstate         Eastern District of Texas, Apr. 6, 2009, 20 pgs.
  Battery System of America, Inc., and O'Reilly Automotive, Inc.             Declaration of Karim Oussayef submitted in support of the Opposi-
  inRealtime Data, LLC d/b/a/IXO v. Packeteer, Inc. et al., Civil Action     tion of Plaintiff's Opposition to Defendant Citrix Systems, Inc.'s
  No. 6:08-cv-OO 144-LED; U.S. District Court forthe Eastern District        Motion to Exclude Dr. Brian Von Herzen's Opinions Regarding
  of Texas, Mar. 4, 2009, 15 pgs.                                            Claim Construction filed in Rea/time Data, LLC d/b/a/IXO v.
  Plaintiff's Responses to the Answers to the Second Amended Com-            Packeteer, Inc. et al., Civil Action No. 6:08-cv-00144-LED; U.S.
  plaint and Counterclaims filed by Blue Coat Systems, Inc., Packeteer,      District Court forthe Eastern District of Texas, Apr. 6, 2009, 119 pgs.
  Inc., 7-Eleven, Inc., ABM Industries, Inc., ABM Janitorial Ser-            Order of the Court Denying Defendant Citrix Systems, Inc.' s Motion
  vices-South Central, Inc., and Build-A-Bear Workshop, Inc. in              to Exclude Dr. Brian Von Herzen's Opinions Regarding Claim Con-
  Rea/time Data, LLC d/b/a/IXO v. Packeteer, Inc. et al., Civil Action       struction, Rea/time Data, LLC d/b/a/IXO v. Packeteer, Inc. et al.,
  No. 6:08-cv-OO 144-LED; U.S. District Court forthe Eastern District        District Court for the Eastern District of Texas, No. 6:08cvl44, Apr.
  of Texas, Mar. 4, 2009, 34 pgs.                                            6, 2009, 1 pg.
  Opening Claim Construction Brief filed in Rea/time Data, LLC d/b/          Parties Joint Submission of Terms to be Heard at the Markman
  a/IXOv. Packeteer, Inc. eta!., Civil Action No. 6:08-cv-00144-LED;         Hearing filed in Rea/time Data, LLC d/b/a/IXO v. Packeteer, Inc. et
  U.S. District Court forthe Eastern District of Texas, Mar. 5, 2009, 36     al., Civil Action No. 6:08-cv-OO144-LED; U.S. District Court for the
  pgs.                                                                       Eastern District of Texas, Mar. 24, 2009, 5 pgs.
  Declaration of Jordan Adler in support of the Opening Claim Con-           Order of the Court Regarding the terms to be heard at the Markman
  struction Brief filed in Rea/time Data, LLC d/b/a/IXO v. Packeteer,        Hearing in Rea/time Data, LLC d/b/a/IXO v. Packeteer, Inc. et al.,
  Inc. et al., Civil Action No. 6:08-cv-OO 144-LED; U.S. District Court      Civil Action No. 6:08-cv-00144-LED; U.S. District Court for the
  for the Eastern District of Texas, Mar. 5, 2009, 214 pgs.                  Eastern District of Texas, Mar. 24, 2009, 2 pgs.
Case 1:17-cv-00800-CFC Document 53-4 Filed 05/18/21 Page 18 of 62 PageID #: 2940


                                                              US 9,116,908 B2
                                                                        Page 17


  (56)                     References Cited                                  F5 Request for Consideration and Objections to the Provisional
                                                                             Claim Construction Order issued by the Court on Jun. 22, 2009 filed
                      OTHER PUBLICATIONS                                     on behalf of some of the defendants in Rea/time Data, LLC d/b/a/IXO
                                                                             v. Packeteer, Inc. et al., Civil Action No. 6:08-cv-00144-LED; U.S.
  Transcript of the Markman Hearing held on Apr. 9, 2009 in Rea/time         District Court for the Eastern District of Texas, Jul. 10, 2009 15 pgs.
  Data, LLC d/b/a/IXO v. Packeteer, Inc. et al., Civil Action No. 6:08-      Comtech AHA Corporation's Complaint in Intervention against the
  cv-OO 144-LED; U.S. District Court for the Eastern District of Texas,      Plaintiff filed in Rea/time Data, LLC d/b/a/IXO v. Packeteer, Inc. et
  174 pgs.                                                                   al., Civil Action No. 6:08-cv-OO144-LED; U.S. District Court for the
  Plaintiff's Reply Claim Construction Brief filed in Rea/time Data,         Eastern District of Texas, Apr. 6, 2009, 8 pgs.
  LLC d/b/a/IXO v. Packeteer, Inc. et al., Civil Action No. 6:08-cv-
                                                                             Report and Recommendation of the United States Magistrate Judge
  00144-LED; U.S. District Court for the Eastern District of Texas,
                                                                             on Motion for Partial Summary Judgment issued on Jun. 23, 2009, in
  Mar. 30, 2009, 30 pgs.
                                                                             Rea/time Data, LLC d/b/a/IXO v. Packeteer, Inc. et al., Civil Action
  Declaration of Brian von Herzen in Support of the Plaintiff's Reply
  Claim Contruction Brief filed in Rea/time Data, LLC d/b/a/IXO v.           No. 6:08-cv-OO 144-LED; U.S. District Court for the Eastern District
  Packeteer, Inc. et al., Civil Action No. 6:08-cv-00144-LED; U.S.           of Texas, 22 pgs.
  District Court for the Eastern District of Texas, Mar. 30, 2009, 25 pgs.   Blue Coat Defendants' Report and Recommendations Regarding
  F 5 Sur-Reply to Plaintiff's Claim Construction Brief filed by some of     Motion for Partial Summary Judgment of Invalidity for Indefinite-
  the defendants in Rea/time Data, LLC d/b/a/IXO v. Packeteer, Inc. et       ness in Rea/time Data, LLC d/b/a/IXO v. Packeteer, Inc. et al., Civil
  al., Civil Action No. 6:08-cv-00144-LED; U.S. District Court for the       Action No. 6:08-cv-00144-LED; U.S. District Court for the Eastern
  Eastern District of Texas, Apr. 3, 2009, 12 pg.                            District of Texas, Jul. 8, 2009, 18 pgs.
  Citrix Sur-Reply to Plaintiff's Claim Construction Brief filed by          Plaintiff's Objections to and Partially Unopposed Motion for Recon-
  some of the defendants in Rea/time Data, LLC d/b/a/IXO v.                  sideration of United States Magistrate Judge's Claim Construction
  Packeteer, Inc. et al., Civil Action No. 6:08-cv-00144-LED; U.S.           Memorandum and Order, in Rea/time Data, LLC d/b/a/IXO v.
  District Court for the Eastern District of Texas, Apr. 3, 2009, 13 pgs.    Packeteer, Inc. et al., Civil Action No. 6:08-cv-00144-LED; U.S.
  Blue Coat Sur-Reply to Plaintiffs Claim Construction Brief filed by        District Court forthe Eastern District of Texas, Jul. 13, 2009, 11 pgs.
  some of the defendants in Rea/time Data, LLC d/b/a/IXO v.                  Defendant Citrix Opposition to Realtime's Objections to and Par-
  Packeteer, Inc. et al., Civil Action No. 6:08-cv-00144-LED; U.S.           tially Unopposed Motion for Reconsideration of Magistrate Love's
  District Court for the Eastern District of Texas, Apr. 3, 2009, 12 pgs.    Claim Construction Memorandum and Order filed by Citrix Systems,
  Declaration of Michele Moreland in Support of Sur-Replies to Plain-        Inc., filed on behalfof some of the defendants in Rea/time Data, LLC
  tiff's Claim Construction Brief filed by some of the defendants in         d/b/a/IXO v. Packeteer, Inc. et al., Civil Action No. 6:08-cv-00144-
  Rea/time Data, LLC d/b/a/IXO v. Packeteer, Inc. et al., Civil Action       LED; U.S. District Court for the Eastern District of Texas, Jul. 27,
  No. 6:08-cv-OO 144-LED; U.S. District Court forthe Eastern District        2009, 8 pgs.
  of Texas, Apr. 3, 2009, 8 pgs.                                             Defendant F5 Networks, Inc.'s Opposition to Plaintiff's Objections
  Declaration of James Storer in Support of Sur-Replies to Plaintiff's       and Partially Unopposed Motion for Reconsideration of Magistrate
  Claim Construction Brief filed by some of the defendants in Rea/time       Love's Claim Construction and Order, filed on behalf of some of the
  Data, LLC d/b/a/IXO v. Packeteer, Inc. et al., Civil Action No. 6:08-      defendants in Rea/time Data, LLC d/b/a/IXO v. Packeteer, Inc. et al.,
  cv-OO 144-LED; U.S. District Court for the Eastern District of Texas,      Civil Action No. 6:08-cv-00144-LED; U.S. District Court for the
  Apr. 7, 2009, 6 pgs.                                                       Eastern District of Texas, Jul. 27, 2009, 4 pgs.
  Plaintiff's Motion for Leave to Supplement the Parties' Joint Claim        Defendants' Response in Opposition to Realtime Data's Objections
  Construction and Prehearing Statement filed in Rea/time Data, LLC          to and Partially Unopposed Motion for Reconsideration of Magis-
  d/b/a/IXO v. Packeteer, Inc. et al., Civil Action No. 6:08-cv-00144-       trate Judge Love's Claim Construction Memorandum and Order,
  LED; U.S. District Court for the Eastern District of Texas, Apr. 8,        filed on behalf of some of the defendants in Rea/time Data, LLC
  2009, 123 pgs.                                                             d/b/a/IXO v. Packeteer, Inc. et al., Civil Action No. 6:08-cv-00144-
  Motion for Reconsideration of the Court's Order Denying Plaintiff's        LED; U.S. District Court for the Eastern District of Texas, Jul. 27,
  Motion for Leave to Supplement the Parties' Joint Claim Construc-          2009, 9 pgs.
  tion and Prehearing Statement filed in Rea/time Data, LLC d/b/a/IXO        Realtime Data's Response in Opposition to Defendant Citrix Sys-
  v. Packeteer, Inc. et al., Civil Action No. 6:08-cv-00144-LED; U.S.        tems Objections to and Request for Reconsideration of Magistrate's
  District Court for the Eastern District of Texas, Jul. 13, 2009, 3 pgs.    Order Regarding Claim Construction, in Rea/time Data, LLC d/b/a/
  Citrix Systems' Opposition to Realtime Data's Motion for                   !XO v. Packeteer, Inc. et al., Civil Action No. 6:08-cv-00144-LED;
  Reconstructrion ofRealtime's Motion for Leave to Supplement the            U.S. District Court for the Eastern District of Texas, Jul. 27, 2009, 13
  Parties' Joint Claim Construction, filed in Rea/time Data, LLC d/b/        pgs.
  a/IXOv. Packeteer, Inc. eta!., Civil Action No. 6:08-cv-00144-LED;         Plaintiff Realtime Data's Response in Opposition to Blue Coat
  U.S. District Court forthe Eastern District of Texas, Jul. 27, 2009, 6     Defendants' Objection to Magistrate's Memorandum Opinion and
  pgs.                                                                       Order Regarding Claim Construction, in Rea/time Data, LLC d/b/a/
  Notice of Agreement to Claim Term between Plaintiff and Defendant          !XO v. Packeteer, Inc. et al., Civil Action No. 6:08-cv-00144-LED;
  filed in Rea/time Data, LLC d/b/a/IXO v. Packeteer, Inc. et al., Civil     U.S. District Court for the Eastern District of Texas, Jul. 27, 2009, 9
  Action No. 6:08-cv-OO 144-LED; U.S. District Court for the Eastern         pgs.
  District of Texas, Apr. 22, 2009, 3 pgs.                                   Plaintiff's selected Responses to Defendant Citrix Systems's Inter-
  Provisional Claim Construction Order issued by the Court on Jun. 2,        rogatories and First Set of Requests for Admission filed in Rea/time
  2009 in Rea/time Data, LLC d/b/a/IXO v. Packeteer, Inc. et al., Civil      Data, LLC d/b/a/IXO v. Packeteer, Inc. et al., Civil Action No. 6:08-
  Action No. 6:08-cv-OO 144-LED; U.S. District Court for the Eastern         cv-OO 144-LED; U.S. District Court for the Eastern District of Texas,
  District of Texas, 28 pgs.                                                 Jul. 15, 2009, 151 pgs.
  Citrix Request for Consideration and Objections to the Provisional         Script for Defendants' Joint Claim Construction Technology Tutorial
  Claim Construction Order issued by the Court on Jun. 22, 2009 filed        Presented to the Magistrate Judge in Rea/time Data, LLC d/b/a/IXO
  on behalf of some of the defendants in Rea/time Data, LLC d/b/a/IXO        v. Packeteer, Inc. et al., Civil Action No. 6:08-cv-00144-LED; U.S.
  v. Packeteer, Inc. et al., Civil Action No. 6:08-cv-00144-LED; U.S.        District Court for the Eastern District of Texas, filed on Apr. 18, 2008,
  District Court for the Eastern District of Texas, Jul. 9, 2009, 22 pgs.    and terminated Feb. 2, 95 pgs.
  Blue Coat Request for Consideration and Objections to the Provi-           Preliminary Data Sheet, 9600 Data Compressor Processor, Hi/fn,
  sional Claim Construction Order issued by the Court on Jun. 22, 2009       1997-99, HIFN 000001-68, 68 pgs.
  filed on behalf of some of the defendants in Rea/time Data, LLC            Data Sheet, 9751 Data Compression Processor, 1997-99, HIFN
  d/b/a/IXO v. Packeteer, Inc. et al., Civil Action No. 6:08-cv-00144-       000069-187, 119 pgs.
  LED; U.S. District Court for the Eastern District of Texas, Jul. 10,       Signal Termination Guide, Application Note, Hi/fn, 1997-98, HIFN
  2009, 9 pgs.                                                               000188-194, 7 pgs.
Case 1:17-cv-00800-CFC Document 53-4 Filed 05/18/21 Page 19 of 62 PageID #: 2941


                                                          US 9,116,908 B2
                                                                  Page 18


  (56)                   References Cited                              LZS221-C Version 4 Data Compression Software Data Sheet, Hi/fn,
                                                                       1994-97, HIFN 002779-2796, 18 pgs.
                    OTHER PUBLICATIONS                                 MPPC-C Version 4 Data Compression Software Data Sheet, Hi/fn,
                                                                       19945-97, HIFN 002797-2810, 14 pgs.
  How LZS Data Compression Works, Application Note, Hi/fn, 1997-       Magstar MP Hardware Reference B-Series Models Document
  99, HIFN 000195-207, 13 pgs.                                         GA32-0365-0l, 1996-1997, [IBM_l_601pp.1-338], 338 pages.
  Reference Hardware, 97 51 Compression Processor, Hi/fn, 1997-99,     Magstar MP 3570 Tape Subsystem, Operator Guide, B-Series 1998-
  HIFN 000208-221, 14 pgs.                                             1999, [IBM_l_601 pp. 339-525], 188 pages.
  Using 9751 in Big Endian Systems, Application Note, Hi/fn, 1997-     Preview, IBM Magstar 3590 Tape System Enhancements, Hardware
  99, HIFN 000222-234, 13 pgs.                                         Announcement, Feb. 16, 1999, [IBM_l_601 pp. 526-527], 2 pgs.
  Specification Update, 97 51 Compression Processor, Hi/fn, 1997-      New IBM Magstar 3590 Models El 1 and El A Enhance Tape Drive
  2000, HIFN 000235-245, 11 pgs.                                       Performance, Hardware Announcement, Apr. 20, 1999, [IBM_l_
  9732AM Product Release, Hi/fn, 1994-99, HIFN 000246-302, 57          601 pp. 528-540] 13 pgs.
  pgs.                                                                 New IBM Magstar 3590 Model A60 Dramatically Enhances Tape
                                                                       Drive Performance, Hardware Announcement Jul. 27, 1999, [IBM_
  Data Sheet, 9732A Data Compression Processor, Hi/fn, 1997-99,
                                                                       1_601 pp. 541-550] 10 pgs.
  HIFN 000303-353, 51 pgs.
                                                                       The IBM Magstar MP Tape Subsystem Provides Fast Access to Data,
  9711to7711 Migration, Application Note, Hi/fn, 1997-99, Compres-
                                                                       Sep. 3, 1996, Announcement No. 196-176, [IBM_l_601 pp. 551-
  sion Processor, HIFN 000354-361, 8 pgs.                              563] 13 pgs.
  Specification Update, 9711 Data Compression Processor, Hi/fn,        IBM 3590 High Performance Tape Subsystem, Apr. 10, 1995,
  1997-99, HIFN 000362-370, 9 pgs.                                     Announcement 195-106, [IBM_l_601 pp. 564-581] 18 pgs.
  Differences Between the 9710 & 9711 Processors, Application Note,    Standard ECMA-222 (Jun. 1995): ECMA-Standardizing Informa-
  Hi/fn, 1997-99, HIFN 000371-77, 7 pgs.                               tion and Communications Systems, Adaptive Lossless Data Com-
  Specification Update, 9710 Data Compression Processor, Hi/fn,        pression Algorithm, [IBM_l_601 pp. 582-601] 20 pgs.
  1997-99, HIFN 000378-388, 11 pgs.                                    IBM 3590 and 3494 Revised Availability, Hardware Announcement
  9706/9706A Data Compression Coprocessor Data Sheet, Stac Elec-       Aug. 8, 1995, [IBM_743_1241 p. l] l pg.
  tronics, 1991-97, HIFN 000389-473, 85 pgs.                           Direct Delivery of IBM 3494, 3466, and 3590 Storage Products,
  9705/9705A Data Compression Coprocessor, Stac Electronics,           Hardware Announcement, Sep. 30, 1997, Announcement 197-297,
  1988-96, HIFN 000474-562, 88 pgs.                                    [IBM_743_1241 pp. 2-3] 2 pgs.
  9705/99705AData Compression Coprocessor Data Sheet, Stac Elec-       IBM Magstar 3590 Enhances Open Systems, Hardware Announce-
  tronics, 1988-96, HIFN 000563-649, 87 pgs.                           ment Feb. 9, 1996, Announcement 198-014, [IBM_743_1241 pp.
  9700/9701 Compression Coprocessors, Hi/fn, 1997, HIFN 000650-        4-7] 4 pgs.
  702, 53 pgs.                                                         Hardware Withdrawal: IBM Magstar 3590 AOO Controller-Re-
  Data Sheet 9610 Data Compression Processor, Hi/fn, 1997-98, HIFN     placement Available, Announcement No. 197-267, Withdrawal
  000703-744, 42 pgs.                                                  Announcement, Dec. 9, 1997, [IBM_743_1241 p. 9] l pg.
  Specification Update 9610 Data Compression Processor, Hi/fn,         IBM Magstar 3590 Tape Subsystem, Introduction and Planning
  1997-99, HIFN 000745-751, 7 pgs.                                     Guide, Document No. GA32-0329007, [IBM_743_1241 pp.
  9705 Data Compression Coprocessor, Stac Electronics, 1988-92,        10-499] 490 pgs.
  HIFN 000752-831, 80 pgs.                                             NetMeeting 2.0 Reviewers Guide, Apr. 1997, [MSCS_298_339] 42
  9705 Network Software Design Guide, Application Note, Stac Elec-     pgs.
  tronics, 1990-91, HIFN 000832-861, 30 pgs.                           Microsoft NetMeeting Compatible Products and Services Directory,
  Data Sheet 9601 Data Compression Processor, Hi/fn, May 21, 1998,     Apr. 1997, [MSCS_242_297] 56 pgs.
  HIFN 000862-920, 59 pgs.                                             Microsoft NetMeeting "Try This!" Guide, 1997, [MSCS_340_345]
  7751 Encryption Processor Reference Kit, Hi/fn, Apr. 1999, HIFN      6 pgs.
  000921-1114, 194 pgs.                                                The Professional Companion to NetMeeting 2-The Technical
  Hardware Data Book, Hi/fn, Nov. 1998, HIFN 001115-1430, 316          Guide to Installing, Configuring, and Supporting NetMeeting 2.0 in
  pgs.                                                                 Your Organization-Microsoft NetMeeting 2.0, 1996-97, [MSCS_
  Data Compression Data Book, Hi/fn, Jan. 1999, HIFN 001431-1889,      2_241] 240 pgs.
  459 pgs.                                                             CUSeeMe 3.1.2 User Guide, Nov. 1998, [RAD_l_220] 220 pgs.
  Reference Software 7751 Encryption Processor, Hi/fn, Nov. 1998,      MeetingPoint Conference Server Users Guide 3.0, Nov. 1997, [RAD
  HIFN 002164-2201, 38 pgs.                                            221_548] 328 pgs.
  Interface Specification for Synergize Encoding/Decoding Program,     MeetingPoint Conference Server Users Guide 4.0.2, Dec. 1999,
  JPB, Oct. 10, 1997, HIFN 002215-2216, 2 pgs.                         [RAD_549_818] 270 pgs.
  Anderson, Chip, Extended Memory Specification Driver, 1998,          MeetingPoint Conference Service Users Guide 3.5.1, Dec. 1998,
  HIFN 002217-2264, 48 pgs.                                            [RAD_819_1062] 244 pgs.
  Whiting, Doug, LZS Hardware API, Mar. 12, 1993, HIFN 002265-         Enhanced CUSeeMe-Authorized Guide, 1995-1996, [RAD_
  68, 4 pgs.                                                           1063_1372] 310 pgs.
  Whiting, Doug, Encryption in Sequoia, Apr. 28, 1997, HIFN 002309-    Meeting Point Reader File, Jun. 1999, [RAD_l437_1445] 9 pgs.
  2313, 5 pgs.                                                         Press Release-White Pine Announces Launch of MeetingPoint
  LZS221-C Version 4 Data Compression Software, Data Sheet, Hi/fn,     Conferences Server, Oct. 9, 1997, [RAD_l 738_1739] 2 pgs.
  1994-97, HIFN 002508-2525, 18 pgs.                                   Press Release-Leading Network Service Providers Line Up to Sup-
  eXtended Memory Specification (XMS), ver. 2.0, Microsoft, Jul. 19,   port White Pine's MeetingPoint Conference Server Technology, Oct.
  1988, HIFN 002670-2683, 14 pgs.                                      9, 1997, [RAD_l740_1743] 4 pgs.
  King, Stanley, Just for Your Info-From Microsoft 2, May 4, 1992,     BYTE-A New MeetingPoint for Videoconferencing, Oct. 9, 1997,
  HIFN 002684-2710, 27 pgs.                                            [RAD_1744_17 50] 7 pgs.
  eXtended Memory Specification (XMS), ver. 2.0, Microsoft, Jul. 19,   Declaration of Patrick Gogerty, Rea/time Data, LLC DIE/A Ixo v.
  1988, HIFN 002711-2724, 14 pgs.                                      Packeteer, Inc., et al., District Court for the Eastern District of Texas,
  AdvancedLZS Technology(ALZS), Whitepaper, Hi/fn, Jun. I, 1998,       No. 6:08cvl44, executed May 8, 2009, 3 pgs.
  HIFN 002725-2727, 3 pgs.                                             Other Responses to Interrogatories, Requests for Admission, and
  Secure Tape Technology (STT) Whitepaper, Hi/fn, Jun. 1, 1998,        Objections to Requests for Admission filed in Rea/time Data, LLC
  HIFN 002728-2733, 6 pgs.                                             d/b/a/IXO v. Packeteer, Inc. et al., Civil Action No. 6:08-cv-00144-
  SSLRef 3.0 API Details, Netscape, Nov. 19, 1996, HIFN 002734-        LED; U.S. District Court for the Eastern District of Texas, filed Apr.
  2778, 45 pgs.                                                        18, 2008 and terminated Feb. 2, 2010.
Case 1:17-cv-00800-CFC Document 53-4 Filed 05/18/21 Page 20 of 62 PageID #: 2942


                                                                  US 9,116,908 B2
                                                                           Page 19


  (56)                      References Cited                                     Opinion and Order of United States Magistrate Judge regarding
                                                                                 Plaintiff's Motion to Strike Unauthorized New Invalidity Theories
                       OTHER PUBLICATIONS                                        from Defendant Citrix's Opening and Reply Briefs in Support of its
                                                                                 Motion for Sununary Judgment of Invalidity, Rea/time Data, LLD/
  Deposition Transcript of persons involved in litigation, including             BIA Ixo v. Packeteer, Inc., et al., District Court forthe Eastern District
  inventor James Fallon, and third-party witnesses Jim Karp,                     of Texas, No. 6:08cv144, issued Dec. 8, 2009, 10 pgs.
  Ke-Chiang Chu, and Frank V. DeRosa filed in Rea/time Data, LLC                 Defendant Citrix Systems, Inc.'s Notice Pursuant to 35 U.S.C. Sec-
  d/b/a/IXO v. Packeteer, Inc. et al., Civil Action No. 6:08-cv-00144-           tion 282 Disclosures, Rea/time Data, LLC DIE/A Ixo v. Packeteer,
  LED; U.S. District Court for the Eastern District of Texas, filed Apr.         Inc., et al., District Court for the Eastern District of Texas, No.
  18, 2008. and terminated Feb. 2, 2010.
                                                                                 6:08cv144, filed Dec. 11, 2009, 7 pgs.
  Office of Rebuttal Expert Reports of Dr. Brian Von Herzen, Lester L.
                                                                                 Blue Coat Defendants' Notice Pursuant to 35 U.S.C. Section 282
  Hewitt and Dr. James A. Storer, and Expert Reports of Dr. James A.
                                                                                 Disclosures, Rea/time Data, LLC DIE/A Ixo v. Packeteer, Inc., et al.,
  Storer and Dr. Nathaniel Polish filed in Rea/time Data, LLC d/b/a/
  !XO v. Packeteer, Inc. et al., Civil Action No. 6:08-cv-00144-LED;             District Court for the Eastern District of Texas, No. 6:08cv144, filed
  U.S. District Court for the Eastern District of Texas, filed Apr. 18,          Dec. 11, 2009, 7 pgs.
  2008 and terminated Feb. 2, 2010.                                              Expand Networks' 35 U.S.C. Section 282 Disclosures, Rea/time
  Proposed Amended Infringement Contentions filed in Rea/time                    Data, LLC DIE/A Ixo v. Packeteer, Inc., et al., District Court for the
  Data, LLC d/b/a/IXO v. Packeteer, Inc. et al., Civil Action No. 6:08-          Eastern District of Texas, No. 6:08cv144, filed Dec. 11, 2009, 4 pgs.
  cv-OO 144-LED; U.S. District Court for the Eastern District of Texas,          Expand Networks' 35 U.S.C. Section 282 Disclosures (Amended),
  filed Apr. 18, 2008 and terminated Feb. 2, 2010.                               Rea/time Data, LLC DIE/A Ixo v. Packeteer, Inc., et al., District Court
  Documents Concerning Agreements for Meiations and Mediation                    forthe Eastern District of Texas, No. 6:08cv144, filed Dec. 11, 2009,
  Proceedings Between Plaintiffs and Some of the Defendants filed in             5 pgs.
  Rea/time Data, LLC d/b/a/IXO v. Packeteer, Inc. et al., Civil Action           Defendant Citrix Systems, Inc. 's Notice of Obviousness Combina-
  No. 6:08-cv-OO 144-LED; U.S. District Court forthe Eastern District            tions Pursuant to Court Order, Rea/time Data, LLC DIE/A Ixo v.
  of Texas, filed Apr. 18, 2008 and terminated Feb. 2, 2010.                     Packeteer, Inc., et al., District Court for the Eastern District of Texas,
  Plaintiff's Oppostion to Joint Defendants' Motion for Partial Sum-             No. 6:08cv144, filed Dec. 11, 2009, 3 pgs.
  mary Judgment oflnvalidity of some of the patents in Suit for indefi-          Order of United States Magistrate Judge regarding Motion to Limit
  niteness, including the '104 patent, Blue Coat's response to this              the Number of Prior Art References to be Asserted at Trial, Rea/time
  objection, Blue Coat's Reply to Plaintiffs response and Plaintiff's
                                                                                 Data, LLC DIE/A Ixo v. Packeteer, Inc., et al., District Court for the
  Sur-Reply to Blue Coat's Reply filed in Rea/time Data, LLC d/b/a/
                                                                                 Eastern District of Texas, No. 6:08cv144, filed Dec. 21, 2009, 6 pgs.
  !XO v. Packeteer, Inc. et al., Civil Action No. 6:08-cv-00144-LED;
                                                                                 Expand Defendants' Notice of Obviousness Combinations Pursuant
  U.S. District Court for the Eastern District of Texas, filed Apr. 18,
                                                                                 to Court Order, Rea/time Data, LLC DIE/A Ixo v. Packeteer, Inc., et
  2008 and terminated Feb. 2, 2010.
  Plaintiff's Amended P.R. 3-1 Disclosure and Infringement Conten-               al., District Court for the Eastern District of Texas, No. 6:08cv144,
  tions, Defendants' Motions to Strick unauthorized portions of these            filed Dec. 22, 2009, 3 pgs.
  disclosures, and Sur-Replies to these Motions filed in Rea/time Data,          Blue Coat Systems, Inc. and 7-Eleven, Inc.'s Notice of Obviousness
  LLC d/b/a/IXO v. Packeteer, Inc., et al., Civil Action No. 6:08-cv-            Combinations to be Used at Trial, Rea/time Data, LLC DIE/A Ixo v.
  00144-LED; District Court for the Eastern District of Texas, filed             Packeteer, Inc., et al., District Court for the Eastern District of Texas,
  Apr. 18, 2008 and terminated Feb. 2, 2010.                                     No. 6:08cv144, filed Dec. 22, 2009, 38 pgs.
  Expert Report of Dr. James A. Storer Regarding Non-Infringement                Defendant Citrix Systems, Inc.'s Notice of Other Prior Art Refer-
  that contains positions related to the validity of the patents in suit filed   ences Within the Scope of the References Discussed at the Dec. 17,
  in Rea/time Data, LLC d/b/a/IXO v. Packeteer, Inc., et al., Civil              2009 Hearing, Rea/time Data, LLC DIE/A Ixov. Packeteer, Inc., et al.,
  Action No. 6:08-cv-OO144-LED; District Court for the Eastern Dis-              District Court for the Eastern District of Texas, No. 6:08cv144, filed
  trict of Texas, filed Apr. 18, 2008 and terminated Feb. 2, 2010.               Dec. 29, 2009, 6 pgs.
  Thomson Reuters Corporation v. Rea/time Data, LLC DIE/A !XO,                   Docket Listing downloaded Mar. 10, 2010 for Rea/time Data, LLC
  No. 09 CV 7868 (S.D.N.Y.) Sep. 23, 2009 Order Dismissing Case in               DIE/A Ixo v. Packeteer, Inc., et al., District Court for the Eastern
  Favor of Texas Action, 1 pg.                                                   District of Texas, No. 6:08cv144, filed Apr. 18, 2008, 165 pgs.
  Thomson Reuters Corporation v. Rea/time Data, LLC DIE/A !XO,                   CCITT Draft Recommendation T.4, RFC 804, Jan. 1981, 12 pgs.
  No. 09 CV 7868 (S.D.N.Y.) Sep. 30, 2009 Response to Order re
                                                                                 SNA Formats, IBM Corporation, 14th Ed., Nov. 1993, 3 pgs.
  Transfer, 103 pgs.
                                                                                 Munteanu et al, "Wavelet-Based Lossless Compression Scheme with
  Thomson Reuters Corporation v. Rea/time Data, LLC DIE/A !XO,
                                                                                 Progressive Transmission Capability," John Wiley & Sons, Inc., Int'!
  No. 09 CV 7868 (S.D.N.Y.) Oct. 7, 2009 Reply Letter regarding
  Judge Berman Sep. 23, 2009 Order re Transfer, 182 pgs.                         J. Imaging Sys. Tech., vol. 10, (1999) pp. 76-85.
  Thomson Reuters Corporation v. Rea/time Data, LLC DIE/A !XO,                   Forchhanuner and Jensen, "Data Compression of Scanned Halftone
  No. 09 CV 7868 (S.D.N.Y.) Oct. 15, 2009 Order Staying Case Until               Images," IEEE Trans. Commun., vol. 42, Feb.-Apr. 1994, pp. 1881-
  TX Action Decided, 3 pgs.                                                      1893.
  Thomson Reuters Corporation v. Rea/time Data, LLC DIE/A !XO,                   Christopher Eoyang et al., "The Birth of the Second Generation: The
  No. 09 CV7868 (S.D.N.Y.) Sep. 11, 2009 Complaint-DJSDNY,41                     Hitachi S-820/80," Proceedings of the 1998 ACM/IEEE Conference
  pgs.                                                                           on Supercomputing, pp. 296-303 (1998).
  Thomson Reuters Corporation v. Rea/time Data, LLC DIE/A !XO,                   Transcript for Hearing on Motions for Summary Judgment, Rea/time
  No. 09 CV 7868 (S.D.N.Y.) Sep. 11, 2009 Rule 7.1 Disclosure                    Data, LLC d/b/a !XO v. Packeteer, Inc., et al., Civil Action No.
  Statement for Thomson Reuters, 1 pg.                                           6:08-cv-00144-LED; U.S. District Court for the Eastern District of
  Thomson Reuters Corporation v. Rea/time Data, LLC DIE/A !XO,                   Texas, 133 pgs, Nov. 8, 2009.
  No. 09 CV 7868 (S.D.N.Y.) Order-Stay Pending Transfer Motion                   Transcript for Motions Hearing (Including Supplemental Claim Con-
  Confirmed 10_15_09, 3 pgs.                                                     struction Hearing), Rea/time Data, LLC d/b/a !XO v. Packeteer, Inc.,
  Opinion and Order of United States Magistrate Judge regarding                  et al., Civil Action No. 6:08-cv-00144-LED; U.S. District Court for
  Claim Construction, Rea/time Data, LLC DIE/A Ixo v. Packeteer,                 the Eastern District of Texas, 88 pgs, Nov. 10, 2009.
  Inc., et al., District Court for the Eastern District of Texas, No.            Nelson, "The Data Compression Book," M&T Books (2nd Ed. 1996),
  6:08cv144, issued Jun. 22, 2009, 75 pgs.                                       283 pgs.
  Script for Realtimes' Technology Tutorial Presented to the Magis-              "The Authoritative Dictionary of IEEE Standards Terms," 7th Ed.
  trate Judge in Rea/time Data, LLC d/b/a/IXO v. Packeteer, Inc. et al.,         2000, p. 273.
  Civil Action No. 6:08-cv-00144-LED; U.S. District Court for the                Larousse Dictionary of Science and Technology, 1st Ed., 1995, p.
  Eastern District of Texas, Mar. 16, 2009, 69 pgs.                              916.
Case 1:17-cv-00800-CFC Document 53-4 Filed 05/18/21 Page 21 of 62 PageID #: 2943


                                                              US 9,116,908 B2
                                                                        Page 20


  (56)                     References Cited                                  Extended European search report issuing from European Patent
                                                                             Application 09150508.1, Aug. 3, 2010, 5 pgs.
                      OTHER PUBLICATIONS                                     Complaint, Thomson Reuters Corporation v. Rea/time Data, LLC
                                                                             DIBIAIXO, Southern District ofNewYork, No. 2:09-cv-7868-RMB,
  PlaintiffRealtime Data's Motion to Strike Unauthorized New inval-          filed Sep. 11, 2009, 6 pages.
  idity Theories from Defendant Citrix's Opening and Reply Briefs in         Realtime Data, LLC Complaint for Patent Infringement, Rea/time
  Support Its Motion for Summary Judgment oflnvalidity of U.S. Pat.          Data, LLC DIE/A !XO v. MetroPCS Texas, LLC et al., District Court
  No. 7,352,300 (Sep. 22, 2009),14 pgs.                                      for the Eastern District of Texas, No. 6:10-cv-00493, filed Sep. 23,
  Realtime Data's Reply in Support of Its Motion to Strike Unautho-          2010, 14 pages.
  rized New Invalidity Theories from Defendant Citrix's Opening and          Complaint and Demand for Jury Trial, Chicago Board Options
  Reply Briefs in Support of Its Motion for Summary Judgment of              Exchange, Incorporated v. Rea/time Data, LLC DIE/Al !XO, United
  Invalidity of U.S. Pat. No. 7,352,300 (Oct. 19, 2009), 17 pgs.             States District Court for the Northern District of Illinois, No. 09 CV
  Defendant Citrix Systems, Inc. 's Sur-Reply in Opposition to               4486, filed Jul. 24, 2009, 6 pages.
  Realtime Data LLC' s Motion to Strike Unauthorized New Invalidity          Realtime's Response in Opposition to the Defendants' Joint Objec-
  Theories from Citrix's Opening and Reply Briefs in Support of Its          tions to Report and Recommendation of Magistrate Regarding
  Motion for Summary Judgment of Invalidity of U.S. Pat. No.                 Motion for Partial Summary Judgment of Invalidity for Indefinite-
  7,352,300 (Oct. 30, 2009), 9 pgs.                                          ness, in Rea/time Data LLC d/b/a!XO v. Packeteer, Inc. et al., Civil
  Blue Coat Defendants' Response to Realtime Data, LLC' s Notice Re          Action No. 6:08-cv-00144-LED; U.S. District Court for the Eastern
  Proposed Construction of "Data Storage Rate" (Nov. 11, 2009), 3            District of Texas, Jul. 27, 2009, 15 pgs.
  pgs.                                                                       Realtime Data's Sur-Reply in Opposition to the Defendants' Joint
  Order for Supplemental Briefing on Blue Coat 7-11 Motion for               Objections to Report and Recommendation of Magistrate Regarding
  Partial SJ on Non-infringement of U.S. Pat. No. 6,601,104 (Nov. 13,        Motion for Partial Summary Judgment of Invalidity for Indefinite-
  2009), 6 pgs.                                                              ness, in Rea/time Data, LLC d/b/a/IXO v. Packeteer, Inc. et al., Civil
  Memorandum Opinion and Order (Nov. 23, 2009), 15 pgs.                      Action No. 6:08-cv-00144-LED; U.S. District Court for the Eastern
  Memorandum Opinion and Order (Dec. 8, 2009), 10 pgs.                       District of Texas, Aug. 3, 2009, 3 pgs.
  Expand's Conclusions of Fact and Law Regarding Defense oflneq-             Defendants' Invalidity Contentions, Rea/time Data LLC d/b/a !XO, v.
  uitable Conduct Concerning the Unenforceability of U.S. Pat. No.           MetroPCS Texas, LLC et al., Case No. 6:10-CV-00493-LED, in the
  7,321,937 (Nov. 12, 2009), 3 pgs.                                          United States District Court Eastern District of Texas Tyler Division,
  Realtime Data's Sur-reply Supplemental Claim Construction Brief            Jun. 17, 2011, 138 pages.
  Concerning Whether the Asserted Claims of the '104 Patent are              Appendix A, Claim Charts A-1 to A-25, from Invalidity Contentions,
  Product Claims (Dec. 23, 2009), 6 pgs.                                     Rea/time Data LLC v. MetroPCS Texas, LLC et al., Case No. 6: 10-
  Order regarding Defendant Citrix Systems, Inc's Notice of Other            CV-00493-LED, Jun. 17, 2011, 173 pages.
  Prior Art References Within the Scope of the References Discussed at       Appendix B, Claim Charts B-1 to B23, from Rea/time Data LLC v.
  the Dec. 17, 2009 Hearing (Dec. 30, 2009), 3 pgs.                          MetroPCS Texas, LLC eta!., Case No. 6:10-CV-00493-LED, Jun.17,
  Network Working group RFC 2068 (Jan. 1997), 163 pgs.                       2011, 809 pages.
  Network Working group RFC 2616 (Jun. 1999), 114 pgs.                       Appendix C, Claim Charts C-1 to C22, from Rea/time Data LLC v.
  Network Working group RFC 1945 (May 1996), 61 pgs.                         MetroPCS Texas, LLC eta!., Case No. 6:10-CV-00493-LED, Jun.17,
  Network Working group RFC 1950 (May 1996), 10 pgs.                         2011, 530 pages.
  Network Working group RFC 1951(May1996), 15 pgs.                           Appendix D, Claim Charts D-1 to D-16, from Rea/time Data LLC v.
  Network Working group RFC 1952 (May 1996), 12 pgs.                         MetroPCS Texas, LLC eta!., Case No. 6:10-CV-00493-LED, Jun.17,
  Notice of Plaintiff Realtime Data LLC's Proposed Supplemental              2011, 253 pages.
  Construction of "Data Storage Rate" in Response to the Court's             Appendix E, Claim Charts E-1 to E-20, from Rea/time Data LLCv.
  Comments During the Nov. 10, 2009 Supplemental Claim Construc-             MetroPCS Texas, LLC eta!., Case No. 6:10-CV-00493-LED, Jun.17,
  tion Hearing (Nov. 10, 2009), 4 pgs.                                       2011 397 pages.
  Citrix's Amended Invalidity Contentions, Including Appendices              Appendix F, Claim Charts F-1 to F-19, from Rea/time Data LLC v.
  G2-G8 (Dec. 15, 2009), 509 pgs.                                            MetroPCS Texas, LLC eta!., Case No. 6:10-CV-00493-LED, Jun.17,
  "Plaintiff Realtime Data's Opposition to Defendant F5 Networks'            2011, 462 pages.
  Motion for Summary Judgment that Claims 18-20 of U.S. Pat. No.             Appendix G, Claim Charts G-1 to G-18, from Rea/time Data LLC v.
  7,321,937 are Invalid (Aug. 25, 2009)" Civil Action No. 6:08-cv-           MetroPCS Texas, LLC eta!., Case No. 6:10-CV-00493-LED, Jun.17,
  00144-LED Jury Trial Demanded Filed Under Seal; In the United              2011, 548 pages.
  States District Court for the Eastern District of Texas Tyler Division.    Appendix H, Claim Charts H-1 to H-22, from Rea/time Data LLCv.
  [Under Seal-Document NOT Submitted].                                       MetroPCS Texas, LLC eta!., Case No. 6:10-CV-00493-LED, Jun.17,
  Declaration of Dr. James W. Modestino relating to U.S. Pat. No.            2011, 151 pages.
  7,161,506, Mar. 15, 2010, 49 pgs.                                          Amir et al., "An Application Level Video Gateway," 1995, 11 pages.
  Second Declaration of Dr. George T. Ligler under 37 C.F.R. §1.132          Katz, Randy H. and Eric A. Brewer, "The Bay Area Research Wire-
  relating to U.S. Pat. No. 6,601, 104, executed May 5, 2010, 3 pgs.         less Access Network: Towards a Wireless Overlay Internetworking
  Realtime Data, LLC Complaint for Patent Infringement, Rea/time             Architecture," Computer Science Division, EECS Department, U.C.
  Data, LLC DIE/A !XO v. CME Group Inc., et al. (II), District Court         Berkeley, 1995, 56 pages.
  for the Eastern District of Texas, No. 6:10-cv-246, filed May 11,          Katz, R.H. and E.A. Brewer, "The Bay Area Research Wireless
  2010, 24 pages.                                                            Access Network (BARWAN)," UC Berkeley, 1995, 68 pages.
  Realtime Data, LLC Complaint for Patent Infringement, Rea/time             Bruckman, Alfred and Andreas Uhl, "Selective Medical Image Com-
  Data, LLC DIE/A !XO v. Thompson Reuters Corporation, et al. (II),          pression Using Wavelet Techniques," Jun. 1998, 23 pages.
  District Court for the Eastern DistrictofTexas, No. 6: 10-cv-247, filed    Crowley et al., "Dynamic Compression During System Save Opera-
  May 11, 2010, 15 pages.                                                    tions," May 1, 1984, 3 pages.
  Realtime Data, LLC Complaint for Patent Infringement, Rea/time             Hershkovits, "Universal Data Compression with Finite-Memory,"
  Data, LLC DIE/A IXOv. Morgan Stanley, et al. (II), District Court for      Feb. 1995, 99 pages.
  the Eastern District of Texas, No. 6: 10-cv-248, filed May 11, 2010, 27    Katz et al., "The Bay Area Research Wireless Access Networks
  pages.                                                                     (BARWAN)," 1996, 6 pages.
  Declaration of Padmaja Chinta in Support ofRealtime Data's Reply           Klein, "Compression and Coding in Information Retrieval Systems,"
  Claim Construction Brief (including Exhibits A-S), Rea/time Data,          Jun. 1987, pp. vii-viii, 1-4, 10-15, 22-30, 43-48, 62-66, 86-89, 108-
  LLC DIE/A !XO v. Packeteer, Inc., et al., District Court for the Eastern   111.
  DistrictofTexas, No. 6:08-cv-00144-LED, dated Mar. 30, 2009, 217           Reghbati, "An Overview of Data Compression Techniques," Apr.
  pgs.                                                                       1981, pp. 71-75.
Case 1:17-cv-00800-CFC Document 53-4 Filed 05/18/21 Page 22 of 62 PageID #: 2944


                                                             US 9,116,908 B2
                                                                      Page 21


  (56)                    References Cited                                 LLC d/blaIXOv. CME Group Inc., eta!., Civil Action No. l:ll-cv-
                                                                           6697, and Rea/time Data, LLC d/b/a !XO v. Thomson Reuters, et al.,
                     OTHER PUBLICATIONS                                    Civil Action No. 1: l l-cv-6698, United States District Court Southern
                                                                           District of New York, filed Jun. 15, 2012, 26 pages.
  Defendants' Joint Preliminary Invalidity Contentions filed in            Exhibit 1, Curriculum Vitae of Michael C. Brogioli, from Expert
  Rea/time Data, LLC DIE/A !XO v. Packeteer, Inc., et al., Civil Action    Report, filed in Rea/time Data, LLC d/b/a !XO v. Morgan Stanley, et
  No. 6:08-cv-144-LED, United States District Court for the Eastern        al., Civil Action No. 1: l l-cv-6696, Rea/time Data, LLC d/b/a !XO v.
  District of Texas Tyler Division, Dec. 8, 2008, 19 pages.                CME Group Inc., et al., Civil Action No. l:l l-cv-6697, and Rea/time
  Appendix A, Claim Charts A-1 to A-46, from Rea/time Data, LLC v.         Data, LLC d/b/a !XO v. Thomson Reuters, et al., Civil Action No.
  Packeteer, Inc., et al., Civil Action No. 6:08-cv-144-LED, Dec. 8,
                                                                           1: l l-cv-6698, United States District Court Southern District of New
  2008, 345 pages.
                                                                           York, filed Jun. 15, 2012, 9 pages.
  Appendix B, Claim Charts B-1 to B-17, from Rea/time Data, LLC v.
                                                                           Exhibit 2, [Proposed] Order Adopting the Parties' Agreed Claim
  Packeteer, Inc., et al., Civil Action No. 6:08-cv-144-LED, Dec. 8,
  2008, 1893 pages.                                                        Constructions, from Expert Report, filed in Rea/time Data, LLC d/b/a
  Appendix C, Claim Charts C-1 to C-34, from Rea/time Data, LLC v.         !XO v. Morgan Stanley, et al., Civil Action No. l:ll-cv-6696,
  Packeteer, Inc., et al., Civil Action No. 6:08-cv-144-LED, Dec. 8,       Rea/time Data, LLC d/b/a !XO v. CME Group Inc., et al., Civil Action
  2008, 1,055 pages.                                                       No. l:l l-cv-6697, and Rea/time Data, LLC d/b/a !XO v. Thomson
  Appendix D, Claim Charts D-1 to D-14, from Rea/time Data, LLCv.          Reuters, et al., Civil Action No. 1: l l-cv-6698, United States District
  Packeteer, Inc., et al., Civil Action No. 6:08-cv-144-LED, Dec. 8,       Court Southern District of New York, filed Jun. 15, 2012, 6 pages.
  2008, 197 pages.                                                         Exhibit 3, The Parties' Disputed Claim Constructions, revised May 3,
  Appendix E, Claim Charts E-1 to E-11, from Rea/time Data, LLCv.          2012, from Expert Report, filed in Rea/time Data, LLC d/b/a !XO v.
  Packeteer, Inc., et al., Civil Action No. 6:08-cv-144-LED, Dec. 8,       Morgan Stanley, et al., Civil Action No. l:ll-cv-6696, Rea/time
  2008, 735 pages.                                                         Data, LLC d/b/a !XO v. CME Group Inc., et al., Civil Action No.
  Appendix F, Claim Charts F-1 to F-11, from Rea/time Data, LLCv.          1:11-cv-6697, and Rea/time Data, LLC d/b/a !XO v. Thomson
  Packeteer, Inc., et al., Civil Action No. 6:08-cv-144-LED, Dec. 8,       Reuters, et al., Civil Action No. 1: l l-cv-6698, United States District
  2008, 77 5 pages.                                                        Court Southern District of New York, filed Jun. 15, 2012, 6 pages.
  Appendix G Claim Charts G-1 to G-8 from Rea/time Data, LLC v.            Exhibit 4, E-Mail Correspondence between James Shalek and Brett
  Packeteer, Inc., et al., Civil Action No. 6:08-cv-144-LED, Dec. 8,       Cooper, dated May 17 and 18, 2012, from Expert Report, filed in
  2008, 567 pages.                                                         Rea/time Data, LLC d/b/a !XO v. Morgan Stanley, et al., Civil Action
  Appendix H, Claim Charts H-1 to H-18, fromRealtime Data, LLC v.          No. 1:11-cv-6696, Rea/time Data, LLC d/b/a !XO v. CME Group
  Packeteer, Inc., et al., Civil Action No. 6:08-cv-144-LED, Dec. 8,       Inc., et al., Civil Action No. 1: ll-cv-6697, and Rea/time Data, LLC
  2008, 97 pages.                                                          d/blaIXOv. Thomson Reuters, et al., Civil Action No. l:l l-cv-6698,
  Appendix I, Claim Charts I-1 to 1-18, from Rea/time Data, LLC v.         United States District Court Southern District of New York, filed Jun.
  Packeteer, Inc., et al., Civil Action No. 6:08-cv-144-LED, Dec. 8,       15, 2012, 3 pages.
  2008, 146 pages.                                                         Exhibit 5, Source Code Chart for U.S. Pat. No. 7,417,568 comparing
  Appendix J, Prior Art Chart, from Rea/time Data, LLC v. Packeteer,       representative elements of the NQDSLIB souce code (Apr. 29, 2002
  Inc., et al., Civil Action No. 6:08-cv-144-LED, Dec. 8, 2008, 25         or earlier), from Expert Report, filed in Rea/time Data, LLC d/b/a
  pages.                                                                   !XO v. Morgan Stanley, et al., Civil Action No. l:ll-cv-6696,
  Realtime Data, LLC's [Corrected] P.R. 3-1 Disclosures and Prelimi-       Rea/time Data, LLC d/b/a !XO v. CME Group Inc., et al., Civil Action
  nary Infringement Contentions filed in Rea/time Data, LLC DIE/Al         No. l:l l-cv-6697, and Rea/time Data, LLC d/b/a !XO v. Thomson
  !XO v. Packeteer, Inc., et al., Civil Action No. 6:08-cv-00144-LED,      Reuters, et al., Civil Action No. 1: l l-cv-6698, United States District
  United States District Court for the Eastern District of Texas Tyler     Court Southern District of New York, filed Jun. 15, 2012, 3 pages.
  Division, Oct. 8, 2008, 591 pages.                                       Exhibit 6, Source Code Chart for U.S. Pat. No. 7,417,568 comparing
  Amended Answer and Counterclaims of Defendants Blue Coat Sys-            representative elements of the NQDSLIB source code (May 2, 2002
  tems, Inc., Packeteer, Inc., 7-Eleven, Inc., ABM Industries, Inc.,       or earlier), from Expert Report, filed in Rea/time Data, LLC d/b/a
  ABM Janitorial Services-South Central, Inc., and Build-A-Bear            !XO v. Morgan Stanley, et al., Civil Action No. l:ll-cv-6696,
  Workshop, Inc. to Plaintiffs First Amended Complaint for Patent          Rea/time Data, LLC d/b/a !XO v. CME Group Inc., et al., Civil Action
  Infringement filed in Rea/time Data, LLC d/b/a/IXO v. Packeteer,         No. l:l l-cv-6697, and Rea/time Data, LLC d/b/a !XO v. Thomson
  Inc., et al., Civil Action No, 6:08cvl44-LED, United States District     Reuters, et al., Civil Action No. 1: l l-cv-6698, United States District
  Court for the Eastern District to Texas Tyler Division, Oct. 28, 2008,   Court Southern District of New York, filed Jun. 15, 2012, 3 pages.
  81 pages.                                                                Exhibit 7, Source Code Chart for U.S. Pat. No. 7,777,651 comparing
  "Packeteer iShaper, PacketShaper and iShared Appliances Drive            representative elements of the NQDSLIB source code (Apr. 29, 2002
  Intelligent Application Acceleration Across Coogee Resources Wide        or earlier), from Expert Report, filed in Rea/time Data, LLC d/b/a
  Area Network", Business Wire, accessed on Aug. 25, 2008, 2 pages.        !XO v. Morgan Stanley, et al., Civil Action No. l:ll-cv-6696,
  Whiting, Doug, "Deflate vs. LZS", Nov. 2000, 2 pages.                    Rea/time Data, LLC d/b/a !XO v. CME Group Inc., et al., Civil Action
  "The Packeteer Q4 2005 Financial Conference Call", Jan. 26, 2006,        No. l:l l-cv-6697, and Rea/time Data, LLC d/b/a !XO v. Thomson
  9 pages.                                                                 Reuters, et al., Civil Action No. 1: l l-cv-6698, United States District
  "Data Compression Ratio", Wikipedia, the free encyclopedia,              Court Southern District of New York, filed Jun. 15, 2012, 21 pages.
  accessed on Aug. 10, 2011 from http://en.wikipedia.org/wiki/Data_        Exhibit 8, Source Code Chart for U.S. Pat. No. 7,777,651 comparing
  compression_ratio, 2 pages.                                              representative elements of the NQDSLIB source code (May 2, 2002
  "Hard Disk Data Control Method", IBM Technical Disclosure Bul-           or earlier), from Expert Report, filed in Rea/time Data, LLC d/b/a
  letin NN9302301, vol. 36, No. 2, Feb. 1993, pp. 301-302.                 !XO v. Morgan Stanley, et al., Civil Action No. l:ll-cv-6696,
  Defendants' Supplemental Invalidity Contentions, filed in Rea/time       Rea/time Data, LLC d/b/a !XO v. CME Group Inc., et al., Civil Action
  Data, LLC d/b/a !XO v. Morgan Stanley, et al., Civil Action No.          No. l:l l-cv-6697, and Rea/time Data, LLC d/b/a !XO v. Thomson
  l:l l-cv-6696, Rea/time Data, LLC d/b/a !XO v. CME Group Inc., et        Reuters, et al., Civil Action No. 1: l l-cv-6698, United States District
  al., Civil Action No. 1: ll-cv-6697, and Rea/time Data, LLC d/b/a        Court Southern District of New York, filed Jun. 15, 2012, 21 pages.
  !XO v. Thomson Reuters, et al., Civil Action No. l:ll-cv-6698,           Invalidity Expert Report of Dr. James A. Storer (Redacted), filed in
  United States District Court Southern District ofNew York, filed May     Rea/time Data, LLC d/b/a !XO v. Morgan Stanley, et al., Civil Action
  17, 2012, 54 pages.                                                      No. 1:11-cv-6696, Rea/time Data, LLC d/b/a !XO v. CME Group
  Expert Report of Michael Brogioli Regarding Asserted Claims of           Inc., et al., Civil Action No. 1: ll-cv-6697, and Rea/time Data, LLC
  U.S. Pat. Nos. 7,417,568 and 7,777,651, with Exhibit A: List of          d/blaIXOv. Thomson Reuters, et al., Civil Action No. l:l l-cv-6698,
  Materials Reviewed, filed in Rea/time Data, LLC d/b/a !XO v. Mor-        United States District Court Southern District of New York, filed Jun.
  gan Stanley, et al., Civil Action No. l:l l-cv-6696, Rea/time Data,      15, 2012, 227 pages.
Case 1:17-cv-00800-CFC Document 53-4 Filed 05/18/21 Page 23 of 62 PageID #: 2945


                                                              US 9,116,908 B2
                                                                        Page 22


  (56)                     References Cited                                  T-Mobile's Motion for Leave to Supplement Trial Witness List &
                                                                             Invalidity Contentions, filed Rea/time Data, LLC d/b/a !XO v.
                      OTHER PUBLICATIONS                                     MetroPCS Texas, LLC, et al., Civil Action No. 6: 1O-cv-00493, United
                                                                             States District Court for the Eastern District of Texas, filed Dec. 17,
  Defendants' Claim Construction Tutorial, filed in Rea/time Data,           2012, 16 pages.
  LLC d/b/a !XO v. Morgan Stanley, et al., Civil Action No. l:l l-cv-        Exhibit 2, Defendant T-Mobile's Supplemental Invalidity Conten-
  6696, Rea/time Data, LLC d/b/a !XO v. CME Group Inc., et al., Civil        tions, filed in Rea/time Data, LLC d/b/a !XO v. MetroPCS Texas,
  Action No. l:ll-cv-6697, and Rea/time Data, LLC d/b/a !XO v.               LLC, et al., Civil Action No. 6:10-cv-00493, United States District
  Thomson Reuters, et al., Civil Action No. l:ll-cv-6698, United             Court forthe Eastern District of Texas, filed Dec. 17, 2012, 13 pages.
  States District Court Southern District of New York, filed Jun. 15,        Exhibit3, FNLTD-74478, Flash Networks: Commercial Part Written
  2012, 54 pages.                                                            by Flash Networks for Cegetel, filed in Rea/time Data, LLC d/b/a
  Opinion and Order (Markman), filed in Rea/time Data, LLC d/b/a             !XO v. MetroPCS Texas, LLC, et al., Civil Action No. 6: 10-cv-00493,
  !XO v. Morgan Stanley, et al., Civil Action No. 1: ll-cv-6696,             United States District Court for the Eastern District of Texas, filed
  Rea/time Data, LLC d/b/a !XO v. CME Group Inc., et al., Civil Action       Dec. 17, 2012, 6 pages.
  No. l:l l-cv-6697, and Rea/time Data, LLC d/b/a !XO v. Thomson             Exhibit 4, FNLTD-74444, Response to Cegetel RFP: Technical Sec-
                                                                             tion, filed in Rea/time Data, LLC d/b/a !XO v. MetroPCS Texas, LLC,
  Reuters, et al., Civil Action No. 1: l l-cv-6698, United States District
                                                                             et al., Civil Action No. 6:10-cv-00493, United States District Court
  Court Southern District of New York, filed Jun. 22, 2012, 41 pages.
                                                                             for the Eastern District of Texas, filed Dec. 17, 2012, 5 pages.
  Opinion and Order (Partial Motion for Sununary Judgment re Writ-           Exhibit 5, FNLTD-74926,Flash Networks Optimization Products
  ten Description: "Data Packets"), filed in Rea/time Data, LLC d/b/a        Selected by AT&T Wireless, Flash Networks, Inc. Press Release,
  !XO v. Morgan Stanley, et al., Civil Action No. 1: ll-cv-6696,             filed in Rea/time Data, LLC d/b/a !XO v. MetroPCS Texas, LLC, et
  Rea/time Data, LLC d/b/a !XO v. CME Group Inc., et al., Civil Action       al., Civil Action No. 6: 10-cv-00493, United States District Court for
  No. l:l l-cv-6697, and Rea/time Data, LLC d/b/a !XO v. Thomson             the Eastern District of Texas, filed Dec. 17, 2012, 3 pages.
  Reuters, et al., Civil Action No. 1: l l-cv-6698, United States District   Exhibit 6, Flash Networks: Harmony, filed in Rea/time Data, LLC
  Court Southern District of New York, filed Jun. 26, 2012, 8 pages.         d/b/a IXOv. MetroPCS Texas, LLC, et al., Civil Action No. 6:10-cv-
  Opinion and Order (Partial Motion for Summary Judgment re Data             00493, United States District Court for the Eastern District of Texas,
  Decompression) filed in Rea/time Data, LLC d/b/a !XO v. Morgan             filed Dec. 17, 2012, 6 pages.
  Stanley, et al., Civil Action No. 1: l l-cv-6696, Rea/time Data, LLC       Exhibit 7, Declaration of Adi Weiser, filed in Rea/time Data, LLC
  d/b/a IXOv. CME Group Inc., et al., Civil Action No. 1: ll-cv-6697,        d/b/a IXOv. MetroPCS Texas, LLC, et al., Civil Action No. 6:10-cv-
  and Rea/time Data, LLC d/b/a !XO v. Thomson Reuters, et al., Civil         00493, United States District Court for the Eastern District of Texas,
  Action No. 1: l l-cv-6698, United States District Court Southern Dis-      filed Dec. 17, 2012, 4 pages.
  trict of New York, filed Jun. 27, 2012, 21 pages.                          Exhibit 8, Declaration of 'Voav Weiss, filed in Rea/time Data, LLC
  Technology Tutorial (.exe file), presentation filed in Rea/time Data,      d/b/a IXOv. MetroPCS Texas, LLC, et al., Civil Action No. 6:10-cv-
  LLC d/b/a !XO v. Morgan Stanley, et al., Civil Action No. l:l l-cv-        00493, United States District Court for the Eastern District of Texas,
  6696, Rea/time Data, LLC d/b/a !XO v. CME Group Inc., et al., Civil        filed Dec. 17, 2012, 4 pages.
  Action No. l:ll-cv-6697, and Rea/time Data, LLC d/b/a !XO v.               Exhibit 9, Declaration of Richard Luthi, filed in Rea/time Data, LLC
  Thomson Reuters, et al., Civil Action No. l:ll-cv-6698, United             d/b/a IXOv. MetroPCS Texas, LLC, et al., Civil Action No. 6:10-cv-
  States District Court Southern District ofNewYork, filed Jun. 2012.        00493, United States District Court for the Eastern District of Texas,
  Lilley, J., et al., "A Unified Header Compression Framework for            filed Dec. 17, 2012, 4 pages.
  Low-Bandwidth Links," MobiCom 2000, Aug. 6-11, 2000. Boston,               Exhibit 13, Declaration of Gali Weiss, filed in Rea/time Data, LLC
  MA, 12 pages.                                                              d/b/a IXOv. MetroPCS Texas, LLC, et al., Civil Action No. 6:10-cv-
  "WAN Link Compression on HP Routers," Hewlett Packard Appli-               00493, United States District Court for the Eastern District of Texas,
  cation Note, May 1995, 7 pages.                                            filed Dec. 17, 2012, 33 pages.
  "User Manual for XMill," 2001, 21 pages.                                   Exhibit 17, P.R. 3-1 Claim Chart for T-Mobile, U.S. Pat. No.
  "High Speed Network, Developer's Guide," Standard & Poor's                 7, 161,506, filed in Rea/time Data, LLC d/b/a !XO v. MetroPCS Texas,
  Comstock, Version 1.1 1994, pp. 1-42, and 53-124.                          LLC, et al., Civil Action No. 6:10-cv-00493, United States District
  Larmouth, J., "ASN.l Complete", Academic Press, 2000, pp. xxi-             Court forthe Eastern District of Texas, filed Dec. 17, 2012, 33 pages.
  xxvii, 1-45, 115-130, 168-172, 174, 270-276, and443-472.                   "Flash Networks Introduces NettGain 1100, New Products for Car-
  Petty, J., "PPP Hewlett-Packard Packet-by-Packet Compression (HP           rriers & Enterprises that Enables Immediate Deployment ofWireless
  PPC) Protocol," draft-ietf-ppext-hpppc-00.txt., Oct. 1993, 7 pages.        Data Solutions," Press Release, dated Mar. 20, 2001, 2 pages.
  Friend, R., et al., "IP Payload Compression Using LZS," Network            Amended Expert Report of Dr. Cliff Reader, filed in Rea/time Data,
  Working Group, Request for Comments: 2395, Category: Informa-              LLC d/b/a !XO v. Metro PCS Texas, LLC, et al., Civil Action No.
  tional, Dec. 1998; 9 pages.                                                6: 10-cv-00493, United States District Court for the Eastern District
  "Information technology-Abstract Syntax Notation One (ASN.l):              of Texas, filed Jul. 30, 2012, 205 pages.
  Specification of basic notation," Series X: Data Networks and Open         Final Judgment, filed in Rea/time Data, LLC d/b/a !XO v. T-Mobile
  System Communications, OSI networking and system aspects-Ab-               USA, Inc., Civil Action No. 6:10-cv-00493, United States District
  stract Syntax Notation ONe (ASN.l), International Telecommunica-           Court for the Eastern District of Texas, filed Mar. 28, 2013, 1 page.
  tion Union, ITU-T Recommendation X.680, Dec. 1997, 109 pages.              Final Judgment Pursuant to Fed. R. Civ. P. 45(b ), filed in Rea/time
  Information technology-ASN.l endocing rules-Specification of               Data LLC, d/b/a !XO, v. CME Group Inc., et al., Civil Action No.
  Packed Encoding Rules (PER), Series X: Data Networks and Open              1:11-cv-06697, United States District Court Southern District of
  system Communications, OSI networking and system aspects-Ab-               New York, dated Nov. 9, 2012, 10 pages.
  stract Syntax Notation One (ASN.l), International Telecommunica-           Final Judgment Pursuant to Fed. R. Civ. P. 45(b ), filed in Rea/time
  tion Union, ITU-T Recommendation X.691, Dec. 1997, 51 pages.               Data LLC, d/b/a !XO, v. Morgan Stanley, et al., Civil Action No.
  Opinion and Order, filed in Rea/time Data, LLC d/b/a !XO v. Morgan         1:11-cv-06696, United States District Court Southern District of
  Stanley, et al., Civil Action No. 1: l l-cv-6696, Rea/time Data, LLC       New York, dated Nov. 9, 2012, 10 pages.
  d/b/a IXOv. CME Group Inc., et al., Civil Action No. 1: ll-cv-6697,        Final Judgment Pursuant to Fed. R. Civ. P. 45(b ), filed in Rea/time
  and Rea/time Data, LLC d/b/a !XO v. Thomson Reuters, et al., Civil         Data LLC, d/b/a !XO, v. Thomson Reuters Corporation, et al., Civil
  Action No. 1: l l-cv-6698, United States District Court Southern Dis-      Action No. 1: ll-cv-06698, United States District Court Southern
  trict of New York, filed Sep. 24, 2012, 48 pages.                          District of New York, dated Nov. 9, 2012, 6 pages.
  Memorandum Opinion and Order, filed in Rea/time Data, LLC d/b/a            Opinion and Order (Motion 10), filed in Rea/time Data, LLC d/b/a
  IXOv.MetroPCS Texas, LLC, eta!., Civil Action No. 6:10-cv-00493,           !XO v. Morgan Stanley, et al., Civil Action No. l:ll-cv-6696,
  United States District Court for the Eastern District of Texas, filed      Rea/time Data, LLC d/b/a !XO v. CME Group Inc., et al., Civil Action
  Oct. 1, 2012, 22 pages.                                                    No. l:l l-cv-6697, and Rea/time Data, LLC d/b/a !XO v. Thomson
Case 1:17-cv-00800-CFC Document 53-4 Filed 05/18/21 Page 24 of 62 PageID #: 2946


                                                               US 9,116,908 B2
                                                                        Page 23


  (56)                     References Cited                                  Court Docket History for 1:09-cv-07868-RMB Thomson Reuters
                                                                             Corporation v. Rea/time Data, LLC, downloaded Aug. 9, 2013, 3
                      OTHER PUBLICATIONS                                     pages.
                                                                             Notice of Allowance in Commonly-Assigned U.S. Appl. No.
  Reuters, et al., Civil Action No. 1: l l-cv-6698, United States District   111651,366, issued Apr. 10, 2009, 7 pgs.
  Court Southern District of New York, filed Nov. 9, 2012, 13 pages.         Non-Final Office Action for U.S. Appl. No. 12/684,624, mailed Nov.
  Supplemental Order, filed in Rea/time Data, LLC d/b/a !XO v. Mor-          10, 2010, 5 pgs.
  gan Stanley, et al., Civil Action No. l:l l-cv-6696, Rea/time Data,        Notice of Allowance for U.S. Appl. No. 12/123,081, mailed Feb. 17,
  LLC d/blaIXOv. CME Group Inc., eta!., Civil Action No. l:ll-cv-            2011, 7 pgs.
  6697, and Rea/time Data, LLC d/b/a !XO v. Thomson Reuters, et al.,         Non-Final Office Action for U.S. Appl. No. 12/688,413, mailed Sep.
  Civil Action No. 1: l l-cv-6698, United States District Court Southern     27, 2010, 13 pgs.
  District of New York, filed Nov. 9, 2012, 5 pages.                         Notice of Allowance for U.S. Appl. No. l l/551,2ll, mailed Jan. 31,
  Memorandum & Order, filed in Rea/time Data, LLC d/b/a !XO v.               2011, 4 pgs.
  Morgan Stanley, et al., Civil Action No. l:ll-cv-6696, Rea/time            Notice of Allowance for U.S. Appl. No. l l/551,2ll, mailed Sep. 22,
  Data, LLC d/b/a !XO v. CME Group Inc., et al., Civil Action No.            2010, 4 pgs.
                                                                             Notice of Allowance for U.S. Appl. No. 111551,204, mailed Jan. 11,
  l:ll-cv-6697, and Rea/time Data, LLC d/b/a !XO v. Thomson
                                                                             2011, 4 pgs.
  Reuters, et al., Civil Action No. 1: l l-cv-6698, United States District
                                                                             Notice of Allowance for U.S. Appl. No. 111553,419, mailed Sep. 22,
  Court Southern District of New York, filed Aug. 2, 2012, 13 pages.         2010, 4 pgs.
  Amended Opinion & Order, filed in Rea/time Data, LLC d/b/a !XO v.          Non-Final Office Action for U.S. Appl. No. 111400,008, mailed Nov.
  Morgan Stanley, et al., Civil Action No. l:ll-cv-6696, Rea/time            23, 2010, 7 pgs.
  Data, LLC d/b/a !XO v. CME Group Inc., et al., Civil Action No.            Notice of Allowance for U.S. Appl. No. 111651,365, mailed Feb. 4,
  l:ll-cv-6697, and Rea/time Data, LLC d/b/a !XO v. Thomson                  2010, 8 pgs.
  Reuters, et al., Civil Action No. 1: l l-cv-6698, United States District   Notice of Allowance for U.S. Appl. No. 111651,365, mailed Nov. 19,
  Court Southern District of New York, filed Nov. 15, 2012, 48 pages.        2009, 8 pgs.
  Non-Confidential Brieffor Plaintiff-Appellant Realtime Data, LLC           Non-Final Office Action for U.S. Appl. No. 09/969,987, mailed Aug.
  d/b/a IXO, filed in Rea/time Data, LLC d/b/a !XO v. Morgan Stanley,        27, 2010, 13 pgs.
  et al., Case Nos. 2013-1092, -1093, -1095, -1097, -1098, -1099,            Final Office Action for U.S. Appl. No. 09/969,987, mailed Jan. 28,
  -1100, -1101, and -1103, United States District Court of Appeals for       2010, 11 pgs.
  the Federal Circtui, filed Mar. 6, 2013, 80 pages.                         Notice of Allowance for U.S. Appl. No. 12/131,631, mailed Jun. 22,
  Non-Confidential Brief for Defendants-Appellees CME Group,                 2010, 5 pgs.
  Inc., Board of Trade of the City of Chicago, Inc., The New York            Final Office Action for U.S. Appl. No. 111400,008, mailed Oct. 30,
  Mercantile Exchange, Inc., BATS Trading, Inc., and NASDAQ OMX              2009, 7 pgs.
  Group, Inc. and NASDAQ OMC PHLX, Inc., filed in Rea/time Data,             Final Office Action for U.S. Appl. No. 111400,008, mailed May 11,
  LLCd/blaIXOv. CME Group,Inc., eta!., Case Nos. 13/1093, -1097,             2010, 7 pgs.
  and -llOO, United States Court of Appeals for the Federal Circuit,         Notice of Allowance for U.S. Appl. No. 111551,204, mailed Sep. 30,
  filed May 20, 2013, 74 pages.                                              201 O; 4 pages.
  Non-Confidential Reply Brieffor Plaintiff-Appellant Realtime Data,         Non-Final Office Action for U.S. Appl. No. 111551,204, mailed Jun.
  LLC d/b/a IXO, filed in Rea/time Data, LLC d/b/a !XO v. Morgan             16, 2009, 5 pgs.
  Stanley, eta!., Case Nos. 13/1092, -1093, -1095, -1097, -1098, -1099,      Non-Final Office Action U.S. Appl. No. 111551,204, mailed Jun. 21,
  -llOO, -1101, and -ll03, United States Court of Appeals for the            2010, 4 pgs.
  Federal Circuit, filed Jun. 19, 2013, 53 pages.                            Non-Final Office Action for U.S. Appl. No. 111551,204, mailed Sep.
  ChangeLog file for zlib, zlib.net/ChangeLog.txt file, accessed on          22, 2008, 9 pgs.
  May 23, 2013, with date references Apr. ll, 1995-Apr. 28, 2013, 26         Notice of Allowance for U.S. Appl. No. 111551,204, mailed Jan. 27,
  pages.                                                                     2010, 4 pgs.
  2.0.39 Kernel Release History, accessed at lwn.net/200111018/a/            Non-Final Office Action for U.S. Appl. No. 12/690,125, mailed Sep.
  hist-2.0.39.php3, dated Oct. 14, 2001, 8 pages.                            21, 2010, 12 pgs.
  "Linux Kernel," Wikipedia-the Free Encyclopedia, accessed at               Notice of Allowance for U.S. Appl. No. 111553,427, mailed Mar. 24,
  en.wikipedia.org/wiki/Linux_kernel, accessed on May 9, 2013, 20            2011, 5 pages.
  pages.                                                                     Notice of Allowance for U.S. Appl. No. 12/703,042, mailed May 5,
  Rubini, A., "Booting the Kernel," accessed at www.linux.it/-rubini/        2011, 8 pages.
  docs/boot/, Jun. 1997, 6 pages.                                            Notice of Allowance for U.S. Appl. No. 111551,211, mailed May 6,
  Zadok, E., et al., "Fast Indexing: Support for Size-Changing Algo-         2011, 5 pages.
  rithms in Stackable File Systems," Proceedings of the 2001 Annual          Notice of Allowance for U.S. Appl. No. 111553,419, mailed May 20,
  USENIX Technical Conference, Jun. 2001, 16 pages.                          2011, 5 pages.
  Court Docket History for 6:10-cv-00493-LED Rea/time Data, LLC              Final Office Action for U.S. Appl. No. 09/969,987, mailed May 24,
  d/b/a !XO, v. MetroPCS Texas, LLC et al., downloaded Aug. 9, 2013,         2011, 17 pgs.
  78 pages.                                                                  Notice of Allowance for U.S. Appl. No. 111553,427, mailed May31,
  Court Docket History for 1:09-cv-04486 Chicago Board Options               2011, 5 pages.
  Exchange, Incorporated v. Rea/time Data, LLC, downloaded Aug. 9,           Final Office Action for U.S. Appl. No. 12/690,125, mailed Jun. 7,
  2013, 7 pages.                                                             2011, 11 pages.
  Court Docket History for 6:08-cv-00144-LED-JDL Rea/time Data,              Final Office Action for U.S. Appl. No. 12/688,413, mailed Jun. 7,
  LLCd/blaIXOv.Packeteer, Inc. eta!., downloadedAug. 9, 2013, 119            2011, 15 pages.
  pages.                                                                     Final Office Action for U.S. Appl. No. 111400,008, mailed Jun. 27,
  Court Docket History for 6:09-cv-00326-LED-JDL Rea/time Data,              2011, 6 pages.
  LLC d/b/a !XO, v. Morgan Stanley et al., downloaded Aug. 9, 2013,          Notice of Allowance for U.S. Appl. No. 111551,204, mailed Jul. 11,
  45 pages.                                                                  2011, 5 pages.
  Court Docket History for 6:09-cv-00327-LED-JDL Rea/time Data,              Notice of Allowance for U.S. Appl. No. 12/684,624, mailed Jul. 25,
  LLCd/b/a/IXO, v. CME Group Inc. eta!., downloadedAug. 9, 2013,             2011, 5 pages.
  56 pages.                                                                  Non-Final Office Action for U.S. Appl. No. 12/703,042, mailed Jul.
  Court Docket History for 6:09-cv-00333-LED-JDL Rea/time Data,              28, 2011, 5 pages.
  LLC d/b/a IXOv. Thomson Reuters et al., downloaded Aug. 9, 2013,           Non-Final Office Action for U.S. Appl. No. 12/857,238, mailed Aug.
  30 pages.                                                                  10, 2011, 6 pages.
Case 1:17-cv-00800-CFC Document 53-4 Filed 05/18/21 Page 25 of 62 PageID #: 2947


                                                          US 9,116,908 B2
                                                                   Page 24


  (56)                   References Cited                               Notice of Allowance for U.S. Appl. No. 12/703,042, mailed Mar. 4,
                                                                        2013, 9 pages.
                    OTHER PUBLICATIONS                                  Non-Final Office Action for U.S. Appl. No. 12/690, 125, mailed Apr.
                                                                        15, 2013, 11 pages.
  Non-Final Office Action for U.S. Appl. No. 13/101,994, mailed Aug.    Notice of Allowance for U.S. Appl. No. 13/154,239, mailed Apr. 24,
  16, 2011, 10 pages.                                                   2013, 10 pages.
  Notice of Allowance for U.S. Appl. No. 111551,211, mailed Aug. 24,    Notice of Allowance for U.S. Appl. No. 111553,427, mailed May 14,
  2011, 5 pages.                                                        2013, 6 pages.
  Notice of Allowance for U.S. Appl. No. 12/684,624, mailed Sep. 1,     Supplemental Notice of Allowance for U.S. Appl. No. 111553,427,
  2011, 9 pages.                                                        mailed May 15, 2013, 6 pages.
  Notice of Allowance for U.S. Appl. No. 12/123,081, mailed Sep. 26,    Notice of Allowance for U.S. Appl. No. 12/857,238, mailed Jun. 17,
  2011, 9 pages.                                                        2013, 6 pages.
  Notice of Allowance for U.S. Appl. No. 111551,204, mailed Sep. 28,    Supplemental Notice of Allowance for U.S. Appl. No. 12/703,042,
  2011, 5 pages.                                                        mailed Jun. 18, 2013, 6 pages.
  Notice of Allowance for U.S. Appl. No. 111551,211, mailed Oct. 18,    Supplemental Notice of Allowance for U.S. Appl. No. 111553,427,
                                                                        mailed Jul. 2, 2013, 2 pages.
  2011, 5 pages.
                                                                        Non-Final Office Action for U.S. Appl. No. 09/969,987, mailed Jul.
  Non-Final Office Action for U.S. Appl. No. 13/154,239, mailed Nov.
                                                                        3, 2013, 8 pages.
  2, 2011, 6 pages.                                                     Notice of Allowance for U.S. Appl. No. 13/154,211, mailed Jul. 11,
  Notice of Allowance for U.S. Appl. No. 12/703,042, mailed Nov. 15,    2013, 10 pages.
  2011, 8 pages.                                                        Non-Final Office Action for U.S. Appl. No. 13/118,122, mailed Jul.
  Non-Final Office Action for U.S. Appl. No. 12/688,413, mailed Nov.    19, 2013, 12 pages.
  28, 2011, 14 pages.                                                   Notice of Allowance for U.S. Appl. No. 13/154,239, mailed Aug. 2,
  Notice of Allowance for U.S. Appl. No. 12/857,238, mailed Dec. 30,    2013, 9 pages.
  2011, 5 pages.                                                        Notice of Allowance for U.S. Appl. No. 13/118,122, mailed Sep. 19,
  Notice of Allowance for U.S. Appl. No. 111400,008, mailed Feb. 6,     2013, 6 pages.
  2012, 8 pages.                                                        Notice of Allowance for U.S. Appl. No. 111553,419, mailed Oct. 17,
  Non-Final Office Action for U.S. Appl. No. 12/690,125, mailed Mar.    2013, 7 pages.
  8, 2012, 7 pages.                                                     Notice of Allowance for U.S. Appl. No. 12/857,238, mailed Oct. 23,
  Notice of Allowance for U.S. Appl. No. 12/703,042, mailed Mar. 30,    2013, 7 pages.
  2012, 8 pages.                                                        Notice of Allowance for U.S. Appl. No. 13/154,211, mailed Oct. 24,
  Non-Final Office Action for U.S. Appl. No. 09/969,987, mailed Apr.    2013, 9 pages.
  11, 2012, 6 pages.                                                    Final Office Action for U.S. Appl. No. 13/482,800, mailed Oct. 25,
  Notice of Allowance for U.S. Appl. No. 111553,419, mailed Apr. 23,    2013, 21 pages.
  2012, 6 pages.                                                        International Search Report for PCT/US00/42018, mailed Jul. 31,
  Notice of Allowance for U.S. Appl. No. 111553,427, mailed May 7,      2001, 3 pages.
  2012, 7 pages.                                                        International Search Report for PCT/USOl/03712, mailed May 10,
  Non-Final Office Action for U.S. Appl. No. 13/118,122, mailed May     2002, 2 pages.
  16, 2012, 9 pages.                                                    International Search Report for PCT/USOl/03711, mailed Jan. 28,
  Non-Final Office Action for U.S. Appl. No. 13/101,994, mailed May     2001, 5 pages.
  23, 2012, 12 pages.                                                   Submission of prior art under 37 CFR 1.501, for U.S. Pat. No.
  Notice of Allowance for U.S. Appl. No. 12/857,238, mailed May 29,     6,604, 158, Mar. 3, 2011, 5 pgs.
  2012, 5 pages.                                                        Submission of prior art under 37 CFR 1.501, for U.S. Pat. No.
  Notice of Allowance for U.S. Appl. No. 111400,008, mailed Jun. 21,    7,415,530, Mar. 3, 2011, 14 pgs.
  2012, 8 pages.                                                        Submission of prior art under 37 CFR 1.501, for U.S. Pat. No.
  Final Office Action for U.S. Appl. No. 13/154,239, mailed Jun. 26,    6,601,104, Mar. 3, 2011, 5 pgs.
  2012, 14 pages.                                                       Submission of prior art under 37 CFR 1.501, for U.S. Pat. No.
  Notice of Allowance for U.S. Appl. No. 12/857,238, mailed Jul. 12,    7,161,506, Mar. 3, 2011, 12 pgs.
  2012, 5 pages.                                                        Submission of prior art under 37 CFR 1.501, for U.S. Pat. No.
  Notice of Allowance for U.S. Appl. No. 12/703,042, mailed Jul. 16,    7,395,345, Mar. 3, 2011, 14 pgs.
  2012, 8 pages.                                                        Submission of prior art under 37 CFR 1.501, for U.S. Pat. No.
  Non-Final Office Action for U.S. Appl. No. 13/482,800, mailed Jul.    7,321,937, Mar. 3, 2011, 14 pgs.
  20, 2012, 14 pages.                                                   Submission of prior art under 37 CFR 1.501, for U.S. Pat. No.
  Notice of Allowance for U.S. Appl. No. 111553,427, mailed Nov. 6,     7,352,300, Mar. 3, 2011, 14 pgs.
  2012, 5 pages.                                                        Submission of prior art under 37 CFR 1.501, for U.S. Pat. No.
  Notice of Allowance for U.S. Appl. No. 12/703,042, mailed Nov. 15,    7,378,992, Mar. 3, 2011, 14 pgs.
  2012, 9 pages.                                                        Ex Parte Reexamination Interview Sununary, mailed Dec. 3, 2009,
  Non-Final Office Action for U.S. Appl. No. 12/857,238, mailed Nov.    for U.S. Appl. No. 90/009,428, 4 pgs.
  29, 2012, 17 pages.                                                   Request for Inter Partes Reexamination of U.S. Pat. No. 7,714,747,
  Final Office Action for U.S. Appl. No. 09/969,987, mailed Dec. 4,     Control No. 95/001,517, filed Dec. 30, 2010, 696 pages.
  2012, 7 pages.                                                        Replacement Request for Inter Part es Reexamination ofU.S. Pat. No.
  Final Office Action for U.S. Appl. No. 13/101,994, mailed Dec. 13,    7,417,568, Control No. 951001,533, filed Mar. 1, 2011, 357 pages.
  2012, 5 pages.                                                        L. Gannoun, "RTP Payload Format for X Protocol Media Streams,"
  Supplemental Notice of Allowability for U.S. Appl. No. 12/703,042,    Audio-Visual Transport WG Internet Draft, Internet Engineering
  mailed Dec. 18, 2012, 6 pages.                                        Task Force, Mar. 11, 1998,15 pgs.
  Notice of Allowance for U.S. Appl. No. 12/690, 125, mailed Dec. 28,   Official Order Granting Request for Inter Partes Reexamination of
  2012, 5 pages.                                                        U.S. Pat. No. 6,624,761, Control No. 95/000,464, issued Jul. 24,
  Final Office Action for U.S. Appl. No. 13/118,122, mailed Jan. 9,     2009, 29 pgs.
  2013, 11 pages.                                                       Non-Final Office Action in Inter Partes Reexamination of U.S. Pat.
  Non-Final Office Action for U.S. Appl. No. 111553,419, mailed Jan.    No. 6,624,761, Control No. 95/000,464, issued Dec. 15, 2009, 20
  15, 2013, 4 pages.                                                    pgs.
  Non-Final Office Action for U.S. Appl. No. 13/482,800, mailed Feb.    Non-Final Office Action in Inter Partes Reexamination of U.S. Pat.
  19, 2013, 15 pages.                                                   No. 7,321,937, Control No. 95/000,466, issued Jun. 22, 2009, 11 pgs.
Case 1:17-cv-00800-CFC Document 53-4 Filed 05/18/21 Page 26 of 62 PageID #: 2948


                                                          US 9,116,908 B2
                                                                   Page 25


  (56)                   References Cited                               Action Closing Prosecution in Inter Partes Reexamination of U.S.
                                                                        Pat. No. 6,604,158 Control No. 95/000,486, issued Mar. 7, 2011, 257
                    OTHER PUBLICATIONS                                  pgs.
                                                                        Patent Owner's reply to Office Action in Inter Partes Reexamination
  Official Order Granting Request for Inter Partes Reexamination of     of U.S. Pat. No. 7,378,992, mailed Mar. 15, 2010, 23 pages.
  U.S. Pat. No. 7,321,937, Control No. 95/000,466, issued Jun. 22,      Patent Owner's reply to Office Action in Inter Partes Reexamination
  2009, 16 pgs.                                                         of U.S. Pat. No. 7,161,506, mailed Mar. 15, 2010, 23 pages.
  Official Action Closing Prosecution for Inter Partes Reexamination    Patent Owner's Reply to Action Closing Prosecution of Aug. 23,
  of U.S. Pat. No. 7,321,937, Control No. 95/000,466, issued Dec. 22,   2010 in Inter Partes Reexamination of U.S. Pat. No. 7,378,992,
  2009, 20 pgs.                                                         mailed Sep. 23, 2010, 23 pages.
  Comments by Third Party Requester to Patent Owner's Response          Patent Owner's Reply to Action Closing Prosecution of Aug. 27,
  Inter Partes Reexamination of U.S. Patent No. 7,321,937, Control      2010 in Inter Partes Reexamination of U.S. Pat. No. 7,161,506,
  No. 95/000,466, filed Nov. 10, 2009, 30 pgs.                          mailed Sep. 27, 2010, 26 pages.
  Supplemental Declaration of Professor James A. Storer, Ph.D. under    Patent Owner's reply to Action Closing Prosecution of Aug. 27, 2010
  37 C.F.R. §1.132 in Inter Partes Reexamination of U.S. Pat. No.       in Inter Partes Reexamination ofU.S. Pat. No. 6,624,761, mailed Sep.
  7,321,937, Control No. 95/000,466, executed on Nov. 10, 2009, 16      27, 2010, 20 pages.
  pgs.                                                                  Corrected Request for Inter Partes Reexamination of U.S. Pat. No.
  Examiner Interview Summary in Ex Parte Reexamination of U.S.          6,624,761, filed Jun. 15, 2009, 241 pages.
  Pat. No. 6,601,104, Control No. 90/009,428, issued Dec. 3, 2009, 3    Request for Inter Partes Reexamination of U.S. Pat. No. 7,378,992,
  pgs.                                                                  filed May 21, 2009, 255 pages.
  Non-Final Office Action in Ex Parte Reexamination of U.S. Pat. No.    Request for Inter Partes Reexamination of U.S. Pat. No. 7,161,506,
  6,601,104, Control No. 90/009,428, issued Nov. 2, 2009, 13 pgs.       filed May 28, 2009, 455 pages.
  Official Order Granting Request for Ex Parte Reexamination of U.S.    Request for Inter Partes Reexamination of U.S. Pat. No. 7,777,651,
  Pat. No. 6,601,104, Control No. 90/009,428, issued Jun. 1, 2009, 12   Control No. 95/001,581, filed Mar. 21, 2011, 2,136 pages.
  pgs.                                                                  Request for Inter Partes Reexamination of U.S. Pat. No. 7,400,274,
  Declaration of Dr. George T. Ligler under 37 C.F.R. § 1.132 in Ex     Control No. 951001,544, filed Feb. 14, 2011, 420 pages.
  Parte Reexamination of U.S. Pat. No. 6,601,104, Control No.           Action Closing Prosecution in Inter Partes Reexamination of U.S.
  90/009,428, executed Dec. 28, 2009 16 pgs.                            Pat. No. 7,321,937, Control No. 95/000,466 issued Dec. 22, 2009, 20
  Supplementary Declaration of Dr. George T. Ligler under 37 C.F.R.     pages.
  §1.132 in Ex Parte Reexamination of U.S. Pat. No. 6,601,104, Con-     Order Granting request for inter partes reexamination ofU. S. Pat.No.
  trol No. 90/009,428, executed Dec. 30, 2009 1 pg.                     7,400,274 and Non-Final Office Action in Inter Partes reexam ofU.S.
  Declaration of Dr. George T. Ligler under 37 C.F.R. §1.132 in Inter   Pat. No. 7,400,274, Control No. 95/001,544, issued Mar. 25, 2011, 47
  Partes Reexamination of U.S. Pat. No. 7,321,937, Control No.          pages.
  95/000,466, executed Aug. 24, 2009, 30 pgs.                           Non-Final Office Action in Inter Partes Reexamination of U.S. Pat.
  Official Order Granting Request for Inter Partes Reexamination of     No. 7,400,274, Control No. 95/001,544, mailed May 20, 2011, 47
  U.S. Pat. No. 7,161,506, Control No. 95/000,479, issued Aug. 14,      pages.
  2009, 41 pgs.                                                         Order Granting Request for Inter Partes Reexamination of U.S. Pat.
  Non-Final Office Action in Inter Partes Reexamination of U.S. Pat.    No. 7,777,651, Control No. 95/001,581, mailed Jun. 15, 2011, 22
  No. 7,161,506, Control No. 95/000,479, issued Dec. 15, 2009, 37       pages.
  pgs.                                                                  Non-Final Office Action in Inter Partes Reexamination of U.S. Pat.
  Official Order Granting Request for Inter Partes Reexamination of     No. 7,417,568, Control No. 95/001,553, mailed May 6, 2011, 105
  U.S. Pat. No. 7,378,992, Control No. 95/000,478, issued Aug. 13,      pages.
  2009, 60 pgs.                                                         Order Granting Reexamination of U.S. Pat. No. 7,714,747, Control
  Non-Final Office Action in Inter Partes Reexamination of U.S. Pat.    No. 951001,517, mailed Mar. 9, 2011, 21 pages.
  No. 7,378,992, Control No. 95/000,478, issued Dec. 15, 2009, 27       Appeal Brief filed in Inter Partes Reexamination of U.S. Pat. No.
  pgs.                                                                  6,601,104, Control No. 90/009,428, mailed Sep. 2, 2010, 28 pages.
  Official Order Granting Request for Inter Partes Reexamination of     Examiner's Answer to Appeal Brief in Inter Partes Reexamination of
  U.S. Pat. No. 6,604,158 Control No. 95/000,486, issued Aug. 14,       U.S. Pat. No. 7,321,937, Control No. 95/000,466, mailed Jul. 18,
  2009, 35 pgs.                                                         2011, 33 pages.
  Non-Final Office Action in Inter Partes Reexamination of U.S. Pat.    Non-Final Office Action in Inter Partes Reexamination of U.S. Pat.
  No. 6,604,158, Control No. 95/000,486, issued Nov. 12, 2009, 199      No. 7,777,651, Control No. 95/001,581, mailed Jul. 25, 2011, 274
  pgs.                                                                  pages.
  Right ofAppeal Notice ininter Partes ReexaminationofU.S. Pat. No.     Non-Final Action Closing Prosecution in Inter Partes Reexamination
  6,624,761, Control No. 95/000,464, issued Jan. 6, 2011, 15 pgs.       ofU.S. Pat. No. 7,714,747, Control No. 95/001,517, mailed Sep. 21,
  Action Closing Prosecution in Inter Partes Reexamination of U.S.      2011, 29 pages.
  Pat. No. 6,624,761, Control No. 95/000,464, issuedAug. 27, 2010, 25   Definition of "data packet", Academic Press Dictionary of Science
  pgs.                                                                  and Technology, Copyright 1992, 1996, cited by Examiner in Inter
  Right ofAppeal Notice ininter Partes ReexaminationofU.S. Pat. No.     Partes Reexamination of U.S. Pat. No. 7,714,747, Control No.
  7,321,937, Control No. 95/000,466, issued May 24, 2010, 23 pgs.       95/001,517, mailed Sep. 21, 2011, 2 pages.
  Final Office Action in Ex Parte Reexamination of U.S. Pat. No.        Patent Owner's Reply to Office Action in Inter Partes Reexamination
  6,601,104, Control No. 90/009,428, issued Feb. 5, 2010, 16 pgs.       ofU.S. Pat. No. 7,777,651, Control No. 95/001,581, mailed Sep. 26,
  Right of Appeal Notice for Inter Partes Reexamination of U.S. Pat.    2011, 44 pages.
  No. 7,161,506, Control No. 95/000,479, issued Jan. 6, 2011, 18 pgs.   Examiner's Answer to Appeal Brief in Inter Partes Reexamination of
  Action Closing Prosecution in Inter Partes Reexamination of U.S.      U.S. Pat. No. 6,624,761, Control No. 95/000,464, mailed Sep. 28,
  Pat. No. 7,161,506, Control No. 95/000,479, issuedAug. 27, 2010, 34   2011, 20 pages.
  pgs.                                                                  Examiner's Answer to Appeal Brief in Inter Partes Reexamination of
  Right of Appeal Notice for Inter Partes Reexamination of U.S. Pat.    U.S. Pat. No. 7,161,506, Control No. 95/000,479, mailed Sep. 28,
  No. 7,378,992, Control No. 95/000,478, issued Jan. 6, 2011, 15 pgs.   2011, 25 pages.
  Action Closing Prosecution in Inter Partes Reexamination of U.S.      Examiner's Answer to Appeal Brief in Inter Partes Reexamination of
  Pat. No. 7,378,992, Control No. 95/000,478, issuedAug. 23, 2010, 31   U.S. Pat. No. 7,378,992, Control No. 95/000,478, mailed Sep. 29,
  pgs.                                                                  2011, 27 pages.
Case 1:17-cv-00800-CFC Document 53-4 Filed 05/18/21 Page 27 of 62 PageID #: 2949


                                                         US 9,116,908 B2
                                                                  Page 26


  (56)                   References Cited                              Request for Inter Partes Reexamination of U.S. Pat. No. 7,352,300,
                                                                       Control No. 951001,924, filed Mar. 2, 2012, including accompanying
                    OTHER PUBLICATIONS                                 Exhibits PA-A to PA-H, PAT-A to PAT-B, CC-A to CC-F, 0th-A, and
                                                                       Form PTO/SB/08a, 1012 pages.
  Decision on Appeal in Ex parte Reexamination of U.S. Pat. No.        Request for Inter Partes Reexamination of U.S. Pat. No. 7,395,345,
  6,601,104 Bl, Control No. 90/009,428, dated Mar. 18, 2011, 14        Control No. 951001,925, filed Mar. 2, 2012, including accompanying
  pages.                                                               Exhibits PA-A to PA-C, PAT-A, CC-A to CC-C, 0th-A, and Form
  Patent Owner's Rebuttal BriefUnder 37 C.F.R § 41.71 Retracting the   PTO/SB/08a, 204 pages.
  Arguments Made to Overcome the Claim Rejections and Thereby          Request for Inter Partes Reexamination of U.S. Pat. No. 7,161,506,
  Eliminating the Issues on Appeal in Inter Partes Reexamination of    Control No. 951001,926, filed Mar. 2, 2012, including accompanying
  U.S. Pat. No. 6,624,761, Control No. 95/000,464, dated Oct. 28,      Exhibits PA-A to PA-C, PAT-A to PAT-C, CC-A to CC-B, 0th-A to
  2011, 9 pages.                                                       Oth-B, and Form PTO/SB/08a, 2651 pages.
  Patent Owner's Rebuttal BriefUnder 37 C.F.R § 41.71 Retracting the   Request for Inter Partes Reexamination of U.S. Pat. No. 7,415,530,
  Arguments Made to Overcome the Claim Rejections and Thereby          Control No. 95/001,927, filed Mar. 2, 2012, including accompanying
  Eliminating the Issues on Appeal in Inter Partes Reexamination of    Exhibits PA-A to PA-F, PAT-A to PAT-B, CC-A to CC-0, 0th-A, and
  U.S. Pat. No. 7,378,992, Control No. 95/000,478, dated Oct. 28,      Form PTO/Sb/08a, 700 pages.
  2011, 10 pages.                                                      Request for Inter Partes Reexamination of U.S. Pat. No. 7,378,992,
  Patent Owner's Rebuttal BriefUnder 37 C.F.R § 41.71 Retracting the   Control No. 95/001,928, filed Mar. 2, 2012, including Exhibits PA-A
  Arguments Made to Overcome the Claim Rejections and Thereby          to PA-D, PAT-A to PAT-C, CC-A to CC-B, 0th-A, and Form PTO/
  Eliminating the Issues on Appeal in Inter Partes Reexamination, of   Sb/08a, 2316 pages.
  U.S. Pat. No. 7,161,506, Control No. 95/000,479, dated Oct. 28,      Official Order Granting Request for Inter Partes Reexamination of
  2011, 9 pages.                                                       U.S. Pat. No. 7,395,345, Control No. 95/001,925, mailed Mar. 19,
  Non-Final Action Closing Prosecution in Inter Partes Reexamination   2012, 11 pages.
  ofU.S. Pat. No. 7,400,274, Control No. 95/001,544, mailed Nov. 18,   Non-Final Office Action in Inter Partes Reexamination of U.S. Pat.
  2011, 39 pages.                                                      No. 7,395,345, Control No. 95/001,925, mailed Mar. 19, 2012, 20
  Non-Final Action Closing Prosecution in Inter Partes Reexamination   pages.
  of U.S. Pat. No. 7,417,568, Control No. 95/001,533, mailed Dec. 9,   Notice of Intent to Issue Inter Partes Reexamination Certificate in
  2011, 42 pages.                                                      Inter Partes Reexamination of U.S. Pat. No. 7,321,937, Control No.
  Patent Owner's Reply to Action Closing Prosecution of Nov. 18,       95/000,466, mailed Mar. 21, 2012, 7 pages.
  2011 in Inter Partes Reexamination of U.S. Pat. No. 7,400,274,       Right of Appeal Notice for Inter Partes Reexamination of U.S. Pat.
  Control No. 95/001,544, mailed Dec. 19, 2011, 9 pages.               No. 6,604,158, Control No. 95/000,486, mailed Mar. 26, 2012, 253
  Patent Owner's Reply to Action Closing Prosecution of Dec. 9, 2011   pages.
  in Inter Partes Reexamination of U.S. Pat. No. 7,417,568, Control    Notice of Intent to Issue Inter Partes Reexamination Certificate in
  No. 95/001,533, mailed Dec. 29, 2011, 14 pages.                      Inter Partes Reexamination of U.S. Pat. No. 6,624,761, Control No.
  Notice of Intent to Issue Ex Parte Reexamination Certificate in Ex   95/000,464, mailed Apr. 3, 2012, 7 pages.
  Parte Reexamination of U.S. Pat. No. 6,601,104, Control No.          Notice of Intent to Issue Inter Partes Reexamination Certificate in
  90/009,428, mailed Jan. 13, 2012, 5 pages.                           Inter Partes Reexamination of U.S. Pat. No. 7,161,506, Control No.
  Decision on Appeal in Inter Partes Reexamination of U.S. Pat. No.    95/000,479, mailed Apr. 4, 2012, 15 pages.
  6,624,761, Control No. 95/000,464, mailed Jan. 18, 2012, 5 pages.    Notice of Intent to Issue Inter Partes Reexamination Certificate in
  Decision on Appeal in Inter Partes Reexamination of U.S. Pat. No.    Inter Partes Reexamination of U.S. Pat. No. 7,378,992, Control No.
  7,321,937, Control No. 95/000,466, mailed Jan. 18, 2012, 8 pages.    95/000,478, mailed Apr. 6, 2012, 5 pages.
  Decision on Appeal in Inter Partes Reexamination of U.S. Pat. No.    Official Order Granting Request for Inter Partes Reexamination of
  7,378,992, Control No. 95/000,478, mailed Jan. 18, 2012, 5 pages.    U.S. Pat. No. 7,321,937, Control No. 95/001,922, mailed Apr. 20,
  Decision on Appeal in Inter Partes Reexamination of U.S. Pat. No.    2012, 17 pages.
  7,161,506, Control No. 95/000,479, mailed Jan. 18, 2012, 6 pages.    Non-Final Office Action in Inter Partes Reexamination of U.S. Pat.
  Non-Final Office Action in Inter Partes Reexamination of U.S. Pat.   No. 7,321,937, Control No. 95/001,922, mailed Apr. 20, 2012, 8
  No. 7,777,651, Control No. 95/001,581, mailed Jan. 27, 2012, 152     pages.
  pages.                                                               Official Order Granting Request for Inter Partes Reexamination of
  Patent Owner's Respondent Briefon Appeal Under 37 C.F.R. § 41.68     U.S. Pat. No. 7,161,506, Control No. 95/001,926, mailed Apr. 25,
  in Inter Partes Reexamination of U.S. Pat. No. 7,714,747, Control    2012, 9 pages.
  No. 95/001,517, filed Feb. 17, 2012, 20 pages.                       Non-Final Office Action in Inter Partes Reexamination of U.S. Pat.
  Patent Owner's Reply to Second Non-Final Office Action of Jan. 27,   No. 7,161,506, Control No. 95/001,926, mailed Apr. 25, 2012, 7
  2012 in Inter Partes Reexamination of U.S. Pat. No. 7,777,651,       pages.
  Control No. 95/001,581, filed Feb. 24, 2012, 30 pages.               Official Order Granting Request for Inter Partes Reexamination of
  Ex Parte Reexamination Certificate in Ex Parte Reexamination of      U.S. Pat. No. 7,378,992, Control No. 95/001,928, mailed Apr. 25,
  U.S. Pat. No. 6,601,104, Control No. 95/009,428, issued Feb. 28,     2012, 8 pages.
  2012, 2 pages.                                                       Non-Final Office Action in Inter Partes Reexamination of U.S. Pat.
  Examiner's Answer to Appeal Brief in Inter Partes Reexamination of   No. 7,378,992, Control No. 95/001,928, mailed Apr. 25, 2012, 8
  U.S. Pat. No. 7,714,747, Control No. 95/001,517, mailed Mar. 1,      pages.
  2012, 4 pages.                                                       Official Order Denying Request for Inter Partes Reexamination of
  Right ofAppeal Notice ininter Partes ReexaminationofU.S. Pat. No.    U.S. Patent No. 7,415,530, Control No. 95/001,927, mailed Apr. 27,
  7,417,568, Control No. 95/001,533, mailed Mar. 1, 2012, 8 pages.     2012, 52 pages.
  Right ofAppeal Notice ininter Partes ReexaminationofU.S. Pat. No.    Official Order Granting Request for Inter Partes Reexamination of
  7,400,274, Control No. 95/001,544, mailed Mar. 6, 2012, 7 pages.     U.S. Patent No. 6,604,158, Control No. 95/001,923, mailed May 7,
  Request for Inter Partes Reexamination of U.S. Pat. No. 7,321,937,   2012, 14 pages.
  Control No. 951001,922, filed Mar. 2, 2012, including accompanying   Non-Final Office Action in Inter Partes Reexamination of U.S. Pat.
  Exhibits PA-A to PA-D, PAT-A to PAT-C, CC-A to CC-D, 0th-A, and      No. 6,604,158, Control No. 95/001,923, mailed May 7, 2012, 8
  Form PTO/SB/08a, 2865 pages.                                         pages.
  Request for Inter Partes Reexamination of U.S. Pat. No. 6,604,158,   Petition Under 37 C.F.R. §§ 1.181and1.182 for Correction of Notice
  Control No. 951001,923, filed Mar. 2, 2012, including accompanying   oflntent to Issue Reexamination Certificate in Inter Partes Reexami-
  Exhibits PA-A to PA-D, PAT-A to PAT-B, CC-A to CC-F, 0th-A, and      nation ofU.S. Pat. No. 7,378,992, Control No. 95/000,478, filed May
  Form PTO/SB/08a, 560 pages.                                          9, 2012, 8 pages.
Case 1:17-cv-00800-CFC Document 53-4 Filed 05/18/21 Page 28 of 62 PageID #: 2950


                                                             US 9,116,908 B2
                                                                      Page 27


  (56)                    References Cited                                 Patent Owner's Request to Reopen Prosecution Before the Examiner
                                                                           Under37 C.F.R. § 41.77(b)ininterPartesReexaminationofU.S. Pat.
                     OTHER PUBLICATIONS                                    No. 7,714,747, Control No. 95/001,517, filed Sep. 24, 2012, 29
                                                                           pages.
  Inter Partes Reexamination Certificate in Inter Partes Reexamination     Examiner's Answer to Appeal Brief in Ex Parte Reexamination of
  of U.S. Pat. No. 7,321,937, Control No. 95/000,466, issued May 15,       U.S. Pat. No. 7,400,274, Control No. 95/001,544, mailed Oct. 1,
  2012, 2 pages.                                                           2012, 17 pages.
  Official Order Granting Request for Inter Partes Reexamination of        Inter Partes Reexam Certificate in Inter Partes Reexamination ofU.S.
  U.S. Pat. No. 7,352,300, Control No. 95/001,924, mailed May 17,          Pat. No. 7,378,992, Control No. 95/000,478, issued Oct. 4, 2012, 2
  2012, 12 pages.                                                          pages.
  Non-Final Office Action in Inter Partes Reexamination of U.S. Pat.       Inter Partes Reexam Certificate in Inter Partes Reexamination ofU.S.
  No. 7,352,300, Control No. 95/001,924, mailed May 17, 2012, 18           Pat. No. 6,604,158, Control No. 95/000,486, issued Oct. 10, 2012, 2
  pages.                                                                   pages.
  Patent Owner's Response to Office Action of Mar. 19, 2012 in Inter       Examiner's Answer to Appeal Brief in Inter Partes Reexamination of
  Partes Reexamination of U.S. Pat. No. 7,395,345, Control No.             U.S. Pat. No. 7,417,568, Control No. 95/001,533, mailed Oct. 15,
  95/001,925, filed May 21, 2012, 21 pages.                                2012, 44 pages.
  Inter Partes Reexamination Certificate in Inter Partes Reexamination     Non-Final Office Action in Inter Partes Reexamination of U.S. Pat.
  of U.S. Pat. No. 7,161,506, Control No. 95/000,479, issued May 22,       No. 7,321,937, Control No. 95/001,922, mailed Oct. 18, 2012, 10
  2012, 2 pages.                                                           pages.
  Inter Partes Reexamination Certificate in Inter Partes Reexamination     Patent Owner's Rebuttal BriefUnder37 C.F.R. § 41.71 in Inter Partes
  of U.S. Patent No. 6,624,761, Control No. 95/000,464, issued Jun.        Reexamination of U.S. Pat. No. 7,417,568, Control No. 95/001,533,
  12, 2012, 2 pages.                                                       filed Nov. 5, 2012, 15 pages.
  Action Closing Prosecution in Inter Partes Reexamination of U.S.         Patent Owner's Response to Office Action of Oct. 18, 2012 in Inter
  Pat. No. 7,777,651, Control No. 95/001,581,mailedJun. 18, 2012, 45       Partes Reexamination of U.S. Pat. No. 7,321,937, Control No.
  pages.                                                                   951001,922, filed Nov. 19, 2012, 30 pages.
  Patent Owner's Response to Office Action of Apr. 20, 2012 in Inter       Patent Owner's Supplemental Amendment Subsequent to Timely
  Partes Reexamination of U.S. Pat. No. 7,321,937, Control No.             Submission of Response to Office Action of Oct. 18, 2012 in Inter
  951001,922, filed Jun. 20, 2012, 11 pages.                               Partes Reexamination of U.S. Pat. No. 7,321,937, Control No.
  Patent Owner's Response to Office Action of Apr. 25, 2012 in Inter       951001,922, filed Nov. 27, 2012, 6 pages.
  Partes Reexamination of U.S. Pat. No. 7,161,506, Control No.             Patent Owner's Response to Office Action of Sep. 21, 2012 in Inter
  951001,926, filed Jun. 25, 2012, 20 pages.                               Partes Reexamination of U.S. Pat. No. 7,415,530, Control No.
  Patent Owner's Response to Office Action of Apr. 25, 2012 in Inter       95/001,927, filed Dec. 21, 2012, 51 pages.
                                                                           Action Closing Prosecution in Inter Partes Reexamination of U.S.
  Partes Reexamination of U.S. Pat. No. 7,378,992, Control No.
                                                                           Pat. No. 7,161,506, Control No. 95/001,926, mailed Mar. 5, 2013, 23
  951001,928, filed Jun. 25, 2012, 20 pages.
                                                                           pages.
  Patent Owner's Response to Office Action of May 7, 2012 in Inter
                                                                           Action Closing Prosecution in Inter Partes Reexamination of U.S.
  Partes Reexamination of U.S. Pat. No. 6,604,158, Control No.             Pat. No. 7,378,992, Control No. 95/001,938, mailed Mar. 5, 2013, 29
  951001,923, filed Jul. 9, 2012, 19 pages.                                pages.
  Patent Owner's Response to Office Action of May 17, 2012 in Inter        Examiner's Answer to Appeal Brief in Inter Partes Reexamination of
  Partes Reexamination of U.S. Pat. No. 7,352,300, Control No.             U.S. Pat. No. 7,777,651, Control No. 95/001,581, mailed Mar. 14,
  95/001,924, filedJul.17, 2012, 31 pages.                                 2013, 21 pages.
  New Decision on Appeal after Board Decision in Inter Partes Reex-        Decision on Petition to Strike Patent Owner's Rebuttal Briefin Inter
  amination of U.S. Pat. No. 7,714,747, Control No. 95/001,517,            Partes Reexamination of U.S. Pat. No. 7,417,568, Control No.
  mailed Jul. 24, 2012, 24 pages.                                          95/001,533, mailed Mar. 15, 2013, 7 pages.
  Right of Appeal Notice for Inter Partes Reexamination of U.S. Pat.       Order Remanding Inter Partes Reexamination Under 37 C.F.R §
  No. 7,777,651, Control No. 95/001,581, mailed Aug. 3, 2012, 7            41.77(d) to the Examiner in Inter Partes Reexamination of U.S. Pat.
  pages.                                                                   No. 7,714,747, Control No. 95/001,517, mailed Mar. 18, 2013, 3
  Notice of Intent to Issue Inter Partes Reexamination Certificate in      pages.
  Inter Partes Reexamination of U.S. Patent No. 6,604, 158, Control        Decision on Petition Under 37 C.F.R. § 1.183 to Request Examiner
  No. 95/000,486, mailed Aug. 30, 2012, 5 pages.                           Enter Evidence in Inter Partes Reexamination of U.S. Pat. No.
  Notice of Intent to Issue Inter Partes Reexamination Certificate in      7,417,568, Control No. 95/001,533, mailed Mar. 20, 2013, 7 pages.
  Inter Partes Reexamination of U.S. Pat. No. 7,378,992, Control No.       Action Closing Prosecution in Inter Partes Reexamination of U.S.
  95/000,478, mailed Aug. 31, 2012, 6 pages.                               Pat. No. 7,415,530, Control No. 95/001,927, mailedApr. 3, 2013, 24
  Decision on Petition for Supervisory Review of Refusal to Order          pages.
  Reexamination for Claims 1-2, 16-21, and 23 (37 CFR §§ 1.927 and         Patent Owner's Reply to Action Closing Prosecution of Mar. 5, 2013
  1.181) in Inter Partes Reexamination of U.S. Pat. No. 7,415,530,         in Inter Partes Reexamination of U.S. Pat. No. 7,161,506, Control
  Control No. 95/001,927, mailed Aug. 31, 2012, 10 pages.                  No. 95/001,926, filed Apr. 5, 2013, 19 pages.
  Decision on Petition Under 37 C.F.R. §§ 1.181and1.182 for Cor-           Patent Owner's Reply to Action Closing Prosecution of Mar. 5, 2013
  rection ofN otice oflntent to Issue Reexamination Certificate in Inter   in Inter Partes Reexamination of U.S. Pat. No. 7,378,992, Control
  Partes Reexamination of U.S. Pat. No. 7,378,992, Control No.             No. 95/001,928, filed Apr. 5, 2013, 23 pages.
  95/000,478, mailed Sep. 10, 2012, 6 pages.                               Action Closing Prosecution in Inter Partes Reexamination of U.S.
  Decision on Petition for Supervisory Review of Refusal to Order          Pat. No. 7,321,937, Control No. 95/001,922, mailedApr. 9, 2013, 59
  Reexamination of Claims 5-7, 14-16, and 18-19 (37 C.F.R. §§ 1.927        pages.
  and 1.181) in Inter Partes Reexamination ofU.S. Pat. No. 7,321,937,      "Data Transfer Rate (DTR)," accessed at http://searchunifiedcom-
  Control No. 95/001,922, mailed Sep. 10, 2012, 12 pages.                  munications.techtarget.com/definition/data-transfer-rate, published
  Decision on Petition for Supervisory Review of Refusal to Order          May 18, 2011, 1 page.
  Reexamination for Claims 86, 89, 90, 92-96, and 98 (37 CFR §§            "Bandwidth-technical definition," accessed at http:/!computer.
  1.927 and 1.181) in Inter Partes Reexamination of U.S. Pat. No.          yourdictionary.corn/bandwidth, accessed on Mar. 7, 2013, 4 pages.
  7,161,506, Control No. 95/001,926, mailed Sep. 21, 2012, 10 pages.       "Bandwidth-Definition," accessed at http://www.yourdictionary.
  Non-Final Office Action in Inter Partes Reexamination of U.S. Pat.       corn/bandwidth, accessed on Mar. 7, 2013, 2 pages.
  No. 7,415,530, Control No. 95/001,927, mailed Sep. 21, 2012, 15          "Bandwidth," accessed at http://searchenterprisewan.techtarget.
  pages.                                                                   corn/definitions/bandwidth, published Mar. 24, 2010, 1 page.
Case 1:17-cv-00800-CFC Document 53-4 Filed 05/18/21 Page 29 of 62 PageID #: 2951


                                                            US 9,116,908 B2
                                                                     Page 28


  (56)                    References Cited                                Notice of Intent to Issue a Reexam Certificate in Inter Partes Reex-
                                                                          amination of U.S. Pat. No. 7,321,937, Control No. 95/001,922,
                     OTHER PUBLICATIONS                                   mailed Nov. 13, 2013, 8 pages.
                                                                          Supplemental Notice of Allowability for U.S. Appl. No. 13/154,211,
  Action Closing Prosecution in Inter Partes Reexamination of U.S.        mailed Nov. 26, 2013, 4 pages.
  Pat. No. 7,352,300, Control No. 95/001,924, mailed Apr. 9, 2013, 30     Notice of Allowance for U.S. Appl. No. 13/101,994, mailed Dec. 2,
  pages.                                                                  2013, 7 pages.
  Examiner's Determination Under 37 C.F.R. § 41. 77( d) in Inter Partes   Notice of Allowance for U.S. Appl. No. 111553,419, mailed Dec. 18,
  Reexamination of U.S. Pat. No. 7,714,747, Control No. 95/001,517,       2013, 6 pages.
  mailed Apr. 10, 2013, 7 pages.                                          Supplemental Notice of Allowability for U.S. Appl. No. 13/154,211,
  Patent Owner's Supplemental Response to Office Action of May 7,         mailed Dec. 19, 2013, 4 pages.
  2012 in Inter Partes Reexamination of U.S. Pat. No. 6,604,158,          Non-Final Office Action for U.S. Appl. No. 14/035,716, mailed Dec.
  Control No. 95/001,923, filed Apr. 29, 2013, 20 pages.                  20, 2013, 12 pages.
  Patent Owner's Supplemental Response to Office Action of Mar. 19,       Notice of Allowance for U.S. Appl. No. 14/035,712, mailed Dec. 20,
  2012 in Inter Partes Reexamination of U.S. Pat. No. 7,395,345,          2013, 8 pages.
  Control No. 95/001,925, filed May 6, 2013, 24 pages.                    Non-Final Office Action for U.S. Appl. No. 14/035,719, mailed Dec.
  Patent Owner's Response to Action Closing Prosecution of Apr. 9,        20, 2013, 11 pages.
  2013 in Inter Partes Reexamination of U.S. Pat. No. 7,321,937,          Final Office Action for U.S. Appl. No. 12/690,125, mailed Dec. 27,
  Control No. 95/001,922, filed May 9, 2013, 13 pages.                    2013, 12 pages.
  Patent Owner's Response to Action Closing Prosecution of Apr. 9,        Corrected Notice of Allowability for U.S. Appl. No. 111553,419,
  2013 in Inter Partes Reexamination of U.S. Pat. No. 7,352,300,          mailed Jan. 14, 2014, 2 pages.
  Control No. 95/001,924, filed May 9, 2013, 29 pages.                    Notice of Allowance for U.S. Appl. No. 14/035,561, mailed Jan. 16,
  Patent Owner's Comments in Response to Examiner's Determina-            2014, 9 pages.
  tion Under 37 C.F.R. § 41.77(e) in Inter Partes Reexamination ofU.S.    Corrected Notice of Allowability for U.S. Appl. No. 111553,419,
  Pat. No. 7,714,747, Control No. 95/001,517, filed May 10, 2013, 20      mailed Jan. 31, 2014, 2 pages.
  pages.                                                                  Non-Final Office Action for U.S. Appl. No. 13/118,122, mailed Feb.
  Patent Owner's Supplemental Response to Action Closing Prosecu-         19, 2014, 23 pages.
  tion of Apr. 9, 2013 in Inter Partes Reexamination of U.S. Pat. No.     Notice of Allowance for U.S. Appl. No. 13/101,994, mailed Feb. 20,
  7,321,937, Control No. 95/001,922, filed May 15, 2013, 13 pages.        2014, 5 pages.
  Right of Appeal Notice in Inter Partes Reexamination of U.S. Patent     Supplemental Notice of Allowance for U.S. Appl. No. 12/857,238,
  No. 7,415,530, Control No. 95/001,927, mailed May 31, 2013, 26          mailed Feb. 25, 2014, 2 pages.
  pages.                                                                  Non-Final Office Action for U.S. Appl. No. 14/134,933, mailed Feb.
  Petition Under 37 C.F.R. § 1.181 to Expunge Third Party Requester's     25, 2014, 7 pages.
  Improper Submission of Declarations Under 37 C.F.R. § 1.132 and         Non-Final Office Action for U.S. Appl. No. 14/033,245, mailed Feb.
  Strike Comments Directed to Examiner's Determination in Inter           26, 2014, 11 pages.
  Partes Reexamination of U.S. Pat. No. 7,714,747, Control No.            Non-Final Office Action for U.S. Appl. No. 14/134,926, mailed Feb.
  951001,517, filed Jun. 26, 2013, 6 pages.                               27, 2014, 16 pages.
  Notice of Intent to Issue a Reexam Certificate in Inter Partes Reex-    Final Office Action for U.S. Appl. No. 09/969,987, mailed Apr. 8,
  amination ofU.S. Pat. No. 7,415,530, Control No. 95/001,927, issued     2014, 8 pages.
  Jul. 19, 2013, 5 pages.                                                 Non-Final Office Action for U.S. Appl. No. 13/403,785, mailed May
  Right ofAppeal Notice ininter Partes ReexaminationofU.S. Pat. No.       9, 2014, 5 pages.
  7,321,937, Control No. 95/001,922, mailed Aug. 15, 2013, 12 pages.      Final Office Action for U.S. Appl. No. 13/118,122, mailed Jun. 18,
  Right ofAppeal Notice ininter Partes ReexaminationofU.S. Pat. No.       2014, 14 pages.
  7,161,506, Control No. 951001,926, mailed Aug. 16, 2013, 11 pages.      Notice of Allowance for U.S. Appl. No. 14/251,453, mailed Jun. 25,
  Inter Partes Reexamination Certificate in Inter Partes Reexamination    2014; 8 pages.
  ofU.S. Pat. No. 7,415,530, Control No. 95/001,927, issued Aug. 16,      Final Office Action for U.S. Appl. No. 14/134,933, mailed Jun. 27,
  2013, 2 pages.                                                          2014; 9 pages.
  Right ofAppeal Notice ininter Partes ReexaminationofU.S. Pat. No.       Notice of Allowance for U.S. Appl. No. 14/134,926, mailed Jul. 8,
  7,378,992, Control No. 951001,928, mailed Aug. 16, 2013, 11 pages.      2014, 9 pages.
  Right ofAppeal Notice ininter Partes ReexaminationofU.S. Pat. No.       Notice of Allowance for U.S. Appl. No. 14/033,245, mailed Jul.
  7,352,300, Control No. 951001,924, mailed Aug. 29, 2013, 23 pages.      22,2014, 13 pages.
  Action Closing Prosecution in Inter Partes Reexamination of U.S.        Notice of Intent to Issue an Inter Partes Reexamination Certificate in
  Pat. No. 7,395,345, Control No. 95/001,925, mailed Sep. 20, 2013,       Inter Partes Reexamination of U.S. Pat. No. 7,378,992, Control No.
  47 pages.                                                               95/001,928, mailed Nov. 21, 2013, 10 pages.
  Decision on Petition(s) Decided Under37 C.F.R. 1.181 ininter Partes     Notice of Intent to Issue an Inter Partes Reexamination Certificate in
  Reexamination of U.S. Patent No. 7,714,747, Control No.                 Inter Partes Reexamination of U.S. Pat. No. 7,161,506, Control No.
  95/001,517, mailed Sep. 23, 2013, 3 pages.                              95/001,926, mailed Nov. 27, 2013, 10 pages.
  Action Closing Prosecution in Inter Partes Reexamination of U.S.        Declaration of Dr. James W. Modestino under 37 C.F.R. § 1.132 in
  Pat. No. 6,604,158, Control No. 95/001,923, mailed Oct. 2, 2013, 18     Inter Partes Reexamination of U.S. Pat. No. 7,417,568, Control No.
  pages.                                                                  951001,533, executed Nov. 29, 2013; 51 pages.
  Patent Owner's Reply to Action Closing Prosecution of Sep. 20, 2013     Declaration of Dr. James W. Modestino under 37 C.F.R. § 1.132 in
  in Inter Partes Reexamination of U.S. Patent No. 7,395,345, Control     Inter Partes Reexamination of U.S. Pat. No. 7,400,274, Control No.
  No. 95/001,925, filed Oct. 21, 2013, 9 pages.                           951001,544, executed Nov. 29, 2013; 49 pages.
  Decision on Appeal in Inter Partes Reexamination of U.S. Pat. No.       Declaration of Dr. James W. Modestino under 37 C.F.R. § 1.132 in
  7,417,568, Control No. 95/001,533, mailed Nov. 1, 2013, 18 pages.       Inter Partes Reexamination of U.S. Pat. No. 7,777,651, Control No.
  Decision on Appeal in Inter Partes Reexamination of U.S. Pat. No.       95/001,581, executed Nov. 29, 2013; 50 pages.
  7,400,274, Control No. 95/001,544, mailed Nov. 1, 2013, 12 pages.       Patent Owner's Request to Reopen Prosecution Before the Examiner
  Decision on Appeal in Inter Partes Reexamination of U.S. Pat. No.       under 37 C.F.R. § 41.77(b) in Inter Partes Reexamination of U.S. Pat.
  7,777,651, Control No. 95/001,581, mailed Nov. 1, 2013, 15 pages.       No. 7,417,568, Control No. 951001,533, filed Dec. 2, 2013, 41 pages.
  Patent Owner's Reply to Action Closing Prosecution of Oct. 2, 2013      Patent Owner's Request to Reopen Prosecution Before the Examiner
  in Inter Partes Reexamination of U.S. Patent No. 6,604,158, Control     under 37 C.F.R. § 41.77(b) in Inter Partes Reexamination of U.S. Pat.
  No. 95/001,923, filed Nov. 4, 2013, 9 pages.                            No. 7,777,651, Control No. 951001,581, filed Dec. 2, 2013, 57 pages.
Case 1:17-cv-00800-CFC Document 53-4 Filed 05/18/21 Page 30 of 62 PageID #: 2952


                                                            US 9,116,908 B2
                                                                     Page 29


  (56)                    References Cited                                Corrected Request to Reopen Prosecution Before the Examiner
                                                                          under 37 C.F.R. § 41.77(b) in Inter Partes Reexamination of U.S.
                     OTHER PUBLICATIONS                                   Patent No. 7,777,651, Control No. 95/001,581, mailed Mar. 11, 2014,
                                                                          67 pages.
  Patent Owner's Request to Reopen Prosecution Before the Examiner        Right of Appeal Notice Under 37 C.F.R. § 1.953 in Inter Partes
  under 37 C.F.R. § 41.77(b) in Inter Partes Reexamination ofU.S. Pat.    Reexamination of U.S. Pat. No. 6,604, 158, Control No. 951001,923,
  No. 7,400,274, Control No. 951001,544, filed Dec. 2, 2013, 33 pages.    mailed Jun. 9, 2014, 14 pages.
  Inter Partes Reexamination Certificate in Inter Partes Reexamination    Right of Appeal Notice Under 37 C.F.R. § 1.953 in Inter Partes
  of U.S. Pat. No. 7,321,937, Control No. 95/001,922, mailed Dec. 5,      Reexamination of U.S. Pat. No. 7,395,345, Control No. 951001,925,
  2013, 2 pages.                                                          mailed Jun. 10, 2014, 10 pages.
  Patent Owner's Petition Under 37 C.F.R. § 1.182 in Opposition to        Notice of Intent to Issue a Reexamination Certificate in Inter Partes
  CME Group's Petition to Strike Patent Owner's Proposed New              Reexamination of U.S. Pat. No. 7,352,300, Control No. 951001,924,
  Claims, in Inter Partes Reexamination of U.S. Pat. No. 7,417,568,       mailed Jun. 27, 2014, 7 pages.
  Control No. 95/001,533, mailed Jan. 2, 2014, 8 pages.                   Inter Partes Reexamination Certificate in Inter Partes Reexamination
  Patent Owner's Petition Under 37 C.F.R. § 1.182 in Opposition to        of U.S. Pat. No. 7,352,300, Control No. 95/001,924, mailed Aug. 4,
  CME Group's Petition to Strike Patent Owner's Proposed New              2014, 4 pages.
  Claims, in Inter Partes Reexamination of U.S. Pat. No. 7,400,274,       Court Docket History for 6: 1O-cv-00493-LED-JDL, Rea/time Data,
  Control No. 95/001,544, mailed Jan. 2, 2014, 8 pages.                   LLC d/b/a !XO, v. T-Mobile, USA Inc., downloaded Jan. 30, 2014, 78
  Patent Owner's Petition Under 37 C.F.R. § 1.182 in Opposition to        pages.
  CME Group's Petition to Strike Patent Owner's Proposed New              Court Docket History for 1: l l-cv-06696-RJH, Rea/time Data, LLC
  Claims, in Inter Partes Reexamination of U.S. Pat. No. 7,777,651,       d/b/a !XO, v. Morgan Stanley et al., downloaded Jan. 30, 2014, 80
  Control No. 95/001,581, mailed Jan. 2, 2014, 10 pages.                  pages.
  Inter Partes Reexamination Certificate in Inter Partes Reexamination    Court Docket History for l:ll-cv-06697-UA, Rea/time Data, LLC
  of U.S. Pat. No. 7,161,506, Control No. 95/001,926, mailed Jan. 8,      d/b/a/ !XO, v. CME Group Inc. et al., downloaded Jan. 30, 2014, 105
  2014, 2 pages.                                                          pages.
  Inter Partes Reexamination Certificate in Inter Partes Reexamination    Court Docket History for l:ll-cv-06698-UA, Rea/time Data, LLC
  of U.S. Pat. No. 7,378,992, Control No. 95/001,928, mailed Jan. 8,      d/b/a/ !XO, v. Thomson Reuters et al., downloaded Jan. 30, 2014, 59
  2014, 3 pages.                                                          pages.
  Examiner's Determination Under 37 C.F.R. § 41. 77( d) in Inter Partes   Opinion, with Errata, filed in Rea/time Data, LLC d/b/a/ !XO v.
  Reexamination of U.S. Pat. No. 7,714,747, Control No. 95/001,517,       Morgan Stanley et al., Case Nos. 13-1092, -1093, -1095, -1097,
  mailed Jan. 14, 2014, 11 pages.                                         -1098, -1099, -llOO, -llOl, and -1103, United States Court of
  Patent Owner's Petition Under37 C.F.R. § 1.181 to Strike Third Party    Appeals for the Federal Circuit, filed Jan. 27, 2014, 41 pages.
  Requester's Improper Response Under 37 C.F.R. § 41.77(c ), in Inter     U.S. Appl. No. 14/251,453, James J. Fallon, "Data Compression
  Partes Reexamination of U.S. Pat. No. 7,417,568, Control No.            Systems and Methods," filed Apr. 11, 2014.
  95/001,533, mailed Jan. 22, 2014, 3 pages.                              U.S. Appl. No. 14/305,692, James J. Fallon, "Systems and Methods
  Patent Owner's Petition Under37 C.F.R. § 1.181 to Strike Third Party    for Data Storage and Retrieval," filed Jun. 16, 2014.
  Requester's Improper Response Under 37 C.F.R. § 41.77(c ), in Inter     Non-Final Office Action for U.S. Appl. No. 14/495,574, mailed Oct.
  Partes Reexamination of U.S. Pat. No. 7,400,274, Control No.            23, 2014; 10 pages.
  95/001,544, mailed Jan. 22, 2014, 3 pages.                              Non-Final Office Action for U.S. Appl. No. 09/969,987, mailed Oct.
  Patent Owner's Petition Under37 C.F.R. § 1.181 to Strike Third Party    23, 2014; 11 pages.
  Requester's Improper Response Under 37 C.F.R. § 41.77(c ), in Inter     Non-Final Office Action for U.S. Appl. No. 13/403,785, mailed Dec.
  Partes Reexamination of U.S. Pat. No. 7,777,651, Control No.            18, 2014, 17 pages.
  95/001,581, mailed Jan. 22, 2014, 3 pages.                              Examiner's Determination Under 37 C.F.R. 41.77(d), in Inter Partes
  Patent Owner's Petition Under37 C.F.R. § 1.181 to Strike Third Party    Reexamination of U.S. Pat. No. 7,417,568, Control No. 95/001,533,
  Requester's Improper Response Under 37 C.F.R. § 1.132, in Inter         mailed Oct. 3, 2014; 10 pages.
  Partes Reexamination of U.S. Pat. No. 7,417,568, Control No.            Examiner's Determination Under 37 C.F.R. 41.77(d), in Inter Partes
  95/001,533, mailed Jan. 22, 2014, 3 pages.                              Reexamination of U.S. Pat. No. 7,400,274, Control No. 951001,544,
  Patent Owner's Petition Under 37 C.F.R § 1.181 to Strike Third Party    mailedOct.10,2014; lOpages.
  Requester's Improper Response Under 37 C.F.R. § 1.132, in Inter         Examiner's Determination Under 37 C.F.R. 41.77(d), in Inter Partes
  Partes Reexamination of U.S. Pat. No. 7,400,274, Control No.            Reexamination of U.S. Pat. No. 7,777,651, Control No. 95/001,581,
  95/001,544, mailed Jan. 22, 2014, 3 pages.                              mailed Oct. 10, 2014; 12 pages.
  Patent Owner's Petition Under 37 C.F.R § 1.181 to Strike Third Party    Comments in Response to Examiner's Determination Under 37 C.F.
  Requester's Improper Response Under 37 C.F.R. § 1.132, in Inter         R. 41.77(e) in Inter Partes Reexamination of U.S. Patent No.
  Partes Reexamination of U.S. Pat. No. 7,777,651, Control No.            7,417,568, Control No. 95/001,533, filed Nov. 3, 2014; 30 pages.
  95/001,581, mailed Jan. 22, 2014, 3 pages.                              Inter Partes Reexamination Certificate in Inter Partes Reexamination
  Patent Owner's Request for Rehearing Under 37 C.F.R. § 41.79, in        of U.S. Pat. No. 7,395,345, Control No. 95/001,925, mailed Nov. 3,
  Inter Partes Reexamination of U.S. Pat. No. 7,714,747, Control No.      2014; 2 pages.
  95/001,517, filed Feb. 14, 2014, 11 pages.                              Comments in Response to Examiner's Determination under 37 C.F.
  Patent Owner's Supplemental Reply to Action Closing Prosecution         R. 41.77(e) ininterPartes ReexaminationofU.S. Pat. No. 7,400,274,
  in Inter Partes Reexamination of U.S. Pat. No. 6,604,158, Control       Control No. 95/001,544, filed Nov. 10, 2014; 19 pages.
  No. 95/001,923, filed Feb. 27, 2014, 10 pages.                          Comments in Response to Examiner's Determination under 37 C.F.
  Patent Owner's Supplemental Reply to Action Closing Prosecution         R. 41.77(e) in Inter Partes Reexamination of U.S. Patent No.
  in Inter Partes Reexamination of U.S. Pat. No. 7,395,345, Control       7,777,651, Control No. 95/001,581, filed Nov. 10, 2014; 19 pages.
  No. 95/001,925, filed Feb. 27, 2014, 9 pages.                           Patent Owner's Reply to Third Party Requester's Comments Under
  Corrected Request to Reopen Prosecution Before the Examiner             37 C.F.R. 41.77(e) in Inter Partes Reexamination of U.S. Pat. No.
  under 37 C.F.R. § 41.77(b) in Inter Partes Reexamination of U.S.        7,417,568, Control No. 95/001,533, filed Dec. 3, 2014, 6 pages.
  Patent No. 7,417,568, Control No. 95/001,533, mailed Mar. 11, 2014,     Patent Owner's Reply to Third Party Requester's Comments Under
  48 pages.                                                               37 C.F.R. 41.77(e) in Inter Partes Reexamination of U.S. Pat. No.
  Corrected Request to Reopen Prosecution Before the Examiner             7,400,274, Control No. 95/001,544, filed Dec. 10, 2014, 6 pages.
  under 37 C.F.R. § 41.77(b) in Inter Partes Reexamination of U.S.        Patent Owner's Reply to Third Party Requester's Comments Under
  Patent No. 7,400,274, Control No. 95/001,544, mailedMar.11, 2014,       37 C.F.R. 41.77(e) in Inter Partes Reexamination of U.S. Pat. No.
  39 pages.                                                               7,777,651, Control No. 95/001,581, filed Dec. 10, 2014, 6 pages.
Case 1:17-cv-00800-CFC Document 53-4 Filed 05/18/21 Page 31 of 62 PageID #: 2953


                                                            US 9,116,908 B2
                                                                     Page 30


  (56)                    References Cited                                Complaint for Patent Infringement, filed in Rea/time Data, LLC d/b/a
                                                                          !XO v. SAP America, Inc., et al., No. 6:15-cv-00469 (E.D. Texas),
                     OTHER PUBLICATIONS                                   May 8, 2015, 34 pages.
                                                                          Complaint for Patent Infringement, filed in Rea/time Data, LLC d/b/a
  Decision on Request for Rehearing in Inter Partes Reexamination of      IXOv. Teradata Corporation, eta!., No. 6:15-cv-00470 (E.D. Texas),
  U.S. Pat. No. 7,714,747, Control No. 95/001,517, mailed Jan. 6,         May 8, 2015, 17 pages.
  2015, 7 pages.                                                          First Amended Complaint for Patent Infringement, filed in Rea/time
                                                                          Data, LLC d/blaIXOv. SAP America, Inc., et al., No. 6:15-cv-00469
  Right ofAppeal Notice ininter Partes ReexaminationofU.S. Pat. No.
                                                                          (E.D. Texas), Jun. 2, 2015, 50 pages.
  6,604,158, Control No. 95/001,923, mailed Jan. 9, 2015, 14 pages.       Supplemental Notice of Allowability for U.S. Appl. No. 14/49 5 ,57 4,
  U.S. Appl. No. 14/530,974, Fallon et al., "Data StorewidthAccelera-     mailed Apr. 7, 2015; 5 pages.
  tor," filed Nov. 3, 2014.                                               Notice of Allowance for U.S. Appl. No. 09/969,987, mailed Jul. 2,
  U.S. Appl. No. 14/577,286, Fallon et al., "System and Methods for       2015; 10 pages.
  Video and Audio Data Distribution," filed Dec. 19, 2014.                Inter Partes Reexamination Certificate, in Inter Partes Reexamina-
  Complaint for Patent Infringement, filed in Rea/time Data, LLC d/b/a    tion ofU.S. Pat. No. 6,604,158, Control No. 95/001,923, issued Apr.
  !XO v. Microsoft Corporation, et al., Case No. 4: 14-cv-00827 (E.D.     17, 2015; 3 pages.
  Texas), Dec. 19, 2014, 17 pages.                                        Court Docket History for 6: 15-cv-00463, Rea/time Data, LLC d/b/a
  Non-Final Office Action for U.S. Appl. No. 14/305,692, mailed Feb.      !XO v. Actian Corporation, et al., downloaded May 14, 2015, 2
  10, 2015, 9 pages.                                                      pages.
  Notice of Intent to Issue a Reexamination Certificate in Inter Partes   Court Docket History for 6: 15-cv-00465, Rea/time Data, LLC d/b/a
  Reexamination of U.S. Pat. No. 6,604,158, Control No. 95/001,923,       !XO v. Dropbox, Inc., downloaded May 14, 2015, 2 pages.
  issued Mar. 9, 2015, 7 pages.                                           Court Docket History for 6: 15-cv-00466, Rea/time Data, LLC d/b/a
  Court Docket History for 4: 14-cv-00827, Rea/time Data, LLC d/ba/       !XO v. Echostar Corporation, et al., downloaded May 14, 2015, 2
  !XO v. Microsoft Corporation, et al., downloaded Feb. 27, 2015, 3       pages.
  pages.                                                                  Court Docket History for 6: 15-cv-00468, Rea/time Data, LLC d/b/a
  Complaint for Patent Infringement, filed in Rea/time Data, LLC d/b/a    !XO v. Riverbed Technology, Inc., et al., downloaded May 14, 2015,
  !XO v. Actian Corporation, et al., No. 6: 15-cv-00464 (E.D. Texas),     2 pages.
  May 8, 2015, 18 pages.                                                  Court Docket History for 6: 15-cv-00464, Rea/time Data, LLC d/b/a
  Complaint for Patent Infringement, filed in Rea/time Data, LLC d/b/a    !XO v. BMC Software, Inc., downloaded May 14, 2015, 2 pages.
  IXOv. Dropbox,lnc., No. 6: 15-cv-00465 (E.D. Texas), May 8, 2015,       Court Docket History for 6: 15-cv-00467, Rea/time Data, LLC d/b/a
  14 pages.                                                               !XO v. Oracle America, Inc., et al., downloaded May 14, 2015, 2
  Complaint for Patent Infringement, filed in Rea/time Data, LLC d/b/a    pages.
  IXOv.EchostarCorporation, eta!., No. 6:15-cv-00466 (E.D. Texas),        Court Docket History for 6: 15-cv-00469, Rea/time Data, LLC d/b/a
  May 8, 2015, 15 pages.                                                  !XO v. SAP America, Inc., downloaded May 14, 2015, 2 pages.
  Complaint for Patent Infringement, filed in Rea/time Data, LLC d/b/a    Court Docket History for 6: 15-cv-00470, Rea/time Data, LLC d/b/a
  !XO v. Riverbed Technology, Inc., et al., No. 6:15-cv-00468 (E.D.       !XO v. Teradata Corporation, et al., downloaded May 14, 2015, 2
  Texas), May 8, 2015, 26 pages.                                          pages.
  Complaint for Patent Infringement, filed in Rea/time Data, LLC d/b/a    U.S. Appl. No. 14/727,309, Fallon, "Data Compression Systems and
  IXOv.BMC Software, Inc., No. 6:15-cv-00464 (E.D. Texas), May8,          Methods," filed Jun. 1, 2015.
  2015, 17 pages.                                                         U.S. Appl. No. 14/733,565, Fallon et al., "Systems and Methods for
  Complaint for Patent Infringement, filed in Rea/time Data, LLC d/b/a    Video and Audio Data Distribution," filed Jun. 8. 2015.
  !XO v. Oracle America, Inc., et al., No. 6: 15-cv-00467 (E.D. Texas),
  May 8, 2015, 41 pages.                                                  * cited by examiner
Case 1:17-cv-00800-CFC Document 53-4 Filed 05/18/21 Page 32 of 62 PageID #: 2954


  U.S. Patent         Aug. 25, 2015    Sheet 1of20          US 9,116,908 B2
Case 1:17-cv-00800-CFC Document 53-4 Filed 05/18/21 Page 33 of 62 PageID #: 2955


  U.S. Patent         Aug. 25, 2015                                                                 Sheet 2of20   US 9,116,908 B2




                      f""'"". . . . . . . . ...., . ...,.,. . . . . . . . . . . . . . . . . ._ _$
                                   ,~      ~




                      t           Receive Initial                                                   ~
                      t Data Block From l
                      ~
                      i    lnput Data
                                        l"-' 200
                                        l
                      1      Stream     I
                      l                 t
                      ~          .....      ~·-'r··-·-'-.----~----~                            .·
                                                         w




                                                                       FIGURE 2
Case 1:17-cv-00800-CFC Document 53-4 Filed 05/18/21 Page 34 of 62 PageID #: 2956


  U.S. Patent         Aug. 25, 2015   Sheet 3of20           US 9,116,908 B2




                                FIGURE 3
             Case 1:17-cv-00800-CFC Document 53-4 Filed 05/18/21 Page 35 of 62 PageID #: 2957




                                                                                                                                                                                                                     ~
                                                                                                                                                                                                                     00
                                                                                                                                                                                                                     •
                                                                                                                                                                                                                     ~
                                                                                                                                                                                                                     ~
  Time intervai        1           T1             ;            T2                        i                    T3       i          T4                   i i                     Ti                        1           ~
-------~-------·-•--.--.-·····J-·.r·~---·•-------'----·~~l--..--,_ ....,,,,.... ,.. ___ } ..................... ~---·--' •-~--~..--,,_,.,,,,_,,,.J,_m,_L.,-•.•.···•-.·---··.-·-··-.••.•••·.,•••-·m•, . .J            ~
                       I
                       I
                             I
                                                  l
                                                  I
                                                              f
                                                                                        !
                                                                                         I

                                                                                               I
                                                                                                                       !
                                                                                                                       !
                                                                                                                                 I
                                                                                                                                                       I I
                                                                                                                                                       I     I
                                                                                                                                                                      I       I
                                                                                                                                                                                                        I
                                                                                                                                                                                                        I
                                                                                                                                                                                                                 I
                                                                                                                                                                                                                     =
                                                                                                                                                                                                                     ~


     Receive                 1         Receive                1         Receive                1           Receive               1          Receive                1          1      Receive                     1
    Daia Block               i     Data Block 1               l     Data Block 2               i      Data Block 3               :      Data Block 4               i l            Data Block i                   :
                             I                                !                                I                                 !                                 !          l                                  l
-----!~1'Ei~ooJ.         .   I             .                  I                     .          I       .                         l          ..
                             :------------------------·r·····----------~-~----·-;--m,,··-~--------------.------·-·-·-····----"T--"'··---~-~--
                                                                                                                                                                   !          I                                  I
                                                                                                                                                                   ;·--1~----------------·--.w--------------·--··:
                                                                                                                                                                                                                     ~
                                                                                                                                                                                                                     ~
                                                                                                                                                                                                                     N
                             l                                I                                !                                 !                                 l          !                                  I
    Compress                 ~     Compress                   ;      Compress                  ;       Compress                  ;         Compress                \      l         Compress                     ~
                                                                                                                                                                                                                     '"Ul
                                                                                                                                                                                                                     N
    Data Block                    Data Block i                1
                                                              I
                                                                    Data Block 2               1
                                                                                               I
                                                                                                      Data Block 3               1
                                                                                                                                 !
                                                                                                                                    Data Block 4                   i
                                                                                                                                                                   !
                                                                                                                                                                          1 Data Block i
                                                                                                                                                                          I
                                                                                                                                                                                                                 1
                                                                                                                                                                                                                 I
                                                                                                                                                                                                                     0
                                                                                                                                                                                                                      ....
                                                                                                                                                                                                                     Ul
                                                                                                                                 I                                 !      I
                                                                                                                                 I                                 I      l
                                                                                                                                 !                                 !      !
Store Encoded                    Store Encoded                     Store Encoded               I    Store Encoded                I Store Encoded                   :      l Store Encoded                            1J1
    Data Biock                    Data Block 1                      Datri Block 2              :     Data Block 3                i      Data Block 4               l :              Data Block i                      =-
                                                                                                                                                                                                                     ('D
                                                                    l                            I                                I                        I    I                                         l           .....
                                                                                                                                                                                                                     ('D

·•.•.-.•.-n.-•--•.••W••••••••--•••••m __t_,---·-~-----~--.·.••.-•.l•.•••--··-----------~-J.,.,,.,,,_,,,.._. ____ ,,,,,,,....,.,mm__J_<.,_mN<·"-'"""""'"··•'-·---.L•....,, ............... ,..,.m••«--•••••J           .i;...
                             1                                                                                                   1                                 1
   METHOD 2                                                   !                                :                                                                          l                                          0
   -·--------------·-        I                                I                                l                                 I                                 I      I                                           .....
                             I                                l                                I                                 I                                 l      l                                          N
    Compress                 \                               ;       Compress                  \       Compress                  i       Compre~s                 i l               Compres~                         0

    Data Block               1                                1     Data Block i               1      Data Block 2               1      Data Blocr.: 3             1      1 Data Block (1-1)
                             I                                I                                !                                 I                                !       !
                             l                                l                                I                                 I                                I       I
                             I                                I                                I                                 I                                !       i
                             !                                I                                I                                 :                                I       I
Store Encoded                                                                                       Store Encoded                1    Store Encoded               i       i       Store Encoded
                                                                                                                                 1
    Data Block                                                                                       Data Block 1                      Data Block 2               ;       :       Data Block (i-2)
                                                                                                                                                                          I                                           d
                                                                                                                                                                                                                      r.r;_
                                                                                                                                                                          I
                                                                                                                                                                          l                                          '"'..c
                                                                                                                                                                                                                      "'"'""""
                                                                                                                                                                                                                      0--,

                                                                                        FIGURE 4a                                                                                                                    \c
                                                                                                                                                                                                                      =
                                                                                                                                                                                                                      00

                                                                                                                                                                                                                      =
                                                                                                                                                                                                                      N
                                 Case 1:17-cv-00800-CFC Document 53-4 Filed 05/18/21 Page 36 of 62 PageID #: 2958




                                                                                                                                                                                                                                                                                                                                                                                          ~
                                                                                                                                                                                                                                                                                                                                                                                          00
                                                                                                                                                                                                                                                                                                                                                                                          •
                                                                                                                                                                                                                                                                                                                                                                                          ~
                                                                       T(i+i)                                                     T(i+2)                                                                 Tn                                                       T(n+1)                                                       T(n+2)                                                     ~
   Time interval                                                                                                                                                                                                                                                                                                                                                                          ~
                                                                                                                                                                                                                                                                                                                                                                                          ~

                                                                                                                                                                                                                                                                                                                                                                                          =
.,.,.... ,.,.,.,. •.   •.-'•'·''~••••••m••~~--............,. ..,,.,,......_,,.,..,._,..,..._..,).'.,.,...•···n,.,..,.,..,..._,.,.,.,. ••.• ,.., •• ·.·.,.,..,.·~·-l..•~•~                              ,. . _____ __ ,._t,.,....,....._.,...._...,..•.•~,-.•,...;•••••••"•••••~-'-~"-----,....,._,..,........,.y,,.,.-....,..,..,,.....,.,.1;......,:-
                                                                                                                                                                     I
                                                                                                                                                                                                                                                                                                                                                                                          ~
                                                                                                                              P               .                      I
         Receive                                                    Receivo                                               ."'ece1ve                                  1                           Receive
        Data Block                                              Data Block                                               Data Biock                                  1                      Data B!cck
                                                                         (i+1)                                                      (i+2)                            :                                      n
                                                        I                                                  I                                                         I         l                                                          I
                                                                                                                                                                                                                 __,__ _,....,,,.,...,.,.,.,,._,_,._,,w.-.·".••.-,,_ ......,....r--
                                                                                                                                                                                                                                                                                                         I
                                                                                                                                                                                                                                                                                                                                                                                   -      >
~--~,..---


      METHOD 1
                           .... _,.,,.,~>••••-."•'t"""~---·~··•-;•.··---·w·n••••.••--••••.........."""•-!-

                                                        1                                                  i                                                         ! i
                                                                                                                                                                               !
                                                                                                                                                                                                                                          i                                                              !
                                                                                                                                                                                                                                                                                                                                                ·------     .........[

                                                                                                                                                                                                                                                                                                                                                                        I
                                                                                                                                                                                                                                                                                                                                                                            ....
                                                                                                                                                                                                                                                                                                                                                                                          =
                                                                                                                                                                                                                                                                                                                                                                                          ~
                                                        l                                                  !                                                         I         l                                                         I                                                               !                                                                                N
          Compress                                      1        Compress                                  1              Compress                                   i         I   Compress                                              1                                                                                                                                                Ul
                                                                                                                                                                                                                                                                                                                                                                                          "'
        Data Block                                      l
                                                        •
                                                                Data Block                                 •
                                                                                                           ;            Data Block                                   il        I
                                                                                                                                                                               1   Data Block
                                                                                                                                                                                                                                         I                                                                                                                                                 N
                                                                                                                                                                                                                                                                                                                                                                                           ....
                                                                                                                                                                                                                                                                                                                                                                                           0
                                                        I                (i+'l)                            I               (i+2)                                     l         I       n                                                                                                                                                                                                   Ul
                                                        l                                                  l                                                         l         f
             . !              !               l                                                                                                                                !
Store Encodeo i Store Encoded 1 Store Encoded 1                                                                                                                                1 Store Encoded
  Data B!ock      Data Block  J   Data Biock                                                                                                                         i i                     Data Block
                                                                                                                                                                                                                                                                                                                                                                                           1J1
                     (i+1)    l      {i+2)    l                                                                                                                                I                           n                             l
                                                                                                                                                                                                                                                                                                                                                                                           =-
                                                                                                                                                                                                                                                                                                                                                                                           ('D

 ·-~.,,,, .. ,,...,......~ ..,, .. ~...-
                                                        !                                                  l                                                         l         !                                                         I                                                              l                                                              I
                                                                           ...,,....,. .. ,.,.,.,.,..,..• ,..••.•.••.... •.•.•?.••"··~•.•H••<••#'ro~<'"•-~--~.............,,,..,._,..,.,,,,,...,......,.,,.~,.... ,.~i.J",••,.l',..•.•,•.•,.;,•,•.•1'./'1'••••••,.•;.o,•*•••••:~-~OV,,~o'rw~,Y~ ...... :'".,.......,,,_~-..,.............,,.,...._,.,,,.,.,.,.,..,r•,.,.;.....,.,...,..    a
       METHOD 2                                         i                                                  ;                                                         l         i                                                         l                                                              i                                                              1                   Ul
                                                                                                                                                                                                                                                                                                                                                                                           0
                                                        l                                                  l                                                         I         i                                                         I                                                              i                                                              l                   .....
          C        .,                                   l         Compress                                 1             Compress                                    1         :            Compress                                     l                Compress                                      1                                                              1                   N
          otmp re:;,                                    l         Data Block                               f             Data Block                                  !         i            Data Block                                   l                Data Block                                    i                                                              !                   0
        D a a 9 1.oCi<.                                 1                        l                         t                {l+'!)                                   1         1                      (n-i)                              1                               n                              !                                                              1
                                                        l                                                  I                                                         I         i                                                         I                                                              I                                                              l
                                                        I                                                  I                                                         I         l                                                         I                                                              !                                                              I
                                                        l                                                  l                                                         I         l                                                         I                                                              l                                                              !
Store Encoded Store Encoded ; St.ore Encoded            l                                                                                                            l i         Store Encoded                                           l          Store Encoded                                       ;        Store Encoded                                         )
  Data Block 1 Data Block   1   Oa!a Biock   1                                                                                                                                 1   Data Block  1                                                      Data Block                                        1          Data Block                                          1
                                                        I                   (l.°l)                         I                            i                            I         l      (n-2';   I                                                         {n-1)                                          I              n                                               I
                                                        I                   \· .                           !                                                         !         l                                                         I                          '                                   i                                                              I
                                                        I                                                  l                                                         i         I                                                         I                                                              l                                                              l
                                                                                                                                                                                                                                                                                                                                                                                           d
                                                                                                                                                                                                                                                                                                                                                                                           rJl.
                                                                                                                                                                                                                                                                                                                                                                                           \C
                                                                                                                                                                                                                                                                                                                                                                                          "'
                                                                                                                                                                                                                                                                                                                                                                                           "'"'""""
                                                                                                                                                                                                                                                                                                                                                                                           0--,
                                                                                                                                                                                                                                                                                                                                                                                          \c
                                                                                                                                                          FIGURE 4b                                                                                                                                                                                                                        =
                                                                                                                                                                                                                                                                                                                                                                                           00

                                                                                                                                                                                                                                                                                                                                                                                           =
                                                                                                                                                                                                                                                                                                                                                                                           N
                               Case 1:17-cv-00800-CFC Document 53-4 Filed 05/18/21 Page 37 of 62 PageID #: 2959




                                                                                                                                                                                                                                                                                                                                                                                  ~
                                                                                                                                                                                                                                                                                                                                                                                 00
                                                                                                                                                                                                                                                                                                                                                                                 •
                                                                                           T1                                       T2                                                        rs                                            T4                                                                   Ti                                                               ~
           Time Interval                                                                                                                                                                                                                                                                                                                                                         ~
                                                                                                              ..
--~-----,,-·--········.·.······--·····"'1······--·············-······,······-~---....', ~~,,~-------......4,,,-,,
                                                                                                                                                                    ;
                                                                                                                                                                               . .,.,,. . . . ., .., . . . . . . . . .:i....,,...... ...........................,.•,.,..,.1----................
                                                                                                                                                                                                                                      ~                                                                           ~~·----"""'--
                                                                                                                                                                                                                                                                                                                                                                                 ~
                                                                                                                                                                                                                                                                                                                                                                                  ~




                Retrieve                                                    Retrieve                                  Retrieve
                                                                                                                                                                    i
                                                                                                                                                                               Retrieve                                            Retrieve                                                  Retrieve
                                                                                                                                                                                                                                                                                                                                                                                 =~


               Data Block                                                 Data Block 1                              Data Block 2                                             Data Block 3                                        Data Block 4                                               Data Block l

                ..      .........,,.,,..--.-..,..............                     ..                    -·r. -.---,,-.. . . . . . ., . .,.. . . . . . .,. ,.,. . ""t ...-.,...,. .•...........,,.,,.......--.·                            ---,,~---
                                                                                                                                                                                                                                                                                                                                                             '       ' . .-,
                                                                                                                                                                                                                                                                 ....{. .-.-+. . .,. . .,.. . ., ., ,. . .,.,., ,. __.,. . . . . . . ,._ .....-.. ,.-.. .,..........t····-.-.
                                                                                                                                                                                                                                                                                                                                                                                 ~
~....,..........,_..... ~                                       -t·····.~.·····        ~~---:-:•""".'




              MJ;JJ:!OD...-1                                                                                                                                                                                                                                        I           l
                                                                                                                                                                                                                                                                    I           i                                                                                               ~
                                                                                                                                                                                                                                                                    I           l                                                                                                N
             Decompress                                                  Decompress                                  Decompress                                              Decompress                                           Decompress 1                                  1 Decompress
                                                                                                                                                                                                                                                                                                                                                                                '"Ul
               Data Block                                                Data Block 1                               Data Block 2                                             Data Block 3                                         Data Block 4 1                                1 Data Block i                                                                                   N
                                                                                                                                                                                                                                                                                l
                                                                                                                                                                                                         I
                                                                                                                                                                                                                                                                    !
                                                                                                                                                                                                                                                                                I                                                                                                ....
                                                                                                                                                                                                                                                                                                                                                                                 0
                                                                                                                                                                                                                                                                                                                                                                                 Ul
                                                                                                                                                                                                         I                                                                      l
                                                                                                                                                                                                         I                                                                      I
   Output Decoded I Output Decoded ! Output Decoded                                                                                                                l     Output Decoded l Output Decoded !                                                                      ! Output Decoded !
             Data Block                                          :        Data Block 1                    :          Data Block :2                                 1          Data Block 3                                ;      Data Block 4                      :            l               Data Block i
                                                                                                                                                                                                                                                                                                                                                            I
                                                                                                                                                                                                                                                                                                                                                             !                   1J1

                                                                 I                                        l                                                        l
                                                                                                                                                                                                                                                                   !            l
                                                                                                                                                                                                                                                                         I l ......
                                                                                                                                                                                                                                                                                                                                                            1                    =-
                                                                                                                                                                                                                                                                                                                                                                                 ('D

·.·.·.········-···---~-~~------.-.··--·"·c·····-··--········-r····"'~---·--····----···-------                                                         ..··~----~---------~                                       ........ Tl ........_,.,.,,,,, ..............·.........mf"'!m                                                                          -~
                                                                                                                                                                                                                                                                                                                                                            I
                                                                                                                                                                                                                                                                                                                                                                                 .....
                                                                                                                                                                                                                                                                                                                                                                                 ('D


              METHOD 2                                           I                                        I                                                        l                                                      1                                         I           l                                                                           I                    O'I
                                                                 I                                        !                                                        l                                                      i                                        !            I                                                                                                0
             Decompress                                          1                                        l          Decompress                                    1           Decompress                                 1       Decompress                       1            1              Decompress
                                                                                                                                                                                                                                                                                                                                                            I
                                                                                                                                                                                                                                                                                                                                                            l
                                                                                                                                                                                                                                                                                                                                                                                 .....
                                                                                                                                                                                                                                                                                                                                                                                 N
              Data Block                                         I                                        l          Data Block i                                  :          Data Block 2                               l       Data Block 3                      :            l        Data Block (i·1)                                                   !
                                                                                                                                                                                                                                                                                                                                                            !
                                                                                                                                                                                                                                                                                                                                                                                 0

                                                                 I                                        l                                                        !                                                     l                                         l            l                                                                           I
                                                                 I                                        !                                                        !                                                     l                                         !                                                                                        I
                                                                 I                                        I                                                        I                                                     l                                         I                                                                                        !
   Output Decoded                                                l                                        l                                                         ~ Output Decoded                                     l Output Decoded l                                            Output Decoded !
                                                                                                                                                                                                                                                                                                        !
     Data Block   1                                                                                       !                                                        i          Data Block 1                                i      Data B!ock 2                      1                   Data Block (i-2) I
                                                                 I                                        I                                                        l                                                      I                                        I                                                                                        I
                                                                 I
                                                                 I
                                                                                                          !
                                                                                                          I
                                                                                                                                                                   1
                                                                                                                                                                   !
                                                                                                                                                                                                                          l
                                                                                                                                                                                                                          I
                                                                                                                                                                                                                                                                   l
                                                                                                                                                                                                                                                                   l
                                                                                                                                                                                                                                                                                                                                                            I
                                                                                                                                                                                                                                                                                                                                                            I
                                                                                                                                                                                                                                                                                                                                                                                 d
                                                                                                                                                                                                                                                                                                                                                                                 rJl.
                                                                                                                                                                                                                                                                                                                                                                                '"'..c
                                                                                                                                                                                                                                                                                                                                                                                 "'"'""""
                                                                                                                                                    FIGURE 5a                                                                                                                                                                                                                   '"= °"
                                                                                                                                                                                                                                                                                                                                                                                  '..c
                                                                                                                                                                                                                                                                                                                                                                                  00

                                                                                                                                                                                                                                                                                                                                                                                 =
                                                                                                                                                                                                                                                                                                                                                                                 N
                         Case 1:17-cv-00800-CFC Document 53-4 Filed 05/18/21 Page 38 of 62 PageID #: 2960




                                                                                                                                                                                                                                                                                                                                                                                                                      ~
                                                                                                                                                                                                                                                                                                                                                                                                                      00
                                                                                                                                                                                                                                                                                                                                                                                                                      •
                                                                                                                                                                                                                                                                                                                                                                                                                      ~
                                                                                                                                                       T(!+2)                                   I          I                            Tn                                                          T{n+ 1)                                                             T(n+2)                               I        ~
       Time Interval                                                           T(i+1)                                                                                                           I          I                                                                                                                                                                                                 f        ~
                                                                                                                                                                                                                                                                                                                                                                                                                      ~
••••.••_..,,-•,..•..u,.-,...,-h,.o•,.,.••••••••••••-,••,•;>.J//'u••-.----~....,..,..,,J,._




            Retrieve
                                                            I
                                                            :            Retrieve
                                                                                                                               I
                                                                                                                               :
                                                                                                                                             _.u.•,.,._,.,.,.,.,.,...,. ••••.•.·••••••••,r•••••t ....... L._........___,~.---.-




                                                                                                                                               Retrieve
                                                                                                                                                                                                I
                                                                                                                                                                                                :
                                                                                                                                                                                                           I
                                                                                                                                                                                                           :              Retrieve
                                                                                                                                                                                                                                                               ............,..,.......1,....,....,......,.N...,,.,-~-,.,,...->,.,....••••.-,.••-"•'"'"·"""•lo••••'•••••••m•••~•••<'•~•..........,...,.Y.......)_
                                                                                                                                                                                                                                                                             I
                                                                                                                                                                                                                                                                             l
                                                                                                                                                                                                                                                                                                                                               1
                                                                                                                                                                                                                                                                                                                                               l                                                                      =
                                                                                                                                                                                                                                                                                                                                                                                                                      ~


           Data Block                                        I          Data Block                                             I              Data Block                                        1          1             Data Block                                           t                                                                1
                                                            l                     (i+1)                                        :                          (i+2)                                 i :                                        n                                 :                                                                 ;
                                                                                                                                                                                                                                                                                                                                                                                                                      ~
                                                            I                                                                  I                                                                I          I                                                                 I                                                                 !                                                             !
, _ _w-.y.;............. ...,...,.......,,.,.,.,...   ...,,,.,.f,..,.,,..,.•,.,..•,.,.,.,.,.,•.•.·.·.••1'.••.C.••mm•...,..,.l"'""'O:~-._ _ ,,,_.,..,.,.,.,....,,....~,.,.,.,.,.,.,.,...•,.._.,+•·••••·{••;,.1.. _.,.,.,..... .._.,....,.,.,........,...,.,.,."'°".,.,.·•• _.. ••••·.··.•.t.-:-.•".-.,...-.;v;-•......-..~--'-".{---u·.·,.....,.......................,...,.,..,.-'.",._..,._..,n.u_..,.   ·~·-"""

         METHOD 1                                           I                                                                  I                                                                I          I                                                                 I                                                                 I                                                             I      ~
                                                            I                                                                  I                                                                I          I                                                                 I                                                                 l                                                             !        N
         Decompress                                          I          Decompress                                             I            Decompress                                          1          1           Decompress                                            I                                                                 l                                                             1      ...ui
           Data Block                                       l           Data Block                                            l             Oat~ Block                                          l l                    bata Block                                            :                                                                 )                                                             ;        N
                                                            I                         Q+1)                                     I                          (1+2)                                 I          I                              n                                  I                                                                 !                                                             !        ....
                                                                                                                                                                                                                                                                                                                                                                                                                      0
                                                                                                                                                                                                                                                                                                                                                                                                                      Ul
                                                            I                                                                  I                                                                I          I                                                                 I                                                                 !                                                             !
                                                            I                                                                  I                                                                I          I                                                                 I                                                                 l                                                             !
   Output Decoded I Output Decoded I Output Decoded I                                                                                                                                                      1 Output Decoded I                                                                                                                  I                                                             1
     Data Block   [   Data Block   [   Data Block   :                                                                                                                                                      :              Data Block·                                        :                                                                 :                                                             I
                                                                                                                                                                                                                                                                                                                                                                                                                      1J1
                                                            I
                                                            I
                                                                                      (i+1)                                    I
                                                                                                                               I
                                                                                                                                                          (i+2)                                 I
                                                                                                                                                                                                I
                                                                                                                                                                                                           I
                                                                                                                                                                                                           I
                                                                                                                                                                                                                                           !l                                I
                                                                                                                                                                                                                                                                             I
                                                                                                                                                                                                                                                                                                                                               !
                                                                                                                                                                                                                                                                                                                                               I
                                                                                                                                                                                                                                                                                                                                                                                                             :
                                                                                                                                                                                                                                                                                                                                                                                                             !
                                                                                                                                                                                                                                                                                                                                                                                                                      =-
                                                                                                                                                                                                                                                                                                                                                                                                                     ('D

                 ---~ ....................f.rN_. ••,. ••• •.•••••••m•-'•'•.•.-•.•.••.•••••·I•••~,'•'.''""~.-.-.....                                                             .-.--...f.-.+•r.-'r••,-rNr·.·r·;..,-.•·,•.·•·•-•••'-'.""-'--'•--1-<"_._._,_,._,_...............,_....,.;---'-_.~-._u........,.~_...,...,,..,.......,,,,...,,,.,,.....,..,._,,,.,.,..1.,._.-,.,.,._.                                   .....
                                                                                                                                                                                                                                                                                                                                                                                                                     ('D


         METHOD 2                                            l                                                                 .                                                                i i                                                                          i                                                                 i                                                                     -....J
         -------                                             !                                                                                                                                  I          I                                                                 I                                                                                                                                       0
         Decompress                                          1          Decompress                                                         Decompress                                           1          1           Decompress                                            1          Decompress                                                                                                                    .....
                                                             1                                                                                                                                  1                                                                            1                                                                                                                                       N
          Data Block                                                     Data Block                                                         Data Block                                                     I            Data Block                                                       Data Block                                                                                                                  0
                                                            :                               i                                                            (i+1)                                 I :                                   <n-1)                                   I               n
                                                             I                                                                                                                                  I          I                                                                 I
                                                             I                                                                                                                                  I          I                                                                 I
   Output Decoded Output Decoded                             l                                                                      Output Decoded :                                                       : Output Decoded : Output Decoded ; Output Decoded
     Data Block   1 Data Block                                                                                                        Data Block   t                                                       1   Data Block   1   Data Block   !   Data Block
                  1
                       (i-1)                                                                                                               i                                                    l :               (n-2)            (n-1)              n                      l
                                                                                                                                                                                                I          I                                                                 I                                                                                                                                       d
                                                                                                                                                                                                                                                                                                                                                                                                                     rJl.
                                                                                                                                                                                                                                                                                                                                                                                                                    ...'-C

                                                                                                                                                                                                                                                                                                                                                                                                                     "'""
                                                                                                                                                                                                                                                                                                                                                                                                                    .°""'. ""
                                                                                                                                                                                                                                                                                                                                                                                                                     l,,C
                                                                                                                                                                           FIGURE 5b                                                                                                                                                                                                                                 =
                                                                                                                                                                                                                                                                                                                                                                                                                     00

                                                                                                                                                                                                                                                                                                                                                                                                                     =
                                                                                                                                                                                                                                                                                                                                                                                                                     N
Case 1:17-cv-00800-CFC Document 53-4 Filed 05/18/21 Page 39 of 62 PageID #: 2961


  U.S. Patent         Aug. 25, 2015                                                  Sheet 8of20                                                       US 9,116,908 B2




                               {........................ .......

                               ll Receive Initial
                                                        ~         ~                  _
                                                                            ..........             ....... ~ ~              .
                                                                                                                                       tl
                               !.
                               s Data Block From                                                                                       i~~       600
                               [    Input Data                                                                                         !
                               ~      Stream                                                                                            lt
                               ~
                               L--                                            i                                                    -l


                               ..........................................................~........................."".................."'i


                               l                                                                                                       !!
                       B ·---~~
                               l



                               l
                                                Time & Count
                                                 Data Block
                                                                                                                                       I"'       602
                               l                                                                                                       l
                               !
                               t_........___ ""'«~·~----Jl

                               ,,.-.
                               f
                                                   -~--~·-·~·,                                                                         {
                               l                                                                                                       l
                               i~                         Buffer                                                                       l~ ~
                                                                                                                                                 604
                               l                        Data Block                                                                     i


                               L---.---~J
                               ~-~""""'.'"'""'"'''"!
                                                                               ~-
                               I                                                                                                        ~
                               ~            Compress Data                                                                              l
                               l              Block with                                                                               I....,    606
                               t              Encoder(s)                                                                               i
                               l
                               ~-·                                     ........,.:.F,. . . . . . . . . ._... . . .:-:-·. :..-.c.,...-:>!
                                                                                   t
                                                                                ~

                               ,-~~:~~-0-un-t--·1
                               !                        Data Block                                                                     !. . .,   608
                               ~                                                                                                        !
                               L ____........r ....·····-··---.J
                                                                                    l
                                                                               +
                                                                              A


                                        FIGURE 6a
Case 1:17-cv-00800-CFC Document 53-4 Filed 05/18/21 Page 40 of 62 PageID #: 2962


  U.S. Patent         Aug. 25, 2015      Sheet 9of20        US 9,116,908 B2




                                      FiGURE 6b
Case 1:17-cv-00800-CFC Document 53-4 Filed 05/18/21 Page 41 of 62 PageID #: 2963


  U.S. Patent         Aug. 25, 2015                                           Sheet 10 of 20                                                         US 9,116,908 B2




                                 ' " ' _.........................~-.....~ .......................................................t
                                 ~                                                                                              ~
                                 !             Retrieve Initial                                                                 l
                                 ~              Data Block                                                                       i
                                 ~
                                 l             From Storage                                                                     l~"""' 700

                                 L-----------~-~!-~------w··"J
                                 r ___:L_I
                       B --~;.~1
                                 I               Time & Count
                                                  Data Block
                                                                                                                                 f
                                                                                                                                 i"'""         702
                                ~!                                                                                              li
                                 ~----------·'-t"''""'"'"''''··-----'
                                                                                 ~

                                 f""'''·--------~---------1
                                 I!                       Buffer
                                                        Data Block
                                                                                                                                lI"'- 704
                                 !                                                                                               !
                                 i                                      -r--~.J
                                 r---~---~---~:                                         ______________________t
                                 ·~                                                                                                  ~
                                  \' Decompress Data ll
                                 l      Block with   J~......, 706
                                   j Decoder(s)

                                  '.--~-~L--~l
                                  l
                                 I1
                                                  Time & Count                                                                       j         708
                                                   Data Block                                                                        1...,.,
                                  ~                                        ~.
                                  ~                                        t
                                  L._w.. -.-.0-.-.·------··1•·"'"'"'-""____j

                                                                               "'f'

                                                                             A


                                           FIGURE 7a
Case 1:17-cv-00800-CFC Document 53-4 Filed 05/18/21 Page 42 of 62 PageID #: 2964


  U.S. Patent         Aug. 25, 2015   Sheet 11 of 20        US 9,116,908 B2




                                  FIGURE 7b
            Case 1:17-cv-00800-CFC Document 53-4 Filed 05/18/21 Page 43 of 62 PageID #: 2965




                                                                                                                                                                                                                         ~
                                                                                                                                                                                                                        00
                                                                                                                                                                                                                        •
        r·-·-·-·-·-·-·-·-·-·-----·-·-·-·-·~·-·-·-·-·-·-·-·1
                                                                                                                                                                                                                         ~
                                                                                                                                                                                                                        ~
        I                                                                                                                                                                                                                ~
                                                                                                                                                                                                                        ~

                                                                                                                                                                                                                        =
            l!       rmm-·--:-!~--r;~~1~~-1                                                                                                                                                                              ~




                            !                                                                                                    !
 Data 1
Stream l• !f
            r-------· ,.,.___

              tnput ,  l Data
                                l   I
                                    -i-·-·1
                                                     f
                                                           1
                                                           ! [:~~oder:§ J
                                                           !
                                                               ,------.......,
                                                                                           !
                                                                                           ,
                                                                                           j
                                                                                                 i
                                                                                                 ,        Buffer/Counter 2
                                                                                                            .
                                                                                                                                 !     f'""~,,,,.,.,,'L..,.......,,,,.1
                                                                                                                                 !' f: Compressmn
                                                                                                                                               '     .
                                                                                                                                                  Ratm
                                                                                                                                                                         j
                                                                                                                                                                         i
                                                                                                                                                                             lConmresslon1       1
                                                                                                                                                                             , ........,..,,..~,,,.
                                                                                                                                                                                                                       ~
                                                                                                                                                                                                                        ~
--~-----~,·*J Data ~1 Block
                                                           1
                                                         -~{    !                 J
                                                                                r-·1!>                                           ~i                                      i.--~                    !                     N

            i Buffer i 1Counter                            '!'
                                                                  Encoder. E3
                                                                       '       I                I                    '
                                                                                                          Buffer/Counter 3;
                                                                                                                                 i }
                                                                                                                                             Determination!
                                                                                                                                              Comparison                 i
                                                                                                                                                                                   Type
                                                                                                                                                                                 Description      r·;,_,....,j
                                                                                                                                                                                               ,,,1
                                                                                                                                                                                                                       '"Ul
                                                                                                                                                                                                                        N
            I!       I
                     l '!                                   ,          '       Ii      I                             •
                                                                                                                                 ll    ~,,..,,,,,,,,,._._,,,~___,,,,,,,.;i                        .   l           iI
                                                                                                                                                                                                                        ....
                                                                                                                                                                                                                        0

            ',__,__,_,_,,.i'. ,i    t...~,_,.,,,,.
                                                           '1
                                                                        '                  1'
                                                                                           '
                                                                                                !I,                  '           !!                   35
                                                                                                                                                        )                              \
                                                                                                                                                                                      38              l• !''            Ul


                     1~                  Jo                !    ~                          J    I !~uf~er/?~:~~~~~:~:J !                                                                              i          !
        '- - ;- --------_:=--=~=. -'- -~---~-~-~ ------------------· I!
                 ~                                                                                                                         Encoded Data Slream wl Descriptor
                                                                                                                                                                                                                        1J1
                                                                                                                                                                                                                        =-
                                                                                                                                                                                                                        ('D

                                                                                                                                                                                                                        .....
                                                                                                                                                                                                                        ('D

                                                                                                                                                                                                                        ....
                                                                                                                                                                                                                        N
                 1
                                                 r---------.-       ,,_:~---     . _,,. , ·, .,. , .  ,.ff-------~:=:=::~------...    ----                            ----------.________                 ,,,,....!
                                                                                                                                                                                                                        0
                                                                                                                                                                                                                        .....
                                                                                                                                                                                                                        N
                                                                                                                             ~
                                                !                   J
                                                                    ;              :
                                                                                      1
                                                                                                             ~
                                                                                                                                                                                                                        0
                                                l!                  i: Storage i~,,,,,,,,,,,*''             1'
                                                i',,,,,,..,,,n,~--N
                                                                 , i$ Dev~ce

                                                                    !
                                                                          •

                                                                         Data
                                                                                   i
                                                                             ( s'1 ii

                                                                    1f Interface
                                                                                      0
                                                                                       o
                                                                                                j ~
                                                                                                     Data i
                                                                                                         !
                                                                                                , ;;,torage
                                                                                           ° l Devlc~(s)
                                                                                      1~,,.,,-%-1
                                                                                       l              !
                                                                                                                         l
                                                                    L-----r-----!
                                                                    !                                 1. . _,_, ,__f··~--h                                                                                              d
                                                                                                                                                                                                                        rJl.
                                                                            40                                  45                                                                                                     '"'..c

                                                                                                FIGURE 8                                                                                                                "'"'""""
                                                                                                                                                                                                                       '"= °"
                                                                                                                                                                                                                         '..c
                                                                                                                                                                                                                         00

                                                                                                                                                                                                                        =
                                                                                                                                                                                                                        N
                 Case 1:17-cv-00800-CFC Document 53-4 Filed 05/18/21 Page 44 of 62 PageID #: 2966




                                                                                                                                                                                                                                                                            ~
                                                                                                                                                                                                                                                                           00
                                                                                                                                                                                                                                                                           •
                                                                                                                                                                                                                                                                            ~
                                                                                                                                                                                                                                                                           ~
                                                                                                                                                                                                                                                                            ~
                                                                                                                                                                                                                                                                           ~
                                                           r · - -- -- · - · - · . . . · - · - · - · - · - · - · - · - · - · - ·1                                                                                                                                          =~



                                                                                                                Data wl Nut! Descriptor
                                                                                                      --
                                                                                                       .. ,_..,,......,._,,...,....,,,..,,..,,._,.,,.,,...,.•             ...
                                                                                                                                                            ,.,.,.l'_,._,.~                                   .......
                                                                                                                                                                              ,,.,.,...,......,.,.,,..,.,.,.~,.                      ...-... ~
                                                                                                                                                                                                                        1,,,.,.µ,,.:;~




                                                                                                     ~,                                                                                                                                      l
                                                                                                                                                                                                                                             ;                             ~
                                                                                                     i                                                                                                                                                                    ~
                                                                                                      ~

                                                                                                                                  r-;--------,,,---i                                                                                         ,
                                                                                                                                                                                                                                             ·1:

                                                                                                      j                                                                                                                                                                    N



~------'1                      r-·---~~--l                 l    1·                                   !                            ! [ D?cod~r~~1] l
                                                                                                                                  !                                   ~
                                                                                                                                                                                               J
                                                                                                                                                                                     l· I r· _,,,h,_,,,.,l
                                                                                                                                                                                                                                                                          '"Ul
                                                                                                                                                                                                                                                                           N
                                                                                                                                                                                                                                                                           ....
                                                                                                                                  Il
                                                                                                                                                                                                                                                                           0
                                                                             'j          r-Pm,,,,J,,.,,,,,,,_,i                           r.                                                                                                           I Output
i~       ii                    tr         i
                                                I                                   i:                               !'                         Deccder D2                                           '!  i                                             , Data              Ul
·
      Data        I -.
                   l.,....,,,,,.·11'1 Storage
                               l Devlce(s}
                                                      i
                                                    Da«1
                                                 Stream ,
                                                           i !
                                                           •    ,


                                                                !
                                                                        Input
                                                                        Data        !
                                                                                     j
                                                                                         1
                                                                                         !
                                                                                         ! Descriptor
                                                                                                                     ;
                                                                                                                     l
                                                                                                                     \_,,,*'!i ~der 02]                                                 L",!             j
                                                                                                                                                                                                                             j
                                                                                                                                                                                                                                   Output   l
                                                                                                                                                                                                                                    Oala t - '
                                                                                                                                                                                                                                                   i

                                                                                                                                                                                                                                                   I
                                                                                                                                                                                                                                                               .
                                                                                                                                                                                                                                                             Stream
                                                                                                                                                                                                                                                           _,,~,,,.,.#'
    S'ora"'e
      ·,    "'
    De\/lce{s}
                        '-'0   i
                               i    Data
                 '!""""'*!r Interface
                                                ,,,,,,,,,,,,,,,,,,<,,.~, 8' l< ~
                                                                l
                                                                •
                                                                          :oc l
                                                                         8 ff < <
                                                                                         1
                                                                                             E'"' ,,~«on
                                                                                               "'r"'""
                                                                                                                    !
                                                                                                                     '>
                                                                                                                     i
                                                                                                                     '
                                                                                                                                  ,
                                                                                                                                                            0
                                                                                                                                                                                        j
                                                                                                                                                                                                    I ,                            Bulfer
                                                                                                                                                                                                                                                       !
                                                                                                                                                                                                                                                       ;
                                                                                                                                                                                                                                                       l
                                                                                                                                                                                                                                                                           1J1
                                                                                                                                                                                                                                                                           =-
'l                        ~
                          i
                                                           I
                                                           •
                                                                I      l  u, e, \
                                                                                    i
                                                                    ,,,,£,,...,,_,,,,J
                                                                                         j                          !
                                                                                         L,,,,,,,,,,,,,,,,,,,,,,,...i
                                                                                                                                                            o
                                                                                                                                                            0
                                                                                                                                                                                                     ,
                                                                                                                                                                                                                             '!          .
                                                                                                                                                                                                                                 ·---7.........,j
                                                                                                                                                                                                                                                   j   '
                                                                                                                                                                                                                                                       l
                                                                                                                                                                                                                                                                           ('D

                                                                                                                                                                                                                                                                           .....
                                                                                                                                                                                                                                                                           ('D

                                                                                                                                                                                                                                                                           ....
 "-~,,. r------'"'
                   i
                          "'"'""'r_,,,.,,.,                I ·             s                        ~s                                    foecooer                  o;;-i '                                                              1b                                (.H


                                                                                                                                  L-,~=:=:r::::~:.::L_.J
                                                                                                                                  1                                                                                                                                        0
       45                            so                    •              55                        ..,o                                                                                                                                                                   .....
                                                                                                                                                                                                                                                                           N
                                                                                                                                                                                                                                                                           0
                                                           l                                                                                              65                                                                                           •
                                                           '                                                                                                                                                                                           l
                                                           L   ------·-·s·----- --------·-----·-    80
                                                                                                                                                                                                                                                                           d
                                                                                                                                                                                                                                                                           rJl.
                                                                                         FIGURE 9                                                                                                                                                                         '"'..c
                                                                                                                                                                                                                                                                           "'"'""""
                                                                                                                                                                                                                                                                          '"= °"
                                                                                                                                                                                                                                                                            '..c
                                                                                                                                                                                                                                                                            00

                                                                                                                                                                                                                                                                           =
                                                                                                                                                                                                                                                                           N
                         Case 1:17-cv-00800-CFC Document 53-4 Filed 05/18/21 Page 45 of 62 PageID #: 2967




                                                                                                                                                                                           ~
                                                                                                                                                                                          00
                                                                                                                                                                                          •
                                                                                                                                                                                           ~
                                                                                                                                                                                          ~
                                                                                                                                                                                           ~
                                                                                                                                                                                          ~

                                                                                                                                                                                          =
                                                                                   F'
                                                                                                                                                                                           ~


 Video <-"_..,....,..,,..............,...............~
!nput(s) i                                           r
                                                              -----
                                                              ) ... -. . ..
                                                              ~
                                                                                   ~

                                                                                   J
                                                                                        r,.,,,,,,mwm-"l     ,.,._w_I
                                                                                                            :
                                                                                                            !          !r~m-------"'l ir----~--mul
                                                                                                                       ~             I   ~
                                                                                                                                                                          Data Output
                                                                                                                                                                            .Sir"'"'m.
                                                                                                                                                                               'YQ




      _,,,,~----·¥:>)                              ~-----;\~~.1
                                                   f               Analog
                                                                                      ;~ Video ·----\I~J Viaeo
                                                                                        I                     .. r~'ili Output
                                                                                                                           Video --~\!     Data
                                                                                                                                      ·. Storage !
                                                                                                                                                  ~-J\)                                   ~
              ~                                                                    --y1 Memory !--------v1 Processor --~ Memory -~~ Accelerator .rv
            o \                 Input                                         to
                        [        Mux               j-,,,., ,4    Digital                                                                                                                 ~
      -~/l                                         i       ¥ '! Convert                 I            J'     1          !                 J                            l                   N

                                                                                                            L-~---     t~-~--,_,,,,.,,
                                                                                                                                                                                         '"Ul
                        '
                        I
                        L-)-___,                   l          ;<..,,.,,,"1'm--          '
                                                                                        i
                                                                                        ~--------~r---         'i
                                                                                                                                         '                            ,
                                                                                                                                         1,____,,.,.,,.,,...,,,.•,,.•,l
                                                                                                                                                       ~
                                                                                                                                                                                          N
                                                                                                                             1)
                                                                                                                                                                                          ....
                                                                                                                                                                                          0
                                                                                                                                                                                          Ul
                                i010                                 1020                   1030                1040       1050                      10

                                                                                                                                                                                          1J1
                                                                                                                                                                                          =-
                                                                                                                                                                                          ('D

                                                                                                                                                                                          .....
                                                                                                                                                                                          ('D

                                                                                                                                                                                          ....
                                                                                                                                                                                          .i;...
                                                                                                                                                                                          0
                                                                                                                                                                                          .....
                                                                                                                                                                                          N
                                                                                                                                                                                          0




                                                                                                                                                                                          d
                                                                                                          FIGURE 10                                                                       rJl.
                                                                                                                                                                                         '"'..c
                                                                                                                                                                                          "'"'""""
                                                                                                                                                                                         '"= °"
                                                                                                                                                                                           '..c
                                                                                                                                                                                           00

                                                                                                                                                                                          =
                                                                                                                                                                                          N
       Case 1:17-cv-00800-CFC Document 53-4 Filed 05/18/21 Page 46 of 62 PageID #: 2968




                                                                                                                                                                                                            ~
                                                                                                                                                                                                            00
                                                                                                                                                                                                            •
                                                                                                                                                                                                            ~
                                                                                                                                                                                                            ~
                                                                                                                                                                                                            ~
                                                                                                                                                                                                            ~

                                                                                                                                                                                                            =
                                                                                                                                                                                                            ~

Display Data    --- "'l ., ., ,. . ,.,.                     ------~        ~-~---,                     f,., _, , , , ., , , !, ,._,.,. , . .            ;'
                                                                                                                                                  ~-""'"'        , , , , , , , , , , _, ,;
                                                                                                                                                                 'i
                                                                                                                                                                                             To Display
   ~t ream
                                                                                                  I                                                                                            Device
                                                                                                                                                                                                  .
                1
   ,.,          i                                 ;'              l'       l'                     j
                                                                                                  '                                                                                     1

                l                                                                                                      I                                                                1

                                                                                                                                                        Ii       ''
                                                                                                                                                                                        I
                                                  !               j        !

      ~-h~ 1                                                      ~"'"'1~'.\i                                           r___.,.;(~~                     i, ., ,Y,~
                                                                                                                                                                                         I


                                                                                                                                    Display l '- ! Display --~                                              ~
                j                                 ;               I        I                           ,

             ·, l       Data             ··1
                                 .t.......,.?\ Display !                      Dlsplav -'"''>J.    d Output

                                                            J'L,,)
                           •                                                                                                                                 0
      i            ~ Retrieval !
      ,,,,,,,,..,,v(I A  I
                    i cce.erator j ·
                                      ~ ~      Merner)
                                                      ,
                                                                         ~~
                                                                                    ·,... r------.11l Memory
                                                                           . Processvr
                                                                                                      ri
                                                                                                                       l~---~/
                                                                                                                       f r
                                                                                                                                 l           j    ).  •
                                                                                                                                                        ~
                                                                                                                                                           ' 0
                                                                                                                                   Formatter r---iN Dnver ! 0
                                                                                                                                                               ¥j                       ,,_._
                                                                                                                                                                                                          ~
                                                                                                                                                                                                           N
                                                                                                                                                                                                          '"Ul
                f                            !                             !                           1                                                ~       ;                                          N
                ~                             i
                ,,,,,,_,_,,.,_,,_,,_,,,__,_,,/C   mm'"""'                  ~
                                                                           !,.,,,,__   _.,,_,m~/n).    •~,_,,,_,,,_,_,_j
                                                                                                       I                              ,,,,_,,_,,,,,~,,_,]        '••m••.,.,~.,_,__,J
                                                                                                                                                                 ~                                         ....
                                                                                                                                                                                                           0

                              )                         ~                              )                       s                              )                             ~
                                                                                                                                                                                                           Ul


                            80                         1110                        i120                    1130                            1140                        1150
                                                                                                                                                                                                           1J1
                                                                                                                                                                                                           =-
                                                                                                                                                                                                           ('D
                                                                                                                                                                                                           ('D

                                                                                                                                                                                                           ....""""
                                                                                                                                                                                                           Ul
                                                                                                                                                                                                           0
                                                                                                                                                                                                           .....
                                                                                                                                                                                                           N
                                                                                                                                                                                                           0




                                                                                                                                                                                                           d
                                                                                  FIGURE 11                                                                                                                rJl
                                                                                                                                                                                                          '"'..c
                                                                                                                                                                                                           "'"'""""
                                                                                                                                                                                                           0--,
                                                                                                                                                                                                          \c
                                                                                                                                                                                                          =
                                                                                                                                                                                                          00

                                                                                                                                                                                                           =
                                                                                                                                                                                                           N
Case 1:17-cv-00800-CFC Document 53-4 Filed 05/18/21 Page 47 of 62 PageID #: 2969




                                                                                                                                                                                                                                                 ~
                                                                                                                                                                                                                                                00
                                                                                                                                                                                                                                                •
Analog Datar·-~-.-....,. ..... l
        ,.,,,,,,,_.*'!
                       l             Ir.put
                                                                            b         ~
                                                                                 ___,,.,\
                                                                                           J
                                                                                             An~l~g to
                                                                                                                          I
                                                                                                                          t__..J\j.~j~
                                                                                                                          j
                                                                                                                                       r.------------1
                                                                                                                                              Anafog
                                                                                                                                                                       !          ,j !
                                                                                                                                                                       ;....,....)\ 1 1
                                                                                                                                                                                       r--·1                                                    ~
                                                                                                                                                                                                                                                ~

                                                                                                                                                                                                                                                =
                                                                                                                                                                                                                                                 ~
                                                                                                                                                                                                                                                 ~




                                                                                            l
          0
          o            ,                                                                  ,, D;gita!                                             Data                  ;.          ~ i
          o            i               Mux                                         ----1 /l C · rt
                                                                                                       ,cmve
                                                                                                                               """"l    f     AA
                                                                                                                                              Memor.,
                                                                                                                                                      ,                ;..--.-.·--·-ifl
                                                                                                                                                                                   v. ·,
                                                                                                                                                                                           \                                                     ~
       --        -*1'                                                       !         l'
                                                                                       '                                  1•
                                                                                                                          lI
                                                                                                                                   ·
                                                                                                                                       !1                              i
                                                                                                                                                                       '          ··,      i
                                                                                                                                                                                           i


                       ._.,.,______J
                       1
                                                s
                                                                                                , , ,. , . . . .
                                                                                                             ~
                                                                                                                 w _ _,,,,,            ~
                                                                                                                                       ·1·




                                                                                                                                                      \
                                                                                                                                                                       i
                                                                                                                                                                       i
                                                                                                                                                    • .,,..,,,,.,,••_• .<             I; !ii
                                                                                                                                                                                      i
                                                                                                                                                                                           j



                                     12os                                                                1210                                    121s                                 I' ! ;


                                                                                                                                                                                                                                               ~
                                                                                                                                                                                                                                                ~
  Parallel                                                                                                                                                                            ! i
                                                                                                                          l
                                                                                                                                                                                                                                                N
Digital Data
                  t,   r"'"',,,,_,__,                                                       r-------......,.,,.....,..1                ,------------1l                                1
                                                                                                                                                                                      I 1
                                                                                                                                                                                           j
                                                                                                                                                                                                      ,..,..................~--, Data Output
                                                                                                                                                                                                      l
                                                                                                                                                                                                                                               '"Ul
        ,.......,,.i\1
       i~            1
                              i
                              .:i        !~
                                                                                            i
                                                                                                                                                                       l              !
                                                                                                                                                                                      !
                                                                                                                                                                                           i
                                                                                                                                                                                            1:              ;~
                                                                                                                                                                                                                               .t
                                                                                                                                                                                                                               i      Stream
                                                                                                                                                                                                                                                N
                                                                                                                                                                                                                                                ....
                                                                                                                                                                                                                                                0
        '-----:/
           c f'
           o
                       IInput i~-~..-}\ :!
                      I "       ~       ).
                                                                                                         oa~a
                                                                                                                 '        ~
                                                                                                                                 \ l
                                                                                                                          _,,,,,,,,4
                                                                                                                                   0,
                                                                                                                                                Digltai
                                                                                                                                                 Data
                                                                                                                                                                       ! ' "~'-<'!
                                                                                                                                                                       1        ~
                                                                                                                                                                                           1r,..,,.,._jJ,\ i'
                                                                                                                                                                                            j
                                                                                                                                                                                                                  Data
                                                                                                                                                                                                          1'~ Storage
                                                                                                                                                                                                                               lr--·'"',~-
                                                                                                                                                                                                                               J           )
                                                                                                                                                                                                                                                Ul

                   , 1 Mux      ~----'lfl                                                               Latch                  -..•           . , m"'"'Y                }-h"•m'f            ~--v.              AccEM:rn t or   i..........,'
                                                                                                                                                                                                                                        v
        l----·A¥,~'----r·-J''~                                                                                                         '                                                   '          .~,                      '
           0
          ----'">!              l     r 'l                                                                                             1
                                                                                                                                       i      ivoe ,,..,,,                    f             J.        .. ,
                                                                                                                                                                                                                   1
                                                                                                                                                                                                                               1·
                                                                                            l                           J              li~T......,,..,..,,1                                i
                                                                                                                                                                                           ~
                                                                                                                                                                                                                               i                1J1
                                                                                            .,,,,,,,,,,,,...(______
                                                                                            i
                                                                                                                                                                                           J
                                                                                                                                                                                                      !t,._ _\ ...........,J~                   =-
                                                                                                                                                                                                                                                ('D

                                                                                                                                                                                                                                                .....
                                                                                                                                                                                                                                                ('D


                                      1220                                                               1225                                    1230                                 !    '
                                                                                                                                                                                           1                    10                              ....
                                                                                                                                                                                                                                                O'I
                                                                                                                                                                                           !
    ~~         ,,,,,_______,,,l                                                             ~,,,,,,,......_,1                           ,.,,,,,,,______,                                   ji                                                   0
                                                                                                                                                                                                                                                .....
                                                                                                                                                                                                                                                N
 Digital Data f                                                                             i                             1            i                               }                   !                                                    0
        __J                                                                                 i                             ;            i                               l                   ~
                                                                                            ! Selia! Data J\____J,,~\!
        l]                            tnput
                                        Mux
                                                                            i
                                                                            )"'·-,--~*i
                                                                            l               !        Interface ,p.......-y
                                                                                                                                               Serial
                                                                                                                                               Data
                                                                                                                                              Memory
                                                                                                                                                                       j..,.,.,....h J,
                                                                                                                                                                       :
                                                                                                                                                                       )-------yj J
                                                                                                                                                                                    ). i

                       !
                       i
                                                                            j               t                             1
                                                                                            !~.............................f
                                                                                                                                                                       j
                                                                                                                                       l-,.c.~---~";o-"'~··""'""'_"'_.:'             ! '1~
                                                                                                                                                                                      LJ
                       1.,... ,.,.,,.,. ...... .....,.. ....   ~   ......   J)
                                                 ',                                                          )                                        )                                                                                         d
                                                                                                                                                                                                                                                rJl.
                                      1235                                                               1240                                    1245
                                                                                                                                                                                                                                               '"'..c
                                                                                                                                                                                                                                                "'"'""""
                                                                                                                     FIGURE 12                                                                                                                 '"= °"
                                                                                                                                                                                                                                                 '..c
                                                                                                                                                                                                                                                 00

                                                                                                                                                                                                                                                =
                                                                                                                                                                                                                                                N
Case 1:17-cv-00800-CFC Document 53-4 Filed 05/18/21 Page 48 of 62 PageID #: 2970


  U.S. Patent         Aug. 25, 2015   Sheet 17 of 20        US 9,116,908 B2




                                  FIGURE 13
    Case 1:17-cv-00800-CFC Document 53-4 Filed 05/18/21 Page 49 of 62 PageID #: 2971




                                                                                                                                                                                                       ~
                                                                                                                                                                                                       00
                                                      --·1             rm..,.,. .,. . . . .    1-.,.,.,··.,.,.,_,.,. ,
                                                                                            --~.j                                                     j.,. ,,.,,.,,µ,,.,,,,,.l _   An_alog Data
                                                                                                                                                                                                       •
                                                                                                                                                                                                       ~

                                                rI r~\1
                                                   '·
                                                         l
                                                         l
                                                                       '

                                                               -m~.----,A
                                                                         ~
                                                                                  Memory
                                                                                            '
                                                                     ~ 1Analog Data i_,,,,,,}\!i Di gital to II
                                                                                                        ----~-dll
                                                                                                                  1       Analog
                                                                                                                         Convert               I
                                                                                                                                                ~----·---"·, Hoid & i
                                                                                                                                                                             I
                                                                                                                                                          . Analog (' ..,µ_,*,
                                                                                                                                                                    ,        i

                                                                                                                                                              , Driver lw..-m-~
                                                                                                                                                                           0 •
                                                                                                                                                                                    0
                                                                                                                                                                                    o
                                                                                                                                                                                                      =
                                                                                                                                                                                                       ~
                                                                                                                                                                                                       ~
                                                                                                                                                                                                       ~

                                                                                                                                                                                                       ~
                                                                      r•                                      r                                i
                                                j
                                                l
                                                                         '
                                                                         !                         ,              i
                                                                                                                                               !
                                                                                                                                               '           l                 !'
                                                j                        l.,..,..,,.,,..r···-·--J                 L~---r-J                                     .......,T,,-1
                                                t
                                                I
                                                        II                          1405                                    1410                                  1415             Parallel Digital
                                                                                                                                                                                            Da~       ~
                                                                                                                                                                                                       ~

Input Data        i'
                    -. ···--·--~---~----.
                                        :'
                                                .l1
                                                l
                                                         Il
                                                         1
                                                                         f.,,,,,_
                                                                         l
                                                                                              ..,...'
                                                                                                   '
                                                                                                   1
                                                                                                                  ,,--~------·--
                                                                                                                  ,
                                                                                                                  !
                                                                                                                  J
                                                                                                                                              I           I                  ' ,
                                                                                                                                                           ,.,,..,,..,.~.--_,,
                                                                                                                                                                                 ~~\
                                                                                                                                                                                        ~
                                                                                                                                                                                                       N
                                                                                                                                                                                                      '"Ul

                                                                         !                         '              ''
                                                                                                                                                                            Ir=---~ v;
                                                                                                                                                                                                       N
  Stream        . ii                    I
                                        1     . !f       i•'         ,                . .          i                                           ,
                                                                                                                                           Output    1,
                                                                                                                                                           j                                           ....
                                                                                                                                                                                                       0
       r--"""'".A.J_'      D~ta         r..,,,,,J\1 r.·.J\i                        Digital          r------1\j  Digital Data ; - - ' \ Data                                                            Ul
       l       A Retrieval l.          1i ! .A                                     Data            L,.,,.,,,,, A Oemux ~---............,,A Latch &                                 o ,
       '····--y ! Accelerator , -----"y r·~-11 i..                                                 ! V            !          ~       r ! Driver                              !----·.t.\
                    j
                    l~--,,,~----~,,.--·-·       !i
                                                         l~
                                                         I
                                                                         j
                                                                         . ,. .
                                                                         :}
                                                                                  Memory
                                                                                              J. .                Ij
                                                                                                                                ) ,.,,,,,,,)
                                                                                                                                               i
                                                                                                                                               .,         1:   f
                                                                                                                                                           '~--~¥
                                                                                                                                                                 /'                                    1J1
                                                         !               '    ~--~~                               !                                          ~                                         =-
                                                                                                                                                                                                       ('D

                                                                                                                                                                                                       .....
                                                                                                                                                                                                       ('D

                            80                  j
                                                l
                                                                                    1420                                    1425                                 1430                                  ....
                                                                                                                                                                                                       QO



                                                '; I. ,'!
                                                1
                                                i                        r··~-----.           -·
                                                                                                  I               I.,,.,,.,.,,,_.,,,,,. _.___,,,
                                                                                                                                               I
                                                                                                                                                          r---·-1
                                                                                                                                                          '
                                                                                                                                                                                   Serial Digital
                                                                                                                                                                                       Dt
                                                                                                                                                                                            aa
                                                                                                                                                                                                       0
                                                                                                                                                                                                       .....
                                                                                                                                                                                                       N
                                                i                                                                                              i          !                                            0
                                                                                                              ' I·                             i          '      sena. I ,-~·¥*'-
                                                f
                                                 i
                                                         r.--.--.----\1'
                                                1 k----.Aj
                                                         J
                                                                         i
                                                                                   Sena
                                                                                        ·

                                                                                   Data I
                                                                                                              "             •

                                                                                                   i}-,,,,_,,,.., "-'t_, Sena! Data
                                                                                                                                               '
                                                                                                                                               i      .
                                                                                                                                                          ;

                                                                                                                                               r··-----~~ Demux
                                                                                                                                                          _i
                                                                                                                                                                           0
                                                                                                                                                                            i.     o
                                                                                  M                "··-·--i /\          Interface             !           l & Driver               o
                                                i! i    r                             emory        1          ¥ i,                             '          '                       __..,~
                                                         i
                                                         !
                                                                         l
                                                                         i
                                                                                                   l
                                                                                                   j
                                                                                                                  1
                                                                                                                  i      J !                              l
                                                                                                                                                          f
                                                l~J                      L .....,l"""'~-1                         i___f_                                  L ..,.,,y~=··
                                                                                                                                                                                                       d
                                                                                                                                                                                                       rJl.
                                                                                    1435                                    1440                                 1445
                                                                                                                                                                                                      '"'..c
                                                                                                                                                                                                       "'"'""""
                                                                                                                                                                                                       0--,

                                                                                      FIGURE 14                                                                                                       \c
                                                                                                                                                                                                      =
                                                                                                                                                                                                      00

                                                                                                                                                                                                       =
                                                                                                                                                                                                       N
Case 1:17-cv-00800-CFC Document 53-4 Filed 05/18/21 Page 50 of 62 PageID #: 2972


  U.S. Patent         Aug. 25, 2015    Sheet 19 of 20        US 9,116,908 B2




                                                             Yes


                                                         Buffer Serial
                                                         Digital Data

                                                                         )

                                                                    1518

                                                              D




                                FIGURE 15a
Case 1:17-cv-00800-CFC Document 53-4 Filed 05/18/21 Page 51 of 62 PageID #: 2973


  U.S. Patent         Aug. 25, 2015          Sheet 20 of 20   US 9,116,908 B2




               B                         c                    D




                                        Yes
                                         i

                               IJ   Receive   ~~x1J _1534
                                     Data Block
                                                    1


                               L_T__
                                         A




                               FIGURE 15b
Case 1:17-cv-00800-CFC Document 53-4 Filed 05/18/21 Page 52 of 62 PageID #: 2974


                                                        US 9,116,908 B2
                                 1                                                                   2
             SYSTEM AND METHODS FOR                                    imperceptible data. For example, lossy data compression of
          ACCELERATED DATA STORAGE AND                                 visual imagery might seek to delete information content in
                   RETRIEVAL                                           excess of the display resolution or contrast ratio of the target
                                                                       display device.
     This application is a continuation of U.S. patent applica-           On the other hand, lossless data compression techniques
  tion Ser. No. 11/553,419, filed on Oct. 26, 2006, which is a         provide an exact representation of the original uncompressed
  continuation of U.S. patent application Ser. No. 10/628,795,         data. Simply stated, the decoded (or reconstructed) data is
  filed on Jul. 28, 2003, now U.S. Pat. No. 7,130,913, which is        identical to the original unencoded/uncompressed data. Loss-
  a continuation ofU.S. patent application Ser. No. 09/266,394         less data compression is also known as reversible or noiseless
  filed on Mar. 11, 1999, now U.S. Pat. No. 6,601,104, all of 10 compression. Thus, lossless data compression has, as its cur-
  which are incorporated by reference in their entirety.               rent limit, a minimum representation defined by the negent-
                                                                       ropy of a given data set.
                         BACKGROUND                                       It is well known within the current art that data compres-
                                                                       sion provides several unique benefits. First, data compression
     The present invention relates generally to data storage and 15 can reduce the time to transmit data by more efficiently uti-
  retrieval and, more particularly to systems and methods for          lizing low bandwidth data links. Second, data compression
  improving data storage and retrieval bandwidth utilizing loss-       economizes on data storage and allows more information to
  less data compression and decompression.                             be stored for a fixed memory size by representing information
                                                                       more efficiently.
            DESCRIPTION OF THE RELATED ART                          20    One problem with the current art is that existing memory
                                                                       storage devices severely limit the performance of consumer,
     Information may be represented in a variety of manners.           entertainment, office, workstation, servers, and mainframe
  Discrete information such as text and numbers are easily             computers for all disk and memory intensive operations. For
  represented in digital data. This type of data representation is     example, magnetic disk mass storage devices currently
  known as symbolic digital data. Symbolic digital data is thus 25 employed in a variety of home, business, and scientific com-
  an absolute representation of data such as a letter, figure,         puting applications suffer from significant seek-time access
  character, mark, machine code, or drawing.                           delays along with profound read/write data rate limitations.
     Continuous information such as speech, music, audio,              Currently the fastest available (10,000) rpm disk drives sup-
  images and video frequently exists in the natural world as           port only a 17 .1 Megabyte per second data rate (MB/ sec).
  analog information. As is well-known to those skilled in the 30 This is in stark contrast to the modern Personal Computer's
  art, recent advances in very large scale integration (VLSI)          Peripheral Component Interconnect (PCI) Bus's input/ output
  digital computer technology have enabled both discrete and           capability of 264 MB/sec and internal local bus capability of
  analog information to be represented with digital data. Con-         800 MB/sec.
  tinuous information represented as digital data is often                Another problem within the current art is that emergent
  referred to as diffuse data. Diffuse digital data is thus a rep- 35 high performance disk interface standards such as the Small
  resentation of data that is of low information density and is        Computer Systems Interface (SCSI-3) and Fibre Channel
  typically not easily recognizable to humans in its native form.      offer only the promise of higher data transfer rates through
     There are many advantages associated with digital data            intermediate data buffering in random access memory. These
  representation. For instance, digital data is more readily pro-      interconnect strategies do not address the fundamental prob-
  cessed, stored, and transmitted due to its inherently high noise 40 lem that all modern magnetic disk storage devices for the
  immunity. In addition, the inclusion of redundancy in digital        personal computer marketplace are still limited by the same
  data representation enables error detection and/or correction.       physical media restriction of 17 .1 MB/sec. Faster disk access
  Error detection and/or correction capabilities are dependent         data rates are only achieved by the high cost solution of
  upon the amount and type of data redundancy, available error         simultaneously accessing multiple disk drives with a tech-
  detection and correction processing, and extent of data cor- 45 nique known within the art as data striping.
  ruption.                                                                Additional problems with bandwidth limitations similarly
     One outcome of digital data representation is the continu-        occur within the art by all other forms of sequential, pseudo-
  ing need for increased capacity in data processing, storage,         random, and random access mass storage devices. Typically
  and transmittal. This is especially true for diffuse data where      mass storage devices include magnetic and optical tape, mag-
  increases in fidelity and resolution create exponentially 50 netic and optical disks, and various solid-state mass storage
  greater quantities of data. Data compression is widely used to       devices. It should be noted that the present invention applies
  reduce the amount of data required to process, transmit, or          to all forms and manners of memory devices including stor-
  store a given quantity ofinformation. In general, there are two      age devices utilizing magnetic, optical, and chemical tech-
  types of data compression techniques that may be utilized            niques, or any combination thereof.
  either separately or jointly to encode/decode data: lossy and 55
  lossless data compression.                                                         SUMMARY OF THE INVENTION
     Lossy data compression techniques provide for an inexact
  representation of the original uncompressed data such that the          The present invention is directed to systems and methods
  decoded (or reconstructed) data differs from the original            for providing accelerated data storage and retrieval by utiliz-
  unencoded/uncompressed data. Lossy data compression is 60 ing lossless data compression and decompression. The
  also known as irreversible or noisy compression. Negentropy          present invention provides an effective increase of the data
  is defined as the quantity of information in a given set of data.    storage and retrieval bandwidth of a memory storage device.
  Thus, one obvious advantage oflossy data compression is that         In one aspect of the present invention, a method for providing
  the compression ratios can be larger than that dictated by the       accelerated data storage and retrieval comprises the steps of:
  negentropy limit, all at the expense of information content. 65         receiving a data stream at an input data transmission rate
  Many lossy data compression techniques seek to exploit vari-         which is greater than a data storage rate of a target storage
  ous traits within the human senses to eliminate otherwise            device;
Case 1:17-cv-00800-CFC Document 53-4 Filed 05/18/21 Page 53 of 62 PageID #: 2975


                                                         US 9,116,908 B2
                                  3                                                                        4
     compressing the data stream at a compression ratio which                  FIG. 3 is a flow diagram of a method for accelerated data
  provides a data compression rate that is greater than the data            retrieval in accordance with one aspect of the present inven-
  storage rate;                                                             tion;
     storing the compressed data stream in the target storage                  FIGS. 4a and4b aretiming diagrams of methods for accel-
  device;                                                                   erated data storage according to the present invention;
     retrieving the compressed data stream from the target stor-               FIGS. Sa and Sb aretiming diagrams of methods for accel-
  age device at a rate equal to a data access rate of the target            erated data retrieval according to the present invention;
  storage device; and                                                          FIGS. 6a and 6b comprise a flow diagram of a method for
     decompressing the compressed data at a decompression                   accelerated data storage in accordance with a further aspect of
  ratio to provide an output data stream having an output trans-       10   the present invention;
  mission rate which is greater than the data access rate of the               FIGS. 7a and 7b comprise a flow diagram of a method for
  target storage device.                                                    accelerated data retrieval in accordance with a further aspect
     In another aspect of the present invention, the method for             of the present invention;
  providing accelerated data storage and retrieval utilizes a                  FIG. 8 is a detailed block diagram of a system for acceler-
  compression ratio that is at least equal to the ratio of the input   15   ated data storage according to a preferred embodiment of the
  data transmission rate to the data storage rate so as to provide          present invention;
  continuous storage of the input data stream at the input data                FIG. 9 is a detailed block diagram of a system for acceler-
  transmission rate.                                                        ated data retrieval according to a preferred embodiment of the
     In another aspect of the present invention, the method for             present invention;
  providing accelerated data storage and retrieval utilizes a          20      FIG. 10 is a block diagram of a system for accelerated
  decompression ratio which is equal to or greater than the ratio           video storage according to one embodiment of the present
  of the data access rate to a maximum accepted output data                 invention;
  transmission rate so as to provide a continuous and optimal                  FIG. 11 is a block diagram of a system for accelerated
  data output transmission rate.                                            retrieval of video data according to one embodiment of the
     In another aspect of the present invention the data storage       25   present invention;
  and retrieval accelerator method and system is employed in a                 FIG. 12 is a block diagram of an input/output controller
  disk storage adapter to reduce the time required to store and             system for accelerated storage of analog, digital, and serial
  retrieve data from computer to a disk memory device.                      data according to one embodiment of the present invention;
     In another aspect of the present invention the data storage               FIG. 13 is a flow diagram of a method for accelerated
  and retrieval accelerator method and system is employed in           30   storage of analog, digital, and serial data according to one
  conjunction with random access memory to reduce the time                  aspect of the present invention;
  required to store and retrieve data from random access                       FIG. 14 is a block diagram of an input/output system for
  memory.                                                                   accelerated retrieval of analog, digital, and serial data accord-
     In another aspect of the present invention a data storage and          ing to one embodiment of the present invention; and
  retrieval accelerator method and system is employed in a             35      FIGS. 15a and 15b comprise a flow diagram of method for
  video data storage system to reduce the time required to store            accelerated retrieval of analog, digital, and serial data accord-
  digital video data.                                                       ing to one aspect of the present invention.
     In another aspect of the present invention the data storage
  and retrieval accelerator method and system is employed in a                    DETAILED DESCRIPTION OF PREFERRED
  display controller to reduce the time required to send display       40                   EMBODIMENTS
  data to the display controller or processor.
     In another aspect of the present invention the data storage               The present invention is directed to systems and methods
  and retrieval accelerator method and system is employed in an             for providing improved data storage and retrieval bandwidth
  input/output controller to reduce the time required to store,             utilizing lossless data compression and decompression. In the
  retrieve, or transmit data various forms of data.                    45   following description, it is to be understood that system ele-
     The present invention is realized due to recent improve-               ments having equivalent or similar functionality are desig-
  ments in processing speed, inclusive of dedicated analog and              nated with the same reference numerals in the Figures. It is to
  digital hardware circuits, central processing units, digital sig-         be further understood that the present invention may be
  nal processors, dedicated finite state machines (and any                  implemented in various forms of hardware, software, firm-
  hybrid combinations thereof), that, coupled with advanced            50   ware, or a combination thereof. Preferably, the present inven-
  data compression and decompression algorithms, are                        tion is implemented on a computer platform including hard-
  enabling of ultra high bandwidth data compression and                     ware such as one or more central processing units (CPU) or
  decompression methods that enable improved data storage                   digital signal processors (DSP), a random access memory
  and retrieval bandwidth.                                                  (RAM), and input/output (I/O) interface(s). The computer
     These and other aspects, features and advantages, of the          55   platform may also include an operating system, microinstruc-
  present invention will become apparent from the following                 tion code, and dedicated processing hardware utilizing com-
  detailed description of preferred embodiments, that is to be              binatorial logic or finite state machines. The various pro-
  read in connection with the accompanying drawings.                        cesses and functions described herein may be either part of
                                                                            the hardware, microinstruction code or application programs
         BRIEF DESCRIPTION OF THE DRAWINGS                             60   that are executed via the operating system, or any combina-
                                                                            tion thereof.
     FIG. 1 is a block diagram of a system for accelerated data                Systems and methods for providing accelerated data stor-
  storage and retrieval according to one embodiment of the                  age and retrieval utilizing lossless data compression and
  present invention;                                                        decompression. A data storage accelerator includes one or a
     FIG. 2 is a flow diagram of a method for accelerated data         65   plurality of high speed data compression encoders that are
  storage in accordance with one aspect of the present inven-               configured to simultaneously or sequentially losslessly com-
  tion;                                                                     press data at a rate equivalent to or faster than the transmission
Case 1:17-cv-00800-CFC Document 53-4 Filed 05/18/21 Page 54 of 62 PageID #: 2976


                                                         US 9,116,908 B2
                                  5                                                                          6
  rate of an input data stream. The compressed data is subse-               then 60 megabytes per second may be accepted as input and
  quently stored in a target memory or other storage device                 the data storage acceleration is precisely 3: 1, equivalent to the
  whose input data storage bandwidth is lower than the original             average compression ratio.
  input data stream bandwidth. Similarly, a data retrieval accel-              It should be noted that it is not a requirement of the present
  erator includes one or a plurality of high speed data decom-              invention to configure the storage accelerator 10 to compress
  pression decoders that are configured to simultaneously or                a given input data block at a rate that is equal to or faster than
  sequentially losslessly decompress data at a rate equivalent to           receipt of the input data. Indeed, ifthe storage accelerator 10
  or faster than the input data stream from the target memory or            compresses data at a rate that is less than the input data rate,
  storage device. The decompressed data is then output at rate              buffering may be applied to accept data from the input data
                                                                       10   stream for subsequent compression.
  data that is greater than the output rate from the target
                                                                               Additionally, it is not a requirement that the data storage
  memory or data storage device. The data storage and retrieval
                                                                            accelerator 10 utilize data compression with a ratio that is at
  accelerator method and system may employed: in a disk
                                                                            least the ratio of the input data stream to the data storage
  storage adapter to reduce the time required to store and                  access rate of the data storage device 45. Indeed, ifthe com-
  retrieve data from computer to disk; in conjunction with ran-        15   pression ratio is less than this ratio, the input data stream may
  dom access memory to reduce the time required to store and                be periodically halted to effectively reduce the rate of the
  retrieve data from random access memory; in a display con-                input data stream. Alternatively, the input data stream or the
  troller to reduce the time required to send display data to the           output of the data accelerator 10 may be buffered to tempo-
  display controller or processor; and/or in an input/output                rarily accommodate the mismatch in data bandwidth. An
  controller to reduce the time required to store, retrieve, or        20   additional alternative is to reduce the input data rate to rate
  transmit data.                                                            that is equal to or slower than the ratio of the input data rate to
     It is to be further understood that, because some of the               the data storage device access rate by signaling the data input
  constituent system components described herein are prefer-                source and requesting a slower data input rate, if possible.
  ably implemented as software modules, the actual system                      Referring again to FIG. 1, a data retrieval accelerator 80 is
  connections shown in the Figures may differ depending upon           25   operatively connected to and receives data from the data
  the manner in that the systems are programmed. It is to be                storage device 45. The data retrieval accelerator 80 receives
  appreciated that special purpose microprocessors, digital sig-            and processes compressed data from data storage device 45 in
  nal processors, dedicated hardware, or and combination                    data blocks that may range in size from individual bits
  thereof may be employed to implement the present invention.               through complete files or collections of multiple files. Addi-
  Given the teachings herein, one of ordinary skill in the related     30   tionally, the input data block size may be fixed or variable.
  art will be able to contemplate these and similar implemen-               The data retrieval accelerator 80 is configured to decompress
  tations or configurations of the present invention.                       each compressed data block which is received from the data
     Referring now to FIG. 1, a block diagram illustrates a                 storage device 45. In order to achieve continuous accelerated
  system for accelerated data storage and retrieval in accor-               data retrieval, the data retrieval accelerator must decompress
  dance with an embodiment of the present invention. The               35   a given input data block at a rate that is equal to or faster than
  system includes a data storage accelerator 10, operatively                receipt of the input data.
  coupled to a data storage device 45. The data storage accel-                 In a manner analogous to the data storage accelerator 10,
  erator operates to increase the effective data storage rate of the        achieving optimum throughput with the data retrieval accel-
  data storage device 45. It is to be appreciated that the data             erator 80 is a function of the rate that compressed data blocks
  storage device 45 may be any form of memory device includ-           40   are retrieved from the data storage device 45, the size of each
  ing all forms of sequential, pseudo-random, and random                    data block, the decompression ratio achieved, and the limita-
  access storage devices. The memory storage device 45 may                  tion on the bandwidth of the output data stream, if any. For
  be volatile or non-volatile in nature, or any combination                 example, ifthe data storage device 45 is capable of continu-
  thereof. Storage devices as known within the current art                  ously supplying 20 megabytes per second and the data
  include all forms of random access memory, magnetic and              45   retrieval accelerator 80 is capable of providing an average
  optical tape, magnetic and optical disks, along with various              decompression ratio of 1:3, then a 60 megabytes per second
  other forms of solid-state mass storage devices. Thus it should           output data stream is achieved, and the corresponding data
  be noted that the current invention applies to all forms and              retrieval acceleration is precisely 1:3, equivalent to the aver-
  manners of memory devices including, but not limited to,                  age decompression ratio.
  storage devices utilizing magnetic, optical, and chemical            50      It is to be understood that it is not required that the data
  techniques, or any combination thereof.                                   retrieval accelerator 80 utilize data decompression with a
     The data storage accelerator 10 receives and processes data            ratio that is at most equal to the ratio of the retrieval rate of the
  blocks from an input data stream. The data blocks may range               data storage device 45 to the maximum rate data output
  in size from individual bits through complete files or collec-            stream. Indeed, if the decompression ratio is greater than this
  tions of multiple files, and the data block size may be fixed or     55   ratio, retrieving data from the data storage device may be
  variable. In order to achieve continuous data storage accel-              periodically halted to effectively reduce the rate of the output
  eration, the data storage accelerator 10 must be configured to            data stream to be at or below its maximum. Alternatively, the
  compress a given input data block at a rate that is equal to or           compressed data retrieved from the data storage device 45 or
  faster than receipt of the input data. Thus, to achieve optimum           the output of the data decompressor may be buffered totem-
  throughput, the rate that data blocks from the input data            60   porarily accommodate the mismatch in data bandwidth. An
  stream may be accepted by the data storage accelerator 10 is              additional alternative is to increase the output data rate by
  a function of the size of each input data block, the compres-             signaling or otherwise requesting the data output device(s)
  sion ratio achieved, and the bandwidth of the target storage              receiving the output data stream to accept a higher bandwidth,
  device. For example, if the data storage device 45 (e.g., a               if possible.
  typical target mass storage device) is capable of storing 20         65      Referring now to FIG. 2, a flow diagram of a method for
  megabytes per second and the data storage accelerator 10 is               accelerated data storage according to one aspect of the present
  capable of providing an average compression ratio of 3:1,                 invention illustrates the operation of the data storage accel-
Case 1:17-cv-00800-CFC Document 53-4 Filed 05/18/21 Page 55 of 62 PageID #: 2977


                                                         US 9,116,908 B2
                                  7                                                                        8
  eration shown in FIG. 1. As previously stated above, data                 block n are received during time intervals T2 through Tn,
  compression is performed on a per data block basis. Accord-               respectively. Compression of data block 1 occurs during time
  ingly, the initial input data block in the input data stream (step        interval T2 and the storage of encoded data block 1 occurs
  200) is input into and compressed by the data storage accel-              during time interval T3. As shown by Method 2, compression
  erator 10 (step 202). Upon completion of the encoding of the              of each successive data block occurs within the next time
  input data block, the encoded data block is then stored in the            interval after the data block is received and data storage of the
  data storage device 4S (step 204). A check or other form of               corresponding encoded data block occur in the next time
  test is performed to see if there are additional data blocks              interval after completion of data compression.
  available in the input stream (step 206). If no more data blocks             The pipelining of Method 2, as shown, utilizes successive
  are available, the storage acceleration process is terminated        10   single time interval delays for data compression and data
  (step 208). If more data blocks are available in the input data           storage. Within the current invention, it is permissible to have
  stream, the next data block is received (step 210) and the                increased pipelining to facilitate additional data processing or
  process repeats beginning with data compression (step 202).               storage delays. For example, data compression processing for
      Referring now to FIG. 3, a flow diagram of a method for               a single input data block may utilize more than one time
  accelerated data retrieval according to one aspect of the            15   interval. Accommodating more than one time interval for data
  present invention illustrates the operation of the data retrieval         compression requires additional data compressors to process
  accelerator 80 shown in FIG. 1. Data decompression is also                successive data blocks, e.g., data compression processing of a
  performed on a per data block basis. The initial compressed               single data block through three successive time intervals
  data block is retrieved from the storage device 4S (step 300)             requires three data compressors, each processing a successive
  and is decompressed by the data retrieval accelerator 80 (step       20   input data block. Due to the principle of causality, encoded
  302). Upon completion of the decoding of the initial data                 data blocks are output only after compression encoding.
  block, the decoded data block is then output for subsequent                  Method 2 provides for block oriented processing of the
  processing, storage, or transmittal (step 304). A check or                input data blocks. Within the current art, block oriented data
  other form oftest is performed to see if additional data blocks           compression techniques provide the opportunity for
  available from the data storage device (step 306). Ifno more         25   increased data compression ratios. The disadvantage of
  data blocks are available, the data retrieval acceleration pro-           Method 2 is increased delay from receipt of input data block
  cess is terminated (step 308). If more data blocks are available          to storage of encoded data. Depending on factors such as the
  from the data storage device, the next data block is retrieved            size of input data blocks, the rate that they are received, the
  (step 310) and the process repeats beginning with data                    time required for data compression processing, the data com-
  decompression (step 302).                                            30   pression ratio achieved, the bandwidth of the data storage
      Referring now to FIGS. 4a and 4b, a timing diagram illus-             device, and the intended application, the delay may or may
  trates methods for accelerated data storage utilizing data                not be significant. For example, in a modern database system,
  compression in accordance with the present invention. Suc-                recording data for archival purposes, the opportunity for
  cessive time intervals of equal duration are represented as Tl            increased data compression may far outweigh the need for
  through T(n+2). Data block 1 is received from an input stream        35   minimum delay. Conversely, in systems such as a military
  of one or more data blocks. Similarly, data block 2 through               real-time video targeting system, minimizing delay is often of
  data block n are received during time intervals T2 through Tn,            the essence. It should be noted that Method 1 and Method 2
  respectively. For the purposes of discussion, FIGS. 4a and 4b             are not mutually exclusive, and may be utilized in any com-
  demonstrate one embodiment of the data storage utilizing a                bination.
  stream of n data blocks. As previously stated, the input data        40      Referring now to FIGS. Sa and Sb, a timing diagram illus-
  stream is comprised of one or more data blocks data blocks                trates methods for accelerated data retrieval utilizing data
  that may range in size from individual bits through complete              decompression in accordance the present invention shown.
  files or collections of multiple files. Additionally, the input           Successive time intervals of equal duration are represented as
  data block size may be fixed or variable.                                 Tl through T(n+2). Data block 1 is retrieved or otherwise
      In accordance with Method 1, compression of data block 1         45   accepted as input from one or more compressed data blocks
  and subsequent storage of the encoded data block 1 occurs                 retrieved from a data storage device. As shown, data block 2
  within time interval Tl. Similarly, the compression and stor-             through data block n are retrieved during time intervals T2
  age of each successive data block occurs within the time                  through Tn, respectively. For the purposes of discussion,
  interval the data block is received. Specifically, data blocks            FIGS. Sa and Sb demonstrate one embodiment of the data
  2 ... n are compressed in time intervals T2 ... Tn, respec-          50   retrieval accelerator utilizing a stream of n data blocks. Once
  tively, and the corresponding encoded data blocks 2 ... n are             again, the retrieved data stream is comprised of one or more
  stored during the time intervals T2 ... Tn, respectively. It is to        data blocks that may range in size from individual bits
  be understood that Method 1 relies on data compression and                through complete files or collections of multiple files. Addi-
  encoding techniques that process data as a contiguous stream,             tionally, the retrieved data block size may be fixed or variable.
  i.e., are not block oriented. It is well known within the current    55      In accordance with Method 1, decompression of data block
  art that certain data compression techniques including, but               1 and subsequent outputting of the decoded data block 1
  not limited to, dictionary compression, run length encoding,              occurs within time interval Tl. Similarly, decompression and
  null suppression and arithmetic compression are capable of                outputting of each successive data block occurs within the
  encoding data when received. Method 1 possesses the advan-                time intervals they are retrieved. In particular, data block 2
  tage of introducing a minimum delay in the time from receipt         60   through data block n are decompressed and decoded data
  of input to storage of encoded data blocks.                               block 2 through decoded data block n are output during time
      Referring again to FIGS. 4a and 4b, Method 2 illustrates              intervals T2 ... Tn, respectively. It is to be understood that
  compressing and storing data utilizing pipelined data pro-                Method 1 relies on data decompression and decoding tech-
  cessing. For Method 2, successive time intervals of equal                 niques that process compressed data as a contiguous stream,
  duration are represented as Tl through T(n+2). Data block 1          65   i.e., are not block oriented. It is well known within the current
  is received from an input stream of one or more data blocks               art that certain data decompression techniques including, but
  during time interval Tl. Similarly, data block 2 through data             not limited to, dictionary compression, run length encoding,
Case 1:17-cv-00800-CFC Document 53-4 Filed 05/18/21 Page 56 of 62 PageID #: 2978


                                                        US 9,116,908 B2
                                 9                                                                      10
  null suppression and arithmetic compression are capable of              system parameters may be modified to make the bandwidths
  decoding data when received. Method 1 possesses the advan-              compatible (step 618). For instance, the input bandwidth may
  tage of introducing a minimum delay in the time from                    be adjusted by either not accepting input data requests, low-
  retrieval of compressed data to output of decoded data blocks.          ering the duty cycle of input data requests, or by signaling one
     Referring again to FIGS. Sa and Sb, Method 2 involves                or more of the data sources that transmit the input data stream
  decompressing and outputting data utilizing pipelined data              to request or mandate a lower data rate. In addition, the data
  processing. For Method 2, successive time intervals of equal            compression ratio of the data storage accelerator 10 may be
  duration are represented as Tl through T(n+2). Data block 1             adjusted by applying a different type of encoding process
  through data block n are retrieved or otherwise accepted as             such as employing a single encoder, multiple parallel or
  input from a data storage device during time intervals Tl          10   sequential encoders, or any combination thereof. Further-
  through Tn, respectively. Decompression of data block 1                 more, additional temporary buffering of either the input data
  occurs during time interval T2 and the decoded data block 1             stream or the compressed data stream (or both) may be uti-
  is output during time interval T3. Similarly, decompression of          lized.
  each successive data block occurs within the next time inter-              By way of example, assuming the input data rate is 90
  val after the data block is retrieved and the outputting of the    15   MB/sec and the data storage accelerator 10 provides a com-
  decoded data block occurs during the next time interval after           pression ratio of 3: 1, then the output of the data storage
  completion of data decompression.                                       accelerator 10 would be 30 MB/sec. If the maximum data
     The pipelining of Method 2, utilizes successive single time          storage rate of the data storage device 4S is 20 MB/sec (which
  interval delays for data decompression and data output.                 is less than the data rate output from the data storage accel-
  Within the current invention, it is permissible to have            20   erator 10), data congestion and backup would occur at the
  increased pipelining to facilitate additional data retrieval or         output of the data storage accelerator 10. This problem may
  data decompression processing delays. For example, data                 be solved by adjusting any one of the system parameters as
  decompression processing for a single input data block may              discussed above, e.g., by adjusting the compression ratio to
  utilize more than one time interval. Accommodating more                 provide a data output rate from the data storage accelerator 10
  than one time interval for data compression requires addi-         25   to be equal to the data storage rate of the data storage device
  tional data decompressors to process successive compressed              4S.
  data blocks, e.g., data decompression processing of a single               On the other hand, if the bandwidths are compatible (or
  data block through three successive time intervals requires             made compatible by adjusting one or more of the system
  three data decompressors, each processing a successive input            parameters), then a check or other form of test is performed to
  data block. Due to the principle of causality, decoded data        30   determine ifthere are additional data blocks available in the
  blocks are only output after decompression decoding.                    input stream (step 620). Ifno more data blocks are available,
     As before, Method 2 provides for block oriented process-             the storage acceleration process is terminated (step 622). If
  ing of the retrieved data blocks. Within the current art, block         more data blocks are available in the input data stream, the
  oriented data decompression techniques provide the oppor-               next data block is received (step 624) and the process repeats
  tunity to utilize data compression encoders that increase data     35   beginning with timing and counting of the input data block
  compression ratios. The disadvantage of method 2 is                     (step 602).
  increased delay from retrieval of compressed data block to                 Referring now to FIGS. 7a and 7b, a flow diagram illus-
  output of decompressed data. As previously discussed for                trates a method for accelerated data retrieval according to one
  data storage acceleration, depending on the size of retrieved           aspect of the present invention. With this method, the data
  data blocks, the rate that they are retrieved, the time required   40   decompression ratio is not required to be less than or equal to
  for data decompression processing, the data decompression               the ratio of the data retrieval access rate to the maximum
  ratio achieved, the bandwidth of the data output, and the               output data rate. As previously stated above, data decompres-
  intended application, the delay may or may not be significant.          sion is performed on a per data block basis. Accordingly, the
     Referring now to FIGS. 6a and 6b, a flow diagram illus-              initial input data block is retrieved from the storage device
  trates a method for accelerated data storage according to a        45   (step 700) and is timed and counted (step 702). Timing and
  further aspect of the present invention. With this method, the          counting enables determination of the bandwidth of data
  data compression rate of the storage accelerator 10 is not              retrieval. The retrieved data block is then buffered (step 704)
  required to be equal to or greater than the ratio of the input          and decompressed by the data retrieval accelerator 80 (step
  data rate to the data storage access rate. As previously stated         706). During and after the decoding of the input data block,
  above, data compression is performed on a per data block           50   the decoded data block is then timed and counted (step 708),
  basis. Accordingly, the initial input data block in the input           thus enabling determination of the decompression ratio and
  data stream is received (step 600) and then timed and counted           decompression bandwidth. The decompressed, timed and
  (step 602). Timing and counting enables determination of the            counted data block is then buffered (step 710). The decom-
  bandwidth of the input data stream. The input data block is             pression ratio and bandwidths of the retrieved data and the
  then buffered (step 604) and compressed by the data storage        55   decoder are then determined (step 712). The decompressed
  accelerator 10 (step 606). During and after the encoding of the         data block is then output (step 714). Checks or other forms of
  input data block, the encoded data block is then timed and              testing are applied to ensure that the data bandwidths of the
  counted (step 608), thus enabling determination of the com-             retrieved data, data decompressor, and data output are com-
  pression ratio and compression bandwidth. The compressed,               patible (step 716). If the bandwidths are not compatible, then
  timed and counted data block is then buffered (step 610). The      60   one or more system parameters may be modified to make the
  compression ratio and bandwidths of the input data stream               bandwidths compatible (step 718). For instance, the data
  and the encoder are then determined (step 612). The com-                retrieval bandwidth may be adjusted either not accepting
  pressed data block is then stored in the data storage device 4S         (continuously) data blocks retrieved from the data storage
  (step 614). Checks or other forms of testing are applied to             device or lowering the duty cycle of data blocks retrieved
  ensure that the data bandwidths of the input data stream, data     65   from the data storage device. In addition, one or more of the
  compressor, and data storage device are compatible (step                output data devices that receive the output data stream may be
  616). If the bandwidths are not compatible, then one or more            signaled or otherwise requested to accept a higher data rate.
Case 1:17-cv-00800-CFC Document 53-4 Filed 05/18/21 Page 57 of 62 PageID #: 2979


                                                        US 9,116,908 B2
                                11                                                                        12
  Moreover, a different type of decoding process may be                    encoder set El, E2, E3 ... En may include any number "n"
  applied to adjust the data decompression rate by applying, for           (where n may=!) of those lossless encoding techniques cur-
  example, a single decoder, multiple parallel or sequential               rently well known within the art such as run length, Huffman,
  decoders, or any combination thereof. Also, additional tem-              Lempel-Ziv Dictionary Compression, arithmetic coding, data
  porary buffering of either the retrieved or output data or both          compaction, and data null suppression. It is to be understood
  may be utilized.                                                         that the encoding techniques are selected based upon their
     By way of example, assuming the data storage device 45                ability to effectively encode different types of input data. It is
  has a data retrieval rate of 20 MB/sec and the data retrieval            to be appreciated that a full complement of encoders are
  accelerator 80 provides a 1:4 decompression ratio, then the              preferably selected to provide a broad coverage of existing
  output of the data retrieval accelerator 80 would be 80             10   and future data types.
  MB/sec. If the maximum output data transmission rate that                    The encoder module 25 successively receives as input each
  can be accepted from the data retrieval accelerator 80 is 60             of the buffered input data blocks (or unbuffered input data
  MB/sec (which is lower than the data output data rate of 80              blocks from the counter module 20). Data compression is
  MB/sec of the data retrieval accelerator 80), data congestion            performed by the encoder module 25 wherein each of the
  and backup would occur at the output of the data retrieval          15   encoders El ... En processes a given input data block and
  accelerator 80. This problem may be solved by adjusting any              outputs a corresponding set of encoded data blocks. It is to be
  one of the system parameters as discussed above, e.g., by                appreciated that the system affords a user the option to enable/
  adjusting the decompression ratio to provide a data output               disable any one or more of the encoders El ... En prior to
  rate from the data storage accelerator 80 to be equal to the             operation. As is understood by those skilled in the art, such
  maximum accepted output data transmission rate.                     20   feature allows the user to tailor the operation of the data
     On the other hand, if the bandwidths are compatible (or               compression system for specific applications. It is to be fur-
  made compatible by adjusting one or more system param-                   ther appreciated that the encoding process may be performed
  eters), then a check or other form of test is performed to see if        either in parallel or sequentially. In particular, the encoders
  there are additional data blocks available from the data stor-           El through En of encoder module 25 may operate in parallel
  age device (step 720). If no more data blocks are available for     25   (i.e., simultaneously processing a given input data block by
  output, the retrieval acceleration process is terminated (step           utilizing task multiplexing on a single central processor, via
  722). If more data blocks are available to be retrieved from the         dedicated hardware, by executing on a plurality of processor
  data storage device, the next data block is retrieved (step 724)         or dedicated hardware systems, or any combination thereof).
  and the process repeats beginning with timing and counting of            In addition, encoders E 1 through En may operate sequentially
  the retrieved data block (return to step 702).                      30   on a given unbuffered or buffered input data block. This
     It is to be understood that any conventional compression/             process is intended to eliminate the complexity and additional
  decompression system and method (which comply with the                   processing overhead associated with multiplexing concurrent
  above mentioned constraints) may be employed in the data                 encoding techniques on a single central processor and/or
  storage accelerator 10 and data retrieval accelerator 80 for             dedicated hardware, set of central processors and/or dedi-
  providing accelerated data storage and retrieval in accordance      35   cated hardware, or any achievable combination. It is to be
  with the present invention. Preferably, the present invention            further appreciated that encoders of the identical type may be
  employs the data compression/decompression techniques                    applied in parallel to enhance encoding speed. For instance,
  disclosed in U.S. Ser. No. 09/210,491 entitled "Content Inde-            encoder El may comprise two parallel Huffman encoders for
  pendent Data Compression Method and System," filed on                    parallel processing of an input data block.
  Dec. 11, 1998, which is commonly assigned and which is              40       A buffer/counter module 30 is operatively connected to the
  fully incorporated herein by reference. It is to be appreciated          encoder module 25 for buffering and counting the size of each
  that the compression and decompression systems and meth-                 of the encoded data blocks output from encoder module 25.
  ods disclosed in U.S. Ser. No. 09/210,491 are suitable for               Specifically, the buffer/counter 30 comprises a plurality of
  compressing and decompressing data at rates which provide                buffer/counters BC!, BC2, BC3 ... BCn, each operatively
  accelerated data storage and retrieval.                             45   associated with a corresponding one of the encoders El ...
     Referring now to FIG. 8, a detailed block diagram illus-              En. A compression ratio module 35, operatively connected to
  trates a preferred system for accelerated data storage which             the output buffer/counter 30, determines the compression
  employs a compression system as disclosed in the above-                  ratio obtained for each of the enabled encoders El ... En by
  incorporated U.S. Ser. No. 09/210,491. In this embodiment,               taking the ratio of the size of the input data block to the size of
  the data storage accelerator 10 accepts data blocks from an         50   the output data block stored in the corresponding buffer/
  input data stream and stores the input data block in an input            counters BC! ... BCn. In addition, the compression ratio
  buffer or cache 15. It is to be understood that the system               module 35 compares each compression ratio with an a priori-
  processes the input data stream in data blocks that may range            specified compression ratio threshold limit to determine if at
  in size from individual bits through complete files or collec-           least one of the encoded data blocks output from the enabled
  tions of multiple files. Additionally, the input data block size    55   encoders El ... En achieves a compression that exceeds an a
  may be fixed or variable. A counter 20 counts or otherwise               priori-specified threshold. As is understood by those skilled in
  enumerates the size of input data block in any convenient                the art, the threshold limit may be specified as any value
  units including bits, bytes, words, double words. It should be           inclusive of data expansion, no data compression or expan-
  noted that the input buffer 15 and counter 20 are not required           sion, or any arbitrarily desired compression limit. A descrip-
  elements of the present invention. The input data buffer 15         60   ti on module 38, operatively coupled to the compression ratio
  may be provided for buffering the input data stream in order             module 35, appends a corresponding compression type
  to output an uncompressed data stream in the event that, as              descriptor to each encoded data block which is selected for
  discussed in further detail below, every encoder fails to                output so as to indicate the type of compression format of the
  achieve a level of compression that exceeds an a priori speci-           encoded data block. A data compression type descriptor is
  fied minimum compression ratio threshold.                           65   defined as any recognizable data token or descriptor that
     Data compression is performed by an encoder module 25                 indicates which data encoding technique has been applied to
  which may comprise a set of encoders El, E2, E3 ... En. The              the data. It is to be understood that, since encoders of the
Case 1:17-cv-00800-CFC Document 53-4 Filed 05/18/21 Page 58 of 62 PageID #: 2980


                                                        US 9,116,908 B2
                                13                                                                       14
  identical type may be applied in parallel to enhance encoding            the data retrieval accelerator 80 retrieves or otherwise accepts
  speed (as discussed above), the data compression type                    data blocks from one or more data storage devices 45 and
  descriptor identifies the corresponding encoding technique               inputs the data via a data storage interface 50. It is to be
  applied to the encoded data block, not necessarily the specific          understood that the system processes the input data stream in
  encoder. The encoded data block having the greatest com-                 data blocks that may range in size from individual bits
  pression ratio along with its corresponding data compression             through complete files or collections of multiple files. Addi-
  type descriptor is then output for subsequent data processing,           tionally, the input data block size may be fixed or variable. As
  storage, or transmittal. If there are no encoded data blocks             stated above, the memory storage device 45 may be volatile or
  having a compression ratio that exceeds the compression ratio            non-volatile in nature, or any combination thereof. Storage
  threshold limit, then the original unencoded input data block       10   devices as known within the current art include all forms of
  is selected for output and a null data compression type                  random access memory, magnetic and optical tape, magnetic
  descriptor is appended thereto. A null data compression type             and optical disks, along with various other forms of solid-
  descriptor is defined as any recognizable data token or                  state mass storage devices. Thus it should be noted that the
  descriptor that indicates no data encoding has been applied to           current invention applies to all forms and manners of memory
  the input data block. Accordingly, the unencoded input data         15   devices including storage devices utilizing magnetic, optical,
  block with its corresponding null data compression type                  and chemical techniques, or any combination thereof. The
  descriptor is then output for subsequent data processing, stor-          data storage device interface 50 converts the input data from
  age, or transmittal.                                                     the storage device format to a format useful for data decom-
     The data storage acceleration device 10 is connected to a             pression.
  data storage device interface 40. The function of the data          20      The storage device data interface 50 is operatively con-
  storage interface 40 is to facilitate the formatting and transfer        nected to the data retrieval accelerator 80 which is utilized for
  of data to one or more data storage devices 45. The data                 decoding the stored (compressed) data, thus providing accel-
  storage interface may be any of the data interfaces known to             erated retrieval of stored data. In this embodiment, the data
  those skilled in the art such as SCSI (Small Computer Sys-               retrieval accelerator 80 comprises an input buffer 55 which
  tems Interface), Fibre Channel, "Firewire", IEEE P1394,             25   receives as input an uncompressed or compressed data stream
  SSA (Serial Storage Architecture), IDE (Integrated Disk                  comprising one or more data blocks. The data blocks may
  Electronics), and ATA/ATAPI interfaces. It should be noted               range in size from individual bits through complete files or
  that the storage device data interface 40 is not required for            collections of multiple files. Additionally, the data block size
  implementing the present invention. As before, the data stor-            may be fixed or variable. The input data buffer 55 is prefer-
  age device 45 may be any form of memory device including            30   ably included (not required) to provide storage of input data
  all forms of sequential, pseudo-random, and random access                for various hardware implementations. A descriptor extrac-
  storage devices. The data storage device 45 may be volatile or           tion module 60 receives the buffered (or unbuffered) input
  non-volatile in nature, or any combination thereof. Storage              data block and then parses, lexically, syntactically, or other-
  devices as known within the current art include all forms of             wise analyzes the input data block using methods known by
  random access memory (RAM), magnetic and optical tape,              35   those skilled in the art to extract the data compression type
  magnetic and optical disks, along with various other forms of            descriptor associated with the data block. The data compres-
  solid-state mass storage devices (e.g., ATA/ATAPI IDE disk).             sion type descriptor may possess values corresponding to null
  Thus it should be noted that the current invention applies to all        (no encoding applied), a single applied encoding technique,
  forms and manners of memory devices including, but not                   or multiple encoding techniques applied in a specific or ran-
  limited to, storage devices utilizing magnetic, optical, and        40   dom order (in accordance with the data compression system
  chemical techniques, or any combination thereof.                         embodiments and methods discussed above).
     Again, it is to be understood that the embodiment of the                 A decoder module 65 includes one or more decoders
  data storage accelerator 10 of FIG. 8 is exemplary of a pre-             Dl ... Dn for decoding the input data block using a decoder,
  ferred compression system which may be implemented in the                set of decoders, or a sequential set of decoders corresponding
  present invention, and that other compression systems and           45   to the extracted compression type descriptor. The decoders
  methods known to those skilled in the art may be employed                Dl ... Dn may include those lossless encoding techniques
  for providing accelerated data storage in accordance with the            currently well known within the art, including: run length,
  teachings herein. Indeed, in another embodiment of the com-              Huffman, Lempel-Ziv Dictionary Compression, arithmetic
  pression system disclosed in the above-incorporated U.S. Ser.            coding, data compaction, and data null suppression. Decod-
  No. 09/210,491, a timer is included to measure the time             50   ing techniques are selected based upon their ability to effec-
  elapsed during the encoding process against an a priori-speci-           tively decode the various different types of encoded input data
  fied time limit. When the time limit expires, only the data              generated by the data compression systems described above
  output from those encoders (in the encoder module 25) that               or originating from any other desired source.
  have completed the present encoding cycle are compared to                   As with the data compression systems discussed in U.S.
  determine the encoded data with the highest compression             55   application Ser. No. 09/210,491, the decoder module 65 may
  ratio. The time limit ensures that the real-time or pseudo               include multiple decoders of the same type applied in parallel
  real-time nature of the data encoding is preserved. In addition,         so as to reduce the data decoding time. The data retrieval
  the results from each encoder in the encoder module 25 may               accelerator 80 also includes an output data buffer or cache 70
  be buffered to allow additional encoders to be sequentially              for buffering the decoded data block output from the decoder
  applied to the output of the previous encoder, yielding a more      60   module 65. The output buffer 70 then provides data to the
  optimal lossless data compression ratio. Such techniques are             output data stream. It is to be appreciated by those skilled in
  discussed in greater detail in the above-incorporated U.S. Ser.          the art that the data retrieval accelerator 80 may also include
  No. 09/210,491.                                                          an input data counter and output data counter operatively
     Referring now to FIG. 9, a detailed block diagram illus-              coupled to the input and output, respectively, of the decoder
  trates a preferred system for accelerated data retrieval            65   module 65. In this manner, the compressed and correspond-
  employing a decompression system as disclosed in the above-              ing decompressed data block may be counted to ensure that
  incorporated U.S. Ser. No. 09/210,491. In this embodiment,               sufficient decompression is obtained for the input data block.
Case 1:17-cv-00800-CFC Document 53-4 Filed 05/18/21 Page 59 of 62 PageID #: 2981


                                                        US 9,116,908 B2
                                15                                                                      16
     Again, it is to be understood that the embodiment of the             display formatter 1140 that converts the data to a format
  data retrieval accelerator 80 of FIG. 9 is exemplary of a               compatible with the output display device or devices. Data
  preferred decompression system and method which may be                  from the display formatter 1140 is provided to the display
  implemented in the present invention, and that other data               driver 1150 that outputs data in appropriate format and drive
  decompression systems and methods known to those skilled                signal levels to one or more display devices. It should be noted
  in the art may be employed for providing accelerated data               that the display memory 1110, display processor 1120, output
  retrieval in accordance with the teachings herein.                      memory 1130, display formatter 1140, and display driver
     In accordance with another aspect of the present invention,          1150 are not required elements of the present invention.
  the data storage and retrieval accelerator system and method               In accordance with yet another aspect of the present inven-
  may be employed in for increasing the storage rate of video        10   tion, the data storage and retrieval accelerator system and
  data. In particular, referring now to FIG. 10, a block diagram          method may be employed in an I/O controller to reduce the
  illustrates a system for providing accelerated video data stor-         time for storing, retrieving or transmitting parallel data
  age in accordance with one embodiment of the present inven-             streams. In particular, referring now to FIG. 12, a block dia-
  tion. The video data storage acceleration system accepts as             gram illustrates a system for accelerated data storage of ana-
  input one or more video data streams that are analog, digital,     15   log, digital, and serial data in accordance with one embodi-
  or any combination thereof in nature. The input multiplexer             ment of the present invention. The data storage accelerator 10
  1010 selects the initial video data stream for data compres-            is capable of accepting one or more simultaneous analog,
  sion and acceleration. The input multiplexer 1010 is opera-             parallel digital, and serial data inputs. An analog input mul-
  tively connected to an analog to digital converter 1020 which           tiplexer 1205 selects the initial analog data for data compres-
  converts analog video inputs to digital format of desired reso-    20   sion and acceleration. The analog input multiplexer 1205 is
  lution. The analog to digital converter 1020 may also include           operatively connected to an analog to digital converter 1210
  functions to strip video data synchronization to perform other          that converts the analog input signal to digital data of the
  data formatting functions. It should be noted that the analog to        desired resolution. The digitized data output of the analog to
  digital conversion process is not required for digital video            digital converter 1210 is stored in an analog data memory
  inputs. The analog to digital converter 1020 is operatively        25   buffer 1215 for subsequent data storage acceleration. Simi-
  connected a video memory 1030 that is, in tum, operatively              larly, a parallel digital data input multiplexer 1220 selects the
  connected to a video processor 1040. The video processor                initial parallel digital data for data compression and accelera-
  1040 performs manipulation of the digital video data in accor-          tion. The parallel digital data input multiplexer 1220 is opera-
  dance with any user desired processing functions. The video             tively connected to an input data latch 1225 that holds the
  processor 1040 is operatively coupled to a video output            30   input parallel digital data. The parallel digital data is then
  memory 1050, that is operatively connected to a data storage            stored in digital data memory buffer 1245 for subsequent data
  accelerator 10 which compresses the video data to provide               storage acceleration. In addition, a serial digital data input
  accelerated video data to the output data stream for subse-             multiplexer 1235 selects the initial serial digital data for data
  quent data processing, storage, or transmittal of the video             compression and acceleration. The serial digital data input
  data. This video data acceleration process is repeated for all     35   multiplexer 1235 is operatively connected to a serial data
  data blocks in the input data stream. If more video data blocks         interface 1240 that converts the serial data stream to a format
  are available in the input data stream, the video multiplexer           useful for data acceleration. The formatted serial digital data
  selects the next block of video for accelerated processing.             is then stored in serial data memory buffer 1245 for subse-
  Again, it is to be understood that the data storage accelerator         quent data acceleration. The analog data memory 1215, par-
  10 may employ any compression system which is capable of           40   allel digital data memory 1230, and serial data memory 1245
  compressing data at a rate suitable for providing accelerated           are operatively connected to the data storage accelerator
  video data storage in accordance with the teachings herein.             device 10. Data is selected from each data memory subsystem
     In accordance with another aspect of the present invention,          based upon a user defined algorithm or other selection crite-
  the accelerated data storage and retrieval system may be                ria. It should be noted that the analog input multiplexer 1205,
  employed in a display controller to reduce the time required to    45   analog to digital converter 1210, analog data memory 1215,
  send display data to a display controller or processor. In              parallel data input multiplexer 1220, data latch 1225, digital
  particular, referring now to FIG. 11, a block diagram illus-            data memory 1230, serial data input multiplexer 1235, serial
  trates a display accelerator system in accordance with one              data interface 1240, serial data memory 1245, and counter 20
  embodiment of the present invention. The video display                  are not required elements of the present invention. As stated
  accelerator accepts as input one or more digital display data      50   above, the data storage accelerator 10 employs any of the data
  blocks from an input display data stream. It is to be under-            compression methods disclosed in the above-incorporated
  stood that the system processes the input data stream in data           U.S. Ser. No. 09/210,491, or any conventional data compres-
  blocks that may range in size from individual bits through              sion method suitable for compressing data at a rate necessary
  complete files or collections of multiple files. Additionally,          for obtaining accelerated data storage. The data storage accel-
  the input video data block size may be fixed or variable. The      55   erator supplies accelerated data to the output data stream for
  input data blocks are processed by a data retrieval accelerator         subsequent data processing, storage, or transmittal.
  80 which employs a data decompression system in accor-                     Referring now to FIG. 13, a flow diagram illustrates a
  dance with the teachings herein. Upon completion of data                method for accelerated data storage of analog, digital, and
  decompression, the decompressed data block is then output to            serial data according to one aspect of the present invention.
  a display memory 1110 that provides data to a display pro-         60   The analog input multiplexer selects the initial analog data for
  cessor 1120. The display processor 1120 performs any user               data compression and acceleration (step 1300). The analog
  desired processing function. It is well known within the cur-           input multiplexer provides analog data to the analog to digital
  rent art that display data is often provided in one or more             converter that converts the analog input signal to digital data
  symbolic formats such as Open Graphics Language (Open                   of the desired resolution (step 1302). The digitized data out-
  GL) or another display or image language. The display pro-         65   put of the analog to digital converter is then buffered in the
  cessor 1120 is operatively connected an output memory                   analog data memory buffer (step 1304) for subsequent data
  buffer 1130. The output memory 1130 supplies data to a                  acceleration. Similarly, the parallel digital data multiplexer
Case 1:17-cv-00800-CFC Document 53-4 Filed 05/18/21 Page 60 of 62 PageID #: 2982


                                                          US 9,116,908 B2
                                 17                                                                         18
  selects the initial parallel digital data for data compression                Referring now to FIGS. 15a and 15b, a flow diagram illus-
  and acceleration (step 1306). The parallel digital data multi-             trates a method for accelerated retrieval of analog, digital, and
  plexer provides data to the input data latch that then holds the           serial data according to one aspect of the present invention.
  input parallel digital data (step 1308). The parallel digital data         An initial data block is received (step 1500) and then decom-
  is then stored in digital data memory buffer for subsequent           5    pressed by the data storage retrieval accelerator (step 1502).
  data acceleration (step 1310). The serial digital data input               Upon completion of data decompression, a test or other check
  multiplexer selects the initial serial digital data for data com-          is performed to see if the data block is digitized analog data
  pression and acceleration (step 1312). The serial digital data             (step 1508). If the data block is not digitized analog data, a
  input multiplexer provides serial data to the serial data inter-           second check is performed to see ifthe data block is parallel
  face that converts the serial data stream to a format useful for      10   digital data (step 1510). If the data block is not parallel digital
  data acceleration (step 1314). The formatted serial digital                data, a third test is performed to see if the data block serial
  data is then stored in the serial data memory buffer for sub-              data (step 1512). The result of at least one of the three tests
  sequent data acceleration (step 1316). A test or other check is            will be affirmative.
  performed to see if new analog data is available (step 1318).                 If the data block is comprised of digitized analog data, the
  If no new analog data is available a second check is performed        15   decoded data block is buffered in an "analog" digital data
  to see if new parallel data is available (step 1320). Ifno new             memory (step 1514). The decoded data block is then con-
  parallel data is available, a third test is performed to see if new        verted to an analog signal by a digital to analog converter
  serial data is available (step 1322). If no new serial data is             (step 1520). The analog signal is then output (step 1522).
  available (step 1322) the test sequence repeats with the test for             If the data block is comprised of parallel digital data, the
  new analog data (step 1318). If new analog data block is              20   decoded data block is buffered in a "parallel" digital data
  available (step 1318), or if new parallel data block is available          memory (step 1516). The decoded data block is then demul-
  (step 1320), or if new serial data block is available (step                tiplexed (step 1524) and routed to the appropriate the output
  1322), the input data block is compressed by the data storage              data latch and driver. The output latch and driver then holds
  accelerator (step 1324) utilizing any compression method                   the digital data and buffers the parallel digital output (step
  suitable for providing accelerated data storage in accordance         25   1526).
  with the teachings herein. After data compression is com-                     If the data block is comprised of serial data, the decoded
  plete, the compressed data block is then output subsequent                 data block is buffered in "serial" digital data memory (step
  accelerated data processing, storage, or transmittal (step                 1518). The decoded data is then formatted to a serial data
  1326). After outputting data the process repeats beginning                 format (step 1528). The serial data is then demultiplexed,
  with a test for new analog data (return to step 1318).                30   routed to the appropriate output, and output to a buffer (step
     Referring now to FIG. 14, a block diagram illustrates a                 1530).
  system for accelerated retrieval of analog, digital, and serial               Upon output of analog data (step 1522), parallel digital
  data in accordance with one embodiment of the present inven-               data (step 1526), or serial digital data (step 1530), a test or
  tion. A data retrieval accelerator 80 receives data from an                other form of check is performed for more data blocks in the
  input data stream. It is to be understood that the system             35   input stream (step 1532). If no more data blocks are available,
  processes the input data stream in data blocks that may range              the test repeats (return to step 1532). If a data block is avail-
  in size from individual bits through complete files or collec-             able, the next data block is received (step 1534) and the
  tions of multiple files. Additionally, the input data block size           process repeats beginning with step 1502.
  may be fixed or variable. The data retrieval accelerator 80                   Although illustrative embodiments have been described
  decompresses the input data utilizing any of the decompres-           40   herein with reference to the accompanying drawings, it is to
  sion methods suitable for providing accelerated data retrieval             be understood that the present invention is not limited to those
  in accordance with the teachings herein. The data retrieval                precise embodiments, and that various other changes and
  accelerator 80 is operatively connected to analog data                     modifications may be affected therein by one skilled in the art
  memory 1405, digital data memory 1420, and serial data                     without departing from the scope or spirit of the invention. All
  memory 1435. Dependent upon the type of input data block,             45   such changes and modifications are intended to be included
  the decoded data block is stored in the appropriate analog                 within the scope of the invention as defined by the appended
  1405, digital 1420, or serial 1435 data memory.                            claims.
     The analog data memory 1405 is operatively connected to
  a digital to analog converter 1410 that converts the decom-                   What is claimed is:
  pressed digital data block into an analog signal. The digital to      50      1. A system comprising:
  analog converter 1410 is further operatively connected to an                  a memory device; and
  analog hold and output driver 1415. The analog hold and                       a data accelerator configured to compress: (i) a first data
  output driver 1415 demultiplexes the analog signal output                         block with a first compression technique to provide a
  from the digital to analog converter 1410, samples and holds                      first compressed data block; and (ii) a second data block
  the analog data, and buffers the output analog data.                  55         with a second compression technique, different from the
     In a similar manner, the digital data memory 1420 is opera-                    first compression technique, to provide a second com-
  tively connected to a digital data demultiplexer 1425 that                        pressed data block;
  routes the decompressed parallel digital data to the output                   wherein the compressed first and second data blocks are
  data latch and driver 1430. The output latch and driver 1430                      stored on the memory device, and the compression and
  holds the digital data and buffers the parallel digital output.       60          storage occurs faster than the first and second data
     Likewise, the serial data memory 1435 is operatively con-                      blocks are able to be stored on the memory device in
  nected to a serial data interface 1440 that converts the decom-                   uncompressed form.
  pressed data block to an output serial data stream. The serial                2. The system of claim 1, wherein the data accelerator
  data interface 1440 is further operatively connected to the                stores a first data descriptor on the memory device indicative
  serial demultiplexer and driver 1445 that routes the serial           65   of the first compression technique such that the first descrip-
  digital data to the appropriate output and buffers the serial              tor is capable ofbeing utilized to decompress at least a portion
  data output.                                                               of the first data block.
Case 1:17-cv-00800-CFC Document 53-4 Filed 05/18/21 Page 61 of 62 PageID #: 2983


                                                         US 9,116,908 B2
                                19                                                                       20
    3. The system of claim 2, wherein the data accelerator                    storing the first and second data compressed blocks on a
  stores a second data descriptor on the memory device indica-                   memory device wherein the compression and storage
  tive of the second compression technique such that the second                  occurs faster than the first and second data blocks are
  descriptor is capable of being utilized to decompress at least                 able to be stored on the memory device in uncompressed
  a portion of the second data block.                                            form.
     4. The system of claim 2, wherein the data accelerator                   22. The method of claim 21, further comprising:
  retrieves the first descriptor and the first compressed data                storing, on the memory device, a first data descriptor
  block from the memory device.                                                  indicative of the first compression technique such that
     5. The system of claim 1, wherein the data accelerator                      the first descriptor is capable of being utilized to decom-
                                                                      10
  retrieves the first compressed and second data blocks from the                 press the first compressed data block.
  memory device.                                                              23. The method of claim 21, wherein retrieval of the first
     6. The system of claim 1, wherein the data accelerator                compressed data block from the memory device and decom-
  retrieves the first compressed data block from the memory                pression of the first compressed data block occurs faster than
  device and decompresses the first compressed data block.            15
                                                                           the first data block is able to be retrieved from the memory
     7. The system of claim 6, wherein the retrieval of the first          device in uncompressed form.
  compressed data block from the memory device and the                        24. The system of claim 21, wherein the first compression
  decompression occurs faster than the first data block is able to         technique applied to the first data block is a form of dictionary
  be retrieved from the memory device in uncompressed form.                compression and the second compression technique applied
     8. The system of claim 1, wherein the data accelerator is        20   to the second data block is a form of Lempel-Ziv compres-
  coupled to the memory device via an industry standard disk               s10n.
  interface.                                                                  25. A method for accelerated storage of data, comprising:
     9. The system of claim 1, wherein the first compression                  receiving a first and a second data block over a communi-
  technique applied to the first data block is a fonn of dictionary              cations channel;
  compression and the second compression technique applied            25      compressing the first data block with a first data compres-
  to the second data block is a form of Lempel-Ziv compres-                      sion technique to provide a first compressed data block;
  s10n.                                                                       compressing the second data block with a second data
     10. The system of claim 1, wherein the first compression                    compression technique to provide a second compressed
  technique includes compressing with Lempel-Ziv encoding.                       data block, wherein the first data compression technique
     11. The system of claim 1, wherein the first compression         30         and the second data compression technique are differ-
  technique includes compressing with a form of dictionary                       ent; and
  encoding.                                                                   storing the first and second data compressed blocks on a
     12. The system of claim 1, wherein the first compression                    memory device wherein the compression and storage
  technique includes compressing with a plurality of encoders                    occurs faster than the first and second data blocks are
  in a serial configuration.                                          35         able to be stored on the memory device in uncompressed
     13. The system of claim 1, wherein the first compression                    form.
  technique includes compressing with a plurality of encoders                 26. The method of claim 25, further comprising:
  in a parallel configuration, each of the plurality of encoders              determining a bandwidth at which the first and the second
  having an identical type.                                                      data blocks are received; and
     14. The system of claim 1, wherein the data accelerator is       40      adjusting a system parameter to make a bandwidth of the
  configured to compress a third data block with a third com-                    first and compressed second data blocks compatible
  pression technique to provide a third compressed data block.                   with a bandwidth of the memory device.
     15. The system of claim 14 wherein the first compression                 27. The method of claim 25, wherein a data token is asso-
  technique is content dependent, the second compression tech-             ciated with the first and second compressed data blocks, and
  nique is a form of dictionary compression, and the third            45   wherein the token includes values corresponding to a one or
  compression technique is a different form of dictionary com-             more encoding techniques that were applied to either or both
  pression.                                                                of the first and second compressed data blocks.
     16. The system of claim 15, wherein the third data block is              28. The method of claim 25, wherein retrieval of com-
  compressed by the third compression technique in real-time.              pressed first data block from the memory device and decom-
     17. The system of claim 15, wherein the third data block is      50   pression occurs faster than the first data block is able to be
  compressed by the third compression technique not in real-               retrieved from the memory device in uncompressed form.
  time.                                                                       29. A method for accelerated retrieval of data comprising:
     18. The system of claim 1, wherein the first and second data             retrieving a first compressed data block and a second com-
  blocks comprise audio or video information.                                    pressed data block from a memory device; and
     19. The system of claim 1, wherein the first and second data     55      decompressing the first compressed data block and the
  blocks are received over a communications charmel.                             second compressed data block, wherein the retrieval and
     20. The system of claim 1 wherein the first compression                     decompression occurs faster than the first data block is
  technique is content dependent and the second compression                      able to be retrieved from the memory device in uncom-
  technique is a form of dictionary compression.                                 pressed form;
     21. A method for accelerated data storage of data, compris-      60      wherein the first compressed data block was compressed
  ing:                                                                           with a first data compression technique to provide a first
     compressing a first data block with a first data compression                compressed data block;
        technique to provide a first compressed data block; and               wherein the second compressed data block was com-
     compressing a second data block with a second data com-                     pressed with a second data compression technique to
        pression technique to provide a second compressed data        65         provide a second compressed data block, wherein the
        block, wherein the first data compression technique and                  first data compression technique and the second data
        the second data compression technique are different;                     compression techniques are different; and
Case 1:17-cv-00800-CFC Document 53-4 Filed 05/18/21 Page 62 of 62 PageID #: 2984


                                                       US 9,116,908 B2
                               21                                        22
     wherein the first and second data compression blocks were
       stored on the memory device.
     30. The method of claim 29, wherein the first compression
  technique applied to the first data block was a form of dictio-
  nary compression and the second compression technique             5
  applied to the second data block was a form of Lempel-Ziv
  compression.

                         * * * * *
